1% SKY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL

PROYECTO
“PLANTA SOLAR FOTOVOLTAICA ARICA |”

SK ECSLOGIA

Una Empresa Sigdo Koppers

NOVIEMBRE 2011
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

CONTENIDOS

1. DESCRIPCIÓN DEL PROYECTO coccion 5
1.1 Nombre del proyecto. .oooccccocococicacoconnnoconenininonrarononenonnonanenoncnranenininnaraso 5
1.2 Antecedentes del TitUlWl.....oonnnicicnociciononnnnnnnncornrcararirrnrorariraninanns 5
1.3 Objetivo del Proyecto. cooocionononinoonnononcnnininncnnononrarannranicnnonnrarininananons 7
1.4 Localización del proyecto y SUPerfiCi8......occccciicnnnmnmmmmmm. 7
1.5 Justificación del PrOYECtO. coocciciniononocoononinncnnonarananoncanannnnnnorarinaninnnnos 9
1.5.1 Estimación de producción de la plaNta.....oocccicccnnnmmmnmmnmmmmmm.. 11
1.5.2 Estimación de la producción mensual diaria... 15

1.5.3. Mano de obra.

1.5.4 Cronograma del proyecto ..cocniciciononccincnnonincnnonnnnnnnnonnononononcnranenininnon 17

1.5.5 Monto estimado de la inversión...

1.5.6 Vida Útil cooooconnoninicionencnonnnnncnenencnnononononcnnonenonnorononnnrnn nana nann cra raneninnanon 17

1.6 Descripción de componentes.

¡[AO CA 18

1.6.2 Generador Fotovoltaico.

1.6.3 Rama o String y conexiones paralelO.....oocccicionccicnnnmmmm 23

1.6.4 Caja de conexión

1.6.5 CONMECTONES .cooococcococcccanonononnonononononnonononononcanenennaranonnnnar ana nannnnnnnnareninnanon 24

1.6.6 Seguidores...

1.6.7 Cajas de agrupación ..occocicioiononinocnononncncnraninincnraronenennarananononcnrararanianan 26
1.6.8 INVETSOF. coccocicconocononinnininononnonononenonnononononcnnonenonnanononnnrnnn nana nn ronca renininnanon 27
1.6.9 Camino de acces. cocconccocincononononnnnanononnnnorananannraranennnnaranannoncnnararinianan 31
1.6.10Base de Seguidores. .occociciciononccoonononcnnncorininancnraronenonnaranenencncnranaranianan 32
1.6.11 Canalización de Cables. ..oocoionniciciciononininnenenonanroronenenonnonanoncncnraneninianano 35

SK ECSLOGIA J% str SOLAR !

Una Emp

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

1.6.120ObraS temporales. .occoccocioionononcnnoncancnronoranananonrarannnnanaranennnrnnanariranianan 38
1.7 Descripción de COMPONENTES. cococcccconocinoconnnnonononnaninonanononnarinininnano 40
1.8 Descripción de etapa OperaciÓN....oocionononicnonononcnnnnicanrcancnrnnarininannano 48
1.8.1 Contratación de mano de ObDTA..ooccccciciciononcnnonnnnncncnrnnononononnnarininianono 48
1.8.2 Mantenimiento ...occciccononocnnnnnnnoncnnaninononononcananannanononnnnanaranonnnnnnnnarininianon 50
1.8.3 Mantenimiento no planificado (correctivo 24 horaS).....ooccccc.... 51
1.8.4 Mantenimiento Preventivo y liMpieza.......occccicciconinnnnmnmmmm.. 52
1.8.5 Vigilancia y control de acCeSOS..oocnicicicconinonnonnnnnoncnnonononnnonncarininnanono 52
1.8.6 Almacenaje de Materiales y ReCcaMbioS. ..oooiciciononicicioninenincnnaninincanasa 52

1.8.7 Verificación y Puesta En Marcha Inicial (Actividad puntual y única).

53
1.8.8 Suministros de INSUMOS: ..cccocococociononicincnnonennnananonenononnonononcnrnraneninianan 53
1.9 Descripción de etapa de Desmantelamiento. ..coccioiciononicinnonincnnnnoos 54
2. GENERACIÓN DE EMISIONES, DESECHOS Y EFLUENTES. ............... 54

21 Ruido Etapa Construcción

2.2 Residuos lÍQUIdOS ...oooccicooconocicoccononcncnroninanancnraronononnaranenoncncnrarananinan 55

2.2.1 Etapa de Construcción aguas servidas domésticas ...

2.2.2 Etapa de OperaciÓN ..cociciononincononincnnonenenenencnnanenonnnnnnananenonnnrorenininranannnos 56

2.2.3 Emisiones Atmosféricas.

2.2.4 Etapa Construcción ..oocicionononccnoninononnoninenenoncanononnnnnnaranennnonroreneninananonos 58

2.2.5 Etapa Operación

2.2.6 Residuos Sólidos

2.2.7 Etapa Construcción..

2.2.8 Etapa OperaciÓn. .ooccocociononononconinnnononooraranonononononnoncnnononannnnnrororenencnnannnos 60

3 ANTECEDENTES QUE JUSTIFICAN LA PRESENTACIÓN DE UNA
DECLARACION DE IMPACTO AMBIENTAL. oocncocicccnocconininconinnnncncnnnononncncnos 61

SK ECSLOGIA 11 sky SOLAR *

Una Emp

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

3.1 Antecedentes que acreditan el cumplimiento de la Normativa
Ambiental. coononocicnonccinnnnonnennnnacanononnnnnnononenononenananananrnrnrrnnnnne ra nnnr nro renennananananos 61
3.2 Normativa de Carácter ESPecífiCO .....oocnnicinionnccnonnnnnnmmerraos 64
A 64

3.2.2 Ruido ..

3.2.3 Flora y Fauna .ccoccononononnnnnnncnnanicnnenanonroranononna conocen onnnnonanann nro rarencnranananos 69
3.2.4 Residuos LÍQUIdOS...cococionnononnonnncncncnnennenencacanenncnrnnraranenonnororerinenananonos 69
3.2.5 Condiciones Sanitarias en los Lugares de Trabajo............cocicoconc.. 70
3.2.6 Componente SUBlO. ..occiciononiniononnncncnnonenenenoncanonocnnnnnaranonononronenenincananonos 72
3.2.7 Residuos SÓlIdOS UFDANOS..ocoociccononocnononcnnaninennnnncnnononananinrorinencanananinos 72
3.2.8 Instrumentos de Planificación Territorial..........occiccicccnmmmmmmmm... 73
3.2.9 Vialidad y Transporte ..cociniciciononincnnenenencncacanncncrnnonananinonororenennnranannnos 73

3.2.10 Medio Sociocultural.

4 Descripción de relación entre proyectos y políticas, planes y

programas de desarrollo regional y cCoMUNAl. ..ooocciciciononinnnnnnnencncncnnncnnannns 74
4.1 Estrategia de Desarrollo regional de la Región de Arica y
UCA) CARA 74
4.2 Plan de Desarrollo Comunal de ATiCA. .occicicicconocicicionononcncnrinininanrano 75

5 ANTECEDENTES NECESARIOS PARA DETERMINAR QUE LA
ACTIVIDAD NO REQUIERE LA PRESENTACIÓN DE UN ESTUDIO DE

IMPACTO AMBIENTAL coconcoconcoconoononnccnononinocnnnnnanananonnonnnnnnonaranennnnnnnararinianano 76
6 PERMISOS SECTORIALES AMBIENTALES. .ccoonncniccononincnooninirccncacoconos 85
7 COMPROMISOS AMBIENTALES VOLUNTARIOS eoccicnininononncnononcnoninns 97

8 FIRMA DECLARACIÓN JURADA..

9 OTROS ANTECEDENTES .oononncccoconococcnconinincnnonanonnononononncaninnananeninnananonos 100

SK_ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Anexos

Anexo N* 1 Antecedentes legales de la Empresa.
Anexo N? 2 Línea de base arqueológica.

Anexo N? 3 Estudio medio Biótico.

Anexo N? 4 Descripción paisajística

Anexo N? 5 Cálculo de Emisiones.

SK ECSLOGIA J% str SOLAR Ñ

Una Empresa Sigo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

TIPO DE PROYECTO O ACTIVIDAD.

El proyecto ingresa al Sistema de Evaluación de Impacto Ambiental (SEIA)
mediante la presente Declaración de Impacto Ambiental, se denomina “Planta
Solar Fotovoltaica Arica, l” perteneciente a la Empresa Arica Solar
Generatión 1 Limitada.

El Ingreso del Proyecto al Sistema de Evaluación de Impacto Ambiental (SEIA)
se justifica a partir del análisis del artículo de la Ley N” 19.300/1994, Bases
Generales del Medio Ambiente y la Ley N” 20.417 del 26 de Enero del 2010,
que modifica la Ley 19.300, ambas del Ministerio Secretaria General de la
Presidencia.

En consideración a lo establecido en el Artículo 3 del reglamento del Sistema
de Evaluación Ambiental D.S. N” 95/2001 del Ministerio Secretaría General de
la Presidencia, donde indica los proyectos o actividades susceptibles de causar
impacto ambiental, y que deberán ser sometidos al Sistema de Evaluación de
Impacto Ambiental. En letra c) del artículo 3 indica:

Cc) Centrales generadoras de energía mayores a 3MW.
Por lo anterior el proyecto debe ingresar al SEIA ya que el proyecto
corresponde a una planta fotovoltaica a través de la instalación de 84.240

paneles fotovoltaicos, con una potencia los cuales en su conjunto producirán
una potencia nominal de 18 MW.

1. DESCRIPCIÓN DEL PROYECTO.
1.1 Nombre del proyecto.

El proyecto que ingresa al Sistema de Evaluación de Impacto Ambiental (SEIA)
es “PLANTA SOLAR FOTOVOLTAICA ARICA |”

1.2 Antecedentes del Titular

Titular

Razón Social : Arica Solar Generatión 1 Limitada
RUT :76.162.593-4

Domicilio : Baquedano 1080, Oficina 24
Comuna : Arica

Ciudad — Región : Región de Arica y Parinacota
Teléfono : 231858

Fax : 232540

Domicilio : Av. Apoquindo 1301, Piso 9

SK ECSLOGIA 11 sky SOLAR *

Una Emp

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Comuna : Las Condes
Ciudad — Región : RM
Teléfono : 4119200
Fax : 4119300

Representante Legal

Nombre : Jaime Gómez Aragón

Rut : 48.141.360-5

Pasaporte : AAE157258 (ciudadano español)
Domicilio : Baquedano 1080, Oficina 24
Comuna : Arica

Ciudad — Región : Región de Arica y Parinacota
Teléfono : 231858

Fax : 232540

Domicilio : Av. Apoquindo 1301, Piso 9
Comuna : Las Condes

Ciudad — Región : RM

Teléfono :4119200

Fax : 4119300

E-— Mail : jalme.gomezOskysolargroup.com

Ver Anexo N? 1 Antecedentes Legales de la Empresa

SK ECSLOGIA 11 sky SOLAR

Una Emp

6
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

1.3 Objetivo del Proyecto.

El Proyecto tiene por objetivo principal la generación de energía eléctrica a
partir de la energía del sol e inyectar dicha energía al sistema SING (Sistema
Interconectado del Norte Grande). Con este fin, como se mencionaba
anteriormente, se instalará una planta fotovoltaica de paneles compuesta por
84.240 paneles fotovoltaicos con una potencia instalada de 19,375 MWp y una
potencia nominal de 18 MW.

Para la inyección de la energía generada al SING se utilizará una línea de 66
kV “Chapiquiña-S/E Arica” la línea es propiedad de la Compañía E-CL. La
energía generada por los módulos fotovoltaicos, energía que es generada en
baja tensión, será transformada y adecuada a las características técnicas de la
línea de 66 kV para su conexión y transmisión.

Con ello se potencia el aprovechamiento de las energías renovables para la
producción de una energía limpia que ayude a la disminución de la generación
de energía eléctrica con fuentes convencionales contaminantes. El proyecto
se acogerá al mercado de los bonos de carbono, debido a su condición
de Energía Renovable no Convencional.

Según la Agencia Internacional de la energía, Chile emitió 57,30 Millones de Te
de CO; en 2009. Para calcular los beneficios medioambientales que conlleva el
proyecto, en cuanto a eliminación de gases de efecto invernadero, se utiliza la
siguiente fórmula: Electricidad estimada (MWh) x 0,409 = Gases de efecto
invernadero evitados. Es decir: 36.411 MWh x 0,409 = 14.892 T. de CO2
evitados. La energía generada por la planta fotovoltaica es la estimada que
consume una población de 15.000 habitantes al año.

1.4 Localización del proyecto y superficie.
La planta Solar Fotovoltaica se localiza administrativamente en la XV Región

de Arica y Parinacota, se emplazará en la comuna de Arica, aproximadamente
a 26 Km. de la ciudad de Arica. La planta abarca un área de 54ha.

La zona donde se ubicará el proyecto se encuentra fuera del límite urbano,
correspondiendo a zona rural.

SK ECSLOGIA 11 sky SOLAR ”

Una Empresa Sig
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

La ubicación del Proyecto se presenta en coordenadas UTM (WGS84 — ZONA
19 SUR. se presenta en la siguiente tabla:

Referencia Coordenadas UTM (WGS84-zona

19 Sur)

Puntos Norte Este

1 383.477 7.953.465
2 383.440 7.953.557
3 383.748 7.953.719
4 384.297 7.953.791
5 385.045 7.953.806
6 385.232 7.953.882
7 385.394 7.953.886
8 385.700 7.953.635
9 385.915 7.953.555
10 385.922 7.953.471
11 385.800 7.953.463
12 383.787 7.953.409

8

SK_ECSLOGIA "SKY SOLAR

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

El acceso al proyecto se realizará desde Arica por la ruta A19, Azapa — Cuesta
del Águila.

1.5 Justificación del proyecto.

La localización propuesta para el emplazamiento del proyecto se ha
establecido basándose en que el terreno cuenta con los siguientes
abastecimientos y características:

Punto de conexión a red eléctrica existente
Lejanía de centros urbanos
Existencia de una infraestructura vial disponible

6040

Excelentes condiciones de radiación solar

La dependencia de Chile de los suministros energéticos del exterior, unido a la
crisis energética mundial con los elevados incrementos de los costos de las
materias primas, hacen necesarios proyectos que ayuden a reducir esta

9

SK ECSLOGIA "SKY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

dependencia. Además, la producción de energía debe realizarse con fuentes
generadoras de energía renovable que reduzcan o eviten la emisión de gases
de efecto invernadero que ayuden a reducir el cambio climático. Debido a lo
anterior, se ha desarrollado recientemente la Ley 20.257 que obliga a las
generadoras a producir parte de su energía a través de fuentes de Energía
Renovable No Convencional (ERNC), tales como minihidroeléctrica, eólicas,
solares, geotérmica u otras. La instalación de la planta fotovoltaica en la región
de Arica y Parinacota, además de la generación de energía fundamental para
su desarrollo abre la puerta de dicha región al mundo de las energías
renovables, generando puestos de trabajo ambientalmente sostenibles para los
habitantes de la zona dando la posibilidad de atracción nuevos proyectos y
desarrollos.

La ubicación seleccionada para la instalación fotovoltaica es una zona
desértica en cual el sol es su mayor recurso natural para la generación de
energía. A continuación se adjunta un plano con la radiación global para el área
del proyecto, donde se aprecia la zona de instalación del proyecto. Los
resultados de este estudio dejan en evidencia que la zona norte del país es
donde existe uno de los niveles de radiación más altos del mundo.

Radiación global horizontal.

Una Er Ko;

SK_ECSLOGIA JT sor SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Los datos evidencian que a la necesidad de generación de energía para
independencia energética, unidos a la excelente calidad del recursos solar del
norte del país, justifican por si solos la realización de este proyecto fotovoltaico,
que además de generar puestos de trabajo permanentemente, introducirá a
este región en el campo de las energías renovables siendo este un sector en
crecimiento a nivel mundial.

1.5.1 Estimación de producción de la planta

Para un mejor rendimiento de la planta fotovoltaica los paneles fotovoltaicos se
instalan sobre seguidores horizontales de un eje que permiten dirigir la posición
los paneles en función de la posición del sol desde el amanecer hasta el ocaso.
Este seguimiento optimiza la incidencia de radiación solar sobre los paneles y
la potencia de salida de cada uno de ellos, la potencia de salida de la planta
fotovoltaica depende de la suma de las potencias de cada uno de los paneles
fotovoltaicos (generadores fotovoltaicos).

A continuación se indican parámetros de simulación.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR ”
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

5 uuverett | pysYST V5.06 01/09/11 | Página 1/3

pusysT

Sistema Conectado a la Red: Parámetros de la simulación

Proyecto : Arica
Lugar geográfico Arica País

Ubicación Latitud 18.15 Longitud
Hora definido como Hora Legal Huso hor. UT+20 Altitud
Albedo 0.20
Datos climatológicos : Arica from NASA-SSE, Synthetic Hourly data

Variante de simulación : 18 MW 500 w2ps
Fecha de simulación 01/09/11 10h42

Parámetros de la simulación

Plano de seguimiento, Eje Horizontal E-O Acimut normal al eje
Limitaciones de rotación Inclinación Mínima Incli nación Máxima

Perfil obstáculos Sin perfil de obstáculos

Sombras cercanas Sin sombreado

Características generador FV

Módulo FV Si-poly Modelo CRM 2308 156P

Fabricante Shanghai Chaori
Número de módulos FV En serie 20 módulos En paralelo 4212 cadenas
N'total de módulos FV N'módulos 84240 Phnom unitaria. 2 30 Wp.
Potencia global generador Nominal (STC) 19375 kWp — Encond. funciona. 17042 kWp (50)
Caract. funcionamiento del generador (500) Vmpp 533 V Impp 31973 A
Superficie total Superficie módulos - 136990 m*

Inversor Modelo W2PS

Fabricante W2ps
Características Tensión Funciona. 450-1000 V Pnom unitaria 500 kW AC
Banco de inversores N'de inversores 36 unidades Poten cia total. 18000 kW AC

Factores de pérdida Generador FV

Factor de pérdidas térmicas Ue (const) 29.0 W/m*K Uv (viento) 0.0 WIm*K/ m/s
=> Temp. Opera. Nom. Cél. (G=800 W/m*, Tamb=20*C, VelViento=1m/s) TONC 45T

Pérdida Óhmica en el Cableado — Res. global generador 0.28 mOhm Fracción de Pérdidas 1.5% en STC

Pérdidas por polvo y suciedad del generador Fracción de Pérdidas 3.0%

Pérdida Calidad Módulo Fracción de Pérdidas 0.5%

Pérdidas Mismatch Módulos Fracción de Pérdidas 2.0 % en MPP

Efecto de incidencia, parametrización ASHRAE — lAM= 1-bo(1/cosi-1) Parámetro bo 0.05

Necesidades de los usuarios: — Carga ilimitada (red)

SK ECSLOGIA FA SKY SOLAR 12

Una Empresa Sigdo Koppe

DECLARACIÓN DE IMPACTO AMBIENTAL

PVSYST V5.06

“PLANTA SOLAR FOTOVOLTAICA ARICA l”

01/09/11 | Página 2/3

Sistema Conectado a la Red: Resultados principales

Arica
18 MW 500 w2ps

Proyecto :
Variante de simulación ;

Parámetros principales del sistema — Tipo de sistema
Oris8itapióniEntnpeje Fvrizontal E-O, Acimut normal al eje
Módulos FV Modelo
Generador FV N'de módulos
Inversor Modelo
Banco de inversores N'de unidades
Necesidades de los usuarios Carga ilimitada (red)

Resultados principales de la simulación
Producción del Sistema Energía producida
Factor de rendimiento (PR)

Conectado a la red

Acimut normal al eje
CRM 2308 156P Prom
84240 Pnom total
wW2PS Prom
36.0 Pnom total

90”
230 Wp
19375 kWp
500 kW ac
18000 kW ac

37407 MWh/afiBroduc. específico 1931 kWh/kWp/año
80.9%

Producciones normalizadas (por kWp Instalado): Potencia nominal 19375 kWp

Factor de rendimiento (PR)

Le: ora concisa cia generador PY SAI
LS: Pira tor (nero ma
Y Ergo pros fia meno) AMAN

:
¿
¡
¿
i

A ca

18 MW 500 w2ps
Balances y resultados principales

TAmb | Giobinc
KA
Enero
Febrero
Marzo
Abri

Mayo
Junio
Julio
Agosto
Septiembre
Octubre
Noviembre
Diciembre

GlobEr | EAray
4698421
4301406
4377461
2950516
2197706
1645803
1727473
1973614
2475750
3385154
3892568
4539185

4504391
4218475
4294368
2895164
2154013
1609378
1690420
1991954
2427369
3318490
3816762
4446137

Año

Leyendas: GiobHor
TAmo
GlobInc:
ClobEn

Irraciación global horizontal
Temperatura Ambiente
Global Incidente en plano receptor

SK ECSLOGIA

Una Empresa Sigdo Koppers

Global efectivo, corr. para JAN y sombreados

3e15s979 | 3740693

Energía efectiva en la salda del generador
Energía elnyectada en la red

Eliciencia Esal campolsuperficie bruta
Eficiencia Esalsistema/superficie bruta

fs SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

PVSYST V5.06 01/09/11 | Página 3/3

Sistema Conectado a la Red: Diagrama de pérdidas

Proyecto : Arica
Variante de simulación : 18 MW 500 w2ps

Parámetros principales del sistema Tipo de sistema Conectado a la red
OrieBtgiónigztmpeje Frizontal E-O, Acimut normal al eje Acimut normal al eje 90*

Módulos FV Modelo CRM 2308 156P Pnom 230 Wp
Generador FV N*de módulos 84240 Phnom total 19375 kWp
Inversor Modelo W2PS Pnom 500 kW ac
Banco de inversores N'de unidades 36.0 Pnom total 18000 kW ac
Necesidades de los usuarios Carga ilimitada (red)

Diagrama de pérdida durante todo el año

— 1897 KWhim? L Irradiación global horizontal

41 *25.8% Global incidente en plano receptor
83) -1.7% - Factor lAM en global
2346 KVWh/m* * 136990 m recef Irradiancia efectiva en receptores
eficiencia en STC = 14.2% Conversión FV

45523704 kWh Energia nominal generador (en efic. STC)
Nas Fusrrcn merecen

Pérdida FV debido a temperatura

Pérdidas por polvo y suciedad del generador
Pérdida calidad de módulo
Pérdida mismatoh campo de módulo
Pérdida óhmica del cableado

38155980 kWh Energía virtual del generador en MPP

Pérdida del inversor durante el funcionamiento (eficiencia)
Pérdida del inversor a través de la Pnom inversor
Pérdida del inversor debido a umbral de potencia
Pérdida del inversora través de la Vnom inversor
Pérdida del inversor debido a umbral de tensión
37408836 kwh Energía Disponible en la Salida del Inversor
37408938 kWh Energía reinyectada en la red

SK ECSLOGIA LY sir SOLAR *

Una Empresa Sigdo Koppe

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

1.5.2 Estimación de la producción mensual diaria

La producción de energía de una planta fotovoltaica sólo es posible de día,
cuando los rayos del sol inciden en los generadores fotovoltaicos. La irradiancia
recibida, la temperatura de las células fotovoltaicas y el tipo de célula son
fundamentales para determinar la potencia de salida de los generadores
fotovoltaicos. Para estimar la producción de energía hay que tener en cuenta
otros factores tales como horas diarias de sol y condiciones climáticas:
Temperatura, nubosidad, lluvia y polvo. Tras el análisis realizado de las
condiciones donde se ubicará la instalación fotovoltaica, se indica en la tabla
siguiente la estimación de las horas de producción y valores medios horarios
mensuales teniendo en cuenta los factores arriba indicados.

Distribución Producción energía medio:

Enero Febrero

2000 ¿ aa00 A
eno sono
cam F Y sono Xi
son sono
amo + | a | X
a o
dara unan erasanaa 11070 unas 2naaa

Hora inicio Hora final Hora inicio Hora final

Marzo Abril

16000 00 SS
1000 12000
mo 0000,
10000
ano
¿000 1

121456739 0uRuNS E rBenaaa 12345573 0 0nRBMSEIDA2a
Hora inicio Hora final Hora inicio Hora final
Mayo Junio
1600050 x4000g0
2400050 200050
200050 000030
1020050
00090
sono
00090
copo
4c00g0 sos
200000 200050
121456789 MURBMISIS Aa 12345678 900D0MWISISTIDA 22
Hora inicio Hora final Hora inicio Hora final

SK_ECSLOGIA Hs SOLAR *”

Una Er

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Julio Agosto

600090

so10090 420090
240090 A

0000

| 1 010090

op ooo

aoo0p0 so
0000

200090

1290050

[ 20000
123456789 000DMSI700DU22% 12345574 0nEDUSIVEAaZaa
Hora inicio Hora final Hora inicio Hora final
Septiembre Octubre
600000 600090
xa009g0 xa00090
200900 200090
000950 000090
oogo ooo
soso copa
asogo acoja
ooo oo
2 1 / M
11145571 0MRNMSSVRUDARDA 114571 MURNRSISVEUDARDA
Hora inicio Hora final Hora inicio Hora final
Noviembre Diciembre
as00g0 sa00000
600000 2600090
sanoogo xa00090
200090 200090
son00g0 s000090
aso0po pe
aso0go conose
asoogo aonosa
2090 200050
Hora inicio Hora final Hora inicio Hora final

1.5.3 Mano de obra

La mano de obra requerida mensual en la etapa de construcción será de
alrededor de 60 personas/mes en la etapa pico del proyecto. En la etapa de
operación alrededor de 7 personas/mes.

Se priorizará siempre la mano de obra local, y provendrá, mayoritariamente de
la ciudad de Arica y otras localidades de la Región. Tan sólo en caso de no
encontrar mano de obra adecuada se acudirá puntualmente a otros lugares.

SK ECSLOGIA Jf sk SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

1.5.4 Cronograma del proyecto
El Cronograma del Proyecto se presenta en la siguiente Tabla:

Tabla Carta Gantt Proyecto

ACTIVIDADES mm == AÑO 2012 AÑO 2013

Solicitud de ocupación
2 | Montaje estación de monitoreo

3 | Concesión Terrenos BBNN MA
Obtención de Resolución de Calificación
4 | Ambiental
5 | Obtención de permisos y |
5 Etapa construcción de Planta ly [Pf]

1.5.5 Monto estimado de la inversión

Los montos de inversión asociados al Proyecto “PLANTA SOLAR
FOTOVOLTAICA ARICA l” se estiman en US $ 70.000.000 aproximadamente.

1.5.6 Vida útil

El proyecto tiene estimado una vida útil de 25 años, sin embargo una vez
cumplido este período, se evaluará si se mantiene en operación la planta, por
10 años más.

1.6 Descripción de componentes.

El proyecto tendrá una Potencia nominal: 18 MW.
Los elementos empleados para su desarrollo son los siguientes:
+ Célula Fotovoltaica
+ Módulo Fotovoltaico
+ Ramao string
+ Cajas de conexión
+ Conectores
+ Cableado
+ Seguidores

SK_ECSLOGIA YY sr SOLAR

Una Empresa Sigo Kay

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

+ Cajas de agrupación
+ Caseta con Inversor, transformador, celdas de media tensión,
protecciones y equipos auxiliares

+ Instalaciones de enlace al punto de conexión a través de un centro de
transformación

+ Vallado perimetral, sistemas de seguridad y comunicaciones

1.6.1 Celda Fotovoltaica.

La luz solar es solo una parte del espectro electromagnético general. La
conversión de la radiación solar en energía eléctrica tiene lugar en la celda
fotovoltaica, que es el elemento base del proceso de transformación de la
radiación solar en energía eléctrica.

ESPECTRO ELECTROMAGNÉTICO

ampo de súrbo

+ este punt

tomgitua 102 10% 10

1070 010 10% |. 107

En la celda fotovoltaica, también llamada célula fotoeléctrica, incide la radiación
solar que contiene unas partículas denominadas fotones, que son las
responsables de transportar la energía. Cuando un fotón con suficiente energía
golpea la celda, es absorbido por los materiales semiconductores y libera un
electrón. El electrón, una vez libre, deja detrás de sí una carga positiva llamada
hueco.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

fotones

contacto frontal

silicona tipo N

contacto posterior

Cada célula o cristal fotovoltaico está formado por dos láminas de silicio que
hacen las veces de polo positivo y negativo, y una capa intermedia de un
material semiconductor.

Los fotones chocan contra la lámina positiva y liberan una cantidad de
electrones, procedentes de las partículas de silicio.

Estos electrones al estar en movimiento pasan automáticamente a la capa
semiconductora.

Esta capa tiene la característica de que solo deja pasar el flujo de electrones en
una única dirección, por lo que, al no poder volver a la capa de silicio positiva,
pasan directamente a la negativa.

Al no tener la misma cantidad de electrones las dos capas, entre ambas
aparece lo que se conoce como diferencia de potencial o tensión. Esto significa
que, al existir tensión, tendremos la posibilidad de cerrar el circuito y adquirir
una intensidad eléctrica.

1.6.2 Generador Fotovoltaico.

Cada Generador fotovoltaico también llamado panel o módulo fotovoltaico está
compuesto de varias células fotoeléctricas. La estructura constructiva de un
módulo fotovoltaico es del tipo sándwich, esto es que los materiales se apilan

Una Empresa Sigo Kay

SK ECSLOGIA Hs SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

unos

encima de otros sin dejar espacio entre ellos. Los materiales que

componen esa estructura son los siguientes:

Ss
Ss

Una capa de cristal.
Una capa de acetato de vinilo.

Las células fotovoltaicas están compuestas de dos capas de silicio y otra de un
material

=
=

Semiconductor.
Varias capas de vidrio.

Los paneles fotovoltaicos se definen por una serie de características eléctricas:

=

e

e

SK

Intensidad de cortocircuito: es la máxima intensidad que un dispositivo
fotovoltaico puede entregar cuando se conecta un receptor con
resistencia nula.

Tensión a circuito abierto: es el máximo valor de tensión que se obtiene
en los extremos del panel fotovoltaico, cuando a él no hay conectado
ningún receptor.

Potencia máxima: Es la capacidad nominal del módulo. La corriente y el
voltaje en el punto de máxima potencia corresponden a la intensidad y
tensión nominal del módulo. Es importante indicar que cuando el modulo
opera lejos del punto de máxima potencia esta disminuye
significativamente.

Una Empr 05

ECSLOGIA 11 sky SOLAR Y

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

8
Potencia (W)

w
o

Corriente (A)

Voltaje (V)

Intensidad a máxima potencia: este valor es utilizado como el valor de
intensidad nominal del aparato. Corresponde a la intensidad que entrega el
dispositivo cuando trabaja a potencia máxima.

Tensión a máxima potencia: este valor es utilizado como el valor de tensión
nominal del aparato. Corresponde a la tensión que aparece entre los extremos
del dispositivo cuando este trabaja a máxima potencia.

Tensión máxima del sistema: corresponde al máximo valor de tensión que
pueden soportar las células fotovoltaicas que componen el panel.

Estructura constructiva.

Los paneles fotovoltaicos se pueden clasificar en dos grandes grupos:

Monocristalinos: sus células están formadas por un único cristal, reconocibles
por su forma circular o hexagonal. Debido a su simplicidad estructural son más
económicos y ligeros.

Policristalinos: sus células están formadas por pequeñas partículas
cristalizadas. La efectividad del conjunto aumenta cuanto mayor es la sección

Una Empr

SK ECSLOGIA 11 sky SOLAR ”
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

de estas partículas. Lógicamente es más costoso que los monocristalinos pero
de un rendimiento mucho mayor.

Izquierda: panel
solar monocristalino.

Derecha: panel solar
policristalino.

Los paneles fotovoltaicos también disponen de diodos, Los diodos son
dispositivos electrónicos que solo permiten el paso de corriente eléctrica a
través de ellos en una sola dirección. Están formados por materiales
semiconductores al igual que las células fotovoltaicas. En las instalaciones
fotovoltaicas se emplean de dos maneras:

3 Diodos de bloqueo: impiden que las baterías se descarguen a través de
los paneles solares, cuando no hay luz suficiente para que se produzca
energía eléctrica. Cuando se instalan para realizar esta función,
complementan una de las funciones del regulador. Este tipo de montajes
también sirve para evitar que se invierta el flujo de corriente cuando en
los paneles se produce alguna sombra parcial.

>

== |

Diodos de by-pass: protegen individualmente a cada de panel de posibles
daños ocasionados por sombras parciales, las cuales provocarían que ese
panel se comportara como receptor originando un sobre-esfuerzo en los demás
paneles. Deben ser utilizados, en instalaciones en las que los paneles se
dispongan en conexión serie.

Una Empr

SK ES OSló FA SKY SOLAR 22
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

1.6.3 Rama o String y conexiones paralelo.

La conexión en serie de un grupo determinado de módulos, se denomina rama
o string. Estas ramas se conectan en una caja de conexiones. El cálculo del
número de módulos que se conectan en serie, está determinado por el rango
de tensiones de funcionamiento en máxima potencia del inversor, por lo tanto al
conectar en serie los módulos, se irán sumando las tensiones de los mismos
hasta entrar dentro de los rangos adecuados en los que trabaja el inversor.

Para el cálculo del número de módulos de los strings, se tiene en cuenta las
tensiones de los módulos en el punto de máxima potencia (Vpmm), y se tiene
que aplicar los factores de corrección por temperatura.

Por tanto se hacen tres comprobaciones en el cálculo de los strings:

3 Comprobaciones con las condiciones NOCT.
3 Comprobaciones para T* de módulo de -1,5* C.
3 Comprobaciones para T* de módulos de 65” C.

Para conseguir la potencia total deseada de entrada al inversor desde los
paneles fotovoltaicos se conectan en paralelo sucesivas ramas o String.

El cableado empleado para dichas conexiones esta dimensionado para
producir la menor caída de tensión (4 ó 6 mm2) y son de clase ll, quiere decir
esto que tiene un doble aislamiento para prevenir los casos en que se produzca
un primer defecto de aislamiento.

1.6.4 Caja de conexión.

Las cajas de conexión de los módulos están situadas en la parte posterior de
los mismos. Estas son cajas estancas preparadas para intemperie con un IP-
65, siempre y cuando se respete la estanqueidad en los pasacables o
prensaestopas al hacer pasar los cables a través de ellos.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

En cada módulo existe bien una sola caja de conexiones para ambos
terminales o bien una caja para el terminal positivo y otra para el negativo.
Deberá respetarse la polaridad en las conexiones para el buen funcionamiento
de los módulos.

Las cajas de conexión no deben sufrir ningún tipo de presión a la hora de
instalar el módulo en una estructura de soporte. Ningún elemento de la misma
debe tocar la caja de conexión. Configuración de caja y descripción de
terminales

1.6.5 Conectores.

Son los elementos que permiten la conexión de unos módulos fotovoltaicos con
otros, permitiendo la formación de los strings. Los conectores son un elemento
muy importante en la planta, ya de que su correcto funcionamiento depende
parte de la eficiencia de la planta. Los conectores deben de ser de material de
clase || (doble aislamiento).

Los conectores deben estar perfectamente cerrados, no dejando resquicios que
den lugar a la entrada de polvo y humedad en su interior, para evitar la
degradación de los mismos, arcos eléctricos y que quemen el conector dando
lugar a cortocircuitos.

1.6.6 Seguidores.

Los paneles fotovoltaicos se colocan sobre estructuras las cuales constituyen el
soporte de los mismos. Dichas estructuras van colocadas sobre apoyos
generalmente de hormigón bajo diferentes formas como micropilotes, zapatas,
zapatas corridas o losas.

El tipo de estructuras, vienen determinadas por el tipo de seguimiento que se
realice del sol en su avance en la bóveda celeste. Encontramos pues, tres tipos
de tecnología:

Una Empr .s

SK ECSLOGIA J% str SOLAR 24
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Fijas, con un ángulo de inclinación determinado por la latitud del
emplazamiento y orientación sur para el montaje de los módulos, su disposición
es de forma lineal uno al lado del otro.

De un eje, existiendo dos modalidades en este caso:

Eje horizontal: Sistema el cual orienta una cantidad de filas determinadas de
módulos con un solo motor con la finalidad de realizar el seguimiento del sol
diario (movimiento este-oeste), su disposición es de forma lineal uno al lado del
otro.

E
rd
y
SS] y Ñ
>
e e = = » boe o e
S 3 1 y 2
> le Ñ Ll sn Ll e S
Sp Ñ
2 S
AY dl 8 ÉS JN
¿a 2 ES A

Eje inclinado: igual que el sistema anterior, pero con los módulos inclinados
según la latitud del emplazamiento. El seguimiento también se realiza de este a
oeste.

Dos ejes, sistema que orienta una cantidad de módulos determinados en el
seguimiento del sol (azimutal y altitudinal, correspondientes al movimiento
diario y anual), su disposición puede ser rectilineo ó matriz y/o tresbolillo o
matriz desplazada.

SK ECSLOGIA 11 sky SOLAR *

Una Empr .s

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

18000 (ampliable hasta 19000)

Las medidas de los seguidores varían en función de los paneles fotovoltaicos a
instalar sobre ellos.

1.6.7 Cajas de agrupación.

Cajas de agrupación, son cuadros eléctricos a los cuales se conectan en
paralelo una cantidad determinada de Strings para formar un solo circuito de
salida, el cual se dirige hacia el inversor.

Esta caja de agrupación posee las protecciones necesarias para el sistema
como, fusibles, protección contra sobretensiones y elementos de maniobra.
Este cuadro debe ser IP65, debido a que esta al intemperie.

SK ECSLOGIA Hs SOLAR *

Una Empresa Sigo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Las cajas de agrupación llevan como protecciones fusibles, colocados sobre
bandejas portafusibles, los cuales están destinados a proteger los strings en
caso de cortocircuitos. Igualmente para proteger las instalaciones contra
sobretensiones originadas por descargas atmosféricas, se colocarán
descargadores conectados a tierra.

Asimismo, para facilitar las labores de operación y mantenimiento, se instalará
un seccionador de corte en carga para todos los strings.

1.6.8 Inversor.

El inversor es un dispositivo electrónico que convierte corriente continua en
corriente alterna a una determinada frecuencia mediante un puente IGBT, el
cual produce pulsos secuenciales en la corriente continua, los cuales dan lugar
a una onda de tipo senoidal, siendo esta la corriente alterna.

Armario típico de inversor

El inversor funciona mediante seguimiento del punto de máxima potencia en
cada momento, de forma que optimiza los valores de entrada de intensidad y
tensión en corriente continua.

Una Empresa Sigo Kay

SK ECSLOGIA Hs SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

En su interior la llegada es en corriente continua, conectado a un interruptor, el
cual es controlado por el inversor. Al detectar fallos de aislamiento mediante
sistema de vigilancia de aislamiento a tierra en el circuito de continua, abre el
circuito. También lleva asociado un sistema de protección a la salida de alterna
el cual abre el circuito en caso de fallos o fluctuaciones en la línea.

A la salida del inversor el voltaje generado es en baja tensión. Cuando la
tensión de red a la cual se debe conectar el transformador es en alta tensión,
se debe incluir en medio un transformador elevador de acuerdo a la tensión
requerida.

A continuación se indica a modo de referencia configuraciones de 2 inversores
de 500 kW conectados a un transformador. En cado de un solo inversor el
transformador solo tendría una entrada en el lado del inversor

Inverter SGS3OKTL
AC Main AC Circuit
Contactor. Double-Split Transformer
o 1 e
500- 1000Vdo |
o— e
DC Circuit Breaker 1
Inverter SG630KTL
ACCircuit
Brecker
o y»
500-1000Vdc| 1
o %
DC Circuit Breaker

En este tipo de instalaciones el tanto el inversor O inversores, el
transformadores, interruptores de baja y alta tensión, sistemas de protección y
auxiliares de los mismos van integrados en unas caseta, normalmente
prefabricada. Se incluye montaje de referencia a continuación.

Una Empresa Sigdo Koppers

SK ECSLOGIA Hs SOLAR Y
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Disposición equipos dentro de la caseta Caseta prefabricada vista exterior

La instalación del edificio requiere una adecuación del terreno para su
montaje, así como la preparación de la red de tierras, cajas de conexiones y
paso de cableados.

En la siguiente figura se representa la conexión desde los módulos
fotovoltaicos hasta la transformación a 20 kV pasando por el inversor.

Una Empresa Sigdo Koppers

SK ECSLOGIA Hs SOLAR ?
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

SEGMENTO FOTOVOLTAICO 1.076,4KW
580 PANELES DE 230) 29 STRNGS DE 20 PANELES

CHATO

Desde el centro de seccionamiento de

la planta fotovoltaica sale un cableado

enterrado que lleva la energía generada por la planta al interruptor de entrada
del transformador de poder en el centro de transformación, dicho transformador
eleva la tensión a 66 kV para adecuarla a los requerimientos de la red de

distribución eléctrica, en este caso a la
que se conecta la planta fotovoltaica es

ínea propiedad de E-CL. La línea a la

la línea de 66 kV Chapiquiña-S/E Arica

que se describe en el punto 2. Descripción del proyecto.

A la entrada del punto de conexión previsto en 66 kV se colocará el contador
de energía que se encargará de realizar las mediciones de energía consumida
y entregada a la red de distribución, el contador será del tipo bidireccional. Los
contadores se ajustaran a la normativa metrológica vigente y su precisión tales
que corresponda con el tipo y clase requerida. Los contadores deben llevar

SK ECSLOGIA

Una

Sigdo Ko

fs soLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

lectura remota por lo que van conectados a un MODEM u otro mecanismo de
transmisión de datos remotos.

Entre el transformador y la línea distribución irán colocados el seccionamiento,
interruptor de corte (switchgear) y las protecciones adecuadas.

Para la conexión de la estación de enlace con la línea de 66 kV va instado un
pórtico de entrada al que se conectan los cableados desnudos aéreos que
unen la estación con la línea.

En el lado de alta de 66 kV se colocan los transformadores adaptadores de
tensión y corriente para el contador de medida y los transformadores de
corriente de protección del lado de alta. En el lado de baja también van
instalados los transformadores de corriente para la protección. Tanto en el lado
de alta como de baja del transformador se colocan autoválvulas de protección
contra sobre tensiones. La malla de tierras con sus picas de tierras y el vallado
perimetral del centro para evitar la entrada de personas ajenas al centro son los
otros elementos importantes. Debajo del transformador va un foso para
recogida de aceite. La estación de enlace dispone de espacio libre para
posibles ampliaciones.

Dentro del área de la subestación irá instalado un edificio prefabricado en cual
irán instalado el centro de seccionamiento de los cables de llegada de 20 kV
desde las casetas de los inversores así como un transformador de pequeñas
dimensiones de 300 KVA con sus protecciones para dar alimentación a los
servicios auxiliares de la estación de enlace y de la planta fotovoltaica. Dentro
del edificio prefabricado también se encontraran instalados el interruptor de
entrada del transformador, los equipos de protección y control, relés de
protección, comunicaciones, armarios de distribución de equipos auxiliares y
alimentación de emergencia de la subestación, sistema de monitorización y
Scada, contador, equipos de seguridad y otros.

1.6.9 Camino de acceso.

Se considera la habilitación de un camino permanente de acceso a las obras
del proyecto, de una longitud aproximada de 40 metros. El ancho de la
superficie a intervenir por la construcción de este camino será de
aproximadamente 10 metros (doble vía).

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Se construirán 10 metros de pavimento desde la conexión con la ruta A19 el
resto será de material tipo base precribado hasta el portón. El proyecto de
conexión de la vía de acceso con la carretera, será desarrollado de acuerdo
con la normativa vigente.

A continuación se indica en el google map el camino de acceso a la planta.

Google

La ruta de acceso a la planta será por ruta A 19.

1.6.10 Base de Seguidores.

Cada panel fotovoltaico contará con una base de anclaje. Para una sujeción
más firme, este anclaje lleva enterrado dos cilindros en cada una de las
zapatas Sobre esta base, se instalarán los seguidores del panel.

La estructura seleccionada para optimizar la producción de la planta y el
espacio será un seguidor de tipo mono axial con eje en situación Norte-Sur en
disposición horizontal. Así, la función de la estructura será no sólo la de brindar
sujeción y apoyo a los paneles fotovoltaicos, sino también la de orientarlos en
todo momento hacia la situación cenital del sol de modo que los rayos solares
incidan de la forma más perpendicular posible, mejorando así la producción
alrededor de un 27%. Los sistemas de seguimiento solar utilizan un sistema de
seguimiento mediante un PLC en el cuál se realizan los cálculos astronómicos
de la posición exacta del sol en base a la hora y fecha actuales, dependiendo
de la ubicación geográfica del seguidor.

Una Empresa Sigdo Koppers

SK ECSLOGIA Hs SOLAR +
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

La estructura será de robusta construcción estando formada por un eje con
orientación N-S con una inclinación igual a 0? (disposición horizontal) anclada
firmemente al terreno mediante cimentación o pivotes, y que gira en torno a
dicho eje mediante un mecanismo de orientación que fija la normal del plano de
los módulos a un ángulo igual al meridiano solar, de forma que la radiación
índice de forma casi normal a los paneles.

+  Diseñados y analizados por elementos finitos con las cargas y coeficientes especificados
en el eurocódigo.

Una Empresa Sigdo Koppers

SK ECSLOGIA Hs SOLAR $
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

CARACTERÍSTICAS TÉCNICAS |

12000

el 1 ' ' ' 1] 1d

. ! ' ' ' ! 17

” ' ' ' ' 3
U U U

Seguidor cenital (como referencia)

SK ECSLOGIA Yi sky SOLAR *

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

1.6.11 Canalización de cables.

Los cables utilizados cumplirán con la normativa vigente NCH 4/2004 8.1, en
cuanto a aislamiento y grado de protección:

+ Tipo: RV-K 0.6/1 KV Cu
+ Aislamiento: XLPE (polietileno reticulado)

Los cables utilizados para la interconexión de los módulos fotovoltaicos en
cada uno de los seguidores estarán protegidos contra la degradación por efecto
de la intemperie: radiación solar, UV, y condiciones ambientales de elevada
temperatura ambiente.

El cableado entre las cajas de conexiones y los seguidores se efectuará
mediante cable flexible y de longitud adecuada para disminuir la caída de
tensión, perdidas y que no exista peligro de cizalladura. Las cajas de
conexionado tipo Combiner box y Main box, utilizadas en el campo fotovoltaico
tendrán una protección intemperie IP 65, serán de chapa de acero con
tratamiento anticorrosión. Cada caja dispondrá de fusibles, estará diseñada
para 8 entradas con los correspondientes terminales de desconexión para la
conexión de los polos.

Cableado en Corriente Continúa

El cableado en corriente continua se realizará en superficie de forma integrada
en la estructura del seguidor, desde los módulos hasta la Combiner box a la
intemperie, desde la Combiner box hasta la Main box y desde la Main box
hasta el inversor, enterrados y dentro de un tubo de paso de cables, sobre la
superficie donde se enterrarán los conductores no habrá ningún tipo de
construcción, edificación, etc. temporal o permanente. Los cables de cada polo
(positivo y negativo), se conducirán de manera independiente.

Cableado en Corriente Alterna

El cableado en corriente alterna en baja tensión se ejecutará enterrados en el
terreno y protegidos con tubos de paso de cables. De acuerdo a la NCH 4/2004
8.2.13.1, las zanjas para el cableado directamente enterrado en baja tensión se
ejecutarán con una profundidad de 0,50 m y en zonas de tránsito de vehículos

SK ECSLOGIA 11 sky SOLAR +

Una Empresa Sig
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

0,80 m. Se asegurará en todo momento que el cable quede correctamente
instalado sin haber recibido daño alguno y que se ofrezca seguridad frente a
excavaciones realizadas por terceros siguiendo las instrucciones que se
describen a continuación:

El lecho de la zanja que va a recibir el cable será liso y estará libre de aristas,
cantos, piedras, etc. En el mismo se dispondrá de una capa de arena de río
lavada de 10 cm. de espesor mínimo sobre la que se colocará el cable. Por
encima del cable irá otra capa de arena de 10 cm. de espesor. Ambas capas
cubrirán la anchura total de la zanja, la cual será suficiente para mantener 5
cm. entre los cables y las paredes laterales.

Por encima de la arena se colocara una capa de mortero de cemento coloreado
de 0,10 m de espesor. Se colocará una cinta de señalización que advierta la
existencia del cable eléctrico para baja tensión. La distancia mínima al suelo
será de 10 cm. y a la parte superior del cable de 25 cm.

Sobre la superficie donde se enterrarán los conductores no habrá ningún tipo
de construcción, edificación, etc. temporal o permanente.

Las instalaciones se realizarán teniendo en cuenta la normativa aplicable NCh.
Elec. 4/2003, NSEG 5 E.n. 71 y a las normas a las que hacen referencia.

Media tensión de 20 kV.

La salida de los transformadores de 1 MVA instalados en las casetas de los
inversores de 500 Kw. se unirán a la siguiente, y así sucesivamente hasta unir
todas las salidas de los transformadores instalados haciendo un anillo, los
extremos de las 2 últimas salidas conectas se llevan a la entrada del centro de
seccionamiento de 20 kV.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Los cableados irán enterrados y se evitará en lo posible hacer cruzamientos
entre dichos cableados y los de baja tensión.

1000 kVA

Del centro de seccionamiento sale un único cableado en 20 kV que se dirige al
interruptor del lado de 20 kV del transformador. El tendido será subterráneo y
se realizará de acuerdo a las Normas NSEG En. 71, capítulo VII
“Canalizaciones subterráneas” y normas asociadas.

Líneas de evacuación (media tensión de 66 kV).

El circuito para formar la línea de evacuación a la red de distribución será de
aluminio desnudo tipo compacto, en un tendido aéreo de 66 KV que transporta
la energía desde la generadora solar hacia el punto de conexión donde la
energía producida es distribuida.

No existe cruce ni paralelismo de la línea de evacuación con otra línea o
carretera, la línea que se empalmara al alimentador existente será corto al
estar muy próximos los puntos de conexión.

El tendido aéreo de esta línea será desarrollado de acuerdo a NSEG En. 71
capítulo VI.

Una Empresa Sigdo Koppers

SK ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

1.6.12 Obras temporales.

Es importante aclarar que en general, los terrenos no requieren de ninguna
preparación ni compactación previa. Se mantendrán tal cual están en su estado
natural. Las áreas intervenidas son donde van las bases de anclaje de
hormigón sobre los cuales se sostienen la estructura que soporta los paneles
solares, las casetas de los inversores y los transformadores, el centro de
enlace a la línea y el edifico donde se ubicará la sala de control de la planta con
sus servicios auxiliares.

Las bases de los anclajes no tienen más de 60 cm. de diámetro y la distancia
entre una base y la otra es de más de 3 metros, la central fotovoltaica se
adapta a la topología del lugar donde se instala. Por lo mismo, incluso donde
pueda existir vegetación la intervención de la misma siempre será menor.

Para la construcción del proyecto se contempla la ejecución de las siguientes
instalaciones y obras temporales:

e

Instalaciones de faenas;

e

Alimentación eléctrica a faenas;
Acopios provisorios;

es

Acopio de Disposición Final.
a) Instalaciones de faenas

Se contempla la instalación de faenas para la fase de construcción. La
plataforma de terreno utilizada tendrá una superficie máxima de 1,5 ha. Se
utilizará esta superficie para instalar oficinas, bodegas y talleres. Estas
instalaciones serán del tipo modulares móviles, tipo container. Se habilitarán
zonas cercadas destinadas al almacenamiento de residuos sólidos no
peligrosos provenientes de la etapa de construcción. También se habilitará un
recinto cercado con los equipos del suministro de energía eléctrica para la
faena y lugares para estacionamiento de vehículos, maquinarias y equipos de
construcción.

En los frentes de trabajo habrá temporalmente baños químicos portátiles con
lavamanos incluidos, los que se calcularán según lo establecido en los artículos
23 y 24 del D.S. N” 594/99 del Ministerio de Salud. El servicio de instalación y

Una Empr .s

SK ECSLOGIA 11 sky SOLAR +

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

mantención de los baños químicos en los frentes de trabajo será contratado a
una empresa autorizada por la SEREMI de Salud de la Región.

Para la etapa de construcción, el personal será transportado en buses a la obra
y se les proporcionara colaciones preparadas en potes desechables, mientras
que el agua potable será suministrada en bidones por una empresa sanitaria de
la Ciudad de Arica, contando con la autorización de SEREMI de Salud de la
Región.

b) Acopios provisorios

Se habilitarán Acopios provisorios adicionales en las cercanías de las
instalaciones de faena secundarias, para disposición temporal de desechos
que serán retirados del emplazamiento de la planta y material proveniente del
escarpe y el material de excavación de tierra que no sea utilizado en los
rellenos del proyecto. La idea es volver a colocar en terreno el material
removido, reacomodándolo en el sitio de acuerdo al relieve del terreno, de
manera que se vea natural.

c) Disposición temporal de Residuos Industriales Sólidos (RIS)

En la instalación de faenas se emplazará una Bodega de Acopio Temporal para
el correcto almacenamiento transitorio de residuos y desechos peligrosos
provenientes de la etapa de construcción.

Esta bodega cumplirá con todos los requisitos establecidos en la normativa
aplicable. Las principales características de esta instalación serán:

Tendrá una base continua, impermeable y resistente estructural y
químicamente a los residuos almacenados; Contará con un cierre perimetral
de a lo menos, 1,80 m de altura, el cual impedirá el libre acceso de personas y
animales.

Estará techada y protegida de condiciones ambientales tales como humedad,
temperatura y radiación solar;

Tendrá un sistema colector de eventuales derrames, con una capacidad de
retención no inferior al volumen del contenedor de mayor capacidad ni al 20%
del volumen total de los contenedores almacenados; y

SK ECSLOGIA 11 sky SOLAR *

Una Empr .s

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Contará con señalización de acuerdo a la Norma Chilena NCh 2.190 Of. 93,
versión 2003.

La bodega tendrá vías de escape accesibles, en caso de emergencia y
contarán con extintores de incendios cuyo tipo, potencial de extinción y
capacidad en kilos será según los materiales combustibles o inflamables que
existan. El número total de extintores, su ubicación y señalización dependerá
del la superficie total a proteger y se realizará de acuerdo a lo establecido en el
DS. N” 594/99 Sobre Condiciones Sanitarias y Ambientales Básicas en los
Lugares de Trabajo y a las normas pertinentes.

Estarán señalizadas con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos.

En conformidad a lo establecido por el D.S. N* 148/04 del Ministerio de Salud,
se solicitará a la Seremi de Salud de la Región de Arica la autorización de la
bodega para su funcionamiento.

1.7 Descripción de componentes.
La etapa construcción tendrá un período de 15 meses.

Durante la construcción del proyecto se realizarán actividades como la
compactación del terreno de acceso natural, la habilitación del camino interno
de servicio, el transporte de materiales desde y hacia las faenas, la
construcción de plataformas, el montaje de los paneles y por último, la
canalización subterránea que dirigirá a la red de distribución.

A continuación se describe cada una de estas actividades:

1.7.6.1 Mantenimiento de equipos.

El mantenimiento de los equipos de construcción se efectuará en la comuna de
Arica, en talleres que dispongan de los servicios requeridos, en caso de no
existir, se recurrirá a llevar los equipos a Iquique o al lugar más cercano donde
esta actividad se pueda realizar con las garantías oportunas.

Una Empr .s

SK ECSLOGIA J% str SOLAR 40

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Para el mantenimiento de la instalación está prevista en la instalación una
caseta en la se ubicará un puesto de trabajo de control de la planta con su
sistema de monitorización, una zona de almacenamiento de materiales y
repuestos, y zona de estar para el equipo de vigilancia y mantenimiento.

17.62 Abastecimiento de insumos.

Energía eléctrica

El proyecto contempla la utilización de un grupo generador, con una potencia
de 15kVA.

Agua potable, uso doméstico e industrial.

Se requerirá de agua potable, de uso doméstico e industrial. Para el consumo
de los trabajadores se dispondrá de agua potable, según lo establece el D.S.
N? 594. La cantidad total de agua potable a consumir variará en función del
número de trabajadores en la construcción de las obras. Esta agua será
adquirida a una empresa que cuente con la autorización de la SEREMI de
Salud de la Región de Arica.

El agua industrial será obtenida de proveedores que operen en la zona en que
se ubican las obras y transportada a las faenas por medio de camiones aljibe.

Áridos

Para el abastecimiento de áridos para los rellenos y hormigones, se reutilizará
el material obtenido de las excavaciones de las obras. El material adicional que
se requiera será adquirido a proveedores de la zona, a los cuales se les exigirá
disponer de los permisos correspondientes que le permitan la explotación de
yacimientos o canteras.

A priori no se contempla la necesidad de traída de áridos o material granular
del exterior para la construcción. En cualquier caso, si se requiriera, serán
transportados desde las plantas autorizadas hasta el sitio en camiones tolva,
cubiertos con lona para evitar la pérdida de polvo.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR **
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Hormigones

Los hormigones se adquirirán en plantas de la zona, por lo que será
transportado a la faena según se vaya requiriendo por el proyecto.

El hormigón será trasladado desde las plantas de hormigón al sitio en
camiones cementeros.

Ejecución de escarpes.

Aunque no se prevé un gran número de movimiento de tierras, el material de
escarpe que se obtenga, se llevará a un acopio provisorio. Este material se
reutilizara en el área del proyecto para realizar las restauraciones necesarias
de las áreas ocupadas temporalmente en la construcción de las obras, caso
contrario se dispondrá su transporte a botaderos autorizados en la ciudad de
Arica.

1.7.6.3 Movimientos de tierra.

Los principales movimientos de tierra se realizarán en las siguientes obras:

Una Empr .s

SK ECSLOGIA J% str SOLAR 42
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Cantidad Volumen total por
Excavación (m3) fo. Relleno Excedente
(esponjamiento)

Zanjas a Caselas |, ¿09 25920 12960 12960
Inversores
Zanjas de Media
Tensión (20 kV) 1970 2344 1182 1182
Excavación 512 614 102
Casetas inversores
Excavación Caseta 9,6 11,5
control
Cimentaciones 10445 12534 12534
Seguidores
Mallas de tierra 175 210 125 85
Cierre Perimetral 44,5 53,4 12,9
Alumbrad

umbrado 129 154,8 774 774
Perimetral
Centro de Enlace 311 373,2 9,2 364

Para las excavaciones de tierra, incluido el escarpe, se utilizarán moto
niveladoras, cargadores, excavadoras y retroexcavadoras.

El volumen total corregido por factor de esponjamiento es de aproximadamente
42.214,9 m3. Aproximadamente 14.353,6 m3 será recuperado y reutilizado
para relleno de fundaciones. El material restante 27861,3 m3 será depositado
en el vertedero municipal correspondiente.

1.7.6.4 Limpieza del terreno.

Con anterioridad a la etapa de construcción se realizará una limpieza del
terreno, dado que en la actualidad, debido a la cercanía de la zona con Arica,
en el terreno hay basura de todo tipo, como envases de vidrio, bolsas y
envases plásticos., la cual deberá ser retirada por una empresa con
autorización correspondiente.

SK ECSLOGIA J% str SOLAR 43

Una Empresa Sigdo Koppers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

1.7.6.5 Oficina

Se instalara un contenedor de 8x3 m de superficie, acondicionado con baño y
espacios de trabajo para la función de centro de control y monitoreo. En la
figura adjunta puede verse un modelo de oficina similar al que se instalará
(junto al container de bodega de almacenamiento).

Bodega de Almacenamiento y Oficina

Además, se instalarán en la faena contenedores acondicionados como
comedores para las personas que trabajaran en la obra, el cual cumplirá con lo
estipulado en el Artículo 28 del DS N* 594/99 Sobre Condiciones Sanitarias y
Ambientales Básicas en los Lugares de Trabajo.

1.7.6.6 Bodega de almacenamiento.

Se tiene contemplado una Bodega para el almacenamiento de residuos y
desechos peligrosos provenientes de la etapa de operación.

Se instalará un container de 8x3 metros, acondicionado como bodega para el
almacenaje de repuestos.

El terreno será cerrado, con restricciones de ingreso.

La bodega contara con un sistema recolector frente a eventos de derrames,
este recolector contara con una capacidad de retención no inferior al volumen

Una Empresa Sigdo Koppers

SK ECSLOGIA LY sk SOLAR “
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

del contenedor de mayor capacidad ni al 20% del volumen total de los
contenedores almacenados. La bodega tendrá piso continuo impermeable,
resistente a los residuos que se almacenaran, cumpliendo con todos los
requisitos establecidos en la normativa que aplica

La bodega contara con vías de escape accesibles, en caso de emergencia y
contarán con extintores de incendios cuyo tipo, potencial de extinción y
capacidad en kilos será según los materiales combustibles o inflamables que
existan. El número total de extintores, su ubicación y señalización dependerá
del la superficie total a proteger y se realizará de acuerdo a lo establecido en el
DS. N” 594/99 Sobre Condiciones Sanitarias y Ambientales Básicas en los
Lugares de Trabajo y a las normas pertinentes.

Estarán señalizadas con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos.

Se solicitará a la Seremi de Salud de la Región de Arica la autorización de la
bodega para su funcionamiento, según lo que indica el D.S. N” 148/04 del
Ministerio de Salud.

17.67 Construcción de plataformas

Se construirá en el terreno los pilotes para el montaje de los seguidores, se
hará una perforación donde será colocado un tubo de acero galvanizado en el
cual se verterá el concreto para formar el pilote. Luego se procede a montar la
estructura denominada seguidor (donde se montan los módulos solares) sobre
los pilotes.

Se construirá la base para el montaje de 9 casetas prefabricadas, cuyas
funciones serán albergar 2 inversores y un transformador de 1 MVA. Cada
caseta tendrá aproximadamente las siguientes dimensiones: 8,7 x 3,1 de
superficie. Para el centro de seccionamiento de 20 kV se realizará una base
aproximada de: 4,8x2,6 m. de superficie.

Una Empr .s

SK ECSLOGIA J% str SOLAR 45

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

1.7.6.8 Cierre perimetral

El cierre perimetral, estará compuesto por una malla de alambre hexagonal
galvanizado recubierta de PVC, que tendrá una altura de 2 metros
aproximadamente, total 3.240 metros, similar al mostrado en la figura adjunta:

DETALLE CEL CERCADO
PERINETRAL

1.7.6.9 Transporte.

Las actividades que involucran el transporte de personal, combustibles,
insumos, sustancias peligrosas, transporte de residuos sólidos y/o carga en
general, serán ejecutadas por terceros, no formando parte de este proyecto.

La Empresa contratada para los fines de transporte, informará mediante
informe técnico, en un plazo no superior a 7 días hábiles todos los
antecedentes de accidente en el caso que lo hubiere, a la Secretaría Regional
Ministerial de Transporte y  Telecomunicaciones o a la autoridad
correspondiente.

SK ECSLOGIA Hs SOLAR *

Una Empresa Sigo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

El flujo de camiones y frecuencia desde origen a destino, estará compuesta
por:

3 190 camiones con módulos solares desde el puerto de Arica a la obra, a
razón de 10 camiones diarios durante 18 días.

3 Seguidores, 210 camiones desde el puerto de Iquique a la obra, a razón
de 9 camiones por día durante 7 días Inversores.

3 Combiner 3 camiones desde el puerto de Arica a razón de 3 camiones
por día.

3 Hormigón 509 camiones de hormigón desde empresas en la zona de
Arica, a razón de 12 camiones diarios durante 55 días.

3 Transformador de poder, 1 camiones desde Arica o Iquique

3 Edificio de control subestación, 1 camiones desde Arica o Iquique

3 Seccionadores, interruptor, aisladores varios, 2 camiones desde Arica o
Iquique

3 Caseta de inversores y transformadores. 18 camiones desde Arica a
razón de 2 camiones diarios durante 9 días.

3 Conductores, 80 camiones desde Arica o Iquique a la obra, a razón de
10 camiones diarios por día durante 36 días.

= Productos varios. 60 camiones (ferretería eléctrica, mecánica, etc) desde

Arica, Iquique y Santiago de Chile.
3 Edificios pre fabricados panta, 3 camiones desde Arica o Iquique.

Todos los materiales y equipos transportados son de fácil cabotaje, por lo que
se trasladan dentro de contenedores. No se requiere ninguna medida ni
vehículo extraordinario para el traslado hacia el lugar de la obra No existe
traslado de combustibles o sustancias peligrosas.

Se aclara a la autoridad que se informará a la llustre Municipalidad de Arica
ante cualquier incidente que se origine producto de la ejecución del proyecto.

1.7.6.10 Caminos.

En el interior de la planta se preparan viales para poder realizar tanto la
construcción como para la operación y mantenimiento de la planta. Los
caminos se realizaran por compactación y adecuación del terreno.

SK ECSLOGIA J% str SOLAR 47

Una Empr .s

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Los caminos serán de un ancho suficiente como para que pueda circular un
vehículo de carga para transportar los componentes de la planta. Los caminos
se ubicarán entre las hileras de los paneles fotovoltaicos, las casetas de
inversores de los paneles, centro de seccionamiento, centro de enlace a red,
caseta de control, almacenamiento y por el perímetro del vallado.

1.8 Descripción de etapa Operación

El proyecto contempla la producción de energía eléctrica mediante la
transformación de la energía fotovoltaica en eléctrica, con una potencia pico de
19,375 MW pico y de 18 MW nominales. La generación y entrega de energía se
producirá en las horas solares que variara en función del mes y día del año. El
resto del tiempo la planta tendrá una alimentación auxiliar de una potencia de
300 KVA para mantener operativas las instalaciones de seguridad, iluminación,
comunicaciones y otros básicos de la planta y la instalación de enlace a red
eléctrica.

1.8.1 Contratación de mano de obra

Durante esta etapa se estima una generación de 5-7 puestos de trabajo,
directos y permanentes.

Los horarios de trabajo serán en turnos de 8 horas diferenciados por las
actividades a realizar tanto de día como de noche.

Se capacitara al personal con el fin que los trabajos ejecuten sus trabajos en
debida forma, siendo mano de obra local.

En la planta siempre estará disponible un equipo que realizara las actividades
de operación y mantenimiento de la instalación.

Las actividades para la operación incluyen entre otros:

La realización de las operaciones y estrategias que se incluyen los manuales,
instrucciones y procedimientos de operación de la planta de energía, todo ello
de conformidad con las recomendaciones de la empresa que han realizado la
ingeniería y la construcción, fabricantes de equipos y la documentación legal, y
además:

SK ECSLOGIA J% str SOLAR 48

Una Empr .s

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

e

Los procedimientos de seguridad y las operaciones en caso de
emergencias y el plan de seguridad.

e

Procesos para el almacenamiento de los suministros y la evaluación
de su nivel.

Los procesos de respuesta rápida y la vigilancia de las instalaciones.
Operaciones de puesta en marcha y parada.

e. a

Los procedimientos de control y realización de informes.
Planificación de mantenimiento periódico actualizado.

e.

Procedimientos para los servicios de primeros auxilios y las
Operaciones en caso de muerte o lesión.

e

Procedimientos contra desastres naturales y contra incendios.
Control de materiales, suministros, consumibles y herramientas.

e.

El mantenimiento de los caminos de acceso, senderos peatonales y
área de movimiento en la planta.

e

Coordinación de tiempo de inactividad de la planta de energía
(incluidos los descansos previstos).

e

Los suministros de electricidad según las instrucciones y los
requisitos de los contratos para el suministro de electricidad.
Realización de la operación de acuerdo a las normas pertinentes de
la red eléctrica y de acuerdo con las instrucciones del operador de la
red.

e

Gestión de la seguridad de la planta de energía y las respuestas a
las situaciones de crisis.

e

Aplicación de los planes y programas aprobados para la operación
de la planta.

La gestión operativa técnica incluye entre otros:

Asegurar el funcionamiento diario, el mantenimiento y las reparaciones de la
planta.

Asegurar que todos los servicios de operación y mantenimiento de
instalaciones eléctricas se realizan de acuerdo con la legislación y las normas
de las actividades requeridas.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

3 Supervisión diaria en las 24 horas del día y de vigilancia de la planta
fotovoltaica.

3 Elaboración de informes diarios, mensuales y específicos definidos en la
operación.

3 Resolución de los daños causados en las plantas fotovoltaicas en un
plazo razonable, la programación y planificación de horarios.

3 Realización de los planes de mantenimiento.

1.8.2 Mantenimiento

El servicio de mantenimiento se divide en dos partes y depende de cuando el
mantenimiento se lleva a cabo: el mantenimiento planificado y el mantenimiento
no planificado.

Mantenimiento no planificado. Este mantenimiento se realiza cuando hay un
fallo o mal funcionamiento no detectados por mantenimiento programado, o se
produce un fallo o una avería repentinos y una acción se debe ser realizada
para resolver el problema. Cuando la producción y / o la seguridad de la planta
son afectados las acciones a tomar son de carácter inmediatas, el fallo
o problema detectado debe ser reparado lo más pronto posible de acuerdo a
los procedimientos de seguridad establecidos.

Mantenimiento planificado. Este mantenimiento se realiza de acuerdo con el
programa pre-establecido. Hay 3 tipos de mantenimiento planificado:

1.- Mantenimiento preventivo.
2.- Mantenimiento predictivo.
3.- Mantenimiento Correctivo.

Las tareas incluidas en el mantenimiento preventivo más importantes son las
siguientes:

3 La inspección visual y el estado general de la planta.
3 Inspecciones y comprobación de los sistemas de seguridad.
3 Revisión de cables y tubos de paso de cables.

e

Revisión soportes de los paneles y apriete los tornillos.

SK ECSLOGIA 11 sky SOLAR *

Una Empr .s

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Revisiones de los seguidores solares.

bes

Eliminación y pintado de la oxidación en las estructuras.

e

Limpieza de los paneles fotovoltaicos.

e

Análisis termográfico: paneles fotovoltaicos, equipos y componentes.
Reapriete de conexiones eléctricas.

Mediciones eléctricas.

Medidas de aislamiento.

60

Prueba de las protecciones e interruptores.

e

Inspección de alta tensión y transformadores.

e

Inspección de inversores.

Revisiones y pruebas de comunicación.
Inspección de cableados en equipos.
Limpieza de polvo en la planta.

60

Rellenado de lubricaciones y reposición de consumibles.

e

Revisiones de equipos auxiliares e iluminación.

e

Revisiones a realizar por empresas autorizadas.

1.8.3 Mantenimiento no planificado (correctivo 24 horas)

Se contará con personal capacitado el cual puede actuar ante algún tipo de
incidencias imprevistas, durante las 24 hrs. Este personal estará capacitado
para:

e

Solución de cualquier incidencia extraordinaria.

Reparar averías de seguidores, sustitución de componentes, herrajes
Reparar averías de inversores, incluso sustitución parcial y total.
Reparar averías de celdas de Media Tensión (MT) incluido cable seco.

60

Reparar averías de Transformadores de potencia, incluso sustitución.

e

Maniobras de sustitución de fusibles, maniobras de intemperie.

Para determinadas tareas en las que se requiera el soporte técnico externo o
empresas autorizadas se realizarán los correspondientes contratos de
mantenimiento

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

1.8.4 Mantenimiento Preventivo y limpieza.

El mantenimiento preventivo es el mantenimiento más importante, las tareas y
frecuencia de cada de tarea se define de acuerdo entre otras a las
recomendaciones de los fabricantes y experiencia, este mantenimiento puede
variar en función de los resultados obtenidos y a los cambios que puedan haber
en la planta.

La limpieza es vital para el funcionamiento de las instalaciones, dado que la
instalación se encontrara en el desierto, el polvo y la arena son factores que
pueden provocar serias averías, este será unos las actividades desde el punto
de vista de mantenimiento a realizar.

1.8.5 Vigilancia y control de accesos.

Esta actividad se realiza las 24 hrs. del día y corresponde principalmente a lo
que se detalla a continuación:

3 Control de entrada y salida (E/S) de personas, vehículos y materiales;
verificando que tanto las personas como los vehículos que acceden a la
obra cumplen con la normativa dispuesta en materia de Prevención y
Seguridad Laboral y que así ha sido acreditado documentalmente.

3 Vigilancia: Prevención de actos vandálicos. Ejecución del protocolo de
alerta y seguridad diseñado ante cualquier eventualidad de riesgo para
las personas o la planta solar.

3 Cualquier otra función asignada a la actividad de vigilancia.

1.8.6 Almacenaje de Materiales y Recambios.

Servicio de control y almacenaje de stock de materiales y recambios para la
planta.

Se contara con un vehículo para realizar el servicio ágilmente, en caso de
requerir algún tipo de repuesto en forme urgente.

Una Empr

SK ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Control de Material Entrada y Salida.
Elaboración de inventario.

Control de stock.

Gestión de pedidos a proveedores.
Elaboración de partes administrativos.
Registro.

1.8.7 Verificación y Puesta En Marcha Inicial (Actividad puntual y
única).

Verificación de parámetros y puesta en marcha de los seguidores.

Pruebas finales de puesta en servicio de los seguidores, inversores,
transformadores y celdas.

Elaboración de los partes de alta en servicio.

Envío de datos.

1.8.8 Suministros de Insumos:
+. Agua

El agua para uso sanitario será provista por una empresa contratista de la
Región de Arica, a la cual se le exigirá el certificado de procedencia y calidad
del agua potable. Esta dotación se realizará a través de camiones aljibe.

Se utilizaran dispensadores de agua purificada destinada para la bebida de los
trabajadores. Estos dispensadores se obtendrán desde la ciudad de Arica por
una empresa contratista autorizada por la SEREMI de Salud de la Región de
Arica, a la cual se le solicitará el certificado de calidad y su procedencia.

Se estima durante esta etapa una demanda de 100 litros de agua por persona
al día, esta deberá cumplir con los parámetros de la NCh N* 409 Of 2005, Agua
Potable.

SK_ECSLOGIA 11 sky SOLAR *

Una Empresa

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Para la limpieza de módulos fotovoltaicos se prevé el uso de 3,4 L/panel cada 3
meses con un total de 288 m3/3meses mediante el uso de camiones cisterna.

+ Energía eléctrica

Para la Operación de la planta fotovoltaica en funcionamiento normal de
generación de energía, la energía necesaria para alimentación de los servicios
auxiliares e iluminación, se tomará de un transformador de servicios auxiliares
que se conectará a la línea de 66 kV.

Insumos para la operación

El insumo principal que se utilizará en esta etapa son los aceites lubricadores.
Los demás insumos corresponden a repuestos en forma eventual, los que
serán requeridos por mantenimiento.

1.9 Descripción de etapa de Desmantelamiento.

Se estima que la vida útil del proyecto sea por un período mínimo de 25 años.
Producto de las características de este tipo de plantas se espera que se
extienda el periodo de 25 años ya que se contara con una manutención
periódica muy estricta y a la vez se incorporara innovaciones tecnológicas.

Se cumplirán todas las exigencias legales y ambientales vigentes en caso que
fuese necesario una etapa de abandono del proyecto.

Dado las características de la planta y la poca afección sobre el suelo, el lugar
quedara tal como se encontró en su estado inicial, sin las basuras con que
cuenta el terreno actualmente.

2. GENERACIÓN DE EMISIONES, DESECHOS Y EFLUENTES.

Se presentan las emisiones, efluentes y desechos que el proyecto generará y
el manejo que se les dará en la etapa de Construcción y Operación.

Una Empr .s

SK ECSLOGIA J% str SOLAR 54
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

2.1. Ruido Etapa Construcción
El proyecto estará emplazado en un área rural, a 26 Km. de la Ciudad de Arica,

aproximadamente no se genera ningún ruido a niveles perniciosos ni molestos
a la salud en la fase de explotación.

El ruido proveniente de esta etapa corresponde a:

e

Acopio de materiales.
Movimiento de tierra.

e

Transporte de materiales.
Movimiento de maquinaria liviana y pesada.
Excavaciones.

60

Funcionamiento de compresores y pequeños generadores.

e

Corte, biselado, esmerilado y soldaduras.

Sin perjuicio de esto, para el control del ruido se aplicarán como medidas
generales el mantenimiento periódico de equipos y maquinarias.

El Proyecto en su etapa constructiva cumplirá con los niveles máximos
permitidos, según lo establece la Norma de Emisión de Ruidos Molestos
Generados por Fuentes Fijas, D.S. N* 146/97, del Ministerio Secretaría General
de la Presidencia.

El sistema de generación de energía eléctrica fotovoltaica no genera ruido ni
contamina, ya que no funciona con motores ni utiliza combustibles, no produce
ningún tipo de polución ni partículas que contaminen el aire o el agua.

2.2 Residuos líquidos

2.2.1 Etapa de Construcción aguas servidas domésticas

Es importante indicar que el personal será transportado en buses a la obra y se
les proporcionara colaciones preparadas en potes desechables.

Una Empr E

SK ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Se utilizaran baños químicos portátiles con lavamanos incluidos, los que serán
instalados en los frentes de trabajo siendo operados por una empresa que
cuente con todos los permisos que corresponden al traslado y la disposición
final de los residuos líquidos.

En este sentido, durante la etapa de construcción se procederá según lo
estipula la normativa aplicable, a lo siguiente:

Se acreditara la empresa que realizara los trabajos de retiro y disposición de
los residuos líquidos domésticos ante la Autoridad Sanitaria local.

Se tendrá especial cuidado en mantener en la faena una copia del contrato
vigente y registro de los puntos autorizados para el vertimiento de los residuos.

Se efectuaran mantenciones de los baños químicos dos veces por semana al
menos, cumpliendo con todos los puntos referidos al control de las aguas
servidas indicadas en el D.S. N* 594/00 del MINSAL.

2.2.2 Etapa de Operación

En cuanto a la etapa de operación, el caudal a tratar será de alrededor de 0,7
m3/día para un total de 7 trabajadores y considerando una dotación de 100
L/pers/día.

El valor característico de las aguas servidas corresponde a la siguiente tabla:

PARAMETRO UNIDAD VALOR
pH -log(H*) 6.0-8.5
Temperatura *C 35
Sólidos Suspendidos Totales mg/lt 80
Aceites 8, Grasas mg/lt 20
DBO5 mg/lt 35
Fósforo Total mg/lt 10
Cloruros mg/lt 400
Nitrógeno Total Kjeldahl mg/t 50
Colitormes Fecales NMP/100ml 1x10*

Para esta etapa se utilizará una planta de tratamiento de las aguas servidas,
basado en un sistema central del tipo biológico.

SK ECSLOGIA 11 sky SOLAR *

Una Empresa Sig

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

El sistema propuesto permite realizar el tratamiento de las aguas servidas
mediante tres etapas:

+ Tratamiento Primario (físico): Las partículas pesadas se depositan en el
fondo para formar barros y las más ligeras y las grasas, permanecen en
suspensión o flotando.

+ Tratamiento Secundario (biológico): El tratamiento se proporciona mediante
difusión de aire por medios mecánicos en el interior del estanque. Durante el
tratamiento los microorganismos forman flóculos los que posteriormente se
dejan sedimentar en un tanque de clarificación. El sistema básico comprende
un tanque de aireación y un tanque de clarificación, por los cuales se hace
pasar los lodos varias veces. Los dos objetivos principales del sistema de lodos
activados son (1%) la oxidación de la materia biodegradable en el tanque de
aireación y (2?) la floculación que permite la separación de la biomasa nueva
del efluente tratado. Este sistema permite una remoción de hasta un 90% de la
carga orgánica.

+ Tratamiento Terciario (químico): El agua tratada biológicamente pasa
finalmente por una etapa de desinfección que permite su sanitizado. Esta
desinfección, si bien no convierte el agua en potable, reduce en gran medida la
cantidad de coliformes fecales aún presentes en el agua en esta etapa (hasta 4
niveles exponenciales). La desinfección se realiza mediante contacto con
pastillas de Hipoclorito de Calcio (cloración). Así mismo, y para evitar el exceso
de cloruros en el efluente de acuerdo a la normativa, siempre que sea
necesario, se adicionarán pastillas de Bisulfito de Sodio encargadas de la
decloración por contacto. El servicio de retiro de lodos generados en las etapas
primaria y secundaria se efectuará mediante transporte autorizado para tales
efectos, para su posterior disposición en lugar también autorizado. El efluente
ya tratado tendrá como disposición final el subsuelo, considerando para esto la
instalación de un pozo absorbente.

2.2.3 Emisiones Atmosféricas.

Durante esta etapa del proyecto es donde se incrementara el material
particulado en suspensión, debido a los movimientos de tierra, movimiento de
maquinarias, camiones, vehículos menores y en las actividades de carga y
descarga de materiales en los frentes de trabajo, ver anexo N* 4 Estudio de
emisiones atmosféricas.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

El área del Proyecto, presenta buenas condiciones de ventilación, permitiendo
la dispersión y desplazamiento de los contaminantes. Estas emisiones son de
escasa magnitud y fundamentalmente se mitigarán con un manejo adecuado
en los lugares de movimiento de tierra y la utilización de implementos de
protección por parte del personal a cargo de la obra. Para el traslado del
material las áreas de tránsito serán regadas.

2.2.4 Etapa Construcción
Emisiones Generadas por Vehículos

De ser necesario y con el fin de mitigar las emisiones generadas por el tránsito
de vehículos, se tomaran las siguientes medidas preventivas:

Sólo se utilizarán vehículos que cumplan la legislación vigente, vigilando que
cumplan los niveles de emisiones permitidos por la legislación ambiental
vigentes, ver anexo N* 5 Estudio de Estimación de Emisiones.

Durante el tránsito por caminos no pavimentados se dispondrán velocidades
máximas que no generen mayores impactos por material Particulado (20 Km/hr
como velocidad máxima.)

Para el transporte de materiales estos se realizarán con tolva cubierta,
impermeable y sujeta a la carrocería, además el material será trasportado
previamente humedecido.

Se regará constantemente el área de tránsito para minimizar la generación de
material particulado, esto en los caminos no estabilizados.

Cuando se deba acopiar material que pueda desprender polvo este se
mantendrá humectado.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

2.2.5 Etapa Operación

Es importante señalar que el sistema de generación de energía eléctrica no
contamina, ni utiliza combustibles, no produce ningún tipo de polución ni
partículas que contaminen el aire o el agua.

2.2.6 Residuos Sólidos

Se generarán tres tipos de residuos sólidos: domésticos, inertes y peligrosos.
Es importante indicar que los residuos derivados de la construcción no son en
sí residuos industriales, dado que corresponden a obras de construcción
transitoria.

2.2.7 Etapa Construcción

Principalmente los residuos domésticos generados durante la construcción del
proyecto corresponden al consumo de alimentos, restos de envoltorios de
papel, plástico, cartón y otros insumos inertes de oficinas. Se tiene
pronosticado una generaración 1,26 toneladas mensuales de basura doméstica
(1 Kg./persona/día), ya que trabajarán 60 personas en promedio al mes durante
21 días hábiles.

Se adoptaran las medidas necesarias para controlar la proliferación de Los
residuos generados serán recolectados desde la faena por una empresa que
cuente con autorización sanitaria, transportándolos a un relleno sanitario local
autorizado por la autorisdad sanitaria local, esta empresa deberá contar con
todos los permisos correspondientes.

Todo lo anterior será informado al Servicio de Salud de la Región de Arica,
mediante el envío de la constancia de los servicios realizados.

Además, se promoverá que en los lugares de trabajo se mantengan buenas
condiciones de orden, limpieza e higiene, especialmente en los sectores donde
se ubiquen los contenedores para la disposición temporal de los residuos
domiciliarios.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Residuos sólidos industriales

Los residuos en esta etapa corresponderán, principalmente, a restos de
materiales de la construcción, montaje y desmontajes, estos se compondrán de
residuos Industriales no peligrosos y de residuos sólidos peligrosos.

Los residuos Industriales no peligrosos, corresponderán mayoritariamente a
escombros, chatarra y producto del desmontaje de equipos. Entre otros
desechos se generaran maderas, hormigones sobrantes, despuntes de cables.

Con respecto a los residuos sólidos peligrosos, se estima una baja
generaración de estos correspondiente principalmente de restos de pinturas,
disolventes y aceites.

Por otra parte los móviles involucrados en la construcción se les realizarán la
mantención de estos fuera de las instalaciones de construcción.

Los escombros que pudieran generarse, serán trasladados por una empresa
que cuente con la Autorización Sanitaria y dispuestos finalmente en un lugar
habilitado para la disposición final de escombros, se consultara previamente al
Departamento de Aseo y Ornato de la Ilustre Municipalidad de Arica.

Se contempla almacenar temporalmente los residuos con características de
peligrosos industriales en bodega de acopio, esta bodega estará en
conformidad con el Decreto Supremo N* 148/2001 del Minsal

Los residuos serán retirados desde la faena por alguna empresa aprobada por
la Autoridad Sanitaria, cumpliendo con las disposiciones legales aplicables,
para el transporte, tratamiento y disposición final de materiales residuales con
las características mencionadas.

2.2.8 Etapa Operación.

En cuanto a los Residuos Domésticos se pude indicar que estos provendrán
principalmente por el consumo de alimentos, papel, cartón y otros insumos de
oficina. Se estima que se generarán 0.21 toneladas mensuales de basura
doméstica ya que se trabajara los 7 días de la semana con un total de 7
personas.

SK ECSLOGIA 11 sky SOLAR *

Una Empr .s

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Los residuos generados en la etapa operación serán recolectados desde la
faena por una empresa que cuente con autorización sanitaria, transportándolos
a un relleno sanitario local autorizado por la autorisdad sanitaria local, esta
empresa deberá contar con todos los permisos correspondientes.

Todo lo anterior será informado al Servicio de Salud de la Región de Arica,
mediante el envío de la constancia de los servicios realizados.

En cuanto a los residuos generados producto de las actividades de
mantenimiento y limpieza de las instalaciones del proyecto se generarán 0,2
tn/año de residuos peligrosos, los que se compondrán mayoritariamente de
restos de aceites y lubricantes que serán manejados de acuerdo al D.S. 148/04
del Minsal, y serán mantenidos temporalmente en la bodega de
almacenamiento, para su transporte a disposición final por empresa autorizada,
en conformidad a la normativa aplicable (D.S. N* 148/04 del Minsal).

3 ANTECEDENTES QUE JUSTIFICAN LA
PRESENTACIÓN DE UNA DECLARACION DE
IMPACTO AMBIENTAL.

3.1 Antecedentes que acreditan el cumplimiento de la Normativa
Ambiental.

El presente capítulo indica que el presente documento debe contener los
antecedentes necesarios para determinar si el impacto ambiental que generará
o presentará el Proyecto o actividad se ajusta a las Normas ambientales
vigentes y que éste no requiere de la presentación de un Estudio de Impacto
Ambiental, de acuerdo a lo dispuesto en la Ley 19.300/1994, Bases Generales
del Medio Ambiente y la Ley N* 20.417 del 26 de Enero del 2010, que modifica
la Ley 19.300, ambas del Ministerio Secretaría General de la Presidencia y su
Reglamento.

A continuación se presenta un cuadro donde se señala la Normativa Ambiental
Aplicable al Proyecto y las medidas asociadas para su cumplimiento. Para cada
una de las normas identificadas como aplicables al proyecto, se señala la
materia regulada del proyecto en que se genera el impacto o efecto ambiental.
Así mismo, se señala su nombre, fecha de publicación, el ministerio o

SK_ECSLOGIA 11 sky SOLAR *

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

repartición del cual emanó y su ámbito de aplicación territorial. Luego se
presenta una breve descripción del contenido de la norma y la acreditación del
cumplimiento de las disposiciones contenidas en ella. Finalmente, se identifica
el organismo, servicio o institución que de acuerdo con la normativa resulta
competente para fiscalizar el cumplimiento de las exigencias establecidas en
cada una de las normas

Normativa de Carácter General

NORMATIVA Constitución Política de la republica de Chile de
1980
Aprobado por D.S. N” 1.150/80 el 21 de Octubre
de 1980

MINISTERIO Ministerio del Interior

MATERIA Asegura a todas las personas “el derecho de vivir en

REGULADA un medio ambiente libre de contaminación” y

establece que"es deber del Estado velar para que
este derecho no sea afectado y tutelar la
preservación de la naturaleza.

La ley podrá establecer restricciones especificas al
ejercicio de determinados derechos o libertades para
proteger el medio ambiente”. Por otro lado, cualquier
restricción a los derechos o libertades consagrados
en la Constitución sólo puede ser realizada por la ley
teniendo siempre presente la garantía del articulo 19,
numero 26 de la misma Constitución que establece
que ni aun por este medio los derechos pueden ser
afectados en su esencia, ni imponer condiciones,
tributos o requisitos que impidan su libre ejercicio.

Relación con el El proyecto se desarrolla en territorio perteneciente a

Proyecto la Republica de Chile.

Cumplimiento El proyecto se ajusta a las disposiciones
constitucionales, ejercicio de los derechos y cumple
las obligaciones que le corresponden y respeta las
normas legales que regulan la actividad económica
bajo evaluación ambiental

FISCALIZACIÓN La fiscalización es ejercida por los Órganos de la
Administración del Estado con competencia
ambiental en el ámbito propio de sus atribuciones
sectoriales, así como de las obligaciones surgidas de
la resolución o calificación ambiental, en tanto que la
aplicación de sanciones por infracciones a esta
resolución, así como la normativa ambiental ,
corresponde a la CONAMA

NORMATIVA Ley N? 19.300/94 sobre Bases Generales del Medio
Ambiente 09 de marzo de 1994
MINISTERIO Ministerio Secretaria General de la republica

SK ECS LOGIA FA SKY SOLAR 62

Una Empresa
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

MATERIA Establece derecho a vivir en un medio ambiental libre

REGULADA de contaminación, la protección del medio ambiente.
La preservación de la naturaleza y la conservación del
patrimonio ambiental.
Además, establece las condiciones generales del
Sistema de Evaluación de Impacto ambiental
aplicable a los proyectos, ampliaciones de estos o
actividades susceptibles de causar impacto ambiental
en alguna de sus fases.

RELACIÓN CON El proyecto “Planta Solar Fotovoltaica Arica !”,

EL PROYECTO ingresara al sistema de Evaluación de Impacto
ambiental

CUMPLIMIENTO Se ingresa al Sistema de Evaluación de Impacto
Ambiental mediante la presentación de una
Declaración de Impacto Ambiental

FISCALIZACIÓN La fiscalización es ejercida por los órganos de la
Administración del Estado con competencia ambiental
en el ámbito propio de sus atribuciones sectoriales,
así como de las obligaciones surgidas de la
resolución de calificación ambiental, en tanto que la
aplicación de sanciones por infiltraciones a esta
resolución, así como la normativa ambiental,
corresponde CONAMA

NORMATIVA Ley N* 20.417 que modifica la Ley 19.300 sobre
bases Generales del Medio Ambiente 26 de Enero
2010

MINISTERIO Ministerio Secretaria General de la republica

MATERIA La Ley N” 20.417 modifica la Ley 19.300. Crea el

REGULADA Ministerio de Medio Ambiente, El Servicio de

Evaluación Ambiental y la Superintendencia del Medio
Ambiente. Además introduce otras modificaciones a
varios artículos de los Títulos !, Il, Ill, IV, V y
reemplaza totalmente el Título final que esta referido
al Ministerio del Medio Ambiente.

RELACIÓN CON Letra c) del artículo 10 donde se señala que deben

EL PROYECTO evaluarse las “Centrales generadoras de energía
mayores a 3 MW.”, deberá integrar todos los nuevos
artículos y modificaciones que tengan relación con el
proyecto.

CUMPLIMIENTO Se ingresa al Sistema de Evaluación de Impacto
Ambiental mediante la presentación de una
Declaración de Impacto Ambiental

FISCALIZACIÓN La fiscalización es ejercida por los órganos de la
Administración del Estado con competencia ambiental
en el ámbito propio de sus atribuciones sectoriales,
así como de las obligaciones surgidas de la
resolución de calificación ambiental, en tanto que la
aplicación de sanciones por infiltraciones a esta
resolución, así como la normativa ambiental,
corresponde CONAMA

SK ECS LOGIA FA SKY SOLAR 68

Una Empresa
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

NORMATIVA Decreto Supremo N* 30/97, modificado por
Decreto Supremo N* 95/02 Reglamento del
Sistema de Evaluación de Impacto Ambiental,
3 de abril de 1997 y 07 de diciembre de 2002
respectivamente.

MINISTERIO Ministerio Secretaria General de la Presidencia

MATERIA REGULADA Establece las disposiciones por las cuales se
regirá el Sistema de Evaluación de Impacto
Ambiental y la participación de la comunidad, en
conformidad con los preceptos de la ley N*
19.300 sobre Bases Generales del Medio
Ambiente.
Especifica cuales son los proyectos O
actividades contemplados en el articulo 10 de la
ley, que tienen la obligación de someterse al
SEIA antes de su ejecución

RELACIÓN CON EL Letra c) señala que deben evaluarse las

PROYECTO “Centrales generadoras de energía mayores a 3
Mw.
CUMPLIMIENTO El proyecto ingresara al Sistema de Evaluación

de Impacto Ambiental. De acuerdo a los análisis
de pertinencia que se realizaron. El proyecto
debe ingresar al Sistema de Evaluación de
Impacto Ambiental.

FISCALIZACION Comisión Nacional del Medio Ambiente
Dirección ejecutiva

3.2 Normativa de Carácter Específico
3.2.1. Aire

Norma Año Ministerio Materia

D.S.725 1967 Ministerio Establece en artículo 1, Código Sanitario indica que este rige todas
de Salud lo relacionado con el fomento, protección y recuperación de la
salud de los habitantes.
Párrafo | del titulo IV de la contaminación del aire, ruido y
vibraciones.

RELACIÓN CON EL PROYECTO El proyecto se emplazara en un lugar donde existen
buenas condiciones de ventilación. Los frentes de
trabajos se encontraran alejados de los centros
aledaños.

Las principales emisiones a la atmósfera durante la
etapa de construcción corresponderán a polvo y
material particulado debido a los movimientos de tierra
que tendrán relación a excavaciones, carga, descarga
y transporte de materiales.

También se producirán emisiones a la atmósfera
producto del transito de vehículos menores camiones
y maquinaria en el frente de trabajo.

CUMPLIMIENTO Con el fin de minimizar las emisiones producto de las
actividades en la etapa de construcción que se tomaran las
siguientes medidas:

- Se humectaran las superficies por donde exista

SK ECSLOGIA FÍ SKY SOLAR 64

Una Empresa
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

FISCALIZACIÓN
Norma Año
D.S.75 1987

Ministerio
Ministerio de

Transporte y
Telecomunicaciones

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN
Norma Año
D.S.55 1994

Ministerio
Ministerio de
Transporte y

Telecomunicaciones

RELACIÓN CON EL PROYECTO

SK ECSLOGIA

Una Emp

desplazamiento de vehículos.

- Se humectara la superficie previo a faenas de
excavación.

- El desplazamiento de todos los vehículos serán
conducidos con precaución a velocidad moderada
con el fin de minimizar el material particulado.

- Se distribuirá la carga de los camiones en forma
homogénea antes de salir de la faena.

- Los camiones tolva contaran con lonas herméticas
con el fin de disminuir al máximo el material
particulado

Seremi de Salud que corresponda

Materia

Establece que los vehículos que transportan desperdicios,
arenas, tierra, ripio u otros materiales sólidos o líquidos,
que puedan escurrirse oO caer al suelo, estarán
construidos de forma que ello no ocurra por causa alguna.
Además indica que en las zonas pobladas, el transporte
de material que produzca polvo, como cemento,
escombros yeso, etc, se realizara cubriendo totalmente
los materiales con lonas con dimensiones adecuadas u
algún sistema que impida su dispersión.

El proyecto requerirá del transporte de materiales
como cemento, escombros, yeso etc. Durante la etapa
de construcción.

Con el fin de minimizar las emisiones producto de las
actividades en la etapa de construcción que se tomaran las
siguientes medidas:

- Se humectaran las superficies por donde exista
desplazamiento de vehículos.

- Se humectara la superficie previa a faenas de
excavación.

- El desplazamiento de todos los vehículos serán
conducidos con precaución a velocidad moderada
con el fin de minimizar el material particulado.

- Se distribuirá la carga de los camiones en forma
homogénea antes de salir de la faena.

- Los camiones tolva contaran con lonas herméticas
con el fin de disminuir al máximo el material
particulado

Seremi de Salud que corresponda

Materia

Establece normas de emisión máxima de gases que un
vehículo o motor puede emitir bajo condiciones
normalizadas, a través del tubo de escape o evaporación.

El proyecto contara con maquinaria y vehículos que
Operaran en la etapa de construcción.

FA skY SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

CUMPLIMIENTO

FISCALIZACION

Norma
D.S.144

Año
1961

Ministerio
Ministerio de Salud

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN
Norma Año
D.S.59 1995

Ministerio
Ministerio
Secretaría General
de la Presidencia.

SK ECSLOGIA

Una Emp

El proyecto contempla la utilización de vehículos pesados,
los que contaran con las revisiones técnicas al día,
cumpliendo con esta norma.

Seremi de Salud Región de Arica y Parinacota.

Materia

Establecen su artículo 1? que los gases, vapores, humos,
polvo, emanaciones o contaminantes de cualquier
naturaleza, producidos en cualquier establecimiento fabril
o lugar de trabajo, deberán captarse o eliminarse en forma
tal que no causen peligros, daños o molestias al
vecindario.

Prohíbe dentro del radio urbano de las ciudades, la
incineración libre, sea en la vía publica o en los recintos
privados, de hojas secas, basuras u otros desperdicios y
la circulación de todo vehículo motorizado que despida
humo visible por su tubo de escape

Durante la etapa de construcción, las principales
emisiones a la atmósfera serán material particulado o
polvo suspendido debido al movimiento de tierra por
excavación, carga, descarga y transporte de materiales
y funcionamiento de maquinarias en los frentes de
trabajo.

El proyecto contempla la siguientes medidas a
implementar:

- Se humectaran las superficies de la obra previa a
inicio de faenas movimiento de materiales,
excavación.

- Con en fin de minimizar las emisiones de material
particulado los vehículos que operaran en la faena
serán conducidos a una velocidad moderada.

- Los camiones tolva contaran con lonas herméticas
siendo ajustada en todos los costados cubriendo la
totalidad de la carga, siendo esta cargada
homogéneamente.

- Estará estrictamente prohibido que cualquier
vehículo de la obra circule emitiendo humo visible,
esto se controlara con el cumplimiento de la
revisión técnica al día.

Es importante señalar que el proyecto no cuenta con

centros poblados cercanos.

Seremi de Salud Región de Arica y Parinacota.

Materia

Establece normas de calida primaria de la calidad del aire
para material particulado respirable PM10, en 150
microgramos por metro cúbico normal como concentración

FA skY SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

de 24 horas, estableciendo la metodología de pronóstico y
medición.

RELACIÓN CON EL PROYECTO Las principales emisiones en la etapa de construcción

CUMPLIMIENTO

FISCALIZACIÓN

corresponderán a material particulado o polvo en
suspensión producto de la maquinaria y vehículos
que operaran, en excavaciones, carga y descarga de
transporte de materiales.

Se generaran emisiones producto de la circulación de
vehículos y funcionamiento de maquinarias en la
faena.

El proyecto contempla la siguientes medidas a
implementar:

- Se humectaran las superficies de la obra previa a
inicio de faenas movimiento de materiales,
excavación.

- Con en fin de minimizar las emisiones de material
particulado los vehículos que operaran en la faena
serán conducidos a una velocidad moderada.

- Los camiones tolva contaran con lonas herméticas
siendo ajustada en todos los costados cubriendo la
totalidad de la carga, siendo esta cargada
homogéneamente.

- Se asegurara que los camiones salgan de la faena
sin materiales que pudiesen ser depositados en la
vía pública.

Seremi de Salud Región de Arica y Parinacota.

Norma Año Ministerio Materia
D.S.47 1992 Ministerio Establece en el artículo 5.8.3 en todo proyecto de construcción,
de modificación, alteración, reconstrucción o demolición, se deben
Vivienda y cumplir las siguientes medidas:
Urbanismo  -Regar el terreno en forma oportuna, y suficiente durante el período
en que se realicen las faenas de demolición, relleno y
excavaciones.
-Transportar los materiales en los camiones con la carga cubierta.
- Mantener la obra aseada y sin desperdicios, mediante la
colocación de recipientes recolectores, convenientemente
identificados y ubicados.
RELACIÓN CON EL PROYECTO Las principales emisiones en la etapa de construcción

CUMPLIMIENTO

SK ECSLOGIA

Una Empresa

corresponderán a material particulado o polvo en
suspensión producto de la maquinaria y vehículos
que operaran, en excavaciones, carga y descarga de
transporte de materiales.

Se generaran emisiones producto de la circulación de
vehículos y funcionamiento de maquinarias en la
faena.

El proyecto contempla la siguientes medidas a
implementar:

FA SKY SOLAR ”
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

- Se humectaran las superficies de la obra previa a
inicio de faenas movimiento de materiales,
excavación.

- Con en fin de minimizar las emisiones de material
particulado los vehículos que operaran en la faena
serán conducidos a una velocidad moderada.

- Los camiones tolva contaran con lonas herméticas
siendo ajustada en todos los costados cubriendo la
totalidad de la carga, siendo esta cargada
homogéneamente.

- Se asegurara que los camiones salgan de la faena
sin materiales que pudiesen ser depositados en la
vía pública.

FISCALIZACIÓN Municipalidad respectiva.

3.2.2 Ruido

Norma Año Ministerio Materia

D.S146 1998 MSGP Niveles Máximos permisibles de Ruidos Molestos Generados por
Fuentes Fijas.

RELACIÓN CON EL PROYECTO En el proyecto no existen fuentes emisoras de
importancia.
Es importante mencionar que el proyecto se emplazara
en una localidad rural, donde la población más
cercana se encuentra a 10 km. Aproximadamente.

CUMPLIMIENTO En la etapa de construcción las emisiones de ruido están
asociadas las diferentes maquinarias que intervendrán en
la construcción.
El equipamiento utilizado contara con la adecuada
mantención con el fin de cumplir con la norma.

FISCALIZACION Seremi de Salud Región de Arica y Parinacota.

Norma Año Ministerio Materia

D.S594 2000 Ministerio Indica condiciones sanitarias y ambientales básicas en los lugares
de Salud de trabajo, entre estas se encuentra a los niveles máximos de
presión sonora a las cuales pueden estar expuestos los
trabajadores, prohibiendo que los trabajadores sean expuestos a
ruidos continuos que sobrepasen los limites regulados.

RELACIÓN CON EL PROYECTO Lo indicado en este decreto será aplicado durante la
etapa de construcción de este proyecto.

CUMPLIMIENTO A todos los trabajadores y visitas que estén expuestos a
ruidos continuos se les suministrara el equipo de seguridad
apropiado con el fin de atenuar el ruido generado por la
maquinaria

SK ECS LOGIA FA SKY SOLAR 68

Una Empresa
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

FISCALIZACIÓN Seremi de Salud Región de Arica y Parinacota.

3.2.3 Flora y Fauna

Norma Año Ministerio Materia
Ley N*? 1996 Ministerio En su Artículo 1” indica.- Las disposiciones de esta ley se
19.473/1996 de aplicarán a la caza, captura, crianza, conservación y utilización

Agricultura sustentable de animales de la fauna silvestre, con excepción de
las especies y los recursos hidrobiológicos, cuya preservación
se rige por la ley N* 18.892, General de Pesca y Acuicultura.

Artículo 3”.- Prohíbase en todo el territorio nacional la caza o
captura de ejemplares de la fauna silvestre catalogados como
especies en peligro de extinción, vulnerables, raras y
escasamente conocidas, así como la de las especies
catalogadas como beneficiosas para la actividad
silvoagropecuaria, para la mantención del equilibrio de los
ecosistemas naturales o que presenten densidades
poblacionales reducidas.

RELACIÓN CON EL PROYECTO El Proyecto se emplazara en zona rural , ver anexo N? 3
Estudio Medio Biótico

CUMPLIMIENTO Estará estrictamente prohibido la caza o captura de
animales, capacitando al personal en el tema.

FISCALIZACIÓN Servicio Agrícola y Ganadero

3.2.4 Residuos Líquidos.

Norma Año Ministeri Materia
o
D.F.L. con 19688 SEREMI Enel Articulo 71.- Corresponde al Servicio Nacional de Salud
Fuerza de de Salud aprobar los proyectos relativos a la construcción, reparación,
Ley N* 725 modificación y ampliación de cualquier obra pública o particular
destinada a:

b) la evacuación, tratamiento o disposición final de desagúes,
aguas servidas de cualquier naturaleza y residuos industriales

RELACIÓN CON EL PROYECTO En la etapa de operación se tiene contemplado la
instalación de una planta de tratamiento de las aguas
servidas, basado en un sistema central del tipo

biológico.
CUMPLIMIENTO Se dará cumplimiento a esta norma solicitando la
autorización sanitaria correspondiente.
FISCALIZACIÓN Seremi de Salud Región de Arica y Parinacota.
Norma Año Ministeri Materia
o
D.F.L. 1989 Ministerio Establece las materias que requieren autorización sanitaria
Con Fuerza de Salud según lo dispuesto en el artículo 7” del Código Sanitario.

SK ECS LOGIA FA SKY SOLAR 69

Una Empresa
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

de Ley N* 1 1.?.- Determínanse las siguientes materias que, conforme a lo
dispuesto en el artículo 7.? del Código Sanitario requieren
autorización sanitaria expresa:
22. Funcionamiento de obras destinadas a la provisión o
purificación de agua potable de una población o a la evacuación,
tratamiento o disposición final de desagúes, aguas servidas de
cualquier naturaleza y residuos industriales o mineros.

RELACIÓN CON EL PROYECTO En la etapa de operación se tiene contemplado la
instalación de una planta de tratamiento de las aguas
servidas, basado en un sistema central del tipo

biológico.

CUMPLIMIENTO Se dará cumplimiento a esta norma solicitando la
autorización sanitaria correspondiente.

FISCALIZACION Seremi de Salud Región de Arica y Parinacota.

Norma Año Ministerio Materia

D.S.N* 2002 Ministerio ARTÍCULO 1* El presente regula los proyectos, la construcción y
50 de obras puesta en servicio de las instalaciones domiciliarias de agua
públicas potable y de alcantarillado y establece las normas técnicas para
este tipo de instalaciones en todo el territorio nacional.
Las normas técnicas, tablas y Anexos de este Reglamento sólo son
aplicables a una sola unidad de vivienda o edificio (instalaciones

interiores).

RELACIÓN CON EL PROYECTO Se considera la aplicación de un sistema de
tratamiento de aguas servidas en la etapa de
operación

CUMPLIMIENTO Se dará cumplimiento a las especificaciones que indica el
Decreto.

FISCALIZACIÓN Seremi de Salud Región de Arica y Parinacota.

3.2.5 Condiciones Sanitarias en los Lugares de Trabajo.

Norma Año Ministerio Materia

D.S.N* 1999 Ministerio Artículo 11: Los lugares de trabajo deberán mantenerse en buenas

594 de Salud condiciones de orden y limpieza. Además, deberán tomarse
medidas efectivas para evitar la entrada o eliminar la presencia de
insectos, roedores y otras plagas de interés sanitario.

Artículo 12: Todo lugar de trabajo deberá contar con agua potable
destinada al consumo humano y necesidades básicas de higiene y
aseo personal, de uso individual o colectivo. Las instalaciones,
artefactos, canalizaciones y dispositivos complementarios de los
servicios de agua potable deberán cumplir con las disposiciones
legales vigentes sobre la materia.

SK ECS LOGIA FA SKY SOLAR 70

Una Empresa
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Artículo 14: Todo lugar de trabajo que tenga un sistema propio de
abastecimiento, cuyo proyecto deberá contar con la aprobación
previa de la autoridad sanitaria, deberá mantener una dotación
mínima de 100 litros de agua por persona y por día, la que deberá
cumplir con los requisitos establecidos en el artículo 13” del
presente reglamento.

Artículo 15: En aquellas faenas o campamentos de carácter
transitorio donde no existe servicio de agua potable, la empresa
deberá mantener un suministro de agua potable igual, tanto en
cantidad como en calidad, a lo establecido en los artículos 13” y
14” de este reglamento, por trabajador y por cada miembro de su
familia.

Artículo 24: En aquellas faenas temporales en que por su
naturaleza no sea materialmente posible instalar servicios
higiénicos conectados a una red de alcantarillado, el empleador
deberá proveer como mínimo una letrina sanitaria o baño químico,
cuyo número total se calculará dividiendo por dos la cantidad de
excusados indicados en el inciso primero del artículo 23. El
transporte, habilitación y limpieza de éstos será responsabilidad del
empleador.

Una vez finalizada la faena temporal, el empleador será
responsable de reacondicionar sanitariamente el lugar que
ocupaba la letrina o baño químico, evitando la proliferación de
vectores, los malos olores, la contaminación ambiental y la
ocurrencia de accidentes causados por la instalación.

Artículo 25: Los servicios higiénicos y/o las letrinas sanitarias o
baños químicos no podrán estar instalados a más de 75 metros de
distancia del área de trabajo, salvo casos calificados por la
autoridad sanitaria.

Artículo 26: Las aguas servidas de carácter doméstico deberán ser
conducidas al alcantarillado público, o en su defecto, su disposición
final se efectuará por medio de sistemas o plantas particulares en
conformidad a los reglamentos específicos vigentes.

RELACIÓN CON EL PROYECTO En la etapa de construcción se contratara personal,

CUMPLIMIENTO

SK ECSLOGIA

Una Emp

dando las condiciones mínimas sanitarias y
ambientales en los lugares de trabajo.

Durante la etapa de construcción el titular proveerá a los
trabajadores de servicios higiénicos (baños químicos),
estos serán operados por empresa especializada con su
debida autorización sanitaria, a la vez el titular proveerá
agua potable a los trabajadores.

En la Etapa de Operación se contara con un sistema de
tratamiento de aguas servidas, en cuanto al agua potable
se contara con dispensador, esta será suministrada por
una empresa con todas las autorizaciones que
correspondan.

Se controlarán todos los agentes y vectores que pudieran
afectar a los trabajadores, manteniendo los lugares de
trabajo en buenas condiciones de orden y limpieza.

En la etapa de Operación se contaran con las
instalaciones administrativa que darán cumplimiento a la

FA SKY SOLAR ”
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

legislación ambiental laboral y las actividades que
conlleven la construcción de esta.

FISCALIZACION Seremi de Salud Región de Arica y Parinacota.

Norma Año Ministerio Materia
D.S.N” 1969 Ministerio de Salud Artículo 1* indica.- Todo servicio de agua potable deberá
735 proporcionar agua de buena calidad en cantidad suficiente

para abastecer satistactoriamente a la población que le
corresponde atender, debiendo además, asegurar la
continuidad del suministro contra interrupciones
ocasionadas por fallas de sus instalaciones o de su

explotación.
RELACIÓN CON EL PROYECTO En la etapa de construcción y operación el proyecto
debe suministrar de agua potable a los trabajadores.
CUMPLIMIENTO Se cumplirá abasteciendo de agua potable a los

trabajadores mediante camiones aljibes depositando el
agua en contenedores señalizados.

En la etapa de Operación, la oficina de administración
contara con dispersor de agua, siendo esta suministrada
por una Empresa Certificada.

FISCALIZACIÓN Seremi de Salud Región de Arica y Parinacota.

3.2.6 Componente Suelo.

Norma Año Ministerio Materia
D.S.N* 1987 Ministerio de Artículo 2 indica: Los vehículos que transporten
75 Transporte y desperdicios, arena, ripio, tierra u otros materiales, ya

Telecomunicaciones sean sólidos, o líquidos, que puedan escurrirse y caer al
suelo, estarán construidos de forma que ello no ocurra
por causa alguna.

RELACIÓN CON EL PROYECTO En la etapa de Construcción del proyecto se utilizarán
camiones que transportaran materiales.
CUMPLIMIENTO Los camiones de transportes de materiales y carga
cumplirán con la disposición de este Decreto.
FISCALIZACION Carabineros de Chile..

3.2.7 Residuos sólidos urbanos.

Norma Año Ministerio Materia
D.F.L. 1967 Ministerio de Salud. Artículo N” 80 Corresponde al Servicio Nacional de Salud
N* 725 autorizar la instalación y vigilar el funcionamiento de todo

lugar destino a la acumulación, selección,
industrialización, comercio o disposición final de basuras y
desperdicios de cualquier clase.

SK ECS LOGIA FA SKY SOLAR 72

Una Empresa
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

RELACIÓN CON EL PROYECTO En las etapas de Construcción y Operación del
proyecto se generaran residuos domiciliarios e
industrial.

CUMPLIMIENTO Todos los residuos sólidos en ambas etapas del proyecto
serán tratados en conformidad a la legislación aplicable.

FISCALIZACIÓN Superintendencia de Servicios Sanitarios y SEREMI de
Salud.

3.2.8 Instrumentos de Planificación Territorial.

Norma Año Ministerio Materia
Resolución 2009 Ministerio de La presente Ordenanza establece las normas
N* 004 Plan Vivienda y referentes a límite urbano, zonificación, uso del suelo,
Regulador Urbanismo) condiciones de subdivisión predial, de edificación y
col Cies vialidad, que deberán observarse dentro del
De Arica de
área territorial del presente Plan Regulador de la ciudad
de Arica, en adelante “el Plan” o
indistintamente “ P.R.C.A.”, graficada en los Planos
PRCA-01 (Vialidad Estructurante) PRCA-02
(Zonificación) y PRCA-03 (Centros de Interés Turístico
e Inmuebles y Zonas de Conservación
Histórica) las cuales se complementan con la
información contenida en dichos planos y primará sobre
ella.
RELACIÓN CON EL PROYECTO La zona del proyecto se encuentra en zona rural,
fuera del Plan Regulador de Arica.
CUMPLIMIENTO El proyecto se encuentra fuera de los límites del Plan
Regulador, zona rural.
FISCALIZACION Ilustre Municipalidad de Arica.
3.2.9 Vialidad y Transporte
Norma Año Ministerio Materia
D.F.L. 1980 Ministerio de Obras Artículo N” 30 establece la obligación de cumplir con los
N* 850 Públicas pesos máximos para vehículos pesados que transiten por
caminos públicos.
RELACIÓN CON EL PROYECTO Durante la etapa de construcción se contratarán los

servicios de empresa transportista para trasladar
materiales, maquinaria en general.

CUMPLIMIENTO Se dará cumplimiento en su totalidad el D.F.L. 850
Se solicitara autorización si se requiere por el caso que
se exceda el peso máximo permitidos, permiso que se
exigirá al contratista.

FISCALIZACION Carabineros de Chile y Dirección de Vialidad.

SK ECS LOGIA FA SKY SOLAR 78

Una Empresa
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

3.2.10 Medio Sociocultural.

Norma Año

Ley N? 1970
17.288

Ministerio
Ministerio
Educación

Materia

Artículo N* 21 señala que por el solo ministerio de la Ley
son Monumentos Arqueológicos de propiedad del Estado,
los lugares, ruinas, yacimientos, y piezas antropo-
arqueológicas que existen sobre o bajo la superficie del
territorio nacional, incluidas las piezas paleontológicas.

Artículo N* 26 señala que independientemente del objetivo
de la excavación, toda persona que encuentre ruinas,
yacimientos, piezas u objetos de carácter histórico,
antropológico o arqueológico, esta obligado a denunciarlo
inmediatamente al Gobernador de la Provincia, quien
ordenara a Carabineros se haga responsable de su
vigilancia hasta que el Consejo se haga cargo de los

hallazgos.

RELACIÓN CON EL PROYECTO Se realizo línea de Base Arqueológica en el lugar
donde se emplazara la Planta fotovoltaica.

CUMPLIMIENTO . Ver línea de base arqueológica (anexo N? 2)
FISCALIZACIÓN Consejo de Monumentos Nacionales.

4 Descripción de relación entre proyectos y
políticas, planes y programas de desarrollo
regional y comunal.

El proyecto se enmarca en los lineamientos establecidos en el “Plan Regional
de Desarrollo Urbano Región de Arica y Parinacota”, según lo establecido
en la Ley 19.300, sobre bases generales del medio ambiente, modificada por la
Ley 20.417, en su artículo N? 9 que indica: Los proponentes de los proyectos o
actividades, en sus Estudios o Declaraciones de Impacto Ambiental, deberán
describir la forma en que tales proyectos o actividades se relacionan con las
políticas, planes y programas de desarrollo regional, así como los planes de
desarrollo comunal.

4.1 Estrategia de Desarrollo regional de la Región de Arica y Parinacota.

El objetivo general del Plan regional de de Desarrollo es disponer de un
instrumento de gestión eficaz para el uso más adecuado del territorio: “Una
Región, un territorio diverso e integrado en función de su desarrollo territorial”.

Una Empr .s

SK ECSLOGIA FÍ SKY SOLAR 74

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Objetivo de la Dimensión ambiental del Plan

Proteger la Integridad Ecológica, resguardar y mejorar la calidad ambiental en
el espacio urbano, y posibilitar oportunidades de turismo para el
establecimiento de fuertes vínculos de solidaridad con la naturaleza en el
territorio regional, como también la adquisición de conocimiento y la
experiencia del territorio regional en un marco ético de resguardo del
patrimonio natural. Esto significa, prever las mejores condiciones ambientales
de la región, teniendo presente que ellas se sustenten en el tiempo.

Objetivo de la Dimensión económico-productivo

Instalar y fortalecer encadenamientos productivos y consecución de economías
de escala y aglomeración, que beneficien el territorio de la región en términos
globales.

Esta dimensión se incorpora a la propuesta del Plan definiendo subsistema
económico productivo a partir de los encadenamientos de las distintas
actividades diferenciadas extractivas, secundaria de tipo industrial, y terciaria
referida a servicios.

De acuerdo a los objetivos señalados anteriormente se puede confirmar que el
proyecto “PLANTA SOLAR FOTOVOLTAIVA ARICA |” responde a estos
objetivos potenciando el aprovechamiento de las energías renovables para la
producción de una energía limpia sustentable y sostenible que ayude a la
disminución de la generación de energía eléctrica con fuentes convencionales
contaminantes, aportando a una mejor calidad de vida de la comunidad en la
Región.

Por otra parte el proyecto contribuirá a la generación de un polo turístico nuevo
para la Región.

4.2 Plan de Desarrollo Comunal de Arica.

Este documento es el reflejo de un arduo trabajo realizado en conjunto con la
Comunidad de la Comuna de Arica, a través de instituciones representantes del
ámbito social, empresarial, municipal, educacional y étnico, además de
encuestas a 1.500 hogares de la ciudad de Arica y a 165 funcionarios
municipales. El PLADECO es uno de los instrumentos legales con los que debe
Operar cualquier municipalidad a un horizonte de cuatro (4) años, sin embargo
a lo anterior, el horizonte considerado en el presente PLADECO es de diez (10)
años.

El presente documento tiene por objeto presentar de una manera armónica el

trabajo realizado, el cual considera un informe de diagnóstico y otro con la
Cartera.

SK_ECSLOGIA 11 sky SOLAR *

Una Empresa Sig

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Los objetivos estratégicos del PLADECO de Arica son:

1 Ampliar las relaciones culturales, educacionales y
comerciales con todos los países que integran la
Microrregión Andina.

2 Rol protagónico del desarrollo del mundo rural de las
Provincias de Arica y Parinacota.

Ser la Ciudad Puerto más importante de la Macroregión.
Atraer inversionistas privados.

Diversificación de la base productiva comunal mediante
formas de economía sustentable, potenciando el sector
turístico.

Aumentar la eficiencia en el recurso de los recursos hídricos.
Apoyar a empresarios.
Generar más desarrollo humano y mejor calidad de vida.

oo y 0

Fortalecimiento Municipal.
10 Arica, una comuna saludable.

De los objetivos anteriormente indicados se puede concluir que el proyecto
ayudará a desarrollar en general los objetivos N? 5, 8 y 10

“PLANTA FOTOVOLTAIVA ARICA !” responde a un proyecto innovador en la
Región que generara energía limpia, renovable, que aportara al sector turístico
de la ciudad de Arica, potenciando una mejor calidad de vida para la
comunidad.

5 ANTECEDENTES NECESARIOS PARA
DETERMINAR QUE LA ACTIVIDAD NO REQUIERE LA
PRESENTACION DE UN ESTUDIO DE IMPACTO
AMBIENTAL.

El Artículo N* 4 indica que "El titular de un proyecto o actividad de los
comprendidos en el Artículo N” 3 de este Reglamento o aquel que se acoja
voluntariamente al S.E.I.A., deberá presentar una Declaración de Impacto
Ambiental, salvo que dicho proyecto o actividad genere o presente alguno de
los efectos, características o circunstancias contempladas en el Artículo N* 11
de la Ley o en los Artículos siguientes de este Título, en cuyo caso deberá
presentar un Estudio de Impacto Ambiental”.

En este marco y considerando que los efectos ambientales generados por la
construcción, operación y cierre del Proyecto “Planta Solar Fotovoltaica
Arica l”, no presentan ninguno de los efectos señalados entre los Art. N? 5 al

SK ECSLOGIA 11 sky SOLAR *

Una Emp

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

N? 11 del Reglamento del S.E.!.A., se considera que el ingreso del Proyecto al
Sistema de Evaluación de Impacto Ambiental debe realizarse a través de una
Declaración de Impacto Ambiental.

Los artículos 5” al 11” del Reglamento son los que corresponden definir si el
proyecto “Planta Solar Fotovoltaica Arica l” debe presentar una Declaración
de Impacto Ambiental o un Estudio de Impacto Ambiental.

Artículo 11 de la Ley 19.300 Sobre Bases Generales del Medio Ambiente.

Artículo 11. Los proyectos o actividades enumerados en el artículo precedente
requerirán la elaboración de un Estudio de Impacto Ambiental, si generan o
presentan a lo menos uno de los siguientes efectos, características O
circunstancias:

a) Riesgo para la salud de la población, debido a la cantidad y calidad de
efluentes, emisiones o residuos; (Artículo 5 del del Decreto Supremo N 95
Reglamento del Sistema de Evaluación de Impacto Ambiental.)

b) Efectos adversos significativos sobre la cantidad y calidad de los recursos
naturales renovables, incluidos el suelo, agua y aire; (Artículo 6 del del D.S. 95
R.S.A.)

c) Reasentamiento de comunidades humanas, o alteración significativa de los
sistemas de vida y costumbres de grupos humanos; (Artículo 8 del del D.S. 95
R.S.A.)

d) Localización en o próxima a poblaciones, recursos y áreas protegidas, sitios
propietarios para la conservación, humedales protegidos y glaciares,
susceptibles de ser afectados, así como el valor ambiental del territorio en que
se pretende emplazar; (Artículo 9 del del D.S. 95 R.S.A.)

e) Alteración significativa, en términos de magnitud o duración, del valor
paisajístico o turístico de una zona, y (Artículo 10 del del D.S. 95 R.S.A.)

f) Alteración de monumentos, sitios con valor antropológico, arqueológico,
histórico y, en general, los pertenecientes al patrimonio cultural. (Artículo 11 del
D.S 95 R.S.A.)

Para los efectos de evaluar el riesgo indicado en la letra a) y los efectos
adversos señalados en la letra b), se considerará lo establecido en las normas
de calidad ambiental y de emisión vigentes. A falta de tales normas, se
utilizarán como referencia las vigentes en los Estados que señale el
reglamento.

SK ECSLOGIA 11 sky SOLAR ”

Una Empresa Sig
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l'

Artículo

Contenido

Evaluación

Artículo 5

El titular deberá presentar un Estudio de Impacto Ambiental si su proyecto o
actividad genera o presenta riesgo para la salud de la población, debido a la
cantidad y calidad de los efluentes, emisiones o residuos que genera p produce.
A objeto de evaluar si se genera o presenta el riesgo a que se refiere el inciso
anterior, se considerará:

Conclusión: El proyecto no genera o presenta
riesgos para la salud de la población.

Letra a)

Lo establecido en las normas primarias de calidad ambiental y de emisión
vigentes. A falta de lates normas, se utlizarán como referencia las vigentes en
los Estados que señalan en el artículo 7 del presente reglamento.

El proyecto cumplirá con las normas de calidad y
emisión vigente que le son aplicables, tanto en la
etapa de construcción como de operación

En etapa de construcción las emisiones de polvo
serán mitigadas, mientras que la generación de
ruido se restringirá al horario diumo.

En etapa de operación las cantidades emitidas
Corresponden a volúmenes marginales y de baja
peligrosidad para el ambiente.

Letrab)

La composición, peligrosidad, cantidad y concentración de los efluentes líquidos
y de las emisiones a la atmósfera

Se utilizaran baños químicos en los lugares de
trabajo, en etapa de construcción, el retiro y
disposición de estos será de una empresa que
cuente con la debida autorización sanitaria.

Las aguas servidas en etapa operación serán
tratadas por una planta de tratamiento de las
aguas servidas, basado en un sistema central del
tipo biológico

En la Etapa de Operación no se generara
emisiones a la atmósfera ya que es un proyecto
de energías renovables.

SK ECSLOGÍA

HlsiYsoLaR
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l'

La frecuencia, duración y lugar de las descargas de efluentes líquidos y de

El Proyecto cumplirá con las normas de calidad y

Letra c) en . MAN
emisiones a la atmósfera. emisión vigentes que le son aplicables.

La composición, peligrosidad y cantidad de residuos sólidos Los residuos sólidos que se generen durante la
etapa de construcción, provenientes de
movimientos de tierra y residuos domésticos,
serán dispuestos en botaderos o rellenos

Letra d) sanitarios autorizados.

Los residuos domésticos en la etapa de operación
serán retirados por una empresa que cuenta con
los respectivos permisos para tan labor.

Letra e) La frecuencia, duración y lugar del manejo de residuos sólidos Respecto del manejo de los residuos sólidos,
estos serán manejados y dispuestos por una
empresa autorizada para estos fines

Letra) La diferencia entre los niveles estimados de inmersión de ruido con Proyectos o | La diferencia entre los niveles estimados de ruido
actividad y el nivel de ruido de fondo representativo y característico del entomo | emitidos por el proyecto y el ruido de fondo
donde exista población humana permanente. cumplirá con las normas estipuladas en el D.S.

N*146/97de MINSEGPRES:

Letra g) Las formas de energía, radiación o vibraciones generadas por el proyecto o | No aplica. El proyecto no genera energía,
actividad. radiación o vibraciones

Letra h) Los efectos de la combinación o interacción conocida de los contaminantes | No aplica.
emitidos o generados por el proyecto o actividad

Articulo 6 El titular deberá presentar un estudio de impacto Ambiental si su proyecto o | Conclusión: El proyecto no genera o presenta
actividad genera o presenta efectos adversos significativos sobre la cantidad y | riesgos para la cantidad y calidad de los recursos
calidad de los recursos naturales renovables, incluidos el suelo, agua, aire. A | naturales renovables, incluidos el suelo, agua,
objeto de evaluar si se generan o presentan los efectos adversos significativos | aire; debido a la cantidad y calidad de los
a que se refiere el inciso anterior, se considera: efluentes, emisiones o residuos que genera.

Letra a) Lo establecido en las normas secundarias de calidad ambiental y de emisión | En las etapas de construcción y operación del
vigente. A falta de tales normas, se utilizarán como referencia las vigentes en | proyecto no se presentaran efectos significativos.
los Estados que señalan en el artículo 7 del presente reglamento. Que pudieran disminuir la cantidad y calidad de

los recursos naturales.
El proyecto cumplirá con las normas de calidad y
emisión vigentes que le son aplicables.

Letra b) La composición , peligrosidad, cantidad y concentración de los efluentes | El proyecto no afectara a recursos naturales por

líquidos y de las emisiones a la atmósfera

sus descargas y emisiones.

SK ECSLOGÍA

IES
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l'

Letra c)

La frecuencia, duración y lugar de las descargas de efluentes líquidos y de
emisiones a la atmósfera.

Las aguas servidas en etapa operación serán
tratadas por una planta de tratamiento de las
aguas servidas, basado en un sistema central del
tipo biológico, cumpliendo con la normativa
aplicable y vigente.

Letra d)

La composición, peligrosidad y cantidad de residuos sólidos.

En la etapa de Construcción se generara una
pequeña cantidad de residuos de construcción,
estos serán gestionados y dispuestos por una
empresa que cuenta con todas las autorizaciones
por la autoridad Sanitaria (SEREMI de Salud)

En la etapa de construcción y operación se genera
una cantidad menor de residuos domésticos que
serán dispuestos en lugares con autorización
sanitaria.

Letra e)

La frecuencia, duración y lugar del manejo de residuos sólidos

Los residuos generados en la etapa de
construcción serán manejados y dispuestos según
indica la normativa vigente, siendo estos
dispuestos finalmente en lugar con autorización.

Los residuos sólidos peligrosos se generaran en
una cantidad muy reducida, siendo estos
gestionados y dispuesto según normativa
aplicable.

Letraf)

La diferencia entre los niveles estimados de inmersión de ruido con Proyectos o
actividad y el nivel de ruido de fondo representativo y característico del entorno
donde se concentre fauna nativa asociada a hábitat de relevancia para su
modificación reproducción o alimentación

En la etapa de Operación no se generaran
importantes niveles de ruido, no afectando la
fauna.

Letra g)

Las formas de energía, radiación o vibraciones generadas por el proyecto O
actividad.

No aplica.

Letra h)

Los efectos de la combinación y/o interacción conocida de los contaminantes
emitidos y/o generados por el proyecto o actividad.

No aplica

Letrai)

La relación entre emisiones de los contaminantes generados por el proyecto o
actividad y la calidad ambiental de los recursos naturales renovables.

El proyecto no afectara la calidad ambiental de los
recursos naturales renovables.

Letra J)

La capacidad de dilución, dispersión, auto depuración, asimilación y
regeneración de los recursos naturales renovables presentes en el área de

El proyecto no afectara la capacidad de dilución,
dispersión, auto depuración asimilación y

SK ECSLOGÍA

IES

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l'

influencia del proyecto o actividad.

regeneración de los recursos naturales renovables
presentes en el área.

la

cantidad y superficie de vegetación nativa intervenida y lo explotada, así

El proyecto no intervendrá y / explotará superficie

LetraK) como su forma de intervención y /o explotación. de vegetación nativa. El lugar carese de
vegetación.
Letra!) La cantidad de fauna silvestre intervenida y/o explotada, así como su forma de | El proyecto no intervendrá y / explotará fauna
intervención y lo explotación. silvestre.
El estado de conservación en que se encuentren especies de flora o de fauna a | No aplica. El proyecto no generará alteración de
extraer, explotar, alterar o manejar, de acuerdo a lo indicado en los listados | especies de flora o de fauna debido a que no se
Letram) nacionales de especies en peligro de extinción, vulnerables, raras O realizarán extracciones, alteraciones o manejo de
insuficientemente conocidas especies que estén en los listados nacionales de
especies en peligro de extinción, vulnerables,
raras o insuficientemente conocidas.
El Volumen , caudal y/o superficie, según corresponda, de recursos hídricos a
intervenir y /o explotar en:
n. 1) Vegas y lo bofedales ubicados en las regiones | y Il, que pudieren ser
afectadas por el ascenso o descenso de los niveles de agua subterránea.
Letran) n. 2) Áreas o zonas de humedales que puderen ser afecta las por el ascenso o | No aplica, el proyecto no afectara a humedales,
descenso de los niveles de agua subterráneas o superficiales. cuerpos de aguas sublerráneas, cuencas ni lagos.
n.3) Cuerpos de aguas subterráneas que contienen aguas milenarias y /o
fósiles,
n. 4) Una cuenca o subcuenca hidrográfica transvasada a otra
n. 5) Lagos o lagunas en que se generen fluctuaciones de niveles.
Las alteraciones que pueda generar sobre otros elementos naturales y lo
artficiales del medio ambiente la introducción al territorio nacional de alguna
Letra 1) especie de flora o de fauna; así como la introducción al territorio nacional, o uso | No plica
, de organismos modificados genéticamente o mediante otras técnicas
similares.
La superficie de suelo susceptible de perderse o degradarse por erosión, | El proyecto no contempla degradar por erosión,
Letra0) compactación o contaminación. compactación ni contaminación del suelo.
La diversidad biológica presente en el área de influencia del Proyecto o | El proyecto no contempla afectar la capacidad de
Letra p) actividad, y su capacidad de regeneración. regeneración de la diversidad biológica.

SK

ECSLOGIA

IES

81

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l'

Artículo

Contenido

Evaluación

Artículo 8

El titular deberá presentar un Estudio de Impacto si su proyecto o actividad
genera reasentamiento de comunidades humanas o alteraciones significativas
delos sistemas de vida y costumbres de grupos humanos.

A objeto de evaluar si el proyecto o actividad genera reasentamiento de
comunidades humanas, considerará el desplazamiento y reubicación de grupos
humanos que habitan en el área de influencia del proyecto o actividad, incluidas

sus obras y /o acciones asociadas.

Se entenderá por comunidades humanas o grupos humanos a todo conjunto de
personas que comparte un territorio, en el que interactúan permanentemente,

dando origen a un sistema de vida formad

lo por relaciones sociales, económicas

y culturales, que eventualmente tienden a generar tradiciones, intereses

Comunitarios y sentimientos de arraigo.

Asimismo, a objeto
significativa de los sistemas de vida y
considerará el cambio producido en
caracterizan dicho sistema de vida:

le evaluar si el Proyecto o actividad genera alteración

costumbres de grupos humanos, se
las siguientes dimensiones que

Conclusión: — el proyecto no genera
reasentamiento de comunidades humanas O
alteración significativa de los sistemas de vida y
costumbres de grupos humanos.

Dimensión geográfica, consistente en la

y distribución espacial de la población: el

Istribución de los grupos humanos en

el territorio y la estructura espacial de sus relaciones, considerando la densidad

tamaño de los predios y tenencia de la

ierra; y los flujos de comunicación y trasporte.

No aplica

edades, sexo, tama de actividad, categí
considerando la estructura urbano rural;
económica y categoría ocupacional; la

Dimensión demográfica, consisten en la estructura de la población local por

oría ocupacional y status migratorio,
la estructura según rama de actividad
oblación económicamente activa; la

estructura de edad y sexo; la escolaridad y nivel de instrucción; las migraciones;

No aplica

Dimensión antropológica considerando
manifestaciones de la cultura, tal

mercados.

las características étnicas; y las
les como ceremonias religiosas,

eregrinaciones, procesiones, celebraciones, festivales, tomeos, ferias y

No aplica

Dimensiones socio - económica, consi

lerando el empleo y desempleo; y la

resencia de actividades productivas dependientes de la extracción de recursos

naturales por partes del grupo humano, en forme individual o asociativa ; o

No aplica

SK

ECSLOGIA

HlsiYsoLaR

82
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l'

Dimensión de bien estar social básico, relativo al acceso del grupo humano a

Letra e) bienes, equipamiento y servicios, tales como vivienda, transporte, energía, | No aplica.
salud, educación y sanitarios
Artículo Contenido Evaluación
El titular deberá presentar un Estudio de Impacto Ambiental si su proyecto o | Conclusión: no existe población, recursos ni
actividad se localiza próximo a población, recursos y áreas protegidas. | áreas protegidas cercanas al área de influencia
Artículo 9 Susceptibles de ser afectados, así como el valor ambiental del territorio en que | susceptible de ser afectadas por el proyecto.
se pretende emplazar.
A objeto de evaluar si el proyecto o actividad se localiza próximo a población,
recursos o áreas protegidas susceptibles de ser afectados, se considera:
La magnitud o duración de la intervención o emplazamiento del Proyecto o | No aplica. El proyecto no se localiza cercano o
Letra a) actividad en o alrededor de áreas donde habite población protegida por leyes | población protegida por leyes especiales.
especiales.
La magnitud o duración de la intervención o emplazamiento del Proyecto o | No Aplica, ya que en el entormo cercano de la
Letra b) actividad en o alrededor de áreas donde existen recursos protegidos en forma | planta no existen recursos protegidos.
oficial; o
L La magnitud o duración de la intervención o emplazamiento del proyecto o
etrac) e , ;
actividad en o alrededor de áreas protegidas o colocadas bajo protección oficia.
Artículo Contenido Evaluación
El titular deberá presentar un Estudio de Impacto Ambiental si su proyecto o | Conclusión: no existe población, recursos ni
actividad se localiza próximo a población, recursos y áreas protegidas. | áreas protegidas cercanas al área de influencia
Artículo 10 Susceptibles de ser afectados, así como el valor ambiental del territorio en que | susceptible de ser afectadas por el proyecto.
se pretende emplazar.
A objeto de evaluar si el proyecto o actividad se localiza próximo a población,
recursos o áreas protegidas susceptibles de ser afectados, se considera:
Letraa) La duración o la magnitud en que se obstruye la visibilidad a zonas con valor | No aplica. El proyecto no se localiza Cercano O
paisajístico: población protegida por leyes especiales.
Letrab) La duración 0 magnitud en que se alteren TeCursos O elementos del medio | No Aplica, ya que en el entorno cercano de la
ambiente de zonas con valor paisajístico o turístico: o planta no existen recursos protegidos.
Letrac) La duración o la magnitud en que se obstruye el acceso a los recursos o | No aplica.

elementos del medio ambiente de zonas con valor paisajístico o turísticos: o

SK ECSLOGIA IES

83

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l'

Letra d)

La intervención o emplazamiento del proyecto o actividad en un área declarada

zona con o centro de interés turísti
Ley N' 1.224 de 1975.

¡co nacional, según lo dispuesto en el Decreto

No aplica.

Artículo

Contenido

Evaluación

Articulo 11

El titular deberá presentar un Es
actividad genera o presenta al
antropológicos, arqueológico, his
atrimonio cultural.

antropológico , arqueológico , hist

rimonio cultural , se considerará:

udio de Impacto Ambiental si su Proyecto o
eración de monumentos, sitios con valor
rico y, en general los pertenecientes al

A objetos de evaluar si el proyecto o actividad, respecto de su área de
fluencia , genera o presentan alteración de monumentos , sitios con valor

rico y , en general , los pertenecientes al

Conclusión: El Proyecto no altera monumentos,
sitios con valor antropológico, arqueológico,
históricos y , en general, los pertenecientes al
patrimonio cultural.. (Ver anexo N* 2 Línea de
base arqueológica)

Artículo a)

proximidad a algún Monument

lo Nacional de aquellos definidos por la Ley

No se encuentra un Monumento Nacional,
cercano al proyecto.

Artículo b)

al
a

7.288;
a magnitud en que se remueva

di

E

inidos por la ley 17.288;

, destruya, excave, traslade, deteriore o se

modifique en forma permanente algún monumento nacional de aquellos

No aplica

Artículo c)

a magnitu

en que se modifique o
construcciones, lugares o sitios que por sus características construcciones, por
su antiguedad, por su valor científico, por su contexto histórico o por su
singularidad , pertenecen al patrimonio cultural; o

feteriore en forma permanente

No aplica

Articulo d)

a proximidad a lugares o sitios

en que se lleven a cabo manifestaciones

ropias de la cultura o folclore de algún pueblo comunidad o grupo humano.

No existen este tipo de lugares en el área del
proyecto.

SK ECSLOGÍA

IES

84
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

En consecuencia, puesto que el Proyecto no produce ninguno de los efectos,
características o circunstancias mencionados en el Artículo N* 11 de la Ley de
Bases del Medio Ambiente, desarrollados en los Artículos N* 5; N* 6; N* 8; N2
9; N” 10 y N* 11 del Título Il del Reglamento del Sistema de Evaluación de
Impacto Ambiental, se debe presentar una Declaración de Impacto Ambiental,
todo ello en conformidad a lo indicado en el Artículo N* 4 del mencionado
Reglamento.

6 PERMISOS SECTORIALES AMBIENTALES.

De acuerdo con lo indicado en el Titulo VIl del Reglamento del SEIA, toda
Declaración de Impacto Ambiental debe identificar los permisos ambientales
sectoriales aplicables al proyecto, los requisitos para su otorgamiento y los
contenidos técnicos y formales para acreditar su cumplimiento.

Para efectos del proyecto, se solicita los siguientes permisos sectoriales
contenidos en el artículo 91,93, 94 y 96 del Decreto Supremo N* 95/01.

Artículo 91.- En el permiso para la construcción, modificación y ampliación de
cualquier obra pública o particular destinada a la evacuación, tratamiento o
disposición final de desagúes y aguas servidas de cualquier naturaleza, a que
se refiere el artículo 71 letra b) del D.F.L. N* 725/67, Código Sanitario, los
requisitos para su otorgamiento y los contenidos técnicos y formales necesarios
para acreditar su cumplimiento, serán los que se señalan en el presente
artículo.

En el Estudio o Declaración de Impacto Ambiental, según sea el caso, se
deberán señalar las medidas adecuadas para el control de aquellos factores,
elementos o agentes del medio ambiente que puedan afectar la salud de los
habitantes.

Se utilizará una planta de tratamiento de las aguas servidas, basado en un
sistema central del tipo biológico.

El sistema propuesto permite realizar el tratamiento de las aguas servidas
mediante tres etapas:

+ Tratamiento Primario (físico): Las partículas pesadas se depositan en el fondo
para formar barros y las más ligeras y las grasas, permanecen en suspensión o
flotando.

+ Tratamiento Secundario (biológico): El tratamiento se proporciona mediante
difusión de aire por medios mecánicos en el interior del estanque. Durante el
tratamiento los microorganismos forman flóculos los que posteriormente se
dejan sedimentar en un tanque de clarificación. El sistema básico comprende
un tanque de aireación y un tanque de clarificación, por los cuales se hace

SK_ECSLOGIA 11 sky SOLAR *

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

pasar los lodos varias veces.
Los dos objetivos principales del sistema de lodos activados son (1%) la
oxidación de la materia biodegradable en el tanque de aireación y (2) la
floculación que permite la separación de la biomasa nueva del efluente tratado.
Este sistema permite una remoción de hasta un 90% de la carga orgánica.

+ Tratamiento Terciario (químico): El agua tratada biológicamente pasa
finalmente por una etapa de desinfección que permite su sanitizado. Esta
desinfección, si bien no convierte el agua en potable, reduce en gran medida la
cantidad de coliformes fecales aún presentes en el agua en esta etapa (hasta 4
niveles exponenciales). La desinfección se realiza mediante contacto con
pastillas de Hipoclorito de Calcio (cloración). Así mismo, y para evitar el exceso
de cloruros en el efluente de acuerdo a la normativa, siempre que sea
necesario, se adicionarán pastillas de Bisulfito de Sodio encargadas de la
decloración por contacto.

El servicio de retiro de lodos generados en las etapas primaria y secundaria se
efectuará mediante transporte autorizado para tales efectos, para su posterior
disposición en lugar también autorizado.

El efluente ya tratado tendrá como disposición final el subsuelo, considerando
para esto la instalación de un pozo absorbente.

Los antecedentes que es necesario aportar según lo dispuesto en el artículo 91
del Reglamento del Sistema de Evaluación de Impacto Ambiental son los
siguientes:

a.l. La calidad del terreno para efectos de determinar el índice de
absorción

Se considerará un índice de absorción de 100 l/m2/día ya que el área del
proyecto esta conformado por superficie constituida por un sustrato limo-
arenoso, con gran presencia de sales minerales.

a.2. La cantidad de terreno necesario para filtrar

Dado que el coeficiente de absorción es de 100 l/m2/día y el efluente a infiltrar
es de 700 l/día, se requiere de una superficie de 7 m? para filtrar.

Para el cálculo del pozo absorbente se utilizaron los siguientes parámetros:
H Profundidad del pozo

K, Coeficiente de Absorción = 100

N Número de personas = 7 personas (máx.)

SK ECSLOGIA 11 sky SOLAR *

Una Empresa Sig

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

D Diámetro del pozo en metros = 1 m
Q Cantidad de aguas residuales = 100 l/persona/día

H=N*Q
K'"rD
Reemplazando los valores,
H=7*100 =2.23
100*3,14*1

Con un pozo absorbente de 2,2 metros de profundidad y 1 metro de diámetro
se estarían eliminando todos los residuos, motivo por el cual se ha determinado
esta medida como adecuada en este caso. Es importante destacar que la
duración de un pozo absorbente es muy prolongada y puede servir fácilmente
durante diez años en operación continua, siempre que la planta de tratamiento
Opere en perfectas condiciones.

El pozo será proyectado a una distancia superior a 20 m de cualquier cuerpo
de agua y al menos a 45 m sobre el nivel de la napa subsuperficial, medidos
desde el fondo del sistema de absorción, con el fin de lograr el máximo de
eficiencia del sistema en toda época del año.

a.4. La caracterización físico-química y microbiológica de las aguas

El proyecto no descargará efluentes, a ningún cuerpo de agua o curso receptor,
ya que la totalidad de los efluentes serán infiltrados vía pozo absorbente.

El efluente tratado cumplirá los estándares definidos por el D.S. 236/1926, del
Ministerio de Salud y tendrá las siguientes características:

Parámetro Valor | Unidad

DBO. <35  |mglL

Sólidos en Suspensión | <80 mg/L

Totales

Coliformes fecales < NMP/100 ml
1.000

SK ECSLOGIA 11 sky SOLAR *

Una Empresa Sigdo Koppers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Artículo 93

Permisos para la construcción, modificación y ampliación de cualquier planta
de tratamiento de basuras y desperdicios de cualquier clase; o para la
instalación de todo lugar destinado a la acumulación, selección,
industrialización, comercio o disposición final de basuras y desperdicios de
cualquier clase a que se refieren los artículos 79 y 80 del D.F.L. 725/67, Código
Sanitario, los requisitos para su otorgamiento y los contenidos técnicos y
formales necesarios para acreditar su cumplimiento, serán los que se señalan
en el presente artículo.

a) Aspectos Generales
a.1. Definición del tipo de tratamiento
Solamente se almacenara temporalmente la basura, no existirá tratamiento.

a.2. Localización y características del terreno

La planta Solar Fotovoltaica se localiza administrativamente en la XV Región
de Arica y Parinacota, se emplazará en la comuna de Arica, aproximadamente
a 26 Km. de la ciudad de Arica, sector Pampa Dos Cruces.

Colindará por el norte con el Valle de Lluta y al Sur con la Quebrada del Diablo.
Pampa Dos Cruces alcanza una altitud promedio en el rango de los 1.000
msnm climáticamente se caracteriza como una zona de extrema aridez o
desierto absoluto, sin mayores recursos hídricos ni vegetales.

El relieve de Pampa Dos Cruces no presenta grandes accidentes, por el
contrario se constituye por planicies de baja pendiente, que son cruzadas por
algunas cárcavas de reducida potencia. La superficie esta constituida por un
sustrato limo-arenoso, con gran presencia de sales minerales, que conforman
concreciones menores de un mineral conocido como caliche. Se aprecia la
presencia de clastos de origen volcánico, con un tamaño pequeño a grande,
pero siempre en baja cantidad y densidad.

Esta bodega de almacenamiento temporal contemplará las características de
diseño establecidas en el D.S. 148/03 de MINSAL para almacenamiento
temporal de residuos peligrosos, encontrándose en el frente de trabajo, dentro
de la área de la Planta.

A la bodega solo ingresara personal autorizado contando con vigilancia y
control de acceso, solo podrá ingresar personal autorizado.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

a.3. Caracterización cualitativa y cuantitativa de los residuos

El la etapa de Construcción y Operación del proyecto se generara residuos

sólidos peligros y no peligrosos.

Residuos generados en la etapa de construcción y operación del proyecto.

ETAPA DE
RESIDUOS CONSTRUCCIÓN
Cantidad | Unidad
Residuos Domésticos
Restos orgánicos, papel. 1.700 kg/mes
Residuos No Peligrosos
Restos de cables 4.250 m/año
Cartones de embalaje 45,6 ton/año
Restos de materiales de construcción 35 ton/año
Escombros (desmantelamiento de obras |9 ton/año
temporales)
Excavación de material que va a botadero 21 ton/año
Residuos Industriales Peligrosos
Lubricantes, aceites y grasas 0,8 ton/año
ETAPA DE
RESIDUOS OPERACIÓN
Cantidad | Unidad
Residuos Domésticos
Restos orgánicos, papel. 210 kg/mes
Residuos Peligrosos
Lubricantes, aceites y grasas 0,8 ton/año

a.4. Obras civiles proyectadas y existentes

Se tiene proyectado realizar solamente una bodega de al

Imacenamiento de

residuos peligrosos, utilizando un conteiner, dando cumplimiento al D.S.

148/2003 del MINSAL.

SK ECSLOGIA

FL sr SOLAR ”
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

a.5. Formas de control y manejo de material particulado, de las emisiones
gaseosas, de las partículas de los caminos de acceso e internos que se
pretenda implementar, y de olores, ruidos, emisiones líquidas y vectores.

Todos los residuos sólidos y peligrosos serán almacenados temporalmente en
contenedores, con tapa y señalizados.

a.5 Vientos predominantes.

Los vientos predominantes de la Región son vientos sur-suroeste, con una
componente noreste. Lo anterior, provoca una circulación de mar a cordillera y
Viceversa.

a.6. Características hidrológicas e hidrogeológicas

El proyecto contempla una bodega de almacenamiento temporal, no
disposición final.

Luego de seis meses estos serán transportados y dispuestos en lugar
autorizado.

a.7. Planes de prevención de riesgos y planes de control de accidentes,
enfatizando las medidas de seguridad y de control de incendios,
derrames y fugas de compuestos y residuos.

Se implementará un Plan de Control de accidentes enfocado principalmente al
control de derrames e incendio.

El Plan de Control de Accidentes se aplicará ante situaciones de accidentes
tales como incendios, derrames y en el manejo de residuos peligrosos en las
zonas de acopio, en las acciones de carga, transporte y descarga de dichos
residuos tanto al interior como al exterior de las faena. El objetivo del Plan es
disponer de un sistema que permita actuar eficazmente en caso de accidentes,
a fin de minimizar las pérdidas, asegurar la integridad de las personas y evitar
la contaminación del medio ambiente.

Control de Incendios.

Se capacitaran a los trabajadores en el uso y manejo de extintores, para el
control de incendios se contarán con extintores en las zonas donde se
almacenarán residuos y dentro de la Instalación de Faenas.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Control de derrames.
Frente a un derrame se procederá según el siguiente procedimiento:

* La persona que detecte el derrame deberá comunicarse con el jefe
directo en forma inmediata y este a su vez con el jefe de Emergencia.

+ La alarma se comunicará mediante voz natural.
+ Ubicarse a una distancia prudente y a sotavento.

* Realizar un reconocimiento visual del material comprometido y la
magnitud del incidente.

+ Verificar que no existan personas involucradas en el incidente
(heridos).

* El personal de brigada de incendio, deberá utilizar todos sus
implementos de seguridad, como: lentes, guantes y zapatos de
seguridad.

+ Utilizará las herramientas como palas en buen estado.

* Ninguna persona ajena o no capacitada podrá estar cerca del lugar.
+ Se tapará el lugar exacto derramado con material inerte como arena.
+ Todo material contaminado deberá ser desechado en tambores de
residuos peligrosos para su disposición final.

+ Se deberá evitar el contacto directo con el material derramado.

+ No se podrá encender chispas cercanas al lugar derramado.

+ Instalar los conos que sean necesarios para delimitar el área, según
sea la magnitud del derrame.

El Plan de prevención de riesgos constituirá una recopilación de las normas,
criterios, procedimientos, instrucciones, acciones y recomendaciones que
definen los objetivos, asignación de responsabilidades a los distintos niveles
jerárquicos de la empresa.
El plan asegurara la participación activa de los trabajadores en asuntos de
prevención de riesgos.
Los requerimientos mínimos que contemplara el plan de prevención son:
+ Evaluación de riesgos: riesgos identificados y criterios de valoración
utilizados.
+ Las responsabilidades, las prácticas, los procedimientos y los recursos
necesarios para llevar a cabo la política de prevención de la empresa.

+ Recursos materiales para realizar la acción de prevención de riesgos en
la empresa.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR ”
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

+ Mecanismos para implementar la consulta y/o participación de los
representantes de los trabajadores en los temas en que corresponda.

+ La documentación necesaria y la ejecución de éstos en la empresa,
considerando las normas existentes.

a.8. Manejo de residuos generados dentro de la planta.

Manejo de Residuos Domiciliarios o asimilables a domiciliarios

Estos residuos serán dispuestos dentro de contenedores con tapa, tanto en la
etapa de Construcción y Operación.

El retiro y disposición final de los residuos no peligrosos será realizada por una
empresa externa, especializada en recolección y transporte de residuos
domiciliarios, la cual los dispondrá en el vertedero más cercano autorizado por
Autoridad Sanitaria.

Manejo de Residuos Peligrosos

Los residuos peligrosos generados en la etapa de construcción y operación,
serán almacenados en contenedores cerrados, ubicados en la bodega para
almacenamiento de residuos peligrosos previamente descrita. El transporte y la
disposición final de estos residuos, se realizará a través de una empresa
externa autorizada por la autoridad sanitaria, cumpliendo con lo señalado en el
D.S. 148/04 del MINSAL.

La bodega para residuos peligrosos tendrá las siguientes características:

+ Contarán con un cierre perimetral de a lo menos, 1,80 m de altura y un portón
con llave, para impedir el ingreso de personal no autorizado y de animales;

+ Contarán con un pretil o pozo receptor, con una capacidad de retención no
inferior al volumen del contenedor de mayor capacidad, ni al 20% del volumen
total de los contenedores almacenados. Su base será continua, lavable,
resistente al calor y al agua, impermeable y resistente estructural y
químicamente a los residuos almacenados.

+ Serán techadas y protegidas de condiciones ambientales tales como
humedad, temperatura y radiación solar.

+ Estará señalizada con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos, de acuerdo a la Norma
Chilena NCh 2.190 Of. 2003. Contarán con vías de escape accesibles, en caso
de emergencia, y extintores especializados para combatir los diferentes tipos
de incendios que pudieran producirse.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

Artículo 94

En la calificación de los establecimientos industriales o de bodegaje a que se
refiere el artículo 4.14.2. del D.S. N*47/92, del Ministerio de Vivienda y
Urbanismo, Ordenanza General de Urbanismo y Construcciones, los requisitos
para su otorgamiento y los contenidos técnicos y formales necesarios para
acreditar su cumplimiento, serán los que se señalan en el presente artículo.

a. Memoria técnica de características de construcción y ampliación:

Las características de construcción del Proyecto, se presentan en detalle en el
capitulo 3 de la presente DIA.

b. Plano de planta:

A

o

Cc. Memoria técnica de los procesos productivos y su respectivo
flujograma:

No se realizaran actividades de procesos productivos durante la etapa
Construcción.

Se generara energía eléctrica a partir del Sol, durante la etapa de Operación.

SK ECSLOGIA Hs SOLAR Y

Una Er do!

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

d. Anteproyecto de medidas de control de contaminación biológica, física
y química:

El Proyecto tiene por objetivo principal la generación de energía eléctrica a
partir de la energía del sol e inyectar dicha energía al sistema SING (Sistema
Interconectado del Norte Grande).

El proyecto no contempla medidas de control de contaminación biológica, física
y química, tanto en la etapa de Construcción y Operación del proyecto, por
cuanto que el proyecto trata de generación eléctrica a partir del Sol.

e. Caracterización cualitativa y cuantitativa de las sustancias peligrosas a
manejar:

Para la mantención de los seguidores se emplearan aceites, solventes y
lubricantes
A continuación se indican la cantidad de setos.

RESIDUOS ETAPA DE CONSTRUCCIÓN
Residuos Domésticos
+ Restos orgánicos, papel
1.700 Kg./mes

Residuos No Peligrosos

+ Restos de cables
4.250 m/año

+ Cartones de embalaje
45,6 ton/año

+ Restos de materiales de construcción
35 ton/año

+ Escombros (desmantelamiento de obras temporales)
9 ton/año

e Excavación de material que va a botadero
21ton/año

Residuos Industriales Peligrosos
+ Lubricantes, aceites y grasas
0,8 ton/año

Una Empresa PP.

SK ECSLOGIA J% str SOLAR 94
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

RESIDUOS ETAPA DE OPERACIÓN
Residuos Domésticos
+ Restos orgánicos, papel
210 Kg/mes

Residuos Peligrosos

+ Lubricantes, aceites y grasas

0,8 ton/año

f. Medidas de control de riesgos a la comunidad:
El proyecto se emplazará a 26 Km. de distancia de la Ciudad de Arica, una
zona aislada de centros poblados.
Producto de las características que tiene el proyecto no generara riesgo a la
comunidad, ni en emisiones atmosféricas, ruido ni sustancias químicas,
quedado señalado en esta Declaración de Impacto Ambiental.

Artículo 96

En el permiso para subdividir y urbanizar terrenos rurales para complementar
alguna actividad industrial con viviendas, dotar de equipamiento a algún sector
rural, o habilitar un balneario o campamento turístico; o para las construcciones
industriales, de equipamiento, turismo y poblaciones, fuera de los límites
urbanos, a que se refieren los incisos 3” y 4? del artículo 55 del D.F.L. N*
458/75 del Ministerio de Vivienda y Urbanismo, los requisitos para su
otorgamiento y los contenidos técnicos y formales necesarios para acreditar su
cumplimiento, serán los que se señalan en el presente artículo.

El Proyecto se emplazará en sector rural, en la comuna de Arica, Región de
Arica y Parinacota, a unos 26 Km. de la ciudad de Arica.

La superficie total del proyecto es de 54 aproximadas, por las cuales se solicita
el cambio de uso de suelo.

Se cumplirán los requisitos para el otorgamiento y contenidos técnicos y
formales.

Requisitos para otorgamiento.

a) la pérdida y degradación del recurso natural suelo,

El área del proyecto se considera parte de la denominada depresión
intermedia, macroforma del relieve conformado por un plano inclinado que
discurre en la zona al Norte de Arica, entre las lomas costeras hasta la zona de
sierra o precordillera (Sierra de Huaylilas). En el extremo Norte de Chile, la

SK ECSLOGIA 11 sky SOLAR *

Una Empresa Sig
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

depresión intermedia se ve cortada regularmente por Valles o Quebradas. Para
el presente caso, el área del proyecto se delimita al Norte por el Valle de Lluta y
al Sur por la Quebrada del Diablo, tributaria del Valle de Azapa.
Tradicionalmente, los sectores de depresión intermedia comprendidos entre
cauces de agua, reciben el nombre de Pampas, que en este caso se denomina
como Pampa Dos Cruces. Pampa Dos Cruces alcanza una altitud promedio en
el rango de los 1.000 msnm.

El relieve de Pampa Dos Cruces no presenta grandes accidentes, por el
contrario se constituye por planicies de baja pendiente, que son cruzadas por
algunas cárcavas de reducida potencia. La superficie esta constituida por un
sustrato limo-arenoso, con gran presencia de sales minerales.

Se aprecia la presencia de clastos de origen volcánico, con un tamaño
pequeño a grande, pero siempre en baja cantidad y densidad. Debido a la
constante acción eólica, estos clastos muestran los efectos de la erosión; a la
vez, se producen procesos menores de deflación y depositación de sedimento
eólico, lo que redunda en la existencia de grandes zonas cubiertas de arenas
gruesas de sílice de color rojizo.

Los “suelos” del área son de Clase VIII, según la clasificación de suelos y su
capacidad de uso. Los suelos se clasificaron utilizando las clases agrológicas
del Soil Conservation Service de U.S.A que contempla ocho clases según su
capacidad de uso y se refiere a la adaptación de los suelos a determinadas
formas de utilización.

La Clase VIII: Corresponde a las altas cumbres sobre el límite de la vegetación,
regiones desérticas, dunas. En síntesis, en el área de estudio no hay suelos en
estricto sentido (agronómico), que puedan ser afectados por eventuales
Proyectos con estas características.

b) que no se generen nuevos núcleos urbanos al margen de la
planificación urbana-regional.

El Proyecto no generará nuevos núcleos urbanos, todos los trabajadores
provendrán de la Ciudad de Arica, por lo tanto no se consideran campamentos
para el personal.

Debido a la distancia en que se encontrara el proyecto de poblaciones y las
características de la zona (desértica), potencialmente no es probable la
generación de núcleos urbanos que pudieran desarrollarse.

Una Empr .s

SK ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

7 COMPROMISOS AMBIENTALES VOLUNTARIOS

SKY SOLAR Implementara dentro de la Planta Fotovoltaica 3 proyectos,
orientados al ámbito tecnológico y turístico, estos apoyaran los futuros
proyectos que se desarrollaran en la Región con los siguientes objetivos:

Informar a la comunidad y demostrar la tecnología fotovoltaica en
diferentes aplicaciones.

Mejorar el nivel de conocimiento en la comunidad sobre esta
tecnología.

Contribuir a mejorar la calidad de vida en la comunidad.

Contribuir a empujar el eco-turismo en la región.

Ámbito tecnológico

Se propone facilitar un terreno y espacio dentro de la planta
fotovoltaica que permite conocer en terreno las características de
sistemas fotovoltaicos, monitorear su comportamiento y realizar
ensayos sobre diferentes tecnologías fotovoltaicas y equipos. Este
proyecto está orientado principalmente a estudiantes de colegios

y universidades con el fin de ampliar sus conocimientos en esta
área.

Grupo objetivo:

Estudiantes de colegios, universidades, etc.

Ámbito turístico

Se habilitara un espacio dentro de la planta fotovoltaica para

construir un mirador y showroom con el fin de demostrar esta
nueva tecnología a la comunidad.

Grupo objetivo:

La comunidad en general y turistas que visitan la zona

Descripción del proyecto:

En el lugar de la planta se construirá una sala tipo showroom que
muestra en forma ilustrativa y didáctica el funcionamiento de la
planta fotovoltaica y sus componentes. En el lugar más alto de la
planta se implementa una plaza con mirador con una superficie de
aprox. 20 m x 20 m que permite ver las instalaciones en su

SK ECSLOGIA 11 sky SOLAR *

Una Empresa Sig
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

entorno. La construcción de la sala y del mirador se realiza en
gran parte con materiales de construcción de la zona, como por
ejemplo paja, madera, etc. y en armonía con el ambiente.

Una Empresa Sigo Koppers

SK ECSLOGIA 11 sky SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

8 FIRMA DECLARACIÓN JURADA

De acuerdo al Titulo Il, Párrafo 2”, Articulo 14 del Reglamento del Sistema de
Evaluación de Impacto Ambiental, Jaime Gómez Aragón, Pasaporte:
AAE157258 (ciudadano español) en representación de la empresa Arica Solar
Generatión 1 Limitada, declara bajo Juramento que, sobre la base de los
antecedentes presentados, el proyecto “PLANTA FOTOVOLTAICA ARICA !”,
cumple con la normativa ambiental vigente aplicable.

Jaime Gómez Aragón

SK ECSLOGIA 11 sky SOLAR *

Una Emp

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l”

9 OTROS ANTECEDENTES

Anexos

Anexo N? 1 Antecedentes legales de la Empresa.
Anexo N? 2 Línea de base arqueológica.

Anexo N? 3 Estudio medio Biótico.

Anexo N? 4 Descripción paisajística

Anexo N? 5 Estudio Estimación de Emisiones.

SK ECSLOGIA 11 sky SOLAR

Una Emp E

1 SKY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL
PROYECTO

“PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW
AMPLIACION”

SK ECSLOGIA

Una Empresa Sigdo Koppers

MAYO 2013
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”

CONTENIDO
1 DESCRIPCIÓN DEL PROYECTO. .5
1.1 Nombre del Proyecto .. 5
1.2 Antecedentes del Titular..........onniciciciconinnnnnnnnennncrnnrcnrrrnrnrcorororarnrn rara rararanoo 5
1.3. Objetivo del Proyecto ......occcoconnonononnnonnmenmnnerrncncncnrnnnncarararornrn coran rara nana 7
1.4 Localización del Proyecto y Superficie ..........ononniininonnnnnennemmremrrernrcrerrnrarccnos 8
1.5 Justificación del Proyecto.......coocoicicocoinononnnnnnnnnonrnrncncnrncncncnrnrarararcororororararararanaoo 10
1.5.1 Estimación de Producción de la Planta .......ooncicincinnonnmnrarmss 12
1.5.2 Estimación de la Producción Mensual Diaria .......ocnncinioncinnmmma 16
1.5.3. Mano de Obla.cccoociconoononocncnnnocnnononcncononcorononnoconnoroncnnoronnananennaranar cananea ranaraa naar arca nara 18

1.5.4 Cronograma del Proyecto . 18
1.5.5 Monto Estimado de la Inversi 18
A 18
1.6 Descripción de un Sistema Fotovoltaico Conectado a ROO c.coccocicicicicocicicicacicananos 19
1.7 Descripción de Componentes de los Sistemas Fotovoltaicos...............moonomm. 22
1.7.1 Módulos FOtOVOÍAiCOS.........ocononococococonononnonenenoncnraranononocncncn no raro nro ro rornrn rara ra raro 22

1.7.2 Inversores

1.7.3 Sistemas de Medida y Monitorización ..........connoononononnnoncnnennennenrncernnncncncnnarinonnns 27
NANA 29
1.7.5 Sistema de Evacuación de Energla......ccicocnonononononononcnrernennanenenancononnnranananannnnos 30
1.7.6 Sistemas AuxiliareS........oocconnoninonononononornerenenenenenencnrnrnrnrnnnnoconrnonnrn nor rnraranananaoo 30
1.7.7 Camino de ACCESO .ccoocicionononocinoninnoninancncnnononnenenenennnnnnnrononnnnarnrnn none naaa 31
1.7.8 Base de Seguidores ..occoocncnonononononononencnconennenenonenonononnncncnnnnon arar rananaaon 31
1.7.9 Canalización de CableS......ocooconicicicocinononnnnenenennrnncorenncncnrnrnrararo roca rornrn rara ra raras 34
1.7.10 ObrasTemporaleS ...coococicnononnnnnonononnnannonononononeneneneneninanenononoroononenennnnnnnronennnanananans 37
1.8 Descripción de COMPONENTES ..ocococococicicinononnononinannnonnononnrnrananananananncnnnnnnrarinanananoss 39
1.8.1 Mantenimiento de EQUIPOS .....conocococococonononoornnncnncncncnranarorororocnnnnananano rro rororarirararanaoo 40
1.8.2 Abastecimiento de INSUMOS ....ocococococococinononnonnononnnnnananorornrororarironarann ron rorerarararananaso 40
1.8.3 Movimientos de TierTA.....oocooninonococonononnnnnnenenenencnrannrcrornrncnrnrarano coro ronca rn rara ra rro 41
1.8.4 Limpieza del Terreno ..ooccconnononecononenenonconenenenencnrnnnonnrnrncnrn nano caro ronca rara 42

SK ECSLOGIA Yi ser SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”
¡AAA 43
1.8.6 Bodega de Almacenamiento .....ococicocococininoonnnnnnononananincnrorornrarannna nano coro nrorarararananaso 43
1.8.7 Construcción de PlataforMaS .....coccicocicionnnnnnnnnnaroncncnrnrerrrrararnrernnrorerararananoos 45
1.8.8 Cierre Perimetral.....oocociciniccnnnmmmrrrrrrerrrerrererrrrernnrnnnrananananns 45
¡IEA AAA 46
1.8.10 Caminos
1.9 Descripción de Etapa OperaciÓN .....ocnoonononononenonenononnnenencnrnrnrnnrarararorornrnrnnarananan 48
1.9.1 Contratación de mano de ObTA ....oocicocicicinononnnnnnnnnnanononnrnrorinananananocononnnrarinaninnnios 48
1.9.2 Mantenimiento ...coocicicocicocononnonenennnnnnononanonononenenenenanananononoonenenenenenennnnnnnnnnnnanana ninio 50
1.9.3 Vigilancia y Control de ACCESOS ...cococococococonnnnonnninannaconrononoronarananananonnnnnnnnnninaninanoos 52
1.9.4 Almacenaje de Materiales y ReCambi0S......cocnicnioninnnnnoncncnncacnancorocncncncncnnanarornnooo 52

1.9.5 Verificación y Puesta en Marcha Inicial (Actividad puntual y única)

1.9.6 Suministros de INSUMOS ....ciocociconnnnnnnnncnnnornncnnorenconecnnnenininnarinnnnarinarnanararranaran caceres 53
1.10 Descripción de Etapa de Desmantelamiento.....cocccccicccmnmmmnmsnnaiai 54
2. GENERACIÓN DE EMISIONES, DESECHOS Y EFLUENTES coccooiicociicociiocooss. 55
2.1 Ruido Etapa CONSTrUCCIÓN......omocicononnononnnnnnnncnonennrnnoninnnrennnarinarranararranarar rr raraanananos 55
2.2 Residuos LÍQUIdOS .....oooicnnnninnncnnnnnnnrcnernnrerncrerrrererarnarararcararar ra rarar na rar canon 56

2.2.1 Etapa de Construcción

2.2.2 Etapa de Operación... rararerrananos 56
2.3 Emisiones AtmOSfÉériCAS .....oociconicnnnmnrrrrrrarrrrrrreracenos 57
2.3.1 Etapa CONStrUCCIÓN ....cccccicccccinononaninaninaninaninnncnnanananananana nana rra oran on anon anar anar orar anananananono 58
2.3.2 Etapa OperaciÓN...ocicnconinooninmnmmmrermrrrrerrrarrarrararaararar renacer carnero 59
2.4 Residuos SÓlIOS.......ocoocinnmnonmmmmrrrrrrrrrrarrrerararerraranos 59
2.4.1 Etapa CONSTUCCIÓN .ocoonconcnonncnonncnnoncncnnconicnncoronannanancarenannarenar ra ranaraanarar ra narar rr rar aaron 59
2.4.2 Etapa OperaciÓN...ociconconinooninnmoncmmmrrrmrrrrrrererrrarerarrararaarararranarar caras 61
3. ANTECEDENTES QUE JUSTIFICAN LA PRESENTACIÓN DE UNA
DECLARACION DE IMPACTO AMBIENTAL cococccciccononocncncncocnononoronoconaranecnnnnrnnnenoninininnos 63
3.1 Antecedentes que acreditan el cumplimiento de la Normativa Ambiental.............. 63
3.2 Normativa de Carácter General.......occcionnonnenonononnenenenennencacarararanernrnrnnoninrararon 64
3.3 Normativa de Carácter ESpecífiCO..........occococococononomnmmrao 66
o

SK ECSLOGIA Ha SKY SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”

3.3.1

3.3.2

3.3.3

3.3.4 Condiciones Sanitarias en los Lugares de TrabajO .....ccicocicionnmonmmmm 73
3.3.5 Componente Slé8lO...ccocicocininoncncnnnmercrernrernnrenrrarerarrrrararaararar rr narar nr rar arranco 75
3.3.6 Residuos SÓlidOS UTDANOS. ..ccicocconicononnonnnncnncaronnrnarerararrararcarararoncoranorcorancaranes 7
3.3.7 Instrumentos de Planificación Territorial........ccocnnccinnnonmmarr 76
3.3.8 Vialidad y Transporte ...ocicncninonnnncnnnnrnnernnrrncrenrrarrnrrarararaararar ra rarar rr rarcrranano 76
3.3.9 Medio Sociocultural .

4. DESCRIPCIÓN DE RELACIÓN ENTRE PROYECTOS Y POLÍTICAS, PLANES Y
PROGRAMAS DE DESARROLLO REGIONAL Y COMUNAL oocccccionocccccncncncncnnoninicinnonos 78
4.1 Estrategia Regional de Desarrollo de la Región de Arica y Parinacota.................. 80
5. ANTECEDENTES NECESARIOS PARA DETERMINAR QUE LA ACTIVIDAD NO
REQUIERE LA PRESENTACIÓN DE UN ESTUDIO DE IMPACTO AMBIENTAL. ......... 83
6. PERMISOS AMBIENTALES SECTORIALES. cococcccccococococonoconcnnanononnnnnnananananananos 98
7 COMPROMISOS AMBIENTALES VOLUNTARIOS eccocccococococicicicioronocncnconnananons 99
8. FIRMA DECLARACIÓN JURADA .cocoociococconocoooooonoocinnoorinnnno cnn cnn ranas 100
9 OTROS ANTECEDENTES eoccccccncncococnnncnononconananonconononnnnnonononenenennnnnnnnonenenininranens 101

SK_ECSLOGIA Yi ser SOLAR

3

Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW

Anexo N?* 1

Anexo N* 2

Anexo N* 3

Anexo N* 4

Anexo N* 5

Anexo N* 6

Anexo N* 7

SK ECSLOGIA sk SOLAR

AMPLIACIÓN”

ANEXOS

Antecedentes Legales de la Empresa.

Línea de Base Arqueológica para la totalidad del polígono Planta
Solar Fotovoltaica Arica | de 18 MW y la Ampliación de 8 MW.

Estudio Medio Biótico para la totalidad del polígono Planta Solar
Fotovoltaica Arica | de 18 MW y la Ampliación de 8 MW.

Estudio Paisaje para la totalidad del polígono Planta Solar
Fotovoltaica Arica | de 18 MW y la Ampliación de 8 MW.

Estudio Estimación de Emisiones.
Plano de Emplazamiento de la Planta.

Plano de Ubicación de la Planta.

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

TIPO DE PROYECTO O ACTIVIDAD

El proyecto ingresa al Sistema de Evaluación de Impacto Ambiental (SEIA)
mediante la presente Declaración de Impacto Ambiental, se denomina “Planta
Solar Fotovoltaica Arica |, 8 MW Ampliación” perteneciente a la Empresa Arica
Solar Generación 1 Limitada.

El Ingreso del Proyecto al Sistema de Evaluación de Impacto Ambiental (SEIA) se
justifica a partir del análisis del artículo de la Ley N* 19.300/1994, Bases
Generales del Medio Ambiente y la Ley N* 20.417 del 26 de Enero del 2010, que
modifica la Ley 19.300, ambas del Ministerio Secretaria General de la Presidencia.

En consideración a lo establecido en el Artículo 3 del reglamento del Sistema de
Evaluación Ambiental D.S. N” 95/2001 del Ministerio Secretaría General de la
Presidencia, donde indica los proyectos o actividades susceptibles de causar
impacto ambiental, y que deberán ser sometidos al Sistema de Evaluación de
Impacto Ambiental. En letra c) del artículo 3 indica:

c) Centrales generadoras de energía mayores a 3MW.

Por lo anterior el proyecto debe ingresar al SEIA ya que el proyecto corresponde a

una planta fotovoltaica a través de la instalación de 40.320 paneles fotovoltaicos,
los cuales en su conjunto producirán una potencia nominal de 8 MW.

1. DESCRIPCIÓN DEL PROYECTO
1.1 Nombre del Proyecto

El proyecto que ingresa al Sistema de Evaluación de Impacto Ambiental (SEIA)
“PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”.

1.2 Antecedentes del Titular

Titular

Razón Social : Arica Solar Generación 1 Limitada
Rut :76.162.593-4

Domicilio : Baquedano 1080, Oficina 24
Comuna : Arica

Ciudad — Región : Región de Arica y Parinacota

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW

AMPLIACIÓN”
Telefono : 231858
Fax : 232540
Domicilio : Av. Apoquindo 1301, Piso 9
Comuna : Las Condes
Ciudad — Región ¿RM
Teléfono -Fax : 4119200 — 4119300
Representante Legal
Nombre : Jaime Gómez Aragón
Rut :48.141.360-5
Pasaporte : AAF336598 (ciudadano español)
Domicilio : Baquedano 1080, Oficina 24
Comuna : Arica
Ciudad — Región : Región de Arica y Parinacota
Telefono - Fax : 231858- 232540
Domicilio : Av. Apoquindo 1301, Piso 9
Comuna : Las Condes
Ciudad — Región ¿RM
Telefono : 4119200
Fax : 4119300
E — mail : jaime.gomezOskysolargroup.com.

Ver Anexo N” 1: Antecedentes Legales de la Empresa

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.3 Objetivo del Proyecto

El proyecto Planta Solar Fotovoltaica Arica Il, 8 MW Ampliación, tiene por objetivo
principal la generación de energía eléctrica a partir del sol, la cual será inyectada
al SING (Sistema Interconectado del Norte Grande). Con este fin, como se
mencionaba anteriormente, estará compuesta por 40.320 paneles fotovoltaicos
con una potencia instalada de 9,274 MWp y una potencia nominal de 8 MW.

Esta ampliación desde el punto de vista visual no generará impacto, ya que no
cuenta con edificaciones adicionales a las ya informadas en la Declaración de
Impacto Ambiental “Planta Solar Fotovoltaica Arica l” de 18 MW, en cuanto a las
medidas de seguridad se adoptarán las mismas del proyecto ya calificado
favorablemente.

De acuerdo a la Resolución de Calificación Ambiental (RCA) N* 011/2012, que
aprueba el Proyecto Declaración de Impacto Ambiental “Planta Solar Fotovoltaica
Arica l”, el proyecto cuenta con un polígono de 78 hectáreas, las cuales están
contempladas en éste, sin embargo, el proyecto ya aprobado no cubre la totalidad
de las hectáreas contempladas para el mismo, por lo cual:

e

Se realizará una ampliación de la Planta Solar Fotovoltaica Arica |, de 8
MW, los cuales sumarán en su totalidad 26 MW.

e

La ampliación abarca un área de 26 hectáreas.

Ly

Se cuenta con capacidad de inyección para el SING.

e

Se realizará la ampliación de 8 MW para aprovechar de mejor manera la
capacidad de la Línea de Alta Tensión de 66 KV, Pampa dos Cruces.

Para la inyección de energía generada al SING se utilizará una Línea de Alta
Tensión de 66 kV, Pampa Dos Cruces, propiedad de Arica Generación 1 Ltda. La
energía generada por los módulos fotovoltaicos es generada en baja tensión, será
transformada y adecuada a las características técnicas de la línea de 66 kV para
su conexión y transmisión.

Con ello se potencia el aprovechamiento de las energías renovables para la
producción de una energía limpia que ayude a la disminución de la generación de
energía eléctrica con fuentes convencionales contaminantes. El proyecto se

7

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

acogerá al mercado de los bonos de carbono, debido a su condición de
Energía Renovable no Convencional.

Según la Agencia Internacional de la energía, Chile emitió 57,30 Millones de Te de
COz en 2009. Para calcular los beneficios medioambientales que conlleva el
proyecto, en cuanto a eliminación de gases de efecto invernadero, se utiliza la
siguiente fórmula: Electricidad estimada (MWh) x 0,409 = Gases de efecto
invernadero evitados. Es decir: 17.105 MWh x 0,409 = 6.996 Te de CO, evitados.
La energía generada por la planta fotovoltaica es la estimada que consume una
población de 5.800 familias al año.

1.4 Localización del Proyecto y Superficie

El área elegida para la instalación de la Planta Solar Fotovoltaica se encuentra
administrativamente en la XV Región de Arica y Parinacota, se emplazará en la
comuna de Arica, aproximadamente a 26 Km. de la ciudad de Arica (Ver ANEXO
N? 7). La ampliación de 8 MW abarcará un área de 26 ha.

La zona donde se ubicará el proyecto se encuentra fuera del límite urbano,
correspondiendo a zona rural.

La ubicación del Proyecto se presenta en coordenadas UTM (WGS84 — ZONA 19
SUR), tal como muestra la Tabla N*1 (Ver ANEXO N? 6).

Tabla N*1: Referencia Coordenadas UTM (WGS84-zona 19 Sur)

385.066 7.953.813
385.154 7.953.841
385.232 7.953.882
385.394 7.953.886
385.700 7.953.635
385.915 7.953.555
385.921 7.953.471
385.066 7.953.443

0|/J|[O|N| 2/0 | N|—

8

SK ECSLOGIA ser SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

Figura N*1 y 2: Localización del Proyecto.

LES
Uyuni

SK ECSLOGIA H ?

Jna Empresa Siga Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

El acceso al proyecto se realizará desde Arica por la ruta A19, Azapa — Cuesta

del Águila.

1.5 Justificación del Proyecto

La localización propuesta para el emplazamiento del proyecto se ha establecido
basándose en que el terreno cuenta con los siguientes abastecimientos y
características:

vw

Punto de conexión a red eléctrica existente propiedad Arica Generación 1
Ltda.

Lejanía de centros urbanos

vw

vw

Existencia de una infraestructura vial disponible
Excelentes condiciones de radiación solar

vw

La dependencia de Chile de los suministros energéticos del exterior, unido a la
crisis energética mundial con los elevados incrementos de los costos de las
materias primas, hacen necesarios proyectos que ayuden a reducir esta
dependencia. Además, la producción de energía debe realizarse con fuentes
generadoras de energía renovable que reduzcan o eviten la emisión de gases de
efecto invernadero que ayuden a reducir el cambio climático. Debido a lo anterior,
se ha desarrollado recientemente la Ley 20.257 que obliga a las generadoras a
producir parte de su energía a través de fuentes de Energía Renovable No
Convencional (ERNC), tales como mini hidroeléctrica, eólicas, solares, geotérmica
u otras. La instalación de la planta fotovoltaica en la Región de Arica y Parinacota,
además de la generación de energía fundamental para su desarrollo abre la puerta
de dicha región al mundo de las energías renovables, generando puestos de
trabajo ambientalmente sostenibles para los habitantes de la zona dando la
posibilidad de atracción a nuevos proyectos y desarrollos.

El clima de la zona costera e interior es desértico, con baja amplitud en la
oscilación térmica. En la línea de costa se produce un nublado característico por
las mañanas debido a la masa marina y la corriente de Humboldt, (llamada
camanchaca). Arica y Parinacota es distinguida como una de las regiones más
secas del mundo, lo que se refleja en la precipitación anual media de 0,4 mm. Con
máximas de verano con temperaturas alrededor de 27 ? C y mínimas de 18 * C en
invierno.

10

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN

DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW
AMPLIACIÓN”

El área seleccionada tiene escasa vegetación, ya que se inserta en el desierto de

Atacama, el más

árido del mundo.

A continuación se presentan en la Tabla N*2 los datos climatológicos de la Región:

Tabla N*2: Datos climatológicos

Datos Valor
Temperatura Media Anual: 18.6C
Temperatura máxima media anual: 21.4%C

Temperatura Mínima media anual: 16.6%C

Humedad Media Anual: 66.1%
Visibilidad Media Anual: 13.3 Km
Velocidad Viento Media Anual: 10.2 km/h

La ubicación se
en la cual el so!

eccionada para la instalación fotovoltaica es una zona desértica
es su mayor recurso natural para la generación de energía. A

continuación se adjunta un plano con la radiación global para el área del proyecto,

donde se apreci

ia la zona de instalación del proyecto. Los resultados de este

estudio dejan en evidencia que la zona norte del país es donde existe uno de los
niveles de radiación más altos del mundo.

Radiación Global Horizontal Norte Grande | Mapa de Radiación. Encuadrada
de Chile Promedio Diario a Nivel de Suelo | en verde, la zona de interés.

). Fuente CNE Fuente: NREL

Radiación global horizontal.

(Diciembre 2006

SK ECSLOGIA Yi ser SOLAR

A Annual

kWh/m*/day

-90
es
20
75
70
es
60
ss
so
45
40
35
-30
25

11

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

Los datos evidencian que la necesidad de generación de energía para
independencia energética, unidos a la excelente calidad del recurso solar del norte
del país, justifican por si solos la realización de este proyecto fotovoltaico, que
además de generar puestos de trabajo permanentemente, introducirá a esta
región en el campo de las energías renovables siendo este un sector en
crecimiento a nivel mundial.

1.5.1 Estimación de Producción de la Planta

Para un mejor rendimiento de la planta fotovoltaica los paneles fotovoltaicos se
instalan sobre seguidores horizontales de un eje que permiten dirigir la posición de
los paneles en función de la posición del sol desde el amanecer hasta el ocaso.
Este seguimiento optimiza la incidencia de radiación solar sobre los paneles y la
potencia de salida de cada uno de ellos.

La potencia de salida de la planta fotovoltaica depende de la suma de las
potencias de cada uno de los paneles fotovoltaicos (generadores fotovoltaicos).

A continuación en las Tablas N? 3, 4 y 5 se indican parámetros de simulación:

12

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACION”

Tabla N*3: Sistema Conectado a la Red: Parámetros de simulación

PVSYST V5.20 | 17/04/13 | Página 1/3
Sistema Conectado a la Red: Parámetros de la simulación
Proyecto : ARICA Ill
Lugar geográfico Arica Pais Chile
Ubicación Latitud 18.5"S Longitud 70.1*W
Hora definido como Hora Legal Huso hor. UT-4 Altitud 1005 m
Albedo 0.20
Datos climatológicos : Arica, Sintesis datos por hora
Variante de simulación : Arica lll 8MW
Fecha de simulación — 17/04/13 13h30
Parámetros de la simulación
Plano de seguimiento, eje inclinado Inclinación eje 0* Acimuteje 0*
Limitaciones de rotación ? Mínimo 45" ? Máximo 45"
Técnica del Retorno Espaciamiento seguidor solar 7.50 m Ancho receptor 3.00 m
Banda inactiva Izquierda 0.05 m Derecha 0.05m
Perfil obstáculos Sin perfil de obstáculos
Sombras cercanas Sin sombreado
Características generador FV
Módulo FV Si-poly Modelo Chaori 230W
'abricante  Chaori Solar
Número de módulos FV En serie 21 módulos En paralelo 1920 cadenas
NY total de módulos FV N* módulos 40320 Pnom unitaña 230 Wp
Potencia global generador Nominal (STC) 9274 kWp  Encond. funciona. 8339 kWp (50"C)
Caract. funcionamiento del generador (50"C) Vmpp 572V Impp 14577 A
Superficie total Superficie módulos 65568 m* Superficie célula 58883 m*
Inversor Modelo Protect PV.500_2011
Fabricante AEG Power Solutions GmbH

Caracteristicas Tensión Funciona. 400-1000 V Pnom unitaña 510 kw AC
Banco de inversores N" de inversores 16 unidades Potencia total 8160 kW AC
Factores de pérdida Generador FV
Factor de pérdidas tómmicas Uc (const) 20.0 Wim*K Uv (viento) 0.0 Wim*K / m/s

=> Temp. Opera. Nom. Cél. (G=800 Wim”, Tamb=20" C, VelViento=1m/s) TONC 56*C
Pérdida Óhmica en el Cableado Res. global generador 0.68 mOhm Fracción de Pérdidas 1.5% en STC
Pérdida Calidad Módulo Fracción de Pérdidas 1.0%
Pérdidas Mismatch Módulos Fracción de Pérdidas 2.0 % en MPP
Efecto de incidencia, parametrización ASHRAE — lAM= 1-bo(1/cosi-1) Parámetrobo 0.05
Necesidades de los usuarios : Carga ilimitada (red)

SK ECSLOGIA

Una Empresa Siga Koppers.

Tradrcsón a gareta 540 alto 1 ón 9% gaara mato

1% sr SOLAR

13
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACION”

Tabla N*4: Sistema Conectado a la Red: Resultados principales

=VSYST V5.20 [ 1704113 | Página 2/3

Sistema Conectado a la Rec: Resultados principales

Proyecto : ARIZA 11 -7MW
Variante de simulación : Arica 1 8MW

Parámetros principales del sstena  “ipodesisema Conectado ala md

Oriantación Cafiogs iento, ej» inclinado Inclinación eje 0” Acimut eje 07

Módulos FV Modeto  Chaori 230W Pnom 230 Vip
Genaracor FV N" ce módulos 40320 Prom taal 9274 kWp
Invarsor Modeb Protec: P'.500_201* Prom 510kWac
Banco de inversores N” daunidades 1€.0 Pnom tdal 3160 kW ac
Necesidaces de los usuarios Carga llimiteda (rac)

Resultados principales de la simulación
Producción del S:stema Energía producida 17105 MWieñiBoduc. específico  1£44 kWh/HWp/año
Factor de rendimien:o (PR) 80.4 %

Produe ciones ncmalizadas (pork imenlado: Prtenca nominal 9774 Wo. Facto: de mndinvento (PR)

e: Par ca cuco 7) 1
slats esa
E

Arica 1 BMW
Balances y resultados pencoales

Ghbino | Giorer ENATR
a E e
BA 284.

11529 y
29355 -.08
218007 1.27
35707 e
221 a
n16001 e
771995 1.64
189051 es
14926 1.57
51699 "es
72751 "3
D24T75 ..28
17104607 3
Leyendas: Glotiiar —— traliacien gebal horizontal Earay Erergía efectiva enla selica del gersrado.
TArb Tenperiturs Arcene EQ Erergía reimyecteda en la sed
Glothc Gora hncilente en pino recepbr EMATR Esienda Esal cempasupertci brute

Cloter Goxal Hecho, corr. para lAM y sembrados ENSySR Esdenda Esal sistema/supertos bruta

Tracia parta 540 eses ng raptado

14

SK ECSLOGIA Ys SOLAR

Una Empresa Siga Koppers.
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”

Tabla N*5: Sistema Conectado a la Red: Diagrama de pérdidas

PVSYST V5.20

17/04/13 | Página 9/3

Proyecto :

Sistema Conectado a la Red: Diagrama de pérdidas

ARICA Ill - 7MW

Variante de simulación : Arica lll 8MW

Parámetros principales del sistema — Tipo de sistema Conectado a la red
:aposi! o"

Onientación C: ifiiénto, eje inclinado, Inclinación eje Acimut eje 0”
Módulos FV Modelo  Chaori 230W Pnom 230 Wp
Generador FV N" de módulos 40320 Prom total 9274 kWp
Inversor Modelo Protect PV.500_2011 Pnom 510 kW ac
Banco de inversores N" deunidades 16.0 Pnom total 8160 kW ac
Necesidades de los usuarios Carga ilimitada (red)
Diagrama de pérdida durante todo el año
1897 ¡rn lrradiación global horizontal

+21.0% Global incidente en plano receptor
20%  FactoriAM en gobal
Iradiancia efectiva en receptores
Conversión FV

Energía nominal generador fen efic. STC)
2.4% — Pérdida FV debido a nvel de imadiencia

10.5% — Pérdida FV debido a tempemtura

11% Pérdida calidad de módulo

Pérdida mismatch campo de módulo
Pérdida ónmica del cableado

Energía virtual del generador en MPP.

17457128 WM

20% Pérdida del inversor durante el funcionamiento (efciencia)
0.0% Pérdida del inversor a través de la Pnom inversor

0.0% Pérdida del inversor debido a umbasl de potencia

0.0% Pérdida del inversor a través de la Wom inversor

0.0% Pérdida del inversor debido a umbaal de tensión

Energía Disponible en la Salida del Inversor

Energía reinyectada enla red

17104608 kwn
17104608 kn

SK ECSLOGIA sky SOLAR

Tradición an gata, So ateo nan 04 gaara zado

Una Empresa Siga Koppers.

15
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.5.2 Estimación de la Producción Mensual Diaria

La producción de energía de una planta fotovoltaica sólo es posible de día, cuando
los rayos del sol inciden en los generadores fotovoltaicos. La irradiancia recibida,
la temperatura de las células fotovoltaicas y el tipo de célula son fundamentales
para determinar la potencia de salida de los generadores fotovoltaicos. Para
estimar la producción de energía hay que tener en cuenta otros factores tales
como horas diarias de sol y condiciones climáticas: temperatura, nubosidad, lluvia
y polvo. Tras el análisis realizado de las condiciones donde se ubicará la
instalación fotovoltaica, se indica en la tabla siguiente la estimación de las horas
de producción y valores medios horarios mensuales teniendo en cuenta los
factores arriba indicados.

Distribución Producción energía media:
Enero Febrero

== E x

. 7 1 1

Hora inicio Hora final Hora inicio Hora final
Marzo Abril

Z / Ñ mo

== 2 ==

Hora inicio Hora final Hora inicio Hora final

SK ECSLOGIA ise SOLAR *

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACION”

Mayo

Junio

ERA EP
= =P)

Hora inicio

Hora final

Julio

Hora inicio

Hora final

Agosto

EA E
zo) z ]

Hora inicio

Hora final

Septiembre

Hora inicio

Hora final

Octubre

Hora inicio

Hora final

Noviembre

200000 Y AN 200000

000000 V N so0o00s >

socoso | aoooo /

=z e ? |

2000 2000 / |
Ll 222

Hora inicio

Hora final

Diciembre

= (AS mo
mm | E
aco0oo J

o e

Hora inicio

Hora final

SK ECSLOGIA

Hora inicio

Hora final

JT SY SOLAR

17
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.5.3 Mano de Obra

Para la Planta Solar Fotovoltaica Arica |, 8 MW Ampliación, la mano de obra
requerida mensualmente en la etapa de construcción será de alrededor de 20
personas/mes en la etapa pico del proyecto y en la etapa de operación trabajarán
las mismas 7 personas de la Planta Solar Fotovoltaica Arica l.

Se priorizará siempre la mano de obra local, y provendrá, mayoritariamente de la
ciudad de Arica y otras localidades de la Región. Tan sólo en caso de no encontrar
mano de obra adecuada se acudirá puntualmente a otros lugares.

1.5.4 Cronograma del Proyecto
El Cronograma del Proyecto se presenta en la Tabla N*6:

Tabla N*6: Carta Gantt Proyecto

ACTIVIDADES AÑO 2014

Obtención de Resolución de Calificación
1 |Ambiental

2 [Obtención de permisos Mi
3 |Etapa construcción de Planta | Mi

1.5.5 Monto Estimado de la Inversión

Los montos de inversión asociados al Proyecto “PLANTA SOLAR
FOTOVOLTAICA ARICA l, 8 MW AMPLIACION” se estiman en US 15.400.000
aproximadamente.

1.5.6 Vida Útil

El proyecto tiene estimado una vida útil de 25 años, sin embargo una vez cumplido
este período, se evaluará si se mantiene en operación la planta por 10 años más.

18

SK ECS LOGIA Ys SOLAR

Em

a Siga Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.6 Descripción de un Sistema Fotovoltaico Conectado a Red

Las instalaciones fotovoltaicas de conexión a red responden a un sencillo
esquema de funcionamiento que se compone, a grandes rasgos, de tres
elementos claramente diferenciados: el generador fotovoltaico, el equipo de
acondicionamiento de potencia, y el sistema de evacuación de energía, tal como lo
indica la Tabla N7.

Tabla N*7: Esquema de funcionamiento Sistema Fotovoltaico.

-Paneles fotovoltaicos. -Inversores. -Protecciones AC.

-Estructura Soporte. -Protecciones para -Contadores de energía.

-Cajas de paralelos y personas. -Centros de transformación y

protecciones DC. -Dispositivos de control y | línea de evacuación MT.
monitorización.

-Centro de Seccionamiento.

Diagrama de bloques de una instalación fotovoltaica conectada a red.

El generador fotovoltaico está formado por un conjunto de módulos del mismo
modelo conectados eléctricamente entre sí, encargados de transformar la energía

19

SK ECSLOGIA sky SOLAR

Una Empresa Sigca Koppers.
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

del Sol en energía eléctrica, generando una corriente continua proporcional a la

irradiancia solar que incide sobre ellos.

Sin embargo, no es posible inyectar directamente la energía del generador
fotovoltaico en la red eléctrica, precisando ser transformada en corriente alterna

para acoplarse a la misma.

La corriente del generador se conduce al inversor, que la convierte en corriente
alterna a la misma frecuencia y tensión que la red eléctrica, y de este modo queda

disponible para cualquier usuario.

Los paneles se conectan en serie; el número de éstos depende del rango de
tensión de entrada admisible del inversor. Además, las series se conectan en
paralelo, el número de ramas en paralelo que se conectan a cada inversor

dependen de la corriente máxima admisible por el mismo.

Dependiendo de la envergadura de la planta, y de las condiciones que la
Compañía Transmisora nos indique para la evacuación de la energía, tendremos
que utilizar un sistema de transformación (BT/MT) para verter la energía de la

planta en las condiciones adecuadas a la red eléctrica.

En nuestro caso, serán necesarias dichas infraestructuras, formando el sistema de
evacuación de energía de las plantas, que permitirá la conexión de las mismas
con el SING.

Dentro del sistema de evacuación encontramos los contadores de energía,
equipos que medirán la producción de la planta, y determinarán la facturación de

la misma.

De acuerdo con un correcto Know-How y en concordancia con las normativas
fotovoltaicas de los países más desarrollados en la materia, a la hora de diseñar
un sistema fotovoltaico conectado a red se deben seguir una serie de aspectos
técnicos. Contando con ellos, las instalaciones que se presentan tendrán las

siguientes características:

20

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

= La instalación fotovoltaica no contemplará ningún sistema de acumulación
y/o equipos de consumo de energía, intermedios entre el campo de

módulos fotovoltaicos y la red de distribución de la compañía.

vw

Al ser la suma de la potencia nominal de los Inversores superior a 5 kW, la

conexión será trifásica.

Ly

La variación de tensión provocada por la conexión y desconexión de la
instalación de red no superará el 5%, quedando esta premisa garantizada

por el inversor.

Ly

El factor de potencia será graduado a través del inversor a la unidad o al

valor que a la Empresa Transmisora le proporcione un mayor beneficio.

vw

La planta fotovoltaica dispondrá de un contador multifunción de clase 1 o
superior en energía activa, con aplicación bidireccional, reactiva y cambio
automático de tarifas para conexión a través de transformadores de
intensidad, que totalizará la generación de la planta aguas arriba de las

celdas de media tensión.

vw

Las protecciones a instalar entre el Inversor y los transformadores de Media

Tensión serán las siguientes:

a. Seccionador en carga instalado dentro del mismo inversor.

b. Interruptor automático de la interconexión, para la desconexión-conexión
automática de la instalación fotovoltaica en caso de pérdida de tensión o
frecuencia de la red, junto a un relé de enclavamiento instalado dentro
del inversor.

c. Protección para la interconexión de máxima y mínima frecuencia (51 y
49 Hz, respectivamente) y de máxima y mínima tensión (1,1 y 0,85 Un,
respectivamente) integradas en el equipo inversor. Las maniobras
automáticas de conexión-desconexión serán realizadas por éste.

d. El rearme de la conexión de la instalación fotovoltaica a la red será
automático.

e. El Inversor cumplirá los niveles de emisión e inmunidad frente a
armónicos y compatibilidad electromagnética de acuerdo a la legislación

vigente.

21

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

f. Las tomas de tierra de la instalación fotovoltaica serán independientes
de la del neutro de los transformadores.
g. Los inversores no llevaran transformador interno y la separación

galvánica será asegurada por los transformadores.

En el proyecto presentado, tanto el diseño como los componentes utilizados

cumplirán las recomendaciones establecidas en la normativa chilena.

1.7 Descripción de Componentes de los Sistemas Fotovoltaicos

1.7.1 Módulos Fotovoltaicos

Para la realización de esta instalación se utilizarán módulos fotovoltaicos con
células de silicio policristalino de elevado rendimiento fabricados por CHAORI de
230 Wp, o similar.

La tecnología de fabricación de estos módulos ha superado las pruebas de
homologación que permiten garantizar, por un lado, una gran resistencia a la
intemperie y, por otro, un elevado aislamiento entre sus partes eléctricamente
activas y accesibles externamente.

CHAORI garantiza, por los periodos abajo indicados que, durante y hasta el final de
dichos periodos, la potencia entregada por el módulo, medida en condiciones

estándar de ensayo, no será inferior a los valores que se indican en la Tabla N*8.

Tabla N*8: Potencia de entrega por módulo.

PERIODO (a contar desde la | VALOR MÍNIMO DE
entrega al primer comprador) POTENCIA ENTREGADA (*)

10 AÑOS 90 %
25 AÑOS 80 %

(*) Radiación de 1000 W/m2; distribución espectral a 1,5 AM (Masa Atmosférica) y
25*C de temperatura de célula. Las mediciones se realizarán según lo establecido en
la Norma IEC60904.

22

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

A continuación se muestran las características específicas del módulo seleccionado

más relevantes:

Características físicas:

Anchura (mm): ..994

NT 1636

AO 19

Número de células en serie:.

Número de células en paralelO:......oocccinnnnnnnnnnnncnnnncnninnnnnnononanananonnorara nono nor anancanano 1
Protección pOsSteriOF....ooccicicninncnonnncnnnnnnnnononon cn cnc ana anar conan nor ar non ar ano no no nor arc ancncnn Tedlar
Cajas de CONEXIONES: cooccnicccncncnncnonananananannno conan annnr non an coran aan an nan anannan anno Multicontact
MalCOlcccconcccccononcccnnnnnannnnnn conan conan nan nn conan aan an canon anar an nara can acacia Aluminio Anodizado

Características eléctricas:

Potencia (WP): concicnioncnonnononananinononanannnnnanannnnno nono carac aran anna aran or ana anancnnnoa 230+1%
Corriente de Cortocircuito (A): .....oonninicncnnonnnninnnnnnnnnannnononannnnnanan arc an noc rn oran arcano 8,21
Corriente de máxima potencia (A)! ...ooocnionnnnncnonicnnnnnnanonananinanananc nr aran nn nanan nono 7,71
Tensión en circuito abierto (V): ...oonncnccnnnnnnoninanananananananananinac nono nar nano aran arcanos 37,1
Tensión de máxima potencia (V)! ...oocoonicncnncnnnnnnnananinnninananinananonananinn ano anconananon 29,8

O

Los módulos fotovoltaicos vienen preparados para interconectarse entre ellos con
conectores Multicontact, ya que la salida de energía del panel se realiza a través

de dos conductores libres de halógenos de 4 mm?, que salen de una caja de

23

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

conexiones en la parte posterior del panel, y en los extremos de dichos

conductores están preparados los conectores multicontact.
A— 3

Fotografías de distintos modelos de conectores multicontact.

Tras realizar el conexionado de cada agrupación de paneles (String), estos se
conectan con un multicontact tipo T para hacer un paralelo directo, obteniendo dos
conductores (uno positivo y otro negativo) hasta llagar a la primera caja de
paralelo de DC. Estos conductores serán de cobre, libres de halógenos, con una
tensión de aislamiento de 0'6/1kV y su trazado será realizado fijándolos a la
estructura de soporte de los módulos mediante grapas o precintos, hasta llegar a
la zanja central donde se sitúa el eje Este-Oeste del actuador del Seguidor, donde
pasarán a un tendido en bandeja portacables, hasta las segundas cajas de
paralelos. La sección de los conductores que salgan de estas cajas variará en
función de la distancia que tengan que recorrer, para obtener la caída de tensión
máxima admisible para el conjunto del cableado.

1.7.2 Inversores

El inversor de conexión a red tiene la misión de adaptar la tensión y la corriente
procedente del campo fotovoltaico a las condiciones de funcionamiento de la red a
la que se conecta la planta fotovoltaica. Los inversores que serán instalados
corresponden al modelo Protect PV.500 de 500 kW o equivalente.

El inversor incluye aislamiento galvánico entre los circuitos de corriente alterna y
continua, a través de transformadores toroidales en cada fase.

Además de transformar la corriente continua a alterna, el inversor tendrá las
siguientes funciones:

24

SK ECSLOGIA ser SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

3 Seguimiento del punto de máxima potencia MPPT (Maximum Power Point

Tracker) en los ramales fotovoltaicos.

3 Interruptor automático de interconexión para la conexión y desconexión del
sistema automático en caso de pérdida de la frecuencia del voltaje de la

red, protección anti-isla.

vw

Protección para la interconexión de la frecuencia máxima y mínima (51 y 49
Hz, respectivamente) y entre el voltaje máximo y mínimo (1.1 y 0.85 A,
respectivamente). La unidad se desconecta de la red automáticamente en
el caso de que la tensión de salida o la frecuencia esté fuera de rango, y se

vuelve a conectar cuando el voltaje o la frecuencia son restaurados.

vw

Por la noche, la unidad permanece en espera de mejores condiciones de
radiación, que logren que la potencia de entrada en los módulos exceda el
límite inferior de potencia a partir del cual serán automáticamente

reconectados para inyectar corriente en la red, de nuevo.

vw

Incorporación de transformador AC de aislamiento galvánico interno, según

normativa.

Otras protecciones incluidas en el inversor:

Ly

Protección contra cortocircuitos y sobrecargas en la salida.

vw

Protección contra fallos de aislamiento.

Ly

Protección ante sobrecarga de temperatura en el equipo.

vw

Descargadores de sobretensión atmosférica.

25

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACION”

Características técnicas del inversor:

ENTRADA CC

SALIDA CA

CARACTERISTICAS GENERALES

ALARMAS Y CONTROL

COMMUNICACION

OPCIONES

a AMBIENTALES

26

SK ECSLOGIA "SKY SOLAR

Una Empresa Sigca Koppers.
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.7.3 Sistemas de Medida y Monitorización

1.7.3.1 Contador de Energía
El principal parámetro a monitorizar en una instalación de este tipo es la energía

producida. La retribución percibida por la instalación es directamente proporcional a
este valor de producción, y aunque este dependerá fundamentalmente de la
radiación incidente, es necesario su control en todo momento para detectar posibles
anomalías, que permita una adecuada operación y mantenimiento, con el objetivo
de obtener los rendimientos previstos.

Para ello se instalarán dos equipos gemelos de medida bidireccionales de cuatro
cuadrantes, para registrar la energía inyectada a la red por las plantas. Estos

equipos cumplirán con las especificaciones de la Compañía Transmisora.

1.7.3.2 Sistema de Monitorización
El principal objeto de la monitorización de este tipo de instalaciones es la posibilidad

de realizar una supervisión, instantánea y desde cualquier punto con acceso a
Internet, de la producción de la planta, así como detectar con la mayor rapidez
posible cualquier tipo de incidencia (fallos en los equipos o situaciones
meteorológicas adversas), que afecten al correcto funcionamiento de la instalación.
Para una correcta monitorización, es preciso realizar la lectura tanto de datos
eléctricos como climatológicos. Estos datos son registrados y almacenados en una
tarjeta de entradas analógicas incorporada al inversor.

Entre los principales equipos necesarios para la monitorización a distancia de la
planta se encuentra la necesidad de aparatos de comunicación tipo módem
telefónico GSM o satelitales. Asimismo, para la comunicación entre los inversores se

incorporará una tarjeta de comunicación RS-485 para comunicación entre ellos.

27

SK ECSLOGIA Ys SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.7.3.3 Información Disponible
Los datos climatológicos monitorizados son la radiación solar y la temperatura.

3 La irradiancia recibida en el plano del generador se mide mediante una célula
calibrada de tecnología equivalente al tipo de módulo solar utilizado. Esta
célula calibrada lleva conectado un shunt de 150 mV para una corriente de 4
A, lo que permite, conociendo la corriente de cortocircuito de la célula
calibrada, obtener una correspondencia directa entre radiación y tensión

proporcionada por la célula.

vw

La temperatura de célula y la temperatura ambiente se miden mediante una
sonda PT-100 a 4 hilos, dos de los cuales realizan la medida y los otros
permiten corregir las pérdidas debidas al cableado.

Los datos de generación eléctrica son medidos directamente por el inversor sin
necesidad de incluir ningún elemento de medida a tal fin.
Se monitorizarán tanto datos eléctricos como climatológicos, éstos últimos gracias a

la tarjeta de entradas analógicas incorporada al inversor.

1.7.3.4 Monitorización Vía Web
Las instalaciones estarán preparadas para el óptimo control y gestión de las

mismas vía web mediante un software.

Esta herramienta permite Monitorizar de manera exhaustiva la situación y
evolución de cada uno de los elementos que componen la instalación: inversores,
contadores, etc.

Con esta herramienta se optimizan los procesos de toma de decisión mediante el
suministro de Información fiable, y en tiempo real así como permite la
globalización de la Información, proporcionando un completo sistema de análisis y
seguimiento de los valores reales con los valores estimados, al disponer de una
base de datos centralizada con la información de todas las instalaciones

monitorizadas.

28

SK ECSLOGIA ) SKY SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

Características de la herramienta:
3 La herramienta es multiproyecto, lo que nos permite poder monitorizar el

número de instalaciones que se desee.

3 La herramienta usa tecnología Web, esto nos permite que, a través de un
navegador Web podamos acceder a la monitorización y facturación de todas

nuestras instalaciones.

La herramienta nos permite realizar:
Consultar todas las lecturas realizadas sobre los diferentes elementos de la
instalación (paneles, inversores, contadores, etc.).

3 Visualizar las alarmas generadas en la instalación.

3 Consultar toda la información y características de las diferentes instalaciones;

3 Características de los elementos de la instalación (inversores,
contadores, etc.)

3 Situación de la instalación.

3 Característica de la instalación (categoría, grupo, subgrupo...).

3 Estación meteorológica asociada a las instalaciones.

3 Etc.

3 Verificación de los niveles de producción.

3 Facturación

1.7.4 Estructura

La estructura de sujeción de paneles será un seguidor de la marca Hiasa tipo HA-
SS1E-3P, o similar.

Consiste en un seguidor a 1 eje horizontal Norte-Sur. Este tipo de seguidores son
muyy utilizados actualmente, ya que si bien el incremento de energía colectada sobre
el plano del generador fotovoltaico no alcanza los valores de los seguidores a dos
ejes, sus características constructivas y de instalación los hacen muy atractivos

desde el punto de vista del coste de inversión y de la operación y mantenimiento.

29

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

Este seguidor se caracteriza por minimizar las zapatas de fijación, al disponer de
varios apoyos en cada fila de módulos, y por no tener gran elevación sobre el suelo,
la incidencia del viento es mínima. Además, un solo control y actuador permite el
movimiento de 10 hileras de módulos, disminuyendo notablemente su coste. El
factor de ocupación del terreno también es notablemente inferior al de los seguidores
a dos ejes (del orden del 65%), disminuyendo también costes auxiliares como

preparación del terreno y cableado.

1.7.5 Sistema de Evacuación de Energía

Entre la planta fotovoltaica y la red de distribución serán necesarias una serie de
instalaciones, para acondicionar las características eléctricas de salida de los
inversores a los del punto de conexión de la compañía eléctrica.

La producción fotovoltaica se realiza en Baja Tensión, y el punto de conexión será
en Media Tensión. Por ello se instalarán Centros de Transformación para cada
dos inversores de 500kW en los Shelters.

Los Shelters se conectarán a un Centro de Seccionamiento (Subestación de
Seccionamiento), formando grupos en anillo. En total 1 anillo.

Los Shelters serán tipo prefabricado, con ninguna parte a la intemperie y se
ubicarán en el centro de gravedad eléctrico de cada planta. Los transformadores

serán tipo cuba de inmersión en aceite.

1.7.6 Sistemas Auxiliares

Con el objetivo de mantener alimentados a los diferentes servicios auxiliares de la
Planta en caso de un corte en el suministro eléctrico de la Red, se instalarán en la
subestación un sistema de back up con baterías a 48 V Dc que alimentará al
SCADA y los sistemas de comunicaciones, los equipos de seccionamiento y
seguridad de la subestación.

Sobre un segundo equipo de baterías se conectará un inversor que proveerá 230

V Ac para alimentar la iluminación, sistemas de seguridad, etc.

30

SK ECSLOGIA H SKY SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.7.7 Camino de Acceso

El camino de acceso que se utilizará en la Ampliación de 8 MW es el mismo
camino utilizado para el ingreso a la Planta Solar Fotovoltaica Arica | de 18 MW, el
cual ya ha sido analizado y aprobado por las autoridades competentes.

A continuación en la Figura N*3, se indica la vía de ingreso o ruta de acceso a la
planta por ruta A - 191.

Figura N*3: Camino de acceso a la planta.

1.7.8 Base de Seguidores

Cada panel fotovoltaico contará con una base de anclaje. Para una sujeción más
firme, este anclaje lleva enterrado dos cilindros en cada una de las zapatas. Sobre
esta base, se instalarán los seguidores del panel.

La estructura seleccionada para optimizar la producción de la planta y el espacio
será un seguidor de tipo mono axial con eje en situación Norte-Sur en disposición
horizontal. Así, la función de la estructura será no sólo la de brindar sujeción y
apoyo a los paneles fotovoltaicos, sino también la de orientarlos en todo momento
hacia la situación cenital del sol de modo que los rayos solares incidan de la forma
más perpendicular posible, mejorando así la producción alrededor de un 27%. Los
sistemas de seguimiento solar utilizan un sistema de seguimiento mediante un
PLC en el cuál se realizan los cálculos astronómicos de la posición exacta del sol

SK ECSLOGIA Ys SOLAR

hn Empresa Sigca Koppers

31
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACION”

en base a la hora y fecha actuales, dependiendo de la ubicación geográfica del
seguidor.

La estructura será de robusta construcción estando formada por un eje con
orientación N-S con una inclinación igual a 0” (disposición horizontal) anclada
firmemente al terreno mediante cimentación o pivotes, y que gira en torno a dicho
eje mediante un mecanismo de orientación que fija la normal del plano de los
módulos a un ángulo igual al meridiano solar, de forma que la radiación incide de
forma casi normal a los paneles.

Figura N*4: Estructura de panel fotovoltaico.

+  Diseñados y analizados por elementos finitos con las cargas y coeficientes especificados
en el eurocódigo.

32

SK ECSLOGIA sky SOLAR

Una Empresa Siga Koppers.
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

CARACTERÍSTICAS TÉCNICAS
5 %

Hp
3010
3010

1720
So-

AQ

AN

ta
E
0

Seguidor Cenital (como referencia)

33

SK ECSLOGIA sk SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.7.9 Canalización de Cables

Los cables utilizados cumplirán con la normativa vigente NCH 4/2004 8.1, en
cuanto a aislamiento y grado de protección:

+ Tipo: RV-K 0.6/1 kV Cu
+ Aislamiento: XLPE (polietileno reticulado)

Los cables utilizados para la interconexión de los módulos fotovoltaicos en cada
uno de los seguidores estarán protegidos contra la degradación por efecto de la
intemperie: radiación solar, UV y condiciones ambientales de elevada temperatura
ambiente.

El cableado entre las cajas de conexiones y los seguidores se efectuará mediante
cable flexible y de longitud adecuada para disminuir la caída de tensión, perdidas y
que no exista peligro de cizalladura. Las cajas de conexionado tipo Combiner box
y Main box, utilizadas en el campo fotovoltaico tendrán una protección intemperie
IP 65, serán de chapa de acero con tratamiento de anticorrosión. Cada caja
dispondrá de fusibles, estará diseñada para 8 entradas con los correspondientes
terminales de desconexión para la conexión de los polos.

3 Cableado en Corriente Continua

El cableado en corriente continua se realizará en superficie de forma integrada en
la estructura del seguidor, desde los módulos hasta la Combiner box a la
intemperie, desde la Combiner box hasta la Main box y desde la Main box hasta el
inversor, enterrados y dentro de un tubo de paso de cables, sobre la superficie
donde se enterrarán los conductores no habrá ningún tipo de construcción,
edificación, etc. temporal o permanente. Los cables de cada polo (positivo y
negativo), se conducirán de manera independiente.

34

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

3 Cableado en Corriente Alterna

El cableado en corriente alterna en baja tensión se ejecutará enterrados en el
terreno y protegidos con tubos de paso de cables. De acuerdo a la NCH 4/2004
8.2.13.1, las zanjas para el cableado directamente enterrado en baja tensión se
ejecutarán con una profundidad de 0,50 m y en zonas de tránsito de vehículos
0,80 m. Se asegurará en todo momento que el cable quede correctamente
instalado sin haber recibido daño alguno y que se ofrezca seguridad frente a
excavaciones realizadas por terceros siguiendo las instrucciones que se describen
a continuación:

El lecho de la zanja que va a recibir el cable será liso y estará libre de aristas,
cantos, piedras, etc. En el mismo se dispondrá de una capa de arena de río lavada
de 10 cm. de espesor mínimo sobre la que se colocará el cable. Por encima del
cable irá otra capa de arena de 10 cm. de espesor. Ambas capas cubrirán la
anchura total de la zanja, la cual será suficiente para mantener 5 cm. entre los
cables y las paredes laterales.

Por encima de la arena se colocará una capa de mortero de cemento coloreado de
0,10 m de espesor. Se colocará una cinta de señalización que advierta la
existencia del cable eléctrico para baja tensión. La distancia mínima al suelo será
de 10 cm. y la parte superior del cable de 25 cm.

Sobre la superficie donde se enterrarán los conductores no habrá ningún tipo de
construcción, edificación, etc. temporal o permanente.

Las instalaciones se realizarán teniendo en cuenta la normativa aplicable NCh.
Elec. 4/2003, NSEG 5 E.n. 71 y a las normas a las que hacen referencia.

3 Media Tensión de 23 kV

La salida de los transformadores de 1 MVA instalados en las casetas de los
inversores de 500 kW, se unirán a la siguiente, y así sucesivamente hasta unir
todas las salidas de los transformadores instalados haciendo un anillo, los

35

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

extremos de las 2 últimas salidas conectas se llevan a la entrada del centro de
seccionamiento de 23 kV.

Los cableados irán enterrados y se evitará en lo posible hacer cruzamientos entre
dichos cableados y los de baja tensión.

pon
1000 kVA

pp Fu

| 500 kw 500 kw

Del centro de seccionamiento sale un único cableado en 23 kV que se dirige al
interruptor del lado de 23 kV del transformador. El tendido será subterráneo y se
realizará de acuerdo a las Normas NSEG E.n. 71, capítulo VII “Canalizaciones
subterráneas” y normas asociadas.

Líneas de evacuación (media tensión de 66 kV).

El circuito para formar la línea de evacuación a la red de distribución será de
aluminio desnudo tipo compacto, en un tendido aéreo de 66 kV que transporta la
energía desde la generadora solar hacia el punto de conexión donde la energía
producida es distribuida.

36

SK ECSLOGIA ser SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

No existe cruce ni paralelismo de la línea de evacuación con otra línea o carretera,
la línea que se empalmará al alimentador existente será corto al estar muy
próximos los puntos de conexión.

El tendido aéreo de esta línea será desarrollado de acuerdo a NSEG En. 71
capítulo VI.

1.7.100Obras Temporales

Es importante aclarar que en general, los terrenos no requieren de ninguna
preparación ni compactación previa. Se mantendrán tal cual están en su estado
natural. Las áreas intervenidas son donde van las bases de anclaje de hormigón
sobre los cuales se sostienen la estructura que soporta los paneles solares y las
casetas de los inversores.

Las bases de los anclajes no tienen más de 60 cm. de diámetro y la distancia
entre una base y la otra es de más de 3 metros, la central fotovoltaica se adapta a
la topología del lugar donde se instala. Por lo mismo, incluso donde pueda existir
vegetación la intervención de la misma siempre será menor.

La Planta Solar Fotovoltaica Arica |, 8 MW Ampliación utilizará las mismas
instalaciones de faenas, acopios provisorios y la bodega temporal de residuos
peligrosos de la Planta Solar Fotovoltaica Arica |.

Estas instalaciones tendrán las siguientes características:

a) Instalaciones de Faenas

Se contempla la instalación de faenas para la fase de construcción. La plataforma
de terreno utilizada tendrá una superficie máxima de 1,5 ha. Se utilizará esta
superficie para instalar oficinas, bodegas y talleres. Estas instalaciones serán del
tipo modulares móviles, tipo conteiner. Se habilitarán zonas cercadas destinadas
al almacenamiento de residuos sólidos no peligrosos provenientes de la etapa de
construcción. También se habilitará un recinto cercado con los equipos del
suministro de energía eléctrica para la faena y lugares para estacionamiento de
vehículos, maquinarias y equipos de construcción.

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe

37
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

En los frentes de trabajo habrá temporalmente baños químicos portátiles con
lavamanos incluidos, los que se calcularán según lo establecido en los artículos
23 y 24 del D.S. N” 594/99 del Ministerio de Salud. El servicio de instalación y
mantención de los baños químicos en los frentes de trabajo será contratado a una
empresa autorizada por la SEREMI de Salud de la Región.

Para la etapa de construcción, el personal será transportado en buses a la obra y
se les proporcionara colaciones preparadas en potes desechables, mientras que el
agua potable será suministrada en bidones por una empresa sanitaria de la
Ciudad de Arica, contando con la autorización de SEREMI de Salud de la Región.

b) Acopios Provisorios

Se habilitarán acopios provisorios adicionales en las cercanías de las instalaciones
de faena secundarias, para disposición temporal de desechos que serán retirados
del emplazamiento de la planta y material proveniente del escarpe y el material de
excavación de tierra que no sea utilizado en los rellenos del proyecto. La idea es
volver a colocar en terreno el material removido, reacomodándolo en el sitio de
acuerdo al relieve del terreno, de manera que se vea natural.

c) Disposición Temporal de Residuos Peligrosos (RESPEL)

En la instalación de faenas se emplazará una Bodega de Acopio Temporal para el
correcto almacenamiento transitorio de residuos y desechos peligrosos
provenientes de la etapa de construcción.

Esta bodega cumplirá con todos los requisitos establecidos en la normativa
aplicable. Las principales características de esta instalación serán:

Tendrá una base continua, impermeable y resistente estructural y químicamente a
los residuos almacenados; Contará con un cierre perimetral de a lo menos, 1,80
m de altura, el cual impedirá el libre acceso de personas y animales.

Estará techada y protegida de condiciones ambientales tales como humedad,
temperatura y radiación solar.

38

SK ECSLOGIA Ha SKY SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

Tendrá un sistema colector de eventuales derrames, con una capacidad de
retención no inferior al volumen del contenedor de mayor capacidad ni al 20% del
volumen total de los contenedores almacenados; y contará con señalización de
acuerdo a la Norma Chilena NCh 2.190 Of. 93, versión 2003.

La bodega tendrá vías de escape accesibles, en caso de emergencia y contarán
con extintores de incendios cuyo tipo, potencial de extinción y capacidad en kilos
será según los materiales combustibles o inflamables que existan. El número total
de extintores, su ubicación y señalización dependerá del la superficie total a
proteger y se realizará de acuerdo a lo establecido en el DS. N* 594/99 Sobre
Condiciones Sanitarias y Ambientales Básicas en los Lugares de Trabajo y a las
normas pertinentes.

Estarán señalizadas con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos.

En conformidad a lo establecido por el D.S. N* 148/04 del Ministerio de Salud, se
solicitará a la Seremi de Salud de la Región de Arica la autorización de la bodega
para su funcionamiento.

1.8 Descripción de Componentes
La etapa construcción tendrá un período de 3 meses.

Durante la construcción del proyecto se realizarán actividades como la
compactación del terreno de acceso natural, la habilitación del camino interno de
servicio, el transporte de materiales desde y hacia las faenas, la construcción de
plataformas, el montaje de los paneles y por último, la canalización subterránea
que dirigirá a la red de distribución.

A continuación se describe cada una de estas actividades:

39

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.8.1 Mantenimiento de Equipos

El mantenimiento de los equipos de construcción se efectuará en la comuna de
Arica, en talleres que dispongan de los servicios requeridos, en caso de no existir,
se recurrirá a llevar los equipos a Iquique o al lugar más cercano donde esta
actividad se pueda realizar con las garantías oportunas.

1.8.2 Abastecimiento de Insumos
3 Energía Eléctrica

El proyecto contempla la utilización de un grupo generador, con una potencia de
15 kVA.

3 Agua Potable, uso Doméstico e Industrial

Se requerirá de agua potable, de uso doméstico e industrial. Para el consumo de
los trabajadores se dispondrá de agua potable, según lo establece el D.S. N” 594.
La cantidad total de agua potable a consumir variará en función del número de
trabajadores en la construcción de las obras. Esta agua será adquirida a una
empresa que cuente con la autorización de la SEREMI de Salud de la Región de
Arica.

3 Áridos

Para el abastecimiento de áridos para los rellenos y hormigones, se reutilizará el
material obtenido de las excavaciones de las obras. El material adicional que se
requiera será adquirido a proveedores de la zona, a los cuales se les exigirá
disponer de los permisos correspondientes que le permitan la explotación de
yacimientos o canteras.

40

SK ECSLOGIA ) SKY SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

A priori no se contempla la necesidad de traída de áridos o material granular del
exterior para la construcción. En cualquier caso, si se requiriera, serán
transportados desde las plantas autorizadas hasta el sitio en camiones tolva,
cubiertos con lona para evitar la pérdida de polvo.

3 Hormigones

Los hormigones se adquirirán en plantas de la zona, por lo que serán
transportados a la faena según se vaya requiriendo por el proyecto.

El hormigón será trasladado desde las plantas de hormigón al sitio en camiones
cementeros.

3 Ejecución de Escarpes

Aunque no se prevé un gran número de movimiento de tierras, el material de
escarpe que se obtenga, se llevará a un acopio provisorio. Este material se
reutilizará en el área del proyecto para realizar las restauraciones necesarias de
las áreas ocupadas temporalmente en la construcción de las obras, caso contrario
se dispondrá su transporte a botaderos autorizados en la ciudad de Arica.

1.8.3 Movimientos de Tierra

Los principales movimientos de tierra se realizarán en las siguientes obras, las
cuales se detallan en la Tabla N*9

41

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACION”

Tabla N*9: Movimientos de Tierra.

VOLUMEN
EXCAVACION CANTIDAD TOTAL POR E
(mi) F.C. RELLEN
(ESPONJAMIENT 0)
19)
Zanjas a Casetas 8.400 10.080 5.040 5.040
Inversores
Zanjas de Media 766 911 460 460
Tensión (23 kV)
Excavación Casetas 512 614 102
inversores
Cimentaciones 4.062 4.874 4.874
Seguidores
Mallas de tierra 68 82 49 33
Cierre Perimetral 17 21 5
Alumbrado 50 60 30 30
Perimetral
Centro de Enlace 121 145 3,6 141,5

Para las excavaciones de tierra, incluido el escarpe, se utilizarán moto
niveladoras, cargadores, excavadoras y retroexcavadoras.

El volumen total corregido por factor de esponjamiento es de aproximadamente
16.787 m3. Aproximadamente 5.582,6 m3 será recuperado y reutilizado para
relleno de fundaciones. El material restante 10.685,5 m3 será depositado en el
vertedero municipal correspondiente.

1.8.4 Limpieza del Terreno

Con anterioridad a la etapa de construcción se realizará una limpieza del terreno,
dado que en la actualidad, debido a la cercanía de la zona con Arica, en el terreno
hay basura de todo tipo, como envases de vidrio, bolsas y envases plásticos, la
cual deberá ser retirada por una empresa con autorización correspondiente.

SK ECSLOGIA Y ser SOLAR

Una Empresa Siga Koppers.

42
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.8.5 Oficina

En la Planta Solar Fotovoltaica Arica |, 8 MW Ampliación se utilizará el mismo
contenedor (de 8x3 m de superficie, acondicionado con baño y espacios de trabajo
para la función de centro de control y monitoreo), que será instalado en el área de
la Planta Solar Fotovoltaica Arica l, el cual ya cuenta con las autorizaciones
pertinentes.

En la figura adjunta puede verse un modelo de oficina similar al que se instalará.

Figura N*5: Modelo de oficina.

— TTD

AM

Además, en el área de la Planta Solar Fotovoltaica Arica | se instalarán en la faena
contenedores acondicionados como comedores para las personas que trabajarán
en la obra, el cual cumplirá con lo estipulado en el Artículo 28 del DS N* 594/99
Sobre Condiciones Sanitarias y Ambientales Básicas en los Lugares de Trabajo,
estos contenedores también serán utilizados por los trabajadores de la Planta de 8
MW Ampliación.

1.8.6 Bodega de Almacenamiento

Para los residuos y desechos peligrosos provenientes de la etapa de operación en
el proyecto Planta Solar Fotovoltaica Arica |, 8 MW Ampliación se tiene
contemplado utilizar la bodega para el almacenamiento de la Planta Solar
Fotovoltaica Arica |.

43

SK ECSLOGIA Ys SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

En donde en la Planta Solar Fotovoltaica Arica l, se instalará un conteiner de 8x3
metros, acondicionado como bodega para el almacenaje de repuestos.

Figura N*6: Bodega de Almacenamiento

El terreno será cerrado, con restricciones de ingreso.

La bodega contará con un sistema recolector frente a eventos de derrames, este
recolector contará con una capacidad de retención no inferior al volumen del
contenedor de mayor capacidad ni al 20% del volumen total de los contenedores
almacenados. La bodega tendrá piso continuo impermeable, resistente a los
residuos que se almacenarán, cumpliendo con todos los requisitos establecidos en
la normativa que aplica.

La bodega contará con vías de escape accesibles, en caso de emergencia y
contarán con extintores de incendios cuyo tipo, potencial de extinción y capacidad
en kilos será según los materiales combustibles o inflamables que existan. El
número total de extintores, su ubicación y señalización dependerá del la superficie
total a proteger y se realizará de acuerdo a lo establecido en el DS. N” 594/99
Sobre Condiciones Sanitarias y Ambientales Básicas en los Lugares de Trabajo y
a las normas pertinentes.

Estarán señalizadas con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos.

44

SK ECSLOGIA Lise SOLAR

Una Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

Se solicitará a la Seremi de Salud de la Región de Arica la autorización de la
bodega para su funcionamiento, según lo que indica el D.S. N” 148/04 del
Ministerio de Salud.

1.8.7 Construcción de Plataformas

Se construirá en el terreno los pilotes para el montaje de los seguidores, se hará
una perforación donde será colocado un tubo de acero galvanizado, en el cual se
verterá el concreto para formar el pilote. Luego se procede a montar la estructura
denominada seguidor (donde se montan los módulos solares) sobre los pilotes.

Se construirá la base para el montaje de 8 casetas prefabricadas, cuyas funciones
serán albergar 2 inversores y un transformador de 1 MW. Cada caseta tendrá
aproximadamente las siguientes dimensiones: 8,7 x 3,1 m. de superficie. Para el
centro de seccionamiento de 23 kV, se realizará una base aproximada de: 4,8 x
2,6 m. de superficie.

1.8.8 Cierre Perimetral

El cierre perimetral, estará compuesto por una malla de alambre hexagonal
galvanizado recubierta de PVC, que tendrá una altura de 2 metros aproximados y
una longitud de 1.500 metros aproximadamente, similar al mostrado en la Figura
N%7.

45

SK ECSLOGIA ise SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

Figura N*7: Detalle cierre perimetral.

DETALLE CEL CERCADO
PERIMETRAL

1.8.9 Transporte

Las actividades que involucran el transporte de personal, combustibles, insumos,
sustancias peligrosas, transporte de residuos sólidos y/o carga en general, serán
ejecutadas por terceros, no formando parte de este proyecto.

La Empresa contratada para los fines de transporte, informará mediante informe
técnico, en un plazo no superior a 7 días hábiles todos los antecedentes del
accidente en el caso que lo hubiere, a la Secretaría Regional Ministerial de
Transporte y Telecomunicaciones o a la autoridad correspondiente.

El flujo de camiones y frecuencia desde origen a destino, estará compuesta por:

3 70 camiones con módulos solares desde el puerto de Arica a la obra, a
razón de 10 camiones diarios durante 7 días.

3 Seguidores, 81 camiones desde el puerto de Arica a la obra, a razón de 9
camiones por día durante 9 días.

46

SK ECSLOGIA sky SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”

3 Combiner 3 camiones desde el puerto de Arica a razón de 3 camiones por
día.

= Hormigón 198 camiones de hormigón desde empresas en la zona de Arica,
a razón de 10 camiones diarios durante 20 días.

3 Caseta de inversores y transformadores. 8 camiones desde Arica a razón
de 2 camiones diarios durante 4 días.

3 Conductores, 32 camiones desde Arica o Iquique a la obra, a razón de 8
camiones diarios por día durante 4 días.

3 Productos varios. 23 camiones (ferretería eléctrica, mecánica, etc.) desde

Arica, Iquique y Santiago de Chile.

Todos los materiales y equipos transportados son de fácil cabotaje, por lo que se
trasladan dentro de contenedores. No se requiere ninguna medida ni vehículo
extraordinario para el traslado hacia el lugar de la obra. No existe traslado de
combustibles o sustancias peligrosas.

Se aclara a la autoridad que se informará a la llustre Municipalidad de Arica y
Parinacota ante cualquier incidente que se origine producto de la ejecución del
proyecto.

1.8.10 Caminos

En el interior de la planta se preparan caminos viales para poder realizar tanto la
construcción, operación y mantenimiento de la planta. Los caminos se realizarán
por compactación y adecuación del terreno.

Los caminos serán de un ancho suficiente como para que pueda circular un
vehículo de carga para transportar los componentes de la planta. Los caminos se
ubicarán entre las hileras de los paneles fotovoltaicos, las casetas de inversores
de los paneles y por el perímetro del vallado.

47

SK ECSLOGIA Ys SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

1.9 Descripción de Etapa Operación

El proyecto contempla la producción de energía eléctrica mediante la
transformación de la energía fotovoltaica en eléctrica, con una potencia pico de
9,274 MWp y de 8 MW nominales. La generación y entrega de energía se
producirá en las horas solares que variará en función del mes y día del año. El
resto del tiempo la planta tendrá una alimentación auxiliar de una potencia de 300
kVA para mantener operativas las instalaciones de seguridad, iluminación,
comunicaciones y otros básicos de la planta y la instalación de enlace a red
eléctrica.

1.9.1 Contratación de mano de obra

Durante la etapa de operación, se estima una generación de 7 puestos de
trabajo, directos y permanentes, los cuales serán los mismos trabajadores que
estarán en la Planta Solar Fotovoltaica Arica | de 18 MW y en la Ampliación de 8
MW.

Los horarios de trabajo serán en turnos de 8 horas diferenciados por las
actividades a realizar tanto de día como de noche.

Se capacitará al personal con el fin de que los trabajadores ejecuten sus trabajos
en la forma debida, siendo mano de obra local.

En la planta siempre estará disponible un equipo que realizará las actividades de
operación y mantenimiento de la instalación.

Las actividades para la operación incluyen entre otros:

La realización de las operaciones y estrategias que se incluyen en los manuales,
instrucciones y procedimientos de operación de la planta de energía, todo ello de
conformidad con las recomendaciones de la empresa que han realizado la
ingeniería y la construcción, fabricantes de equipos y la documentación legal, y
además:

3 Los procedimientos de seguridad y las operaciones en caso de
emergencias y el plan de seguridad.

SK ECSLOGIA HH SKY SOLAR

hna Empresa Sigca Koppe

48
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

vw

Procesos para el almacenamiento de los suministros y la evaluación de
su nivel.

vw

Los procesos de respuesta rápida y la vigilancia de las instalaciones.

Ly

Operaciones de puesta en marcha y parada.

vw

Los procedimientos de control y realización de informes.

vw

Planificación de mantenimiento periódico actualizado.

vw

Procedimientos para los servicios de primeros auxilios y las operaciones
en caso de muerte o lesión.

Ly

Procedimientos contra desastres naturales y contra incendios.

vw

Control de materiales, suministros, consumibles y herramientas.

vw

El mantenimiento de los caminos de acceso, senderos peatonales y
área de movimiento en la planta.

Ly

Coordinación de tiempo de inactividad de la planta de energía (incluidos
los descansos previstos).

vw

Los suministros de electricidad según las instrucciones y los requisitos
de los contratos para el suministro de electricidad. Realización de la
operación de acuerdo a las normas pertinentes de la red eléctrica y de
acuerdo con las instrucciones del operador de la red.

3 Gestión de la seguridad de la planta de energía y las respuestas a las
situaciones de crisis.

Ly

Aplicación de los planes y programas aprobados para la operación de la
planta.

La gestión operativa técnica incluye entre otros:

Asegurar el funcionamiento diario, el mantenimiento y las reparaciones de la
planta.

Asegurar que todos los servicios de operación y mantenimiento de las
instalaciones eléctricas se realizan de acuerdo con la legislación y las normas de
las actividades requeridas.

3 Supervisión diaria en las 24 horas del día y de vigilancia de la Planta
Fotovoltaica.

49

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

vw

Elaboración de informes diarios, mensuales y específicos definidos en la
operación.

vw

Resolución de los daños causados en las Plantas Fotovoltaicas en un plazo
razonable, la programación y planificación de horarios.

vw

Realización de los planes de mantenimiento.

1.9.2 Mantenimiento

El servicio de mantenimiento se divide en dos partes y depende de cuando el
mantenimiento se lleva a cabo: el mantenimiento planificado y el mantenimiento no
planificado.

Mantenimiento no planificado: Este mantenimiento se realiza cuando hay un
fallo o mal funcionamiento no detectados por mantenimiento programado, o se
produce un fallo o una avería repentinos y se debe realizar una acción
para resolver el problema. Cuando la producción y/o la seguridad de la planta
son afectados las acciones a tomar son de carácter inmediatas, el fallo o problema
detectado debe ser reparado lo más pronto posible de acuerdo a los
procedimientos de seguridad establecidos.

Mantenimiento planificado: Este mantenimiento se realiza de acuerdo con el
programa pre-establecido. Hay 3 tipos de mantenimiento planificado:

1.- Mantenimiento Preventivo.
2.- Mantenimiento Predictivo.
3.- Mantenimiento Correctivo.

Las tareas incluidas en el Mantenimiento Preventivo más importantes, son las
siguientes:

Ly

La inspección visual y el estado general de la planta.

vw

Inspecciones y comprobación de los sistemas de seguridad.

Ly

Revisión de cables y tubos de paso de cables.

vw

Revisión soportes de los paneles y apriete los tornillos.

50

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

vw

Revisiones de los seguidores solares.

Ly

Eliminación y pintado de la oxidación en las estructuras.

vw

Limpieza de los paneles fotovoltaicos.

vw

Análisis termográficos: paneles fotovoltaicos, equipos y componentes.

Ly

Reapriete de conexiones eléctricas.

vw

Mediciones eléctricas.

Ly

Medidas de aislamiento.

vw

Prueba de las protecciones e interruptores.

vw

nspección de alta tensión y transformadores.

Ly

nspección de inversores.

vw

Revisiones y pruebas de comunicación.

vw

nspección de cableados en equipos.

vw

Limpieza de polvo en la planta.

vw

Rellenado de lubricaciones y reposición de consumibles.

vw

Revisiones de equipos auxiliares e iluminación.

vw

Revisiones a realizar por empresas autorizadas.

Mantenimiento no Planificado (correctivo 24 horas)

Se contará con personal capacitado el cual puede actuar ante algún tipo de
incidencias imprevistas, durante las 24 hrs. Este personal estará capacitado para:

Ly

Solución de cualquier incidencia extraordinaria.

vw

Reparar averías de seguidores, sustitución de componentes, herrajes.

vw

Reparar averías de inversores, incluso sustitución parcial y total.

vw

Reparar averías de celdas de Media Tensión (MT) incluido cable seco.

vw

Reparar averías de Transformadores de potencia, incluso sustitución.

vw

Maniobras de sustitución de fusibles, maniobras de intemperie.

Para determinadas tareas en las que se requiera el soporte técnico externo o
empresas autorizadas se realizarán los correspondientes contratos de
mantenimiento.

51

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

Mantenimiento Preventivo y Limpieza

El mantenimiento preventivo es el mantenimiento más importante, las tareas y
frecuencia de cada tarea se define de acuerdo entre otras a las recomendaciones
de los fabricantes y experiencia, este mantenimiento puede variar en función de
los resultados obtenidos y a los cambios que pueda haber en la planta.

La limpieza es vital para el funcionamiento de las instalaciones, dado que la
instalación se encontrará en el desierto, el polvo y la arena son factores que
pueden provocar serias averías, este será unos las actividades desde el punto de
vista de mantenimiento a realizar.

1.9.3 Vigilancia y Control de Accesos

Esta actividad se realiza las 24 hrs. del día y corresponde principalmente a lo que
se detalla a continuación:

3 Control de entrada y salida (E/S) de personas, vehículos y materiales;
verificando que tanto las personas como los vehículos que acceden a la
obra cumplen con la normativa dispuesta en materia de Prevención y
Seguridad Laboral y que así ha sido acreditado documentalmente.

3 Vigilancia: Prevención de actos vandálicos. Ejecución del protocolo de
alerta y seguridad diseñada ante cualquier eventualidad de riesgo para las
personas o la planta solar.

3 Cualquier otra función asignada a la actividad de vigilancia.

1.9.4 Almacenaje de Materiales y Recambios

Servicio de control y almacenaje de stock de materiales y recambios para la
planta.

Se contará con un vehículo para realizar el servicio ágilmente, en caso de requerir
algún tipo de repuesto en forme urgente.

+ Control de Material Entrada y Salida.

SK ECSLOGIA H SKY SOLAR

hna Empresa Sigca Koppe

52
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

+ Elaboración de inventario.

+ Control de stock.

+ Gestión de pedidos a proveedores.

+ Elaboración de partes administrativos.
+ Registro.

1.9.5 Verificación y Puesta en Marcha Inicial (Actividad puntual y única)
+ Verificación de parámetros y puesta en marcha de los seguidores.

+ Pruebas finales de puesta en servicio de los seguidores, inversores,
transformadores y celdas.

+ Elaboración de los partes de alta en servicio.

+ Envío de datos.

1.9.6 Suministros de Insumos
3 Agua

El agua para uso sanitario será provista por una empresa contratista de la Región
de Arica, a la cual se le exigirá el certificado de procedencia y calidad del agua.
Esta dotación se realizará a través de camiones aljibe.

Se utilizarán dispensadores de agua purificada destinada para la bebida de los
trabajadores. Estos dispensadores se obtendrán desde la ciudad de Arica por una
empresa contratista autorizada por la SEREMI de Salud de la Región de Arica, a
la cual se le solicitará el certificado de calidad y su procedencia.

Se estima durante esta etapa una demanda de 100 litros de agua por persona al
día, esta deberá cumplir con los parámetros de la NCh N* 409 Of 2005, Agua
Potable.

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe

53
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

En cuanto a la limpieza de los módulos se realizará con una periodicidad mensual,
mediante un método "en seco", consistente en retirar el polvo mediante un medio
mecánico, utilizando un cepillo de cerdas sintéticas (tipo escobillón).

La limpieza en húmedo sólo se realizará puntualmente cuando se encuentren
excrementos de pájaros, muy poco frecuentes dada la escasa población en la
zona, y se realizará con poca cantidad de agua con detergente biodegradable.

Una vez al año se realizará una limpieza con agua, antes del período de menor
insolación.

3 Energía eléctrica

Para la Operación de la planta fotovoltaica en funcionamiento normal de
generación de energía, la energía necesaria para alimentación de los servicios
auxiliares e iluminación, se tomará de un transformador de servicios auxiliares que
se conectará a la línea de 66 kV.

Insumos para la operación: El principal insumo que se utilizará en esta etapa
son los aceites lubricadores. Los demás insumos corresponden a repuestos en
forma eventual, los que serán requeridos por mantenimiento.

1.10 Descripción de Etapa de Desmantelamiento

Se estima que la vida útil del proyecto sea por un período mínimo de 25 años.
Producto de las características de este tipo de plantas se espera que se extienda
el periodo de 25 años ya que se contará con una manutención periódica muy
estricta y a la vez se incorporarán innovaciones tecnológicas.

Se cumplirán todas las exigencias legales y ambientales vigentes en caso que
fuese necesario una etapa de abandono del proyecto.

Dado las características de la planta y la poca afección sobre el suelo, el lugar
quedará tal como se encontró en su estado inicial, sin las basuras con que cuenta
el terreno actualmente.

54

SK ECSLOGIA Ha SKY SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

2. GENERACIÓN DE EMISIONES, DESECHOS Y EFLUENTES

Se presentan las emisiones, efluentes y desechos que el proyecto generará y el
manejo que se les dará en la etapa de Construcción y Operación.

2.1 Ruido Etapa Construcción

El proyecto estará emplazado en un área rural, a 26 Km. de la Ciudad de Arica
aproximadamente, no se genera ningún ruido a niveles perniciosos ni molestos a
la salud en la fase de explotación.

El ruido proveniente de esta etapa corresponde a:

Ly

Acopio de materiales.

e

Movimiento de tierra.

e

Transporte de materiales.

Ly

Movimiento de maquinaria liviana y pesada.

e

Excavaciones.

e

Funcionamiento de compresores y pequeños generadores.
Corte, biselado, esmerilado y soldaduras.

e

Sin perjuicio de esto, para el control del ruido se aplicarán como medidas
generales el mantenimiento periódico de equipos y maquinarias.

El Proyecto en su etapa constructiva cumplirá con los niveles máximos permitidos,
según lo establece la Norma de Emisión de Ruidos Generados por Fuentes Que
Indica, D.S. N* 38/2012, del Ministerio Secretaría General de la Presidencia.

El sistema de generación de energía eléctrica fotovoltaica no genera ruido ni
contamina, ya que no funciona con motores ni utiliza combustibles, no produce
ningún tipo de polución ni partículas que contaminen el aire o el agua.

55

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

2.2 Residuos Líquidos
2.2.1 Etapa de Construcción

Es importante indicar que el personal será transportado en buses a la obra y se les
proporcionará colaciones preparadas en potes desechables.

Se utilizarán baños químicos portátiles con lavamanos incluidos, los que serán
instalados en los frentes de trabajo siendo operados por una empresa que cuente
con todos los permisos que corresponden al traslado y la disposición final de los
residuos líquidos.

En este sentido, durante la etapa de construcción se procederá según lo estipula
la normativa aplicable, a lo siguiente:

Se acreditará a la empresa que realizará los trabajos de retiro y disposición de los
residuos líquidos domésticos ante la Autoridad Sanitaria local.

Se tendrá especial cuidado en mantener en la faena una copia del contrato vigente
y registro de los puntos autorizados para el vertimiento de los residuos.

Se efectuarán mantenciones de los baños químicos dos veces por semana al
menos, cumpliendo con todos los puntos referidos al control de las aguas servidas
indicadas en el D.S. N* 594/00 del MINSAL, respecto a la disposición final de las
aguas servidas, se contratarán los servicios de una Empresa que cuente con
Resolución Sanitaria.

2.2.2 Etapa de Operación

En cuanto a la etapa de operación, los residuos líquidos generados en la Planta
Solar Fotovoltaica Arica I, 8 MW Ampliación se tratarán en la planta de tratamiento
de aguas servidas de la Planta Solar Fotovoltaica Arica l, la cual será basada en
un sistema central del tipo biológico, en donde el sistema propuesto permite
realizar el tratamiento de las aguas servidas mediante tres etapas:

56

SK ECSLOGIA ) SKY SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

+ Tratamiento Primario (Físico): Las partículas pesadas se depositan en el fondo
para formar barros y las más ligeras y las grasas, permanecen en suspensión o
flotando.

+ Tratamiento Secundario (Biológico): El tratamiento se proporciona mediante
difusión de aire por medios mecánicos en el interior del estanque. Durante el
tratamiento los microorganismos forman flóculos los que posteriormente se dejan
sedimentar en un tanque de clarificación. El sistema básico comprende un tanque
de aireación y un tanque de clarificación, por los cuales se hace pasar los lodos
varias veces. Los dos objetivos principales del sistema de lodos activados son (1)
la oxidación de la materia biodegradable en el tanque de aireación y (2%) la
floculación que permite la separación de la biomasa nueva del efluente tratado.
Este sistema permite una remoción de hasta un 90% de la carga orgánica.

+ Tratamiento Terciario (Químico): El agua tratada biológicamente pasa
finalmente por una etapa de desinfección que permite su sanitizado. Esta
desinfección, si bien no convierte el agua en potable, reduce en gran medida la
cantidad de coliformes fecales aún presentes en el agua en esta etapa (hasta 4
niveles exponenciales). La desinfección se realiza mediante contacto con pastillas
de Hipoclorito de Calcio (cloración). Así mismo, y para evitar el exceso de cloruros
en el efluente de acuerdo a la normativa, siempre que sea necesario, se
adicionarán pastillas de Bisulfito de Sodio encargadas de la decloración por
contacto. El servicio de retiro de lodos generados en las etapas primaria y
secundaria se efectuará mediante transporte autorizado para tales efectos, para
su posterior disposición en lugar también autorizado. El efluente ya tratado tendrá
como disposición final el subsuelo, considerando para esto la instalación de un
pozo absorbente.

2.3 Emisiones Atmosféricas

Durante esta etapa del proyecto es donde se incrementará el material particulado
en suspensión, debido a los movimientos de tierra, movimiento de maquinarias,
camiones, vehículos menores y en las actividades de carga y descarga de
materiales en los frentes de trabajo, ver ANEXO N* 5 Estudio de Emisiones
Atmosféricas.

57

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

El área del Proyecto, presenta buenas condiciones de ventilación, permitiendo la
dispersión y desplazamiento de los contaminantes. Estas emisiones son de
escasa magnitud y fundamentalmente se mitigarán con un manejo adecuado en
los lugares de movimiento de tierra y la utilización de implementos de protección
por parte del personal a cargo de la obra. Para el traslado del material las áreas de
tránsito serán regadas.

2.3.1 Etapa Construcción
Emisiones Generadas por Vehículos

De ser necesario y con el fin de mitigar las emisiones generadas por el tránsito de
vehículos, se tomaran las siguientes medidas preventivas:

Sólo se utilizarán vehículos que cumplan la legislación vigente, vigilando que
cumplan los niveles de emisiones permitidos por la legislación ambiental vigente,
ver ANEXO N?* 5 Estudio de Emisiones Atmosféricas.

Durante el tránsito por caminos no pavimentados se dispondrán velocidades
máximas que no generen mayores impactos por material particulado (30 Km/hr
como velocidad máxima.)

Para el transporte de materiales estos se realizarán con tolva cubierta,
impermeable y sujeta a la carrocería, además el material será trasportado
previamente humedecido.

Se regará constantemente el área de tránsito para minimizar la generación de
material particulado, esto en los caminos no estabilizados.

Cuando se deba acopiar material que pueda desprender polvo este se mantendrá
humectado.

58

SK ECSLOGIA H SKY SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

2.3.2 Etapa Operación

Es importante señalar que el sistema de generación de energía eléctrica no
contamina, ni utiliza combustibles, no produce ningún tipo de polución ni partículas
que contaminen el aire o el agua.

2.4 Residuos Sólidos

Se generarán tres tipos de residuos sólidos: domésticos, inertes y peligrosos. Es
importante indicar que los residuos derivados de la construcción no son en sí
residuos industriales, dado que corresponden a obras de construcción transitoria.

2.4.1 Etapa Construcción

Principalmente los residuos domésticos generados durante la construcción del
proyecto corresponden al consumo de alimentos, restos de envoltorios de papel,
plástico, cartón y otros insumos inertes de oficinas. Se tiene pronosticado una
generación 0,6611 toneladas mensuales de basura doméstica.

Se adoptarán las medidas necesarias para controlar la proliferación de los
residuos generados, serán recolectados desde la faena por una empresa que
cuente con autorización sanitaria, transportándolos a un relleno sanitario local
autorizado por la autoridad sanitaria local, esta empresa deberá contar con todos
los permisos correspondientes.

Todo lo anterior será informado al Servicio de Salud de la Región de Arica,
mediante el envío de la constancia de los servicios realizados.

Además, se promoverá que en los lugares de trabajo se mantengan buenas
condiciones de orden, limpieza e higiene, especialmente en los sectores donde se
ubiquen los contenedores para la disposición temporal de los residuos
domiciliarios.

59

SK ECSLOGIA Ys SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

Residuos sólidos industriales

Los residuos en esta etapa corresponderán, principalmente, a restos de materiales
de la construcción, montaje y desmontajes, estos se compondrán de residuos
Industriales no peligrosos y de residuos sólidos peligrosos.

Los residuos Industriales no peligrosos, corresponderán mayoritariamente a
escombros, chatarra y producto del desmontaje de equipos. Entre otros desechos
se generarán maderas, hormigones sobrantes, despuntes de cables.

Con respecto a los residuos sólidos peligrosos, se estima una baja generación de
estos correspondiente principalmente de restos de pinturas, disolventes y aceites.

Por otra parte los móviles involucrados en la construcción se les realizarán la
mantención de estos fuera de las instalaciones de construcción.

Los escombros que pudieran generarse, serán trasladados por una empresa que
cuente con la Autorización Sanitaria y dispuestos finalmente en un lugar habilitado
para la disposición final de escombros, se consultará previamente al
Departamento de Aseo y Ornato de la Ilustre Municipalidad de Arica.

Se contempla almacenar temporalmente los residuos con características de
peligrosos industriales en bodega de acopio, esta bodega estará en conformidad
con el Decreto Supremo N* 148/2001 del MINSAL.

Los residuos serán retirados desde la faena por alguna empresa aprobada por la
Autoridad Sanitaria, cumpliendo con las disposiciones legales aplicables, para el
transporte, tratamiento y disposición final de materiales residuales con las
características mencionadas.

60

SK ECSLOGIA ) SKY SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “ PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”

ETAPA DE
RESIDUOS CONSTRUCCIÓN

Cantidad | Unidad
Residuos Domésticos
Restos orgánicos, papel. 661,1 kg/mes
Residuos No Peligrosos
Restos de cables 1.652,8 m/año
Cartones de embalaje 17,7 ton/año
Restos de materiales de construcción 13,6 ton/año
Escombros (desmantelamiento de obras |3,5 ton/año
temporales)
Excavación de material que va a botadero 8,2 ton/año
Residuos Industriales Peligrosos
Lubricantes, aceites y grasas 0,3 ton/año

2.4.2 Etapa Operación

En cuanto a los Residuos Domésticos se pude indicar que estos provendrán
principalmente por el consumo de alimentos, papel, cartón y otros insumos de
oficina. Se estima que se generarán 0,0817 toneladas mensuales de basura
doméstica.

Los residuos generados en la etapa operación serán recolectados desde la faena
por una empresa que cuente con autorización sanitaria, transportándolos a un
relleno sanitario local autorizado por la autoridad sanitaria local, esta empresa
deberá contar con todos los permisos correspondientes.

61

SK ECSLOGIA ise SOLAR

2 Empresa Sigca Kopper
DECLARACIÓN DE IMPACTO AMBIENTAL “ PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW
AMPLIACIÓN”

Todo lo anterior será informado al Servicio de Salud de la Región de Arica y
Parinacota, mediante el envío de la constancia de los servicios realizados.

En cuanto a los residuos generados producto de las actividades de mantenimiento
y limpieza de las instalaciones del proyecto se generarán 0,3 ton/año de residuos
peligrosos, los que se compondrán mayoritariamente de restos de aceites y
lubricantes que serán manejados de acuerdo al D.S. 148/04 del Minsal, y serán
mantenidos temporalmente en la bodega de almacenamiento, para su transporte a
disposición final por empresa autorizada, en conformidad a la normativa aplicable
(D.S. N* 148/04 del Minsal).

ETAPA DE
RESIDUOS OPERACIÓN
Cantidad | Unidad

Residuos Domésticos

Restos orgánicos, papel. 81,7 kg/mes

Residuos Peligrosos

Lubricantes, aceites y grasas 0,3 ton/año

62

SK ECSLOGIA 11 sir SOLAR

2 Empresa Sigca Kopper
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

3. ANTECEDENTES QUE JUSTIFICAN LA PRESENTACIÓN DE
UNA DECLARACION DE IMPACTO AMBIENTAL

3.1 Antecedentes que acreditan el cumplimiento de la Normativa Ambiental

El presente capítulo indica que el presente documento debe contener los
antecedentes necesarios para determinar si el impacto ambiental que generará o
presentará el Proyecto o actividad se ajusta a las Normas Ambientales Vigentes y
que éste no requiere de la presentación de un Estudio de Impacto Ambiental, de
acuerdo a lo dispuesto en la Ley 19.300/1994, Bases Generales del Medio
Ambiente y la Ley N* 20.417 del 26 de Enero del 2010, que modifica la Ley
19.300, ambas del Ministerio Secretaría General de la Presidencia y su
Reglamento.

A continuación se presenta un cuadro donde se señala la Normativa Ambiental
Aplicable al Proyecto y las medidas asociadas para su cumplimiento. Para cada
una de las normas identificadas como aplicables al proyecto, se señala la materia
regulada del proyecto en que se genera el impacto o efecto ambiental. Así mismo,
se señala su nombre, fecha de publicación, el ministerio o repartición del cual
emanó y su ámbito de aplicación territorial. Luego se presenta una breve
descripción del contenido de la norma y la acreditación del cumplimiento de las
disposiciones contenidas en ella. Finalmente, se identifica el organismo, servicio o
institución que de acuerdo con la normativa resulta competente para fiscalizar el
cumplimiento de las exigencias establecidas en cada una de las normas

63

SK ECSLOGIA sk SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”

3.2Normativa de Carácter General

NORMATIVA

Decreto Supremo N” 100 de 2005, Ministerio Secretaría
General de la Presidencia, que Fija el Texto Refundido,

Coordinado y Sistematizado de la “Constitución Política de

la República de Chile”.

MINISTERIO Ministerio del Interior
MATERIA Se debe citar como un antecedente necesario de la regulación
REGULADA ambiental a la Constitución Política de la República que, en su

capítulo Ill, relativo a los Derechos y Deberes Constitucionales,
establece como garantía de rango constitucional en el artículo 19
número 8, “el derecho a vivir en un ambiente libre de
contaminación”. Se encomienda así al Estado la misión de velar
porque el derecho a vivir en un medio ambiente libre de
contaminación no sea afectado, preservar la naturaleza y
proteger el medio ambiente.

RELACIÓN CON EL El proyecto debe garantizar que el derecho establecido en el

PROYECTO

artículo 19 N? 8 de la Constitución no se verá afectado.

CUMPLIMIENTO

Mediante el ingreso a evaluación de la presente Declaración de
Impacto Ambiental se está dando cumplimiento al mandato
Constitucional.

FISCALIZACIÓN

Tribunales de Justicia, Contraloría General de la República,
Tribunal Constitucional y Organismos de la Administración del
Estado, cada uno dentro de sus respectivas áreas de
competencia.

Le /94 sobre Bases Generales del Medio Ambiente
OMS 09 de zo de 1994
MINISTERIO Ministerio Secretaria General de la República
MATERIA Establece derecho a vivir en un medio ambiental libre de
REGULADA contaminación, la protección del medio ambiente. La preservación

de la naturaleza y la conservación del patrimonio ambiental.
Además, establece las condiciones generales del Sistema de
Evaluación de Impacto Ambiental aplicable a los proyectos,
ampliaciones de estos o actividades susceptibles de causar
impacto ambiental en alguna de sus fases.

RELACIÓN CON EL El proyecto “Planta Solar Fotovoltaica Arica l, 8 MW

PROYECTO

Ampliación”, ingresará al sistema de Evaluación de Impacto
Ambiental.

CUMPLIMIENTO

Se ingresa al Sistema de Evaluación de Impacto Ambiental
mediante la presentación de una Declaración de Impacto
Ambiental

FISCALIZACIÓN

Servicio de Evaluación Ambiental (SEA) y Órganos de la
Administración del Estado con competencia ambiental (OAECA).

SK ECSLOGIA Yi ser SOLAR

hn Empresa Sigca Koppers

64

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

Ley N* 20.417 que modifica la Ley 19.300 sobre bases Generales del

OMS Medio Ambiente 26 de Enero 2010

MINISTERIO Ministerio Secretaria General de la República

MATERIA La Ley N* 20.417 modifica la Ley 19.300. Crea el Ministerio de Medio

REGULADA Ambiente, El Servicio de Evaluación Ambiental y la Superintendencia del
Medio Ambiente. Además introduce otras modificaciones a varios
artículos de los Títulos 1, ll, III, IV, V y reemplaza totalmente el Título final

que está referido al Ministerio del Medio Ambiente.

RELACIÓN CON EL Letra c) del artículo 10 donde se señala que deben evaluarse las

PROYECTO “Centrales generadoras de energía mayores a 3 MW.”, deberá
integrar todos los nuevos artículos y modificaciones que tengan
relación con el proyecto.

CUMPLIMIENTO Se ingresa al Sistema de Evaluación de Impacto Ambiental mediante la
presentación de una Declaración de Impacto Ambiental
FISCALIZACIÓN Será la Comisión de Evaluación Ambiental el organismo encargado de

calificar el proyecto. Asimismo participarán el Servicio de Evaluación
Ambiental (SEA) y Organos de la Administración del Estado con
competencia ambiental (OAECA).

Decreto Supremo N” 95/02 Reglamento del Sistema de Evaluación de

NORMATIVA Impacto Ambiental, 3 de abril de 1997 y 07 de diciembre de 2002
respectivamente.

MINISTERIO Ministerio Secretaria General de la Presidencia

MATERIA En relación con la pertinencia de ingreso, el Reglamento entrega en

REGULADA forma más detallada las características de los proyectos y/o actividades

que deberán someterse al Sistema de Evaluación de Impacto Ambiental
en el artículo 3. Asimismo, señala en los artículos 4, 5, 6, 8, 9, 10 y 11,
los casos en que la generación o presencia de los efectos, características
o circunstancias allí indicadas determinan la pertinencia de presentar un
Estudio de Impacto Ambiental.

Finalmente, entre los artículos 65 y 106 del Reglamento se establece el
listado de permisos ambientales sectoriales exigibles al proyecto.

RELACION CON EL De acuerdo a lo indicado en el artículo 3, el proyecto calza con la
PROYECTO siguiente tipología: “Artículo 3. Los proyectos o actividades
susceptibles de causar impacto ambiental, en cualquiera de sus
fases, deberán someterse al Sistema de Evaluación de Impacto
Ambiental, son los siguientes:
Cc) Centrales generadoras de energía mayores a 3 MW”.

CUMPLIMIENTO El proyecto será sometido al Sistema de Evaluación de Impacto
Ambiental, mediante el ingreso según la tipología descrita
precedentemente. Además, y dado que no se contemplan los efectos,
características o circunstancias de los artículos 4 y siguientes del
Reglamento que ameriten la pertinencia de presentar un Estudio de
Impacto Ambiental, la vía de ingreso será mediante una DIA.

Por otra parte, todo Permiso Ambiental Sectorial que resulte aplicable y
necesario para el desarrollo del proyecto, será solicitado por el titular.

FISCALIZACIÓN Servicio de Evaluación Ambiental (SEA) y Organos de la Administración
del Estado con Competencia Ambiental (OAECA).

65

SK ECSLOGIA sk SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”

3.3 Normativa de Carácter Específico

3.3.1 Aire

NE? Al

D.S.725 1967 Ministerio

Mater
Establece en artículo 1, Código Sanitario indica que este

de Salud rige todo lo relacionado con el fomento, protección y
recuperación de la salud de los habitantes.
Párrafo | del título IV de la contaminación del aire, ruido y
vibraciones.
RELACIÓN CON EL El proyecto se emplazará en un lugar donde existen

PROYECTO

buenas condiciones de ventilación. Los frentes de
trabajos se encontrarán alejados de los centros
aledaños.

Las principales emisiones a la atmósfera durante la
etapa de construcción corresponderán a polvo y
material particulado debido a los movimientos de tierra
que tendrán relación a excavaciones, carga, descarga y
transporte de materiales.

También se producirán emisiones a la atmósfera
producto del tránsito de vehículos menores camiones y
maquinaria en el frente de trabajo.

CUMPLIMIENTO

Con el fin de minimizar las emisiones producto de las
actividades en la etapa de construcción que se tomarán las
siguientes medidas:

- Se humectarán las superficies por donde exista
desplazamiento de vehículos.

- Se humectará la superficie previo a faenas de
excavación.

- El desplazamiento de todos los vehículos serán
conducidos con precaución a velocidad moderada
con el fin de minimizar el material particulado.

- Se distribuirá la carga de los camiones en forma
homogénea antes de salir de la faena.

Los camiones tolva contarán con lonas herméticas con el fin
de disminuir al máximo el material particulado.

FISCALIZACIÓN

Seremi de Salud de Arica y Parinacota.

SK ECSLOGIA

hn Empresa Sigca Koppers

66

JT SY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”
Norm ño Ministerio Materia
D.S.75 1987 Ministerio de Establece que los vehículos que transportan desperdicios,
Transporte y arenas, tierra, ripio u otros materiales sólidos o líquidos,
Telecomuni-- que puedan escurrirse o caer al suelo, estarán construidos
caciones de forma que ello no ocurra por causa alguna.

Además indica que en las zonas pobladas, el transporte de
material que produzca polvo, como cemento, escombros
yeso, etc., se realizará cubriendo totalmente los materiales
con lonas de dimensiones adecuadas y/o algún sistema
que impida su dispersión.

RELACIÓN CON EL PROYECTO

El Proyecto requerirá del transporte de materiales
como cemento, escombros, yeso, etc. Durante la etapa
de construcción.

CUMPLIMIENTO

Con el fin de minimizar las emisiones producto de las
actividades en la etapa de construcción, se tomarán las
siguientes medidas:

- Se humectarán las superficies por donde exista
desplazamiento de vehículos.

- Se humectará la superficie previa a faenas de
excavación.

- El desplazamiento de todos los vehículos serán
conducidos con precaución a velocidad moderada
con el fin de minimizar el material particulado.

- Se distribuirá la carga de los camiones en forma
homogénea antes de salir de la faena.

- Los camiones tolva contarán con lonas herméticas
con el fin de disminuir al máximo el material
particulado

FISCALIZACIÓN

Carabineros de Chile y Fiscalizadores Municipales.

Norma Al Ministerio EICIE]

D.S. 1994 Ministerio de Establece normas de emisión máxima de gases que un

55 Transporte y vehículo oO motor puede emitir bajo condiciones
Telecomunicaciones normalizadas, a través del tubo de escape o evaporación.

RELACIÓN CON EL PROYECTO

El proyecto contará con maquinaria y vehículos que
operarán en la etapa de construcción.

CUMPLIMIENTO

Los vehículos motorizados estarán equipados, ajustados o
carburados de modo que el motor no emita materiales o
gases contaminantes en un índice superior a los
permitidos.

A su vez se exigirá a los contratistas y subcontratistas, que
los camiones y maquinarias que participarán en la obra
cumplan con los límites máximos de emisiones. Se exigirá
asimismo un plan de mantención de maquinaria y que todo
vehículo cuente con la revisión técnica al día.

FISCALIZACIÓN

Ministerio de Transporte y Telecomunicaciones.

SK ECSLOGIA

hn Empresa Sigca Koppers

67

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

Norma Año terl

D.S.144 1961 Ministerio
de Salud

io

AMPLIACIÓN”

Materia

Establecen su artículo 1” que los gases, vapores, humos,
polvo, emanaciones o contaminantes de cualquier naturaleza,
producidos en cualquier establecimiento fabril o lugar de
trabajo, deberán captarse o eliminarse en forma tal que no
causen peligros, daños o molestias al vecindario.

Prohíbe dentro del radio urbano de las ciudades, la
incineración libre, sea en la vía pública o en los recintos
privados, de hojas secas, basuras u otros desperdicios y la
circulación de todo vehículo motorizado que despida humo
visible por su tubo de escape.

RELACIÓN CON
PROYECTO

EL

Durante la etapa de construcción, las principales
emisiones a la atmóstera serán material particulado o
polvo suspendido debido al movimiento de tierra por
excavación, carga, descarga y transporte de materiales y
funcionamiento de maquinarias en los frentes de trabajo.

CUMPLIMIENTO

El proyecto contempla la siguientes medidas a implementar:

- Se humectarán las superficies de la obra previa al
inicio de faenas, movimiento de materiales,
excavación.

- Con el fin de minimizar las emisiones de material
particulado los vehículos que operarán en la faena
serán conducidos a una velocidad moderada.

- Los camiones tolva contarán con lonas herméticas
siendo ajustada en todos los costados cubriendo la
totalidad de la carga, siendo esta cargada
homogéneamente.

- Estará estrictamente prohibido que cualquier vehículo
de la obra circule emitiendo humo visible, esto se
controlará con el cumplimiento de la revisión técnica al
día.

Es importante señalar que el proyecto no cuenta con

centros poblados cercanos.

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota y
Carabineros de Chile

SK ECSLOGIA

hn Empresa Sigca Koppers

68

J% sir SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

Norma Año Ministeri
D.S.59 1995 Ministerio
Secretaría
General de la
Presidencia.

AMPLIACIÓN”

Materia

Establece normas de cálida primaria de la calidad del
aire para material particulado respirable PM10, en 150
microgramos por metro cúbico normal como
concentración de 24 horas, estableciendo la metodología
de pronóstico y medición.

RELACIÓN CON EL PROYECTO

Las principales emisiones en la etapa de
construcción corresponderán a material particulado
Oo polvo en suspensión producto de la maquinaria y
vehículos que operarán, en excavaciones, carga y
descarga de transporte de materiales.

Se generarán emisiones producto de la circulación
de vehículos y funcionamiento de maquinarias en la
faena.

CUMPLIMIENTO

El proyecto contempla la siguientes medidas a implementar:

Se humectarán las superficies de la obra previa al inicio
de faenas, movimiento de materiales, excavación.

Con el fin de minimizar las emisiones de material
particulado los vehículos que operarán en la faena
serán conducidos a una velocidad moderada.

Los camiones tolva contarán con lonas herméticas
siendo ajustada en todos los costados cubriendo la
totalidad de la carga, siendo esta cargada
homogéneamente.

Se asegurará que los camiones salgan de la faena sin
materiales que pudiesen ser depositados en la vía pública.

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota.

SK ECSLOGIA

hn Empresa Sigca Koppers

69

Y% sir SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”
Nor [o) Ministerio Materia
D.S.47 1992 Ministerio de Establece en el artículo 5.8.3 en todo proyecto de
Vivienda y construcción, modificación, alteración, reconstrucción o
Urbanismo demolición, se deben cumplir las siguientes medidas:

-Regar el terreno en forma oportuna, y suficiente
durante el período en que se realicen las faenas de
demolición, relleno y excavaciones.

-Transportar los materiales en los camiones con la
carga cubierta.

- Mantener la obra aseada y sin desperdicios, mediante
la colocación de recipientes recolectores,
convenientemente identificados y ubicados.

RELACIÓN CON EL PROYECTO Las principales emisiones en la etapa de
construcción corresponderán a material particulado
o polvo en suspensión producto de la maquinaria y
vehículos que operarán, en excavaciones, carga y
descarga de transporte de materiales.
Se generarán emisiones producto de la circulación
de vehículos y funcionamiento de maquinarias en la
faena.

CUMPLIMIENTO El proyecto contempla la siguientes medidas a
implementar:

- Se humectarán las superficies de la obra previa
al inicio de faenas, movimiento de materiales,
excavación.

- Con el fin de minimizar las emisiones de material
particulado, los vehículos que operarán en la
faena serán conducidos a una velocidad
moderada.

- Los camiones tolva contarán con lonas
herméticas siendo ajustada en todos los
costados cubriendo la totalidad de la carga,
siendo esta cargada homogéneamente.

- Se asegurará que los camiones salgan de la
faena sin materiales que pudiesen ser
depositados en la vía pública.

FISCALIZACIÓN Municipalidad respectiva.

70

SK ECSLOGIA sky SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

3.3.2 Ruido

NTE?
D.S.38 2011 MSGP

Ministerio Materia

AMPLIACIÓN”

Establece los niveles máximos permisibles de presión
sonora continuos equivalentes y los criterios técnicos para
evaluar y calificar la emisión de ruidos molestos generados
a la comunidad por las fuentes fijas, Elaborada a Partir de
la Revisión del Decreto N* 146, de 1997, del Ministerio
Secretaría General de la Presidencia.

RELACIÓN CON EL PROYECTO Las fuentes emisoras del proyecto corresponden a las

distintas maquinarias a utilizar (excavadoras,
compresores, grupos electrógenos) durante la etapa
de construcción. Sin embargo, por las características
del proyecto y del lugar de emplazamiento, donde no
existen receptores sensibles cercanos, no se prevé
una afectación en la materia por el proyecto.

Es importante mencionar que el proyecto se emplazará
en una localidad rural, donde la población más
cercana se encuentra a 26 km. aproximadamente.

CUMPLIMIENTO

Atendida la inexistencia de receptores sensibles, la
restricción de estas emisiones al horario diurno y la falta
de significancia de las emisiones de ruido, se da
cumplimiento a los niveles máximos permitidos por la
norma.

En las fases de construcción y abandono, las emisiones
de ruido estarán asociadas, fundamentalmente, al
funcionamiento de las diferentes máquinas que
intervendrán en las distintas obras. Por medio de la
adecuada mantención de estos equipos se cumplirá con
las disposiciones citadas.

FISCALIZACIÓN

Seremi de Salud Región Arica y Parinacota.

NE?
D.S 2000 Ministerio
594 de Salud

EICIE]

Indica condiciones sanitarias y ambientales básicas en los
lugares de trabajo, entre estas se encuentra a los niveles
máximos de presión sonora a las cuales pueden estar
expuestos los trabajadores, prohibiendo que los trabajadores
sean expuestos a ruidos continuos que sobrepasen los límites
regulados.

RELACIÓN CON EL
PROYECTO

Lo indicado en este decreto será aplicado durante la etapa
de construcción de este proyecto.

CUMPLIMIENTO

A todos los trabajadores y visitas que estén expuestos a
ruidos continuos se les suministrará el equipo de seguridad
apropiado con el fin de atenuar el ruido generado por la
maquinaria.

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota.

SK ECSLOGIA

hn Empresa Sigca Koppers

71

11 SY SOLAR
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”
3.3.3 Flora y Fauna
rma Añ Ministerio EICIE?
Ley N* 19968 Ministerio de En su Artículo 1” indica.- Las disposiciones de esta ley

19.473/1996 Agricultura

se aplicarán a la caza, captura, crianza, conservación y
utilización sustentable de animales de la fauna silvestre,
con excepción de las especies y los recursos
hidrobiológicos, cuya preservación se rige por la ley N?
18.892, General de Pesca y Acuicultura.

Artículo 3”.- Prohíbase en todo el territorio nacional la
caza O captura de ejemplares de la fauna silvestre
catalogados como especies en peligro de extinción,
vulnerables, raras y escasamente conocidas, así como
la de las especies catalogadas como beneficiosas para
la actividad silvoagropecuaria, para la mantención del
equilibrio de los ecosistemas naturales o que presenten
densidades poblacionales reducidas.

RELACIÓN CON EL PROYECTO

El Proyecto se emplazará en zona rural, ver Anexo
N? 3 Estudio Medio Biótico.

CUMPLIMIENTO

Estará estrictamente prohibido la caza o captura de
animales, capacitando al personal en el tema.

FISCALIZACION

Servicio Agrícola y Ganadero.

SK ECSLOGIA

hn Empresa Sigca Koppers

72

J% sir SOLAR
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

3.3.4 Condiciones Sanitarias en los Lugares de Trabajo

Norm Año M

sterio Materia

D.S.N* 1999 Ministerio Artículo 11: Los lugares de trabajo deberán mantenerse en

594 de Salud buenas condiciones de orden y limpieza. Además, deberán
tomarse medidas efectivas para evitar la entrada o eliminar la
presencia de insectos, roedores y otras plagas de interés
sanitario.
Artículo 12: Todo lugar de trabajo deberá contar con agua
potable destinada al consumo humano y necesidades básicas
de higiene y aseo personal, de uso individual o colectivo. Las
instalaciones, — artefactos, canalizaciones y dispositivos
complementarios de los servicios de agua potable deberán
cumplir con las disposiciones legales vigentes sobre la materia.
Artículo 14: Todo lugar de trabajo que tenga un sistema propio
de abastecimiento, cuyo proyecto deberá contar con la
aprobación previa de la autoridad sanitaria, deberá mantener
una dotación mínima de 100 litros de agua por persona y por
día, la que deberá cumplir con los requisitos establecidos en el
artículo 13” del presente reglamento.
Artículo 15: En aquellas faenas o campamentos de carácter
transitorio donde no existe servicio de agua potable, la empresa
deberá mantener un suministro de agua potable igual, tanto en
cantidad como en calidad, a lo establecido en los artículos 13? y
14” de este reglamento, por trabajador y por cada miembro de
su familia.
Artículo 24: En aquellas faenas temporales en que por su
naturaleza no sea materialmente posible instalar servicios
higiénicos conectados a una red de alcantarillado, el empleador
deberá proveer como mínimo una letrina sanitaria o baño
químico, cuyo número total se calculará dividiendo por dos la
cantidad de excusados indicados en el inciso primero del artículo
23. El transporte, habilitación y limpieza de éstos será
responsabilidad del empleador.
Una vez finalizada la faena temporal, el empleador será
responsable de reacondicionar sanitariamente el lugar que
ocupaba la letrina o baño químico, evitando la proliferación de
vectores, los malos olores, la contaminación ambiental y la
ocurrencia de accidentes causados por la instalación.
Artículo 25: Los servicios higiénicos y/o las letrinas sanitarias o
baños químicos no podrán estar instalados a más de 75 metros
de distancia del área de trabajo, salvo casos calificados por la
autoridad sanitaria.
Artículo 26: Las aguas servidas de carácter doméstico deberán
ser conducidas al alcantarillado público, o en su defecto, su
disposición final se efectuará por medio de sistemas o plantas
particulares en conformidad a los reglamentos específicos
vigentes.

73

SK ECSLOGIA ser SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”

RELACION CON
PROYECTO

EL En la etapa de construcción se contratará personal, dando
las condiciones mínimas sanitarias y ambientales en los
lugares de trabajo.

CUMPLIMIENTO

Durante la Etapa de Construcción el titular proveerá a los
trabajadores de servicios higiénicos (baños químicos), estos
serán operados por empresa especializada con su debida
autorización sanitaria, a la vez el titular proveerá de agua
potable a los trabajadores.

En la Etapa de Operación se contará con un sistema de
tratamiento de aguas servidas, en cuanto al agua potable se
contará con dispensador, esta será suministrada por una
empresa con todas las autorizaciones que correspondan.

Se controlarán todos los agentes y vectores que pudieran
afectar a los trabajadores, manteniendo los lugares de
trabajo en buenas condiciones de orden y limpieza.

En la Etapa de Operación se contarán con las instalaciones
administrativas que darán cumplimiento a la legislación
ambiental laboral y las actividades que conlleven la
construcción de esta.

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota.

Norma Año

D.S.N? 1969 Ministerio de Artículo 1” indica.- Todo servicio de agua potable deberá

735 Salud

Mat:

proporcionar agua de buena calidad en cantidad suficiente
para abastecer satistactoriamente a la población que le
corresponde atender, debiendo además, asegurar la
continuidad del suministro contra interrupciones ocasionadas
por fallas de sus instalaciones o de su explotación.

RELACION CON
PROYECTO

EL

En la etapa de construcción y operación el proyecto
debe suministrar de agua potable a los trabajadores.

CUMPLIMIENTO

Se cumplirá abasteciendo de agua potable a los
trabajadores mediante bidones entregados por empresas
con resolución sanitaria.

En la etapa de Operación, la oficina de administración
contará con dispersor de agua, siendo esta suministrada
por una Empresa Certificada.

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota.

SK ECSLOGIA

hn Empresa Sigca Koppers

74

1% sr SOLAR
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”
3.3.5 Componente Suelo
Norma (o) Ministerio Materia
D.S. N* 75 1987 Ministerio de Artículo 2 indica: Los vehículos que
Transporte y transporten desperdicios, arena, ripio, tierra u

Telecomunicaciones

otros materiales, ya sean sólidos, o líquidos,
que puedan escurrirse y caer al suelo,
estarán construidos de forma que ello no
ocurra por causa alguna.

RELACIÓN CON EL PROYECTO

En la etapa de Construcción del proyecto
se utilizarán camiones que transportarán
materiales.

CUMPLIMIENTO

Los camiones de transportes de materiales y
carga cumplirán con la disposición de este
Decreto.

FISCALIZACIÓN

Carabineros de Chile.

3.3.6 Residuos sólidos urbanos.

NE Año Ministerio
D.F.L.N*725 1967 Ministerio de
Salud.

Materia

Artículo N* 80: Corresponde al Servicio Nacional
de Salud autorizar la instalación y vigilar el
funcionamiento de todo lugar destino a la
acumulación, selección, industrialización,
comercio oO disposición final de basuras y
desperdicios de cualquier clase.

RELACIÓN CON EL PROYECTO

En las etapas de Construcción y Operación del
proyecto se generarán residuos domiciliarios
e industriales.

CUMPLIMIENTO

Todos los residuos sólidos en ambas etapas del
proyecto serán tratados en conformidad a la
legislación aplicable.

FISCALIZACIÓN

Superintendencia de Servicios Sanitarios y
SEREMI de Salud.

SK ECSLOGIA

Una Empresa Siga Koppers.

75

JT sy SOLAR
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

3.3.7 Instrumentos de Planificación Territorial

NE? Año Ministerio EICIE]
Resolución 2009 Ministerio La presente Ordenanza establece las normas
N* 004 Plan de Vivienda referentes al límite urbano, zonificación, uso del
Regulador y suelo, condiciones de subdivisión predial, de
de la Ciudad Urbanismo edificación y vialidad, que deberán observarse dentro
De Arica del área territorial del presente Plan Regulador de la

ciudad de Arica, en adelante “el Plan” o
indistintamente “ P.R.C.A.”, graficada en los Planos
PRCA-01 (Vialidad Estructurante)  PRCA-02
(Zonificación) y PRCA-03 (Centros de Interés
Turístico e Inmuebles y Zonas de Conservación
Histórica) las cuales se complementan con la
información contenida en dichos planos y primará

sobre ella.
RELACIÓN CON EL PROYECTO La zona del proyecto se encuentra en zona rural,
fuera del Plan Regulador de Arica.
CUMPLIMIENTO El proyecto se encuentra fuera de los límites del Plan
Regulador, zona rural.
FISCALIZACIÓN llustre Municipalidad de Arica.
3.3.8 Vialidad y Transporte
NE (o) Ministerio Materia
D.F.L. N? 1980 Ministerio de Artículo N” 30 establece la obligación de cumplir
850 Obras con los pesos máximos para vehículos pesados
Públicas que transiten por caminos públicos.
RELACIÓN CON EL PROYECTO Durante la etapa de construcción se contratarán

los servicios de empresa transportista para
trasladar materiales, maquinaria en general.

CUMPLIMIENTO Se dará cumplimiento en su totalidad el D.F.L. 850.
Se solicitará autorización si se requiere por el caso
que se exceda el peso máximo permitidos, permiso
que se exigirá al contratista.

FISCALIZACIÓN Carabineros de Chile y Dirección de Vialidad.

76

SK ECSLOGIA Lise SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”
3.3.9 Medio Sociocultural
NE Ministerio EICIE?
Ley N? 1970 Ministerio de Artículo N” 21 señala que por el solo Ministerio de la
17.288 Educación Ley son Monumentos Arqueológicos de propiedad del

Estado, los lugares, ruinas, yacimientos, y piezas
antropo-arqueológicas que existen sobre o bajo la
superficie del territorio nacional, incluidas las piezas
paleontológicas.

Artículo N* 26 señala que independientemente del
objetivo de la excavación, toda persona que encuentre
ruinas, yacimientos, piezas u objetos de carácter
histórico, antropológico o arqueológico, está obligado a
denunciarlo inmediatamente al Gobernador de la
Provincia, quien ordenará a Carabineros se haga
responsable de su vigilancia hasta que el Consejo se
haga cargo de los hallazgos.

RELACIÓN CON EL PROYECTO

Se realizo línea de Base Arqueológica en el lugar
donde se emplazará la Planta Solar Fotovoltaica.

CUMPLIMIENTO

Ver línea de Base Arqueológica (Anexo N* 2)

FISCALIZACIÓN

Consejo de Monumentos Nacionales.

SK ECSLOGIA

hn Empresa Sigca Koppers

77

Y% sir SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

4. DESCRIPCIÓN DE RELACIÓN ENTRE PROYECTOS Y
POLÍTICAS, PLANES Y PROGRAMAS DE DESARROLLO
REGIONAL Y COMUNAL

El proyecto se enmarca en los lineamientos establecidos en el “Plan Regional de
Desarrollo Urbano Región de Arica y Parinacota”, según lo establecido en la
Ley 19.300, sobre bases generales del medio ambiente, modificada por la Ley
20.417, en su artículo N” 9 que indica: Los proponentes de los proyectos o
actividades, en sus Estudios o Declaraciones de Impacto Ambiental, deberán
describir la forma en que tales proyectos o actividades se relacionan con las
políticas, planes y programas de desarrollo regional, así como los planes de
desarrollo comunal.

Plan de Desarrollo Comunal de Arica.

Actualmente se encuentra en etapa de elaboración el PLADECO 2012-2016, por
lo que para efectos de este acápite se utilizarán los lineamientos estratégicos
incorporados en el PLADECO 2001-2011 de la comuna de Arica.

A continuación se presentan los objetivos estratégicos, definidos en el PLADECO
y su relación con el Proyecto.

Ampliar las relaciones culturales proyecto no se relaciona ni contrapone con este

m

educacionales y comerciales con | objetivo.
todos los países que integran la
Macroregión Andina.

m

Rol protagónico del desarrollo del proyecto se localizará en la zona rural de la comuna
mundo rural de las Provincias de | de Arica, puede convertirse en un polo de atracción para

Arica y Parinacota. el desarrollo de otros proyectos similares.

Ser la Ciudad Puerto más importante | El Proyecto puede atraer la inversión de otros proyectos
de la Macroregión. similares en la región potenciando el desarrollo
económico de ésta.

Atraer a inversionistas privados. El Proyecto se relaciona con este objetivo, ya que se
trata de una inversión privada.

78

SK ECSLOGIA Yi ser SOLAR

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW

AMPLIACIÓN”

Diversificación de la Base Productiva
formas de
Economía Sustentable, potenciando

Comunal mediante

el Sector Turístico.

El objetivo del proyecto es producir energía eléctrica a
partir de la energía solar. En este sentido, se trata de un
proyecto de generación de energía renovable no
convencional (ERNC) la cual será inyectada al SING, lo
que permitirá potenciar el desarrollo de la Región de
forma sustentable. Además la planta solar podría

transformarse en un atractivo turístico de la zona.

Aumentar la eficiencia en el uso de | El proyecto no se relaciona ni contrapone con este
los recursos hídricos. objetivo.
Apoyar a los Empresarios. El proyecto no se relaciona ni contrapone con este

objetivo.

Generar más Desarrollo Humano y
mejor Calidad de Vida.

El proyecto aporta a mejorar la calidad de vida de las
personas de la Región a través de la generación de
energía limpia, también se privilegiará la contratación de
mano de obra de la comuna de Arica, promoviendo con

ello el desarrollo humano y técnico de los trabajadores.

Fortalecimiento municipal

Este es un proyecto privado por tanto no guarda relación
con el fortalecimiento Municipal, ya que este es un
objetivo de gestión interna del municipio de Arica.

Arica una comuna saludable

Este Proyecto no se relaciona con los temas de salud
planteados en el PLADECO, sin embargo no se
contrapone ni es un obstáculo para el cumplimiento de
éstos.

De acuerdo a los objetivos señalados anteriormente se puede confirmar que el
proyecto “PLANTA SOLAR FOTOVOLTAICA ARICA |, 8 MW AMPLIACIÓN”
responde a estos objetivos potenciando el aprovechamiento de las energías
renovables para la producción de una energía limpia sustentable y sostenible que
ayude a la disminución de la generación de energía eléctrica con fuentes
convencionales contaminantes, aportando a una mejor calidad de vida de la

comunidad en la Región.

SK ECSLOGIA

hna Empresa Sigca Koppe

79

JT sy SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

4.1 Objetivos y contenidos de la Estrategia Regional de Desarrollo y su
relación con el proyecto.

De acuerdo a lo indicado en Memo: 01 de la Unidad de Ordenamiento Territorial.

“No hay Plan Regulador, tampoco Plan Intercomunal, y el Plan Regional de
Desarrollo Urbano aún se encuentra en sus trámites finales de aprobación, por lo
cual aún no tiene vigencia”.

Sin embrago realizamos el análisis de los objetivos contenidos en la estrategia
Regional de Desarrollo.

Objetivos de estrategia regional de desarrollo.

1.- “Configurar una región socialmente madura, basada en su integración interna y
en pos de su complementariedad con los países vecinos”

Comentario:

El proyecto contempla acatar los objetivos y lineamientos estratégicos como:

Integrar política, económica, técnica y culturalmente la región con las zonas de
Perú, Bolivia y Argentina.

Facilitar -en el contexto de la legislación y política nacional-, la vinculación
transfronteriza a todo nivel, respetando y apoyando las tradicionales formas de la
“para-diplomacia” y los emergentes canales de cooperación.

Apoyar explícitamente medidas de integración que compatibilicen los criterios de
soberanía, seguridad y desarrollo, tanto en instituciones civiles como militares.

2.- “Proteger la caracterización cultural de la comunidad, respetando la diversidad
étnica y sus señas de identidad histórica”

Comentario:

El proyecto contempla el resguardo de la identidad arqueológica en la zona de
emplazamiento del proyecto, así mismo contribuirá a empujar el eco-turismo en la
región, contribuyendo a potenciar la calidad de vida en la comunidad rural.

80

SK ECSLOGIA HH SKY SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

3.- “Adaptar e implementar territorialmente el conjunto de políticas sociales
estructurales que generen una clara tendencia al desarrollo humano colectivo e
individual”.

Comentario:

El proyecto generará un aporte a la transmisión de electricidad limpia al sistema
mejorando de esta forma el desarrollo humano colectivo de la comunidad.

4.- “Diseñar, establecer y programar la ejecución de un conjunto de políticas
regionales en temas sociales emergentes”.

Comentario:

Los Lineamientos Estratégicos de este objetivo que tienen relación con el
desarrollo de este proyecto serían:
F. Generar y difundir colectivamente una concepción del desarrollo de la ciudad de
Arica, con características de ser amable, limpia y ordenada; y en consonancia con
los proyectos estratégicos a definir.

G. Estimular y establecer mecanismos de participación ciudadana en diversos
ámbitos de la vida cotidiana, que consoliden y aumenten el tejido organizacional
social de la región, potenciándolos ya existentes.

Respecto a los lineamientos estratégicos indicados anteriormente se puede
concluir que el proyecto contribuirá a potenciar la imagen de la Región, respecto a
una ciudad amable y limpia con el medio ambiente.

5.- “Fortalecer los sectores productivos tradicionales que estén en condiciones de
modernizar sus sistemas de gestión, optimizar sus rendimientos y captar o
insertarse en nuevos y crecientes mercados”.

Comentario:

El proyecto contribuirá a favorecer el desarrollo regional turístico, mediante la
contratación de servicios regionales se aportará a la creación de nuevos empleos.

81

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

6.- “Potenciar los sectores y ámbitos productivos emergentes que proyecten
consolidarse como alternativas de crecimiento futuro, así como aspectos
novedosos para la mejor gestión económica regional.”

Comentario:

El proyecto contempla ser el primero en la Región de Arica y Parinacota de estas
características, lo que contribuirá a potenciar la imagen sustentable de la Región.

7.- “Posicionar e imponer la producción de ciencia, tecnología e innovación como
factor primordial del desarrollo regional.”

Comentario:

El Proyecto tiene por objetivo principal la generación de energía eléctrica a partir
de la energía del sol e inyectar dicha energía al sistema SING (Sistema
Interconectado del Norte Grande). Con este fin, se instalará una Planta Solar
Fotovoltaica. Con ello se potencia el aprovechamiento de las energías renovables
en la Región para la producción de una energía limpia que ayude a la disminución
de la generación de energía eléctrica con fuentes convencionales contaminantes.

8.-Constituir una institucionalidad pública eficaz, eficiente y moderna que cubra
todo el territorio, y que articulada con la ciudadanía y el sector privado, represente
los intereses de la comunidad regional”.

Comentario:

Respecto a este objetivo, no aplica el presente proyecto en atención a que no es
una institucionalidad pública, sin embargo entregarán herramientas para difundir el
turismo regional y educación a la comunidad respecto a tecnologías no
convencionales.

9.- “Propiciar la ocupación productiva ordenada y sustentable de la región,
mediante la convergencia consensuada de todos los instrumentos de planificación
territorial y la promoción ciudadana al respeto integral del medioambiente.”

Comentario:El proyecto contempla el cuidado de sitios de valor arqueológicos y el
cuidado de flora y fauna.

82

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

5. ANTECEDENTES NECESARIOS PARA DETERMINAR QUE
LA_ACTIVIDAD_NO_ REQUIERE _LA PRESENTACION DE UN
ESTUDIO DE IMPACTO AMBIENTAL.

El Artículo N* 4 indica que "El titular de un proyecto o actividad de los
comprendidos en el Artículo N* 3 de este Reglamento o aquel que se acoja
voluntariamente al S.E.I.A., deberá presentar una Declaración de Impacto
Ambiental, salvo que dicho proyecto o actividad genere o presente alguno de los
efectos, características o circunstancias contempladas en el Artículo N* 11 de la
Ley o en los Artículos siguientes de este Título, en cuyo caso deberá presentar un
Estudio de Impacto Ambiental)”.

En este marco y considerando que los efectos ambientales generados por la
construcción, operación y cierre del Proyecto “Planta Solar Fotovoltaica Arica l,
8 MW Ampliación”, no presentan ninguno de los efectos señalados entre los Art.
N* 5 al N” 11 del Reglamento del S.E.l.A., se considera que el ingreso del
Proyecto al Sistema de Evaluación de Impacto Ambiental debe realizarse a través
de una Declaración de Impacto Ambiental.

Los artículos 5” al 11? del Reglamento son los que corresponden definir si el
proyecto “Planta Solar Fotovoltaica Arica |, 8 MW Ampliación” debe presentar
una Declaración de Impacto Ambiental o un Estudio de Impacto Ambiental.

Artículo 11 de la Ley 19.300 Sobre Bases Generales del Medio Ambiente.

Artículo 11. Los proyectos o actividades enumerados en el artículo precedente
requerirán la elaboración de un Estudio de Impacto Ambiental, si generan o
presentan a lo menos uno de los siguientes efectos, características O
circunstancias:

a) Riesgo para la salud de la población, debido a la cantidad y calidad de
efluentes, emisiones o residuos; (Artículo 5 del Decreto Supremo N 95
Reglamento del Sistema de Evaluación de Impacto Ambiental.)

b) Efectos adversos significativos sobre la cantidad y calidad de los recursos
naturales renovables, incluidos el suelo, agua y aire; (Artículo 6 del D.S. 95 R.S.A.)

c) Reasentamiento de comunidades humanas, o alteración significativa de los
sistemas de vida y costumbres de grupos humanos; (Artículo 8 del D.S. 95 R.S.A.)

d) Localización en o próxima a poblaciones, recursos y áreas protegidas, sitios
propietarios para la conservación, humedales protegidos y glaciares, susceptibles
de ser afectados, así como el valor ambiental del territorio en que se pretende
emplazar; (Artículo 9 del D.S. 95 R.S.A.)

83

SK_EC$ LOGIA ser SOLAR

2 Empresa Sigta Kopper
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

e) Alteración significativa, en términos de magnitud o duración, del valor
paisajístico o turístico de una zona, y (Artículo 10 del D.S. 95 R.S.A.)

f) Alteración de monumentos, sitios con valor antropológico, arqueológico, histórico
y, en general, los pertenecientes al patrimonio cultural. (Artículo 11 del D.S 95
R.S.A.)

Para los efectos de evaluar el riesgo indicado en la letra a) y los efectos adversos
señalados en la letra b), se considerará lo establecido en las normas de calidad
ambiental y de emisión vigentes. A falta de tales normas, se utilizarán como
referencia las vigentes en los Estados que señale el reglamento.

84

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”

Artículo Contenido Evaluación
El titular deberá presentar un Estudio de Impacto Ambiental | Conclusión: El proyecto no genera o
si su proyecto o actividad genera o presenta riesgo para la | presenta riesgos para la salud de la
salud de la población, debido a la cantidad y calidad de los | población.
Artículo 5 efluentes, emisiones o residuos que genera p produce.
A objeto de evaluar si se genera o presenta el riesgo a que
se refiere el inciso anterior, se considerará:
Lo establecido en las normas primarias de calidad ambiental | El proyecto cumplirá con las normas
y de emisión vigentes. A falta de lates normas, se utilizarán | de calidad y emisión vigente que le
como referencia las vigentes en los Estados que señalan en | son aplicables, tanto en la etapa de
el artículo 7 del presente reglamento. construcción como de operación
En la etapa de construcción las
emisiones de polvo serán mitigadas,
Letra a) mientras que la generación de ruido se
restringirá al horario diurno.
En la etapa de operación las
cantidades emitidas corresponden a
volúmenes marginales y de baja
peligrosidad para el ambiente.
La composición, peligrosidad, cantidad y concentración de | Se utilizarán baños químicos en los
los efluentes líquidos y de las emisiones a la atmósfera lugares de trabajo, en etapa de
construcción, el retiro y disposición de
estos será de una empresa que cuente
con la debida autorización sanitaria.
Letra b)

Las aguas servidas en la etapa de
operación serán tratadas por una
planta de tratamiento de las aguas
servidas, basado en un sistema central
del tipo biológico ubicada en la Planta

SK ECS=LOGIA

Una Empresa Sigo

2 ope

J% sr SOLAR

85
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”

Solar Fotovoltaica Arica l.

En la Etapa de Operación no se
generarán emisiones a la atmósfera,
ya que es un proyecto de energías
renovables.

Letra c)

La frecuencia, duración y lugar de las descargas de efluentes
líquidos y de emisiones a la atmósfera.

El Proyecto cumplirá con las normas
de calidad y emisión vigentes que le
son aplicables.

Letra d)

La composición, peligrosidad y cantidad de residuos sólidos

Los residuos sólidos que se generen
durante la etapa de construcción,
provenientes de movimientos de tierra
y residuos domésticos, serán
dispuestos en botaderos o rellenos
sanitarios autorizados.

Los residuos domésticos en la etapa
de operación serán retirados por una
empresa que cuenta con los
respectivos permisos.

Letra e)

La frecuencia, duración y lugar del manejo de residuos
sólidos

Respecto del manejo de los residuos
sólidos, estos serán manejados y
dispuestos por una empresa
autorizada para estos fines.

SK EC=

Una Empres

LOGIA Hs SOLAR

86
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”

La diferencia entre los niveles estimados de inmersión de
ruido con Proyectos o actividad y el nivel de ruido de fondo

La diferencia entre los niveles
estimados de ruido emitidos por el

Letra f) representativo y característico del entorno donde exista | proyecto y el ruido de fondo cumplirá
población humana permanente. con las normas estipuladas en el D.S.
N? 38 del 2011.
Letra g) Las formas de energía, radiación o vibraciones generadas | No aplica. El proyecto no genera
por el proyecto o actividad. energía, radiación o vibraciones
Letra h) Los efectos de la combinación o interacción conocida de los | No aplica.

contaminantes emitidos o generados por el proyecto o
actividad

SK EC=

Una Empres

LOGIA

87
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”

Artículo Contenido Evaluación
El titular deberá presentar un estudio de impacto Ambiental si | Conclusión: El proyecto no genera o
su proyecto o actividad genera o presenta efectos adversos | presenta riesgos para la cantidad y
Articulo 6 significativos sobre la cantidad y calidad de los recursos | calidad de los recursos naturales
naturales renovables, incluidos el suelo, agua, aire. A objeto | renovables, incluidos el suelo, agua,
de evaluar si se generan o presentan los efectos adversos | aire; debido a la cantidad y calidad de
significativos a que se refiere el inciso anterior, se considera: | los efluentes, emisiones o residuos que
genera.
Lo establecido en las normas secundarias de calidad |En las etapas de construcción y
Letra a) ambiental y de emisión vigente. A falta de tales normas, se | operación del proyecto no se
utilizarán como referencia las vigentes en los Estados que | presentarán efectos significativos.
señalan en el artículo 7 del presente reglamento. Que pudieran disminuir la cantidad y
calidad de los recursos naturales.
El proyecto cumplirá con las normas de
calidad y emisión vigentes que le son
aplicables.
Letra b) La composición, peligrosidad, cantidad y concentración de | El proyecto no afectará a los recursos
los efluentes líquidos y de las emisiones a la atmósfera. naturales por sus descargas y
emisiones.
Letra c) La frecuencia, duración y lugar de las descargas de efluentes | Las aguas servidas en . la etapa
líquidos y de emisiones a la atmósfera. operación del proyecto serán tratadas
en la Planta Solar Fotovoltaica Arica 1.
En la etapa de Construcción se
generará una pequeña cantidad de
residuos de construcción, estos serán
Letra d) La composición, peligrosidad y cantidad de residuos sólidos. | gestionados y dispuestos por una
empresa que cuenta con todas las
autorizaciones por la autoridad
Sanitaria (SEREMI de Salud).
88

SK ECS=LOGIA

Una Empresa Sig

Sopena

JT sr SOLAR
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”

En la etapa de construcción y
operación se genera una cantidad
menor de residuos domésticos que
serán dispuestos en lugares con
autorización sanitaria.

La frecuencia, duración y lugar del manejo de residuos

Los residuos generados en la etapa de
construcción serán manejados y
dispuestos según indica la normativa
vigente, siendo estos dispuestos

a finalmente en lugar con autorización.
Letra e) sólidos ¡almente en lugar co orizació!
Los residuos sólidos peligrosos se
generarán en una cantidad muy
reducida, siendo estos gestionados y
dispuesto según normativa aplicable.
La diferencia entre los niveles estimados de inmersión de | En la etapa de operación no se
ruido con Proyectos o actividad y el nivel de ruido de fondo | generarán importantes niveles de
Letra f) representativo y característico del entorno donde se | ruido, no afectando la fauna.
concentre fauna nativa asociada a hábitat de relevancia para
su modificación reproducción o alimentación.
L Las formas de energía, radiación o vibraciones generadas | No aplica.
etra 9) o
por el proyecto o actividad.
Letra h) Los efectos de la combinación y/o interacción conocida de | No aplica
los contaminantes emitidos y/o generados por el proyecto o
actividad.
Letra i) La relación entre emisiones de los contaminantes generados | El proyecto no afectará la calidad
por el proyecto o actividad y la calidad ambiental de los | ambiental de los recursos naturales
Y 89
SK ECS YA skY SOLAR

Una Empres

LOGIA
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”

recursos naturales renovables.

renovables.

Letra J)

La capacidad de dilución, dispersión, auto depuración,
asimilación y regeneración de los recursos naturales
renovables presentes en el área de influencia del proyecto o
actividad.

El proyecto no afectará la capacidad
de dilución, dispersión, auto
depuración, asimilación y regeneración
de los recursos naturales renovables
presentes en el área.

Letra K)

La cantidad y superficie de vegetación nativa intervenida y /o
explotada, así como su forma de intervención y /o
explotación.

El proyecto no intervendrá y/o
explotará superficie de vegetación
nativa. El lugar carece de vegetación.

Letra 1)

La cantidad de fauna silvestre intervenida y/o explotada, así
como su forma de intervención y /o explotación.

El proyecto no intervendrá y/o
explotará fauna silvestre.

Letra m)

El estado de conservación en que se encuentren especies de
flora o de fauna a extraer, explotar, alterar o manejar, de
acuerdo a lo indicado en los listados nacionales de especies
en peligro de extinción, vulnerables, raras O
insuficientemente conocidas

No aplica. El proyecto no generará
alteración de especies de flora o de
fauna debido a que no se realizarán
extracciones, alteraciones o manejo de
especies que estén en los listados
nacionales de especies en peligro de
extinción, vulnerables, raras (0)
insuficientemente conocidas.

Letra n)

El Volumen , caudal y/o superficie, según corresponda, de
recursos hídricos a intervenir y /o explotar en:

n. 1) Vegas y /o bofedales ubicados en las regiones | y ll, que
pudieren ser afectadas por el ascenso o descenso de los
niveles de agua subterránea.

n. 2) Áreas o zonas de humedales que pudieren ser

No aplica, el proyecto no afectará a
humedales, cuerpos de aguas
subterráneas, cuencas ni lagos.

SK ECS=

Una Empre

LOGIA

JÍ sKY SOLAR

90
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”

afectadas por el ascenso o descenso de los niveles de agua
subterránea o superficial.

n.3) Cuerpos de aguas subterráneas que contienen aguas
milenarias y /o fósiles.

n. 4) Una cuenca o subcuenca hidrográfica transvasada a
otra

n. 5) Lagos o lagunas en que se generen fluctuaciones de
niveles.

Las alteraciones que pueda generar sobre otros elementos
naturales y /o artificiales del medio ambiente la introducción

Letra ñ) al territorio nacional de alguna especie de flora o de fauna; | No plica
así como la introducción al territorio nacional, o uso , de
organismos modificados genéticamente o mediante otras
técnicas similares.
El proyecto no contempla degradar por
Letra o) La superficie de suelo susceptible de perderse o degradarse | erosión, compactación ni
e por erosión, compactación o contaminación. contaminación del suelo.
El proyecto no contempla afectar la
Letra p) La diversidad biológica presente en el área de influencia del | capacidad de regeneración de la
Proyecto o actividad, y su capacidad de regeneración. diversidad biológica.
Y 91
Sk ECS $ skY SOLAR

Una Empres

LOGIA
Artículo

Artículo 8

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW AMPLIACIÓN”

Contenido

El titular deberá presentar un Estudio de Impacto si su
proyecto o actividad genera reasentamiento de comunidades
humanas o alteraciones significativas de los sistemas de vida
y costumbres de grupos humanos.

A objeto de evaluar si el proyecto o actividad genera
reasentamiento de comunidades humanas, considerará el
desplazamiento y reubicación de grupos humanos que
habitan en el área de influencia del proyecto o actividad,
incluidas sus obras y /o acciones asociadas.

Se entenderá por comunidades humanas o grupos humanos
a todo conjunto de personas que comparte un territorio, en el
que interactúan permanentemente, dando origen a un
sistema de vida formado por relaciones sociales, económicas
y Culturales, que eventualmente tienden a generar
tradiciones, intereses comunitarios y sentimientos de arraigo.
Asimismo, a objeto de evaluar si el Proyecto o actividad
genera alteración significativa de los sistemas de vida y
costumbres de grupos humanos, se considerará el cambio
producido en las siguientes dimensiones que caracterizan
dicho sistema de vida:

Evaluación

Conclusión: El Proyecto no genera
reasentamiento de comunidades
humanas o alteración significativa de
los sistemas de vida y costumbres de
grupos humanos.

Letra a)

Dimensión geográfica, consistente en la distribución de los
grupos humanos en el territorio y la estructura espacial de
sus relaciones, considerando la densidad y distribución
espacial de la población; el tamaño de los predios y tenencia
de la tierra; y los flujos de comunicación y trasporte.

No aplica

SK ECSLOGIA Hs SOLAR

Una Empresa Sig

2 ope

92

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”

Dimensión demográfica, consisten en la estructura de la
población local por edades, sexo, rama de actividad,
categoría ocupacional y status migratorio, considerando la | No aplica
Letra b) estructura urbano rural; la estructura según rama de actividad
económica y categoría ocupacional; la población
económicamente activa; la estructura de edad y sexo; la
escolaridad y nivel de instrucción; las migraciones;

Dimensión antropológica considerando las características
étnicas; y las manifestaciones de la cultura, tales como

Letra c : o o : No aplica
e ) ceremonias religiosas, peregrinaciones, procesiones, Pp
celebraciones, festivales, torneos, ferias y mercados.
Dimensiones socio — económica, considerando el empleo y
; i ivida: roductiva: :
Letra d) desempleo; y la presencia de actividades prod S No aplica

dependientes de la extracción de recursos naturales por
partes del grupo humano, en forme individual o asociativa ;

Dimensión de bien estar social básico, relativo al acceso del
Letra e) grupo humano a bienes, equipamiento y servicios, tales como | No aplica.
vivienda, transporte, energía, salud , educación y sanitarios.

SK ECSLOGIA ser SOLAR

Una Empresa Sigco

Artículo

Artículo 9

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW AMPLIACIÓN”

Contenido

El titular deberá presentar un Estudio de Impacto Ambiental si
su proyecto o actividad se localiza próximo a población,
recursos y áreas protegidas. Susceptibles de ser afectados,
así como el valor ambiental del territorio en que se pretende
emplazar.

A objeto de evaluar si el proyecto o actividad se localiza
próximo a población, recursos o áreas protegidas susceptibles
de ser afectados, se considera:

Evalua:
Conclusión: Conclusión: El Proyecto no
afecta población, recursos, áreas
protegidas, sitios prioritarios para la
conservación, humedales protegidos y
glaciares susceptibles de ser afectados, ni
el valor ambiental del territorio en que se
desarrolla. (Ver ANEXO N* 3 Estudio
Biótico).

Letra a)

La magnitud o duración de la intervención o emplazamiento
del Proyecto o actividad en o alrededor de áreas donde habite
población protegida por leyes especiales.

El Proyecto no interviene áreas donde
habita población protegidas por leyes
especiales. Particularmente, es del caso
indicar que el proyecto no se encuentra en
o alrededor de un Área de Desarrollo
Indígena (ADI), por lo que se descarta la
posibilidad de afectar a grupos humanos o
comunidades protegidas por leyes
especiales.

Letra b)

La magnitud o duración de la intervención o emplazamiento
del Proyecto o actividad en o alrededor de áreas donde
existen recursos protegidos en forma oficial; o

El Proyecto no interviene áreas donde
existen recursos protegidos en forma
oficial.

Letra c)

La magnitud o duración de la intervención o emplazamiento
del proyecto o actividad en o alrededor de áreas protegidas o
colocadas bajo protección oficial.

El Proyecto no interviene áreas protegidas
o colocadas bajo protección oficial.

Artículo11
LBGMA
letra d)

Los proyectos o actividades enumerados en el artículo precedente
requerirán la elaboración de un Estudio de Impacto Ambiental , si
generan o presentan a lo menos uno de los siguientes efectos,
características o circunstancias:

d) Localización en o próxima a poblaciones, recursos y áreas
protegidas, sitios prioritarios para la conservación, humedales
protegidos y glaciares, susceptibles de ser afectados, así como el
valor ambiental del territorio en que se pretende emplazar.

El Proyecto no afecta población, recursos,
áreas protegidas, sitios prioritarios para la
conservación, humedales protegidos y
glaciares susceptibles de ser afectados, ni el
valor ambiental del territorio en que se
desarrolla.

SK ECS=LOGIA

Una Empresa Sig

% sr SOLAR

Sopena

94

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW AMPLIACIÓN”

Artículo Contenido Evaluació:
El titular deberá presentar un Estudio de Impacto Ambiental si | Conclusión: El Proyecto no genera
su proyecto o actividad genera alteración significativa, en | alteración significativa, en términos de
términos de magnitud y duración, del valor paisajístico o | Magnitud y duración, del valor paisajístico o
o turístico de una zona. turístico de la zona, ya que el componente
Artículo 10 | A objeto de evaluar si el proyecto o actividad, en cualquiera de | Paisaje del o de estudio tiene la
sus etapas, genera o presenta alteración significativa, en | “2Pacidad de absorber las modificaciones
arms : A ts producidas por el Proyecto, sin mostrar
términos de magnitud y duración, del valor paisajístico O | alteraciones significativas de sus
turístico de una zona, se considerará: características visuales básicas.
La duración o la magnitud en que se obstruye la visibilidad a | En relación a la visibilidad, no existe
zonas con valor paisajístico: accesibilidad visual al área de Proyecto
desde las localidades pobladas cercanas.
La ruta A-191, en cambio, tiene
Letra a) accesibilidad visual de plano medio y lejano.
Cabe señalar que, por lo que se constató en
terreno, la ruta presenta un bajo flujo
vehicular, por lo que el número de
potenciales observadores no es significativo.
La duración o magnitud en que se alteren recursos o elementos | El Proyecto no obstruye la visibilidad a
del medio ambiente de zonas con valor paisajístico o turístico: o | zonas con valor paisajístico, ya que si bien
el paisaje desértico es un tipo de paisaje
Letra b) escénico en sí, el área específica a
intervenir no presenta elementos
particulares que otorguen un valor estético
particular al área, considerándose como un
paisaje habitual dentro de la región.
La duración o la magnitud en que se obstruye el acceso a los | El Proyecto no obstruye el acceso a los
Letra c) recursos o elementos del medio ambiente de zonas con valor | recursos o elementos del medio ambiente de
paisajístico o turísticos: las zonas con valor paisajístico o turístico.
La intervención o emplazamiento del proyecto o actividad en un | El Proyecto no se emplaza ni interviene
Letra d) área declarada zona con o centro de interés turístico nacional, | zonas o centros de interés turístico

según lo dispuesto en el Decreto Ley N* 1.224 de 1975.

nacional.

SK ECS=LOGIA

Una Empresa Sig

FX SKY SOLAR

2 ope

95

Artículo

Artículo 11

Contenido

El titular deberá presentar un Estudio de Impacto Ambiental
si su Proyecto o actividad genera o presenta alteración de
monumentos, sitios con valor antropológicos, arqueológico,
histórico y, en general los pertenecientes al patrimonio
cultural.

A objetos de evaluar si el proyecto o actividad, respecto de
su área de influencia, genera o presentan alteración de
monumentos , sitios con valor antropológico , arqueológico ,
histórico y , en general , los pertenecientes al patrimonio
cultural , se considerará:

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”

Evaluació:

Conclusión: El Proyecto no altera
monumentos, sitios con valor
antropológico, arqueológico, históricos
y, en general, los pertenecientes al
patrimonio cultural. (Ver Anexo N* 2
Línea de Base Arqueológica)

Artículo a)

La proximidad a algún Monumento Nacional de aquellos
definidos por la Ley 17.288;

No se encuentra un Monumento
Nacional, cercano al proyecto.

Artículo b)

La magnitud en que se remueva, destruya, excave, traslade,
deteriore o se modifique en forma permanente algún
monumento nacional de aquellos definidos por la ley 17.288;

En el área del proyecto no se remueve,
destruye, excava, traslada, deteriora o
se modifica ningún Monumento
Nacional.

Artículo Cc)

La magnitud en que se modifique o deteriore en forma
permanente construcciones, lugares o sitios que por sus
características construcciones, por su antigiedad, por su
valor científico, por su contexto histórico o por su
singularidad, pertenecen al patrimonio cultural; o

El Proyecto no considera la afectación
de construcciones, lugares o sitios que
por sus características constructivas,
por su antigúedad, por su valor
científico, por su contexto histórico o
por su singularidad, pertenecen al
patrimonio cultural.

Artículo d)

La proximidad a lugares o sitios en que se lleven a cabo
manifestaciones propias de la cultura o folclore de algún
pueblo comunidad o grupo humano.

El Proyecto no considera la afectación
de lugares en que se lleven a cabo
manifestaciones propias de la cultura o
folklore de algún pueblo, comunidad o
grupo humano.

SK EC

Una Esmpres

=LOGIA

% sr SOLAR

96

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

En consecuencia, puesto que el Proyecto no produce ninguno de los efectos,
características o circunstancias mencionados en el Artículo N* 11 de la Ley de
Bases del Medio Ambiente, desarrollados en los Artículos N? 5; N* 6; N* 8; N* 9;
N? 10 y N” 11 del Título Il del Reglamento del Sistema de Evaluación de Impacto
Ambiental, se debe presentar una Declaración de Impacto Ambiental, todo ello en
conformidad a lo indicado en el Artículo N* 4 del mencionado Reglamento.

97

SK ECSLOGIA sk SOLAR

hna Empresa Sigca Kogpers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

6. PERMISOS AMBIENTALES SECTORIALES.

De acuerdo con lo indicado en el Titulo VIl del Reglamento del SEIA, toda
Declaración de Impacto Ambiental debe identificar los permisos ambientales
sectoriales aplicables al proyecto, los requisitos para su otorgamiento y los
contenidos técnicos y formales para acreditar su cumplimiento.

Para efectos del proyecto, se debe hacer mención que este corresponde a una
ampliación del proyecto “PLANTA SOLAR FOTOVOLTAICA ARICA |” contando
con Resolución de Calificación Ambiental Favorable (Resolución Exenta N?
011/2012) que cumple con los requisitos de carácter ambiental contenidos en los
permisos ambientales sectoriales aplicables que se señalan en los artículos N*
91, 93, 94 y 96.

El proyecto “Planta Solar Fotovoltaica Arica l, 8 MW Ampliación” utilizará la
totalidad de las instalaciones de la Planta Solar Arica l, por lo que no aplica
identificar permisos sectoriales ambientales del proyecto.

98

SK ECSLOGIA sky SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

7. COMPROMISOS AMBIENTALES VOLUNTARIOS

La “Planta Solar Fotovoltaica Arica l, 8 MW Ampliación” se acoge al Compromiso
adquirido en la DIA y Adendas de la “Planta Solar Fotovoltaica Arica l” con
Resolución de Calificación Ambiental N* 011/2012.

SK ECSLOGIA ser SOLAR *

hn Empresa Sigca Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

8. FIRMA DECLARACIÓN JURADA

De acuerdo al Título III, Párrafo 2”, Articulo 14 del Reglamento del Sistema de
Evaluación de Impacto Ambiental, Jaime Gómez Aragón, Pasaporte: AAF336598
(ciudadano español) en representación de la empresa Arica Solar Generación 1
Limitada, declara bajo Juramento que, sobre la base de los antecedentes
presentados, el proyecto “PLANTA SOLAR FOTOVOLTAICA ARICA |, 8 MW
AMPLIACIÓN”, cumple con la normativa ambiental vigente aplicable.

Jaime Gómez Aragón

100

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW
AMPLIACIÓN”

9. OTROS ANTECEDENTES

ANEXOS

Anexo N* 1 Antecedentes Legales de la Empresa.

Anexo N* 2 Línea de Base Arqueológica para la totalidad del polígono Planta
Solar Fotovoltaica Arica | de 18 MW y la Ampliación de 8 MW.

Anexo N” 3 Estudio Medio Biótico para la totalidad del polígono Planta Solar
Fotovoltaica Arica | de 18 MW y la Ampliación de 8 MW.

Anexo N* 4 Estudio Paisaje para la totalidad del polígono Planta Solar
Fotovoltaica Arica | de 18 MW y la Ampliación de 8 MW.

Anexo N* 5 Estudio Estimación de Emisiones.

Anexo N? 6 Plano de Emplazamiento de la Planta.

Anexo N? 7 Plano de Ubicación de la Planta.

101

SK ECSLOGIA ser SOLAR

hna Empresa Sigca Koppe
1% SKY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL

PROYECTO
“PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

SK ECSLOGIA

Una Empresa Sigdo Koppers

SEPTIEMBRE 2012
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

CONTENIDO
. DESCRIPCIÓN DEL PROYECTO..oococooccicccococciccononccncconono rca 5
.1 Nombre del proyecto .5
.2 Antecedentes del Titular .5
-3 Objetivo del Proyecto. .7
.4 Localización del Proyecto y Superfici .8
5 Justificación del Proyecto................. 10
.5.1 Estimación de Producción de la Planta. 12
.5.2 Estimación de la Producción Mensual Diaria. 16
.5.3 Mano de Obra............... 18
.5.4 Cronograma del Proyecto . 18
5.5 Monto Estimado de la Inversión . 18
.5.6 Vida Úti 18
.6 Descripción de Componentes 19
.6.1 Celda Fotovoltaica... 19

.6.2 Generador Fotovoltaico.
.6.3 Rama o String y Conexiones Paralel 24
.6.4 Caja de Conexión
.6.5 Conectores.
.6.6 Seguidores.
.6.7 Cajas de Agrupación
6.8 INVerSOT...ooooooooo..
.6.9 Camino de Acces:
.6.10 Base de Seguidores.
.6.11 Canalización de Cables.
.6.12 Obras Temporales......
.7 Descripción de Componentes
1.7.6.1 Mantenimiento de Equipos...
1.7.6.2 Abastecimiento de Insumos.
1.7.6.4 Limpieza del Terreno.
1.7.6.5 Oficina..................
1.7.6.6 Bodega de Almacenamiento.
1.7.6.7 Construcción de Plataformas
1.7.6.8 Cierre Perimetral
1.7.6.9 Transporte. .
1.7.6.10 Caminos. .
1.8 Descripción de Etapa Operación
1.8.1 Contratación de mano de obra.
1.8.2 Mantenimiento . .....ooooccccccooo.
1.8.3 Mantenimiento no Planificado (correctivo 24 horas)
1.8.4 Mantenimiento Preventivo y Limpieza.
1.8.5 Vigilancia y Control de Accesos. ......
1.8.6 Almacenaje de Materiales y Recambio:
1.8.7 Verificación y Puesta En Marcha Inicial (Actividad puntual y única)

4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4
4

1.9 Descripción de etapa de Desmantelamiento.

SK ECSLOGIA How SOLAR

Una Empresa Sigdo

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

2. GENERACIÓN DE EMISIONES, DESECHOS Y EFLUENTES.coniicccuiiiciinnaoi 58

2.1. Ruido Etapa Construcción
2.2. Residuos líquidos...
2.2.1 Etapa de Construcción aguas servidas domésticas.
2.2.2 Etapa de Operación

2.2.3 Emisiones Atmosféricas. 61
2.2.4 Etapa Construcción. 62
2.2.5 Etapa Operació 62
2.2.6 Residuos Sólidos 63

2.2.7 Etapa Construcción.
2.2.8 Etapa Operación....

3. ANTECEDENTES QUE JUSTIFICAN LA PRESENTACIÓN [DE UNA
DECLARACION DE IMPACTO AMBIENTAL. ¿ooooocccccccccccccncncononnnononcnnonccnnananannnnnnos 66

3.1. Antecedentes que acreditan el cumplimiento de la Normativa Ambiental
3.2. Normativa de Carácter Específico.
3.2.1. Aire.
3.2.2. Ruidi
3.2.3. Flora y Fauna,

3.2.4. Residuos Líquido:
3.2.5. Condiciones Sanitarias en los Lugares de Trabajo.
3.2.6. Componente Suelo.........
3.2.7. Residuos sólidos urbanos
3.2.8. Instrumentos de Planificación Territorial.
3.2.9. Vialidad y Transporte.

PROGRAMAS DE DESARROLLO REGIONAL Y COMUNAL. onoccocccciccincncnininnncncananoos 84
4.1 Estrategia de Desarrollo regional de la Región de Arica y Parinacota. 84
4.2 Plan de Desarrollo Comunal de ATiCA. .....ocniciciinnnnnnnrnrnnccirinnncnnns 85

5. ANTECEDENTES NECESARIOS PARA DETERMINAR QUE LA ACTIVIDAD NO
REQUIERE LA PRESENTACIÓN DE UN ESTUDIO DE IMPACTO AMBIENTAL .......... 92

6. PERMISOS SECTORIALES AMBIENTALES. coccocccoconocncncncncococncncocononononnnananananos 103
7. COMPROMISOS AMBIENTALES VOLUNTARIOS .ocococoncoccncncooncnonocncnrnncornanonnnon 121
8. FIRMA DECLARACIÓN JURADA

9. OTROS ANTECEDENTES.

SK ECSLOGIA How SOLAR

Una Empresa Sigdo

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

TIPO DE PROYECTO O ACTIVIDAD.

El proyecto ingresa al

Sistema de Evaluación de Impacto Ambiental (SEIA)

mediante la presente Declaración de Impacto Ambiental, se denomina “Planta

Solar Fotovoltaica Aric
Generatión 1 Limitada.

El Ingreso del Proyecto al
justifica a partir del an:
Generales del Medio Ami

a ll, 15 MW” perteneciente a la Empresa Arica Solar

Sistema de Evaluación de Impacto Ambiental (SEIA) se
álisis del artículo de la Ley N” 19.300/1994, Bases
biente y la Ley N*20.417 del 26 de Enero del 2010, que

modifica la Ley 19.300, ambas del Ministerio Secretaria General de la Presidencia.

En consideración a lo es
Evaluación Ambiental D.

ablecido en el Artículo 3 del reglamento del Sistema de
S. N” 95/2001 del Ministerio Secretaría General de la

Presidencia, donde indica los proyectos o actividades susceptibles de causar
impacto ambiental, y que deberán ser sometidos al Sistema de Evaluación de

Impacto Ambiental. En le:

Cc) Centrales generadoras

ra C) del artículo 3 indica:

de energía mayores a 3MW.

Por lo anterior el proyecto debe ingresar al SEIA ya que el proyecto corresponde a

una planta fotovoltaica a
los cuales en su conjunto

SK ECSLOGIA

do Kapo

través de la instalación de 75.600 paneles fotovoltaicos
producirán una potencia nominal de 15 MW.

LÍ sor SOLAR
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

ANEXOS

Anexo N?* 1 Antecedentes Legales de la Empresa.
Anexo N? 2 Línea de Base Arqueológica.

Anexo N? 3 Estudio Medio Biótico.

Anexo N? 4 Descripción Paisajística.

Anexo N? 5 Estudio Estimación de Emisiones.
Anexo NG Plano de Emplazamiento de Planta.
Anexo N”7 Mapa de Ubicación.

SK ECSLOGIA How SOLAR

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1. DESCRIPCIÓN DEL PROYECTO.
1.1 Nombre del proyecto.

El proyecto que ingresa al Sistema de Evaluación de Impacto Ambiental (SEIA)
“PLANTA SOLAR FOTOVOLTAICA ARICA ll ,15 MW”

1.2 Antecedentes del Titular

Titular

Razón Social : Arica Solar Generation 1 Limitada
RUT :76.162.593-4

Domicilio : Baquedano 1080, Oficina 24
Comuna : Arica

Ciudad — Región : Región de Arica y Parinacota
Telefono : 231858

Fax : 232540

Domicilio : Av. Apoquindo 1301, Piso 9
Comuna : Las Condes

Ciudad — Región ¿RM

Teléfono -Fax : 4119200 — 4119300

Representante Legal

Nombre : Jaime Gómez Aragón

Rut :48.141.360-5

Pasaporte : AAF336598 (ciudadano español)
Domicilio : Baquedano 1080, Oficina 24
Comuna : Arica

Ciudad — Región : Región de Arica y Parinacota
Telefono - Fax :231858- 232540

Domicilio : Av. Apoquindo 1301, Piso 9
Comuna : Las Condes

Ciudad — Región ¿RM

SK ECSLOGIA How SOLAR

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

Telefono : 4119200
Fax : 4119300
E — mail : jaime.gomezOskysolargroup.com.

SK ECSLOGIA 1% sr SOLAR :

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1.3 Objetivo del Proyecto.

El Proyecto tiene por objetivo principal la generación de energía eléctrica a partir
de la energía del sol e inyectar dicha energía al sistema SING (Sistema
Interconectado del Norte Grande). Con este fin, como se mencionaba
anteriormente, se instalará una planta fotovoltaica de paneles compuesta por
75.600 paneles fotovoltaicos con una potencia instalada de 16,145 MWp y una
potencia nominal de 15 MW.

Para la inyección de energía generada al SING se utilizara una línea 66 kV
propiedad de Arica Genaration 1 ltda, la Planta Fotovoltaica Arica 11,15 MW.

La energía generada por los módulos fotovoltaicos, energía que es generada en
baja tensión, será transformada y adecuada a las características técnicas de la
línea de 66 kV para su conexión y transmisión.

Con ello se potencia el aprovechamiento de las energías renovables para la
producción de una energía limpia que ayude a la disminución de la generación de
energía eléctrica con fuentes convencionales contaminantes. El proyecto se
acogerá al mercado de los bonos de carbono, debido a su condición de
Energía Renovable no Convencional.

Según la Agencia Internacional de la energía, Chile emitió 57,30 Millones de T. de
CO, en 2009. Para calcular los beneficios medioambientales que conlleva el
proyecto, en cuanto a eliminación de gases de efecto invernadero, se utiliza la
siguiente fórmula: Electricidad estimada (MWh) x 0,409 = Gases de efecto
invernadero evitados. Es decir: 30.343 MWh x 0,409 = 12.410 T. de CO» evitados.
La energía generada por la planta fotovoltaica es la estimada que consume una
población de 13.000 familias al año.

SK ECSLOGIA How SOLAR

Una Empresa

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

1.4 Localización del Proyecto y Superficie.

La planta Solar Fotovoltaica se localiza administrativamente en la XV Región de
Arica y Parinacota, se emplazará en la comuna de Arica, aproximadamente a 26
Km. de la ciudad de Arica. La planta abarca un área de 42,2 ha. (Anexo N7)

La zona donde se ubicará el proyecto se encuentra fuera del límite urbano,
correspondiendo a zona rural.

La ubicación del Proyecto se presenta en coordenadas UTM (WGS84 — ZONA 19
SUR. se presenta en la siguiente tabla:

Referencia Coordenadas UTM (WGS84-zona 19 Sur)

Punto Este Norte
1 386757,8 7952964
2 386832,4 7953134,2
3 386590,1 7953194
4 386154,4 7953332,8
5 384472,5 7953341,3
6 384473,6 7953294,3

Figura 1.6 Localización del Proyecto.

Google

SK ECSLOGIA YH :

Una Empresa Sigdo Kappers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

A Google

El acceso al proyecto se realizará desde Arica por la ruta A19, Azapa — Cuesta
del Águila.

SK ECSLOGIA "SKY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1.5 Justificación del Proyecto.

La localización propuesta para el emplazamiento del proyecto se ha establecido
basándose en que el terreno cuenta con los siguientes abastecimientos y
características:

3 Punto de conexión a red eléctrica existente propiedad Arica Generation 1
Ltda
Lejanía de centros urbanos

e

e

Existencia de una infraestructura vial disponible

Excelentes condiciones de radiación solar

e

La dependencia de Chile de los suministros energéticos del exterior, unido a la
crisis energética mundial con los elevados incrementos de los costos de las
materias primas, hacen necesarios proyectos que ayuden a reducir esta
dependencia. Además, la producción de energía debe realizarse con fuentes
generadoras de energía renovable que reduzcan o eviten la emisión de gases de
efecto invernadero que ayuden a reducir el cambio climático. Debido a lo anterior,
se ha desarrollado recientemente la Ley 20.257 que obliga a las generadoras a
producir parte de su energía a través de fuentes de Energía Renovable No
Convencional (ERNO), tales como minihidroeléctrica, eólicas, solares, geotérmica
u otras. La instalación de la planta fotovoltaica en la región de Arica y Parinacota,
además de la generación de energía fundamental para su desarrollo abre la puerta
de dicha región al mundo de las energías renovables, generando puestos de
trabajo ambientalmente sostenibles para los habitantes de la zona dando la
posibilidad de atracción a nuevos proyectos y desarrollos.

La ubicación seleccionada para la instalación fotovoltaica es una zona desértica
en la cual el sol es su mayor recurso natural para la generación de energía. A
continuación se adjunta un plano con la radiación global para el área del proyecto,
donde se aprecia la zona de instalación del proyecto. Los resultados de este
estudio dejan en evidencia que la zona norte del país es donde existe uno de los
niveles de radiación más altos del mundo

10

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

Radiación Global Horizontal Norte Grande
de Chile Promedio Diario a Nivel de Suelo
(Diciembre 2006). Fuente CNE

Fadlación global horizontal.
Nor Promedio enter de 20
A q .

Mapa de Radiación. Encuadrada
en verde, la zona de interés.
Fuente: NREL

Annual

Los datos evidencian que la necesidad de generación de energía para
independencia energética, unidos a la excelente calidad del recursos solar del

norte del país, justifican por si solos la real

ización de este proyecto fotovoltaico,

que además de generar puestos de trabajo permanentemente, introducirá a esta
región en el campo de las energías renovables siendo este un sector en

crecimiento a nivel mundial.

SK ECSLOGIA

Una Empresa Sigdo Kappers

11

LÍ sor SOLAR
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW"
1.5.1 Estimación de Producción de la Planta.

Para un mejor rendimiento de la planta fotovoltaica los paneles fotovoltaicos se
instalan sobre seguidores horizontales de un eje que permiten dirigir la posición de
los paneles en función de la posición del sol desde el amanecer hasta el ocaso.
Este seguimiento optimiza la incidencia de radiación solar sobre los paneles y la
potencia de salida de cada uno de ellos.

La potencia de salida de la planta fotovoltaica depende de la suma de las
potencias de cada uno de los paneles fotovoltaicos (generadores fotovoltaicos).

A continuación se indican parámetros de simulación.

12

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

PVSYST V5.59 Página 1/3
Sistema Conectado a la Red: Parámetros de la simulación
Proyecto : ARICA ll - 15MW
Lugar geográfico Arica País Chile
Ubicación Latitud 18.55 Longitud 70.1"W
Hora definido como Hora Legal Huso hor. UT-4 Altitud 1005 m
Albedo 0.20
Datos climatológicos : Arica, Síntesis datos por hora
Variante de simulación : Arica Il 15MW
Fecha de simulación 29/08/12 18h14
Parámetros de la simulación
Plano de seguimiento, eje inclinado Inclinación eje 0? Acimut eje 0?
Limitaciones de rotación ? Mínimo  -45* ? Máximo 45?
Técnica del Retomo Espaciamiento seguidor solar 7.50 m Ancho receptor 3.00 m
Banda inactiva Izquierda 0.05 m Derecha 0.05 m
Perfil obstáculos Sin perfil de obstáculos
Sombras cercanas Sin sombreado
Características generador FV
Módulo FV Si-poly Modelo  Chaori 230W
Fabricante Chaori Solar
Número de módulos FV En serie 21 módulos En paralelo 3600 cadenas
N? total de módulos FV N* módulos 75600 Pnom unitaria 230 Wp
Potencia global generador Nominal (STC) 17388 kWp En cond. funciona. 15636 kWp (50*C)
Caract. funcionamiento del generador (50C)  Vmpp 572V Lmpp 27332 A
Superficie total Superficie módulos 122940 m? Superficie célula 110406 m?
Inversor Modelo Protect PV.500_2011
Fabricante AEG Power Solutions GmbH

Características Tensión Funciona. 400-1000 V Phnom unitaria 510 kW AC
Banco de inversores N? de inversores 30 unidades Potencia total 15300 kW AC
Factores de pérdida Generador FV
Factor de pérdidas térmicas Ue (const) 29.0 W/m*K Uv (viento) 0.0 W/m*K / m/s

=> Temp. Opera. Nom. Cél. (G=800 W/m?, Tamb=20* C, Viento=1m/s) TONC 45*C
Pérdida Óhmica en el Cableado Res. global generador 0.35 mOhm Fracción de Pérdidas 1.5 % en STC
Pérdidas por polvo y suciedad del generador Fracción de Pérdidas 3.0%
Pérdida Calidad Módulo Fracción de Pérdidas 0.5 %
Pérdidas Mismatch Módulos Fracción de Pérdidas 2.0 % en MPP
Efecto de incidencia, parametrización ASHRAE  ¡AM= 1-bo(1/cosi-1) Parámetro bo 0.05

Factores de pérdida del sistema

Transformador externo Pérdida fierro (Night disconneot)
Pérdidas Resistivas/Inductivas

Necesidades de los usuarios : Carga ilimitada (red)

17072W Fracción de Pérdidas
0.0 mOhm Fracción de Pérdidas

0.1 %en STC
0.0 % en STC

SK ECSLOGIA

Una En

LA sor SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

PVSYST V5.59 Página 2/3

Sistema Conectado a la Red: Resultados principales

Proyecto : ARICA ll - 15MW
Variante de simulación : Arica Il 15MW

Parámetros principales del

tema — Tipo de sistema Conectado a la red

Orientación Ca8gnsrñlénto, eje inclinado, Inclinación eje 0? Acimut eje 0?

Módulos FW Modelo  Chaori 230W Pnom 230 Wp
Generador FV N* de módulos 75600 Phnom total 17388 kWp
Inversor Modelo Protect PV.500_2011 Pnom 510 kW ac
Banco de inversores N* de unidades 30.0 Phnom total 15300 kW ac
Necesidades de los usuarios Carga ilimitada (red)

Resultados principales de la simulación
Producción del Sistema Energía producida 32508 MWh/añiBroduc. específico 1870 kWh/kWp/año
Factor de rendimiento (PR) 81.2%

Producciones normalizadas (por kWp instalado): Potencia nominal 17388 kWp Factor de rendimiento (PR)

sa 10
Le: Pera ootectaca (pérónsgenerador PY) 107 KV
mas

PA Ford nda YO 087
E Prada siem Unyersr

Vi Esar a prod (en ie) SIERRAS:
ao]

Face rro

Eng lcd

02

os

A

Arica ll 15MW
Balances y resultados principales

GlobHor | TAmb | Globinc | Globe | EArray E_Grid EMArR | EfSysR
Khai “e a Mw. Mv % %
Enero 231.0 17.70 287.1 282.8 4115 4028 1156 11.41
Febrero 207.1 18.20 262.2 258.5 3762 3682 1187 11.42
Marzo 204.3 18.10 258.9 254.7 3739 3659 1175 11.49
Abril 146.1 17.70 1795 1756 2607 2549 131 11.55
Mayo 1119 16.50 129.7 125.9 1893 1849 1187 11.50
84.9 1570 967 935 1405 1370 1182 11.53
Julio 90.5 1510 102.5 99.4 1497 1461 187 11.58
Agosto 103.8 15.60 1182 1148 1725 1684 1187 11.59
Septiembre 131.4 15.80 150.5 147.0 2199 2150 11.88 11.61
Octubre 1702 16.40 2043 200.5 2967 2901 131 11.55
Noviembre 1929 16.50 2342 230.1 3359 3285 1158 11.41
2229 17.10. 277.8 2732 3976 3890, 1185 11.40
Año 1897.0 16.70 2301.6 2256.2 33243 32508 1175 11.49
Leyendas: GlobHor Irradiación global horizontal EArray Energía efectiva en la salida del generador
T Amb Temperatura Ambiente E_Grid Energía reinyectada en la red
Globinc Global incidente en plano receptor ENANA Eficiencia Esal campo/superficie bruta
GlobErf Global efectivo, corr. para IAM y sombreados — EffSySR Eficiencia Esal sistema/superficie bruta

14

SK ECSLOGIA How SOLAR

Una Empresa Sigdo Koppers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

PVSYST V5.59 Página 3/3

Sistema Conectado a la Red: Diagrama de pérdidas

Proyecto : ARICA ll - 15MW
Variante de simulación : Arica Il 15MW

Parámetros principales del sistema — Tipo de sistema Conectado a la red

Orientación CaBginsifilénto, eje inclinado, Inclinación eje 0” Acimut eje 0*
Módulos FV Modelo Chaori 23044 Pnom 230 Wp
Generador FV N' de módulos 75600 Pnom total 17388 kWp
Inversor Modelo Protect PV.500_2011 Pnom 510 kW ac
Banco de inversores N' de unidades 30.0 Pnom total 15300 kW ac
Necesidades de los usuarios Carga ilimitada (red)

Diagrama de pérdida durante todo el año

| Irradiación global horizontal
e. - +21.3% Global incidente en plano receptor

Factor lAM en global

2256 kVWh/m * 122940 mr recep. Irradiancia efectiva en receptores
ficiencia en STC =14.17% Conversión FW
39298 MWh A Energía nominal generador (en efic. STC)

Pérdida FV debido a nivel de irradiancia
Pérdida FV dobido a temperatura

Pérdidas por polvo y suciedad del generador
Pérdida calidad de módulo

Pérdida mismatch campo de módulo
Pérdida óhmica del cableado

33261 Mvh Energía virtual del generador en MPP.
Ñ
3 -2.0% Pérdida del inversor durante el funcionamiento (eficiencia)
(0.0% Pérdida del inversor a través de la Pnom inversor
(0.0% Pérdida del inversor debido a umbral de potencia
p 0.0% Pérdida del inversor a través de la Vnom inversor
0.0% Pérdida del inversor debido a umbral de tensión
32580 MWh Energía Disponible en la Salida del Inversor
E 0.2% Pérdidas transfo externo

mm BBVA + Energía reinyectada en la red

15

SK ECSLOGIA How SOLAR

Una En

“oppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1.5.2 Estimación de la Producción Mensual Diaria.

La producción de energía de una planta fotovoltaica sólo es posible de día, cuando
los rayos del sol inciden en los generadores fotovoltaicos. La irradiancia recibida,
la temperatura de las células fotovoltaicas y el tipo de célula son tundamentales
para determinar la potencia de salida de los generadores fotovoltaicos. Para
estimar la producción de energía hay que tener en cuenta otros factores tales
como horas diarias de sol y condiciones climáticas: temperatura, nubosidad, lluvia
y polvo. Tras el análisis realizado de las condiciones donde se ubicará la
instalación fotovoltaica, se indica en la tabla siguiente la estimación de las horas
de producción y valores medios horarios mensuales teniendo en cuenta los
factores arriba indicados.

Distribución Producción energía media:

Enero Febrero

z | | = X

==) | z |

Hora inicio Hora final Hora inicio Hora final
Marzo Abril
000 Dl ] V
Hora inicio Hora final Hora inicio Hora final

SK ECSLOGIA 1% sr SOLAR L

Una En

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

Mayo

Junio
z PS, mn PO
mz ] | so.
200 e /
FÉ

Hora inicio Hora final

Julio

Hora inicio Hora final

Agosto
200000 A
DA 10.000,00.
4.000,00. 500000.
2.000,00. po
200050 J '

Hora inicio Hora final Hora inicio Hora final
Septiembre Octubre
zz H=A zz
seso Y A canoa
cos | somo YA
coo | cos / '

Hora inicio Hora final Hora inicio Hora final
Noviembre Diciembre
za000g0 e
a6000g0 Conos
xac00g
zz =x Mz >s
2on00ge 020000 4
my == |
acoso ) sonoso | Xx
200090 200000 ] Ñ

Hora inicio Hora final

SK ECSLOGIA

Una Empresa Sigdo Koppers

Hora inicio Hora final

LÍ sor SOLAR

17
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

1.5.3 Mano de Obra

La mano de obra requerida mensual en la etapa de construcción será de alrededor
de 60 personas/mes en la etapa pico del proyecto. En la etapa de operación serán
alrededor de 6 personas/mes.

Se priorizará siempre la mano de obra local, y provendrá, mayoritariamente de la
ciudad de Arica y otras localidades de la Región. Tan sólo en caso de no encontrar
mano de obra adecuada se acudirá puntualmente a otros lugares.

1.5.4 Cronograma del Proyecto
El Cronograma del Proyecto se presenta en la siguiente Tabla:

Tabla Carta Gantt Proyecto

ACTIVIDADES NT AÑO 2013

Solicitud de ocupación

Montaje de estación de Monitoreo

Concesión Terrenos BBNN

Obtención de Resolución de Calificación Ambiental

Obtención de permisos

aja sn 0 nia

Etapa construcción de Planta

1.5.5 Monto Estimado de la Inversión

Los montos de inversión asociados al Proyecto “PLANTA SOLAR
FOTOVOLTAICA ARICA ll, 15 MW” se estiman en US 45.000.000
aproximadamente.

1.5.6 Vida Útil

El proyecto tiene estimado una vida útil de 35 años, sin embargo una vez cumplido
este período, se evaluará si se mantiene en operación la planta, por 10 años más.

SK ECSLOGIA 1% sr SOLAR L

Una Empresa Sigdo Kappers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”
1.6 Descripción de Componentes.

El proyecto tendrá una Potencia nominal: 15 MW.
Los elementos empleados para su desarrollo son los siguientes:

» Célula Fotovoltaica

+ Módulo Fotovoltaico

+  Ramao string

+ Cajas de conexión

» Conectores

» Cableado

+ Seguidores

+ Cajas de agrupación

+ Caseta con Inversor, transformador, celdas de media tensión, protecciones
y equipos auxiliares

+ Instalaciones de enlace al punto de conexión a través de un centro de
transformación

+ Vallado perimetral, sistemas de seguridad y comunicaciones

1.6.1 Celda Fotovoltaica.

La luz solar es solo una parte del espectro electromagnético general. La
conversión de la radiación solar en energía eléctrica tiene lugar en la celda
fotovoltaica, que es el elemento base del proceso de transformación de la
radiación solar en energía eléctrica.

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

ESPECTRO ELECTROMAGNÉTICO

Tamaño e E h 2 ES $ El
5) £ 3% 3 El E 3 E z
una onda $8. 3 2 : + 5 A ¿
Lomgitua 107 10% 101 1 107 100 10% 00 0 0 07 10% 00% 10% 10 0
Frecuencia
ondas por 10% 107 10% 10%) 0% 0 0 10 10 AS
zegundo
$ £ 3 3 30.213 IN]
ruentes | E NS $ 08108 303
z ¿ E 3 3 3
É

En la celda fotovoltaica, también llamada célula fotoeléctrica, incide la

solar

que contiene unas partículas denominadas fotones, que son

radiación
las

responsables de transportar la energía. Cuando un fotón con suficiente energía
golpea la celda, es absorbido por los materiales semiconductores y libera un
electrón. El electrón, una vez libre, deja detrás de sí una carga positiva llamada

hueco.

fotones

contacto frontal

silicona tipo N

silicona tipo P

contacto posterior

SK ECSLOGIA

Una Empresa Sigdo Koppers

LÍ sor SOLAR

20
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Cada célula o cristal fotovoltaico está formado por dos láminas de silicio que
hacen las veces de polo positivo y negativo, y una capa intermedia de un material
semiconductor.

Los fotones chocan contra la lámina positiva y liberan una cantidad de electrones,
procedentes de las partículas de silicio.

Estos electrones al estar en movimiento pasan automáticamente a la capa
semiconductora.

Esta capa tiene la característica de que solo deja pasar el flujo de electrones en
una única dirección, por lo que, al no poder volver a la capa de silicio positiva,
pasan directamente a la negativa.

Al no tener la misma cantidad de electrones las dos capas, entre ambas aparece
lo que se conoce como diferencia de potencial o tensión. Esto significa que, al
existir tensión, tendremos la posibilidad de cerrar el circuito y adquirir una
intensidad eléctrica.

1.6.2 Generador Fotovoltaico.

Cada Generador fotovoltaico también llamado panel o módulo fotovoltaico está
compuesto de varias células fotoeléctricas. La estructura constructiva de un
módulo fotovoltaico es del tipo sándwich, esto es que los materiales se apilan unos
encima de otros sin dejar espacio entre ellos. Los materiales que componen esa
estructura son los siguientes:

= Una capa de cristal.

3 Una capa de acetato de vinilo.

Las células fotovoltaicas están compuestas de dos capas de silicio y otra de un
material semiconductor y varias capas de vidrio.

21

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Los paneles fotovoltaicos se definen por una serie de características eléctricas:

3 Intensidad de cortocircuito: es la máxima intensidad que un dispositivo
fotovoltaico puede entregar cuando se conecta un receptor con resistencia
nula.

3 Tensión a circuito abierto: es el máximo valor de tensión que se obtiene en

los extremos del panel fotovoltaico, cuando a él no hay conectado ningún

receptor.

Potencia máxima: Es la capacidad nominal del módulo. La corriente y el

voltaje en el punto de máxima potencia corresponden a la intensidad y

tensión nominal del módulo. Es importante indicar que cuando el modulo

opera lejos del punto de máxima potencia esta disminuye
significativamente.

e

40

Corriente (A)
$
Potencia (W)

w
o

Voltaje (V)

Intensidad a máxima potencia: este valor es utilizado como el valor de intensidad
nominal del aparato. Corresponde a la intensidad que entrega el dispositivo
cuando trabaja a potencia máxima.

SK ECSLOGIA How SOLAR

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Tensión a máxima potencia: este valor es utilizado como el valor de tensión
nominal del aparato. Corresponde a la tensión que aparece entre los extremos del
dispositivo cuando este trabaja a máxima potencia.

Tensión máxima del sistema: corresponde al máximo valor de tensión que pueden
soportar las células fotovoltaicas que componen el panel.

Estructura constructiva.

Los paneles fotovoltaicos se pueden clasificar en dos grandes grupos:

Monocristalinos: sus células están formadas por un único cristal, reconocibles por
su forma circular o hexagonal. Debido a su simplicidad estructural son más
económicos y ligeros.

Policristalinos: sus células están formadas por pequeñas partículas cristalizadas.
La efectividad del conjunto aumenta cuanto mayor es la sección de estas
partículas. Lógicamente es más costoso que los monocristalinos pero de un
rendimiento mucho mayor.

Izquierda: panel
solar monocristalino.

Derecha: panel solar
policristalino.

Los paneles fotovoltaicos también disponen de diodos, Los diodos son dispositivos
electrónicos que solo permiten el paso de corriente eléctrica a través de ellos en
una sola dirección. Están formados por materiales semiconductores al igual que
las células fotovoltaicas. En las instalaciones fotovoltaicas se emplean de dos
maneras:

3 Diodos de bloqueo: impiden que las baterías se descarguen a través de los
paneles solares, cuando no hay luz suficiente para que se produzca energía
eléctrica. Cuando se instalan para realizar esta función, complementan una
de las funciones del regulador. Este tipo de montajes también sirve para

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

evitar que se invierta el flujo de corriente cuando en los paneles se produce
alguna sombra parcial.

Diodos de by-pass: protegen individualmente a cada de panel de posibles daños
ocasionados por sombras parciales, las cuales provocarían que ese panel se
comportara como receptor originando un sobre-esfuerzo en los demás paneles.
Deben ser utilizados, en instalaciones en las que los paneles se dispongan en
conexión serie.

1.6.3 Rama o String y Conexiones Paralelo.

La conexión en serie de un grupo determinado de módulos, se denomina rama o
string. Estas ramas se conectan en una caja de conexiones. El cálculo del número
de módulos que se conectan en serie, está determinado por el rango de tensiones
de funcionamiento en máxima potencia del inversor, por lo tanto al conectar en
serie los módulos, se irán sumando las tensiones de los mismos hasta entrar
dentro de los rangos adecuados en los que trabaja el inversor.

Para el cálculo del número de módulos de los strings, se tiene en cuenta las
tensiones de los módulos en el punto de máxima potencia (Vpmm), y se tiene que
aplicar los factores de corrección por temperatura.

Por tanto se hacen tres comprobaciones en el cálculo de los strings:

3 Comprobaciones con las condiciones NOCT.

<= Comprobaciones para T* de módulo de -1,5* C.
3 Comprobaciones para T* de módulos de 65* C.

24

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Para conseguir la potencia total deseada de entrada al inversor desde los paneles
fotovoltaicos se conectan en paralelo sucesivas ramas o String.

El cableado empleado para dichas conexiones esta dimensionado para producir la
menor caída de tensión (4 ó 6 mm2) y son de clase ll, quiere decir esto que tiene
un doble aislamiento para prevenir los casos en que se produzca un primer
defecto de aislamiento.

1.6.4 Caja de Conexión.

Las cajas de conexión de los módulos están situadas en la parte posterior de los
mismos. Estas son cajas estancas preparadas para intemperie con un IP-65,
siempre y cuando se respete la estanqueidad en los pasacables o prensaestopas
al hacer pasar los cables a través de ellos.

En cada módulo existe bien una sola caja de conexiones para ambos terminales o
bien una caja para el terminal positivo y otra para el negativo. Deberá respetarse
la polaridad en las conexiones para el buen funcionamiento de los módulos.

Las cajas de conexión no deben sufrir ningún tipo de presión a la hora de instalar
el módulo en una estructura de soporte. Ningún elemento de la misma debe tocar
la caja de conexión. Configuración de caja y descripción de terminales

1.6.5 Conectores.

Son los elementos que permiten la conexión de unos módulos fotovoltaicos con
otros, permitiendo la formación de los strings. Los conectores son un elemento
muy importante en la planta, ya de que su correcto funcionamiento depende parte
de la eficiencia de la planta. Los conectores deben de ser de material de clase |l
(doble aislamiento).

Los conectores deben estar pertectamente cerrados, no dejando resquicios que
den lugar a la entrada de polvo y humedad en su interior, para evitar la
degradación de los mismos, arcos eléctricos y que quemen el conector dando
lugar a cortocircuitos.

25

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1.6.6 Seguidores.

Los paneles fotovoltaicos se colocan sobre estructuras las cuales constituyen el
soporte de los mismos. Dichas estructuras van colocadas sobre apoyos
generalmente de hormigón bajo diferentes formas como micropilotes, zapatas,
zapatas corridas o losas.

El tipo de estructuras, vienen determinadas por el tipo de seguimiento que se
realice del sol en su avance en la bóveda celeste. Encontramos pues, tres tipos de
tecnología:

Fijas, con un ángulo de inclinación determinado por la latitud del emplazamiento y
orientación sur para el montaje de los módulos, su disposición es de forma lineal
uno al lado del otro.

De un eje, existiendo dos modalidades en este caso:

Eje horizontal: Sistema el cual orienta una cantidad de filas determinadas de
módulos con un solo motor con la finalidad de realizar el seguimiento del sol diario
(movimiento este-oeste), su disposición es de forma lineal uno al lado del otro.

>
g
E
sg y 8
yl
e Ñ e = sr = 4 o e
> 2 1 5
o A 8
Sp
o SO
Ni ) 8 )
min o ES o /N
y
3,
, y O,

Eje inclinado: igual que el sistema anterior, pero con los módulos inclinados según
la latitud del emplazamiento. El seguimiento también se realiza de este a oeste.

SK ECSLOGIA How SOLAR

26

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

Dos ejes, sistema que orienta una cantidad de módulos determinados en el
seguimiento del sol (azimutal y altitudinal, correspondientes al movimiento diario y
anual), su disposición puede ser rectilineo ó matriz y/o tresbolillo o matriz
desplazada.

18000 (amplable hasta 19000)
10210

Las medidas de los seguidores varían en función de los paneles fotovoltaicos a
instalar sobre ellos.

SK ECSLOGIA How SOLAR ”

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1.6.7 Cajas de Agrupación.

Cajas de agrupación, son cuadros eléctricos a los cuales se conectan en paralelo
una cantidad determinada de Strings para formar un solo circuito de salida, el cual
se dirige hacia el inversor.

Esta caja de agrupación posee las protecciones necesarias para el sistema como,
fusibles, protección contra sobretensiones y elementos de maniobra. Este cuadro
debe ser IP65, debido a que esta al intemperie.

Las cajas de agrupación llevan como protecciones fusibles, colocados sobre
bandejas portafusibles, los cuales están destinados a proteger los strings en caso
de cortocircuitos. Igualmente para proteger las instalaciones contra sobretensiones
originadas por descargas atmosféricas, se colocarán descargadores conectados a
tierra.

Asimismo, para facilitar las labores de operación y mantenimiento, se instalará un
seccionador de corte en carga para todos los strings.

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “P

1.6.8 Inversor.

LANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

El inversor es un dispositivo electrónico que convierte corriente continua en

corriente alterna a una determinada fre:

cuencia mediante un puente IGBT, el cual

produce pulsos secuenciales en la corriente continua, los cuales dan lugar a una
rriente alterna .

onda de tipo senoidal, siendo esta la co

Armario tip!

El inversor funciona mediante seguimie
momento, de forma que optimiza los va
corriente continua.

En su interior la llegada es en corrien
cual es controlado por el inversor. Al

ico de inversor

nto del punto de máxima potencia en cada
lores de entrada de intensidad y tensión en

te continua, conectado a un interruptor, el
detectar fallos de aislamiento mediante

sistema de vigilancia de aislamiento a tierra en el circuito de continua, abre el

circuito. También lleva asociado un sis!
cual abre el circuito en caso de fallos o

A la salida del inversor el voltaje gener:
de red a la cual se debe conectar el

ema de protección a la salida de alterna el
luctuaciones en la línea.

ado es en baja tensión. Cuando la tensión
ransformador es en alta tensión, se debe

incluir en medio un transformador elevador de acuerdo a la tensión requerida.

SK ECSLOGIA

Una Empresa Sigdo Kappers

Ls SOLAR *”
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

A continuación se indica a modo de referencia configuraciones de 2 inversores de
500 kW conectados a un transformador. En el caso de un solo inversor el

trans!

o—=—Sp

500-1000V de

0
500-1000Vdc

ob

ona

ormador solo tendría una entrada en el lado del inversor

Inverter

DC Circuit Breake:

|
)

DC Circuit Breake:

Double-Split Transformer

En este tipo de instalaciones el tanto el inversor o inversores, el transformadores,
interruptores de baja y alta tensión, sistemas de protección y auxiliares de los
mismos van integrados en unas caseta, normalmente prefabricada. Se incluye
montaje de referencia a continuación.

Disposición equipos dentro de la caseta

sk

ECS LOGIA

Una Empresa Sigdo Koppers

Caseta prefabricada vista exterior

LA sor SOLAR *
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

La instalación del edificio requiere una adecuación del terreno para su montaje,
así como la preparación de la red de tierras, cajas de conexiones y paso de
cableados.

En la siguiente figura se representa la conexión desde los módulos fotovoltaicos
hasta la transformación a 23 kV pasando por el inversor

SEGMENTO FOTOVOLTAICO 1.076,4kWp|
680PANELES UE 230N9 234 STNNGS DE 2) PANES

Ñ

31

SK ECSLOGIA How SOLAR

Una Empresa Sigdo Kopper
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Desde el centro de seccionamiento de la planta fotovoltaica sale un cableado
enterrado que lleva la energía generada por la planta al interruptor de entrada del
transformador de poder en el centro de transformación, dicho transformador eleva
la tensión a 66 kV para adecuarla a los requerimientos de la red de distribución
eléctrica, en este caso se utilizara una línea 66 kV propiedad de Arica Genaration
1 Ltda.

A la entrada del punto de conexión previsto en 66 kV se colocará el contador de
energía que se encargará de realizar las mediciones de energía consumida y
entregada a la red de distribución, el contador será del tipo bidireccional. Los
contadores se ajustaran a la normativa metrológica vigente y su precisión tales
que corresponda con el tipo y clase requerida. Los contadores deben llevar lectura
remota por lo que van conectados a un MODEM u otro mecanismo de transmisión
de datos remotos.

Entre el transformador y de línea distribución irán instalados el seccionador,
interruptor de corte (switchgear) y las protecciones adecuadas.

Para la conexión de la estación de enlace con la línea de 66 kV va instalado un
pórtico de entrada al que se conectan los cableados desnudos aéreos que unen la
estación con la línea.

En el lado de alta de 66 kV se colocan los transformadores adaptadores de
tensión y corriente para el contador de medida y los transformadores de corriente
de protección del lado de alta. En el lado de baja también van instalados los
transformadores de corriente para la protección. Tanto en el lado de alta como de
baja del transformador se colocan autoválvulas de protección contra sobre
tensiones. La malla de tierras con sus picas de tierras y el vallado perimetral del
centro para evitar la entrada de personas ajenas al centro son los otros elementos
importantes. Debajo del transformador va un foso para recogida de aceite. La
estación de enlace dispone de espacio libre para posibles ampliaciones.

Dentro del área de la subestación irá un edificio prefabricado en cual irán
instalados el centro de seccionamiento de los cables de llegada de 23 kV desde
las casetas de los inversores así como un transformador de pequeñas
dimensiones de 300 KVA con sus protecciones para dar alimentación a los

SK ECSLOGIA How SOLAR

32

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

servicios auxiliares de la estación de enlace y de la planta fotovoltaica. Dentro del
edificio prefabricado también se encontraran instalados el interruptor de entrada
del transformador, los equipos de protección y control, relés de protección,
comunicaciones, armarios de distribución de equipos auxiliares y alimentación de
emergencia de la subestación, sistema de monitorización y scada, contador,
equipos de seguridad y otros.

1.6.9 Camino de Acceso.

Se considera la habilitación de un camino permanente de acceso a las obras del
proyecto, de una longitud aproximada de 40 metros. El ancho de la superficie a
intervenir por la construcción de este camino será de aproximadamente 10 metros
(doble vía).

Se construirán 10 metros de pavimento desde la conexión con la ruta A19 ,el resto
será de material tipo base precribado hasta el portón. El proyecto de conexión de
la vía de acceso con la carretera, será desarrollado de acuerdo con la normativa
vigente.

La ruta de acceso a la planta será por Ruta A-19.

33

SK ECSLOGIA "SKY SOLAR

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

1.6.10 Base de Seguidores.

Cada panel fotovoltaico contará con una base de anclaje. Para una sujeción más
firme, este anclaje lleva enterrado dos cilindros en cada una de las zapatas. Sobre
esta base, se instalarán los seguidores del panel.

La estructura seleccionada para optimizar la producción de la planta y el espacio
será un seguidor de tipo mono axial con eje en situación Norte-Sur en disposición
horizontal. Así, la función de la estructura será no sólo la de brindar sujeción y
apoyo a los paneles fotovoltaicos, sino también la de orientarlos en todo momento
hacia la situación cenital del sol de modo que los rayos solares incidan de la forma
más perpendicular posible, mejorando así la producción alrededor de un 27%. Los
sistemas de seguimiento solar utilizan un sistema de seguimiento mediante un
PLC en el cuál se realizan los cálculos astronómicos de la posición exacta del sol
en base a la hora y fecha actuales, dependiendo de la ubicación geográfica del
seguidor.

La estructura será de robusta construcción estando formada por un eje con
orientación N-S con una inclinación igual a 0” (disposición horizontal) anclada
firmemente al terreno mediante cimentación o pivotes, y que gira en torno a dicho
eje mediante un mecanismo de orientación que fija la normal del plano de los
módulos a un ángulo igual al meridiano solar, de forma que la radiación íncide de
forma casi normal a los paneles.

+  Diseñados y analizados por elementos finitos con las cargas y coeficientes especificados
en el eurocódigo.

SK ECSLOGIA How SOLAR *

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

CARACTERÍSTICAS TÉCNICAS

a 12000 .
» | | a
Al | | l
8 i | >
Al | '
í D T
1
l /
04 A
?
$
$ y AN
Y o ET e /
$ 8 | o
19) N
$ y N
A, E 9 A,
/ AIN Q $4 S y WN
ES

Seguidor Cenital (como referencia).

SK ECSLOGIA How SOLAR *

Sigdo Kappers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”
1.6.11 Canalización de Cables.

Los cables utilizados cumplirán con la normativa vigente NCH 4/2004 8.1, en
cuanto a aislamiento y grado de protección:

+ Tipo: RV-K 0.6/1 KV Cu
+ Aislamiento: XLPE (polietileno reticulado)

Los cables utilizados para la interconexión de los módulos fotovoltaicos en cada
uno de los seguidores estarán protegidos contra la degradación por efecto de la
intemperie: radiación solar, UV, y condiciones ambientales de elevada temperatura
ambiente.

El cableado entre las cajas de conexiones y los seguidores se efectuará mediante
cable flexible y de longitud adecuada para disminuir la caída de tensión, perdidas y
que no exista peligro de cizalladura. Las cajas de conexionado tipo Combiner box
y Main box, utilizadas en el campo fotovoltaico tendrán una protección intemperie
IP 65, serán de chapa de acero con tratamiento anticorrosión. Cada caja
dispondrá de fusibles, estará diseñada para 8 entradas con los correspondientes
terminales de desconexión para la conexión de los polos.

3 Cableado en Corriente Continúa

El cableado en corriente continua se realizará en superficie de forma integrada en
la estructura del seguidor, desde los módulos hasta la Combiner box a la
intemperie, desde la Combiner box hasta la Main box y desde la Main box hasta el
inversor, enterrados y dentro de un tubo de paso de cables, sobre la superficie
donde se enterrarán los conductores no habrá ningún tipo de construcción,
edificación, etc. temporal o permanente. Los cables de cada polo (positivo y
negativo), se conducirán de manera independiente.

36

SK ECSLOGIA How SOLAR

Una Empresa

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW"
3 Cableado en Corriente Alterna

El cableado en corriente alterna en baja tensión se ejecutará enterrados en el
terreno y protegidos con tubos de paso de cables. De acuerdo a la NCH 4/2004
8.2.13.1, las zanjas para el cableado directamente enterrado en baja tensión se
ejecutarán con una profundidad de 0,50 m y en zonas de tránsito de vehículos
0,80 m. Se asegurará en todo momento que el cable quede correctamente
instalado sin haber recibido daño alguno y que se ofrezca seguridad frente a
excavaciones realizadas por terceros siguiendo las instrucciones que se describen
a continuación:

El lecho de la zanja que va a recibir el cable será liso y estará libre de aristas,
cantos, piedras, etc. En el mismo se dispondrá de una capa de arena de río lavada
de 10 cm. de espesor mínimo sobre la que se colocará el cable. Por encima del
cable irá otra capa de arena de 10 cm. de espesor. Ambas capas cubrirán la
anchura total de la zanja, la cual será suficiente para mantener 5 cm. entre los
cables y las paredes laterales.

Por encima de la arena se colocara una capa de mortero de cemento coloreado de
0,10 m de espesor. Se colocará una cinta de señalización que advierta la
existencia del cable eléctrico para baja tensión. La distancia mínima al suelo será
de 10 cm. y a la parte superior del cable de 25 cm.

Sobre la superficie donde se enterrarán los conductores no habrá ningún tipo de
construcción, edificación, etc. temporal o permanente.

Las instalaciones se realizarán teniendo en cuenta la normativa aplicable NCh.
Elec. 4/2003, NSEG 5 E.n. 71 y a las normas a las que hacen referencia.

3 Media Tensión de 23 kV.

La salida de los transformadores de 1 MVA instalados en las casetas de los
inversores de 500 kW, se unirán a la siguiente, y así sucesivamente hasta unir
todas las salidas de los transformadores instalados haciendo un anillo, los

37

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

extremos de las 2 últimas salidas conectas se llevan a la entrada del centro de
seccionamiento de 23 kV.

Los cableados irán enterrados y se evitará en lo posible hacer cruzamientos entre
dichos cableados y los de baja tensión.

PAZ

Del centro de seccionamiento sale un único cableado en 23 kV que se dirige al
interruptor del lado de 23 kV del transformador. El tendido será subterráneo y se
realizará de acuerdo a las Normas NSEG E.n. 71, capítulo VII “Canalizaciones
subterráneas” y normas asociadas.

SK ECSLOGIA How SOLAR *

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1.6.12 Obras Temporales.

Es importante aclarar que en general, los terrenos no requieren de ninguna
preparación ni compactación previa. Se mantendrán tal cual están en su estado
natural. Las áreas intervenidas son donde van las bases de anclaje de hormigón
sobre los cuales se sostienen la estructura que soporta los paneles solares, las
casetas de los inversores y los transformadores, el centro de enlace a la línea y el
edifico donde se ubicará la sala de control de la planta con sus servicios auxiliares.

Las bases de los anclajes no tienen más de 60 cm. de diámetro y la distancia
entre una base y la otra es de más de 3 metros, la central fotovoltaica se adapta a
la topología del lugar donde se instala. Por lo mismo, incluso donde pueda existir
vegetación la intervención de la misma siempre será menor.

Para la construcción del proyecto se contempla la ejecución de las siguientes
instalaciones y obras temporales:

3 Instalaciones de faenas.

3 Alimentación eléctrica a faenas.
Acopios provisorios.

Acopio de Disposición Final.

a) Instalaciones de faenas

Se contempla la instalación de faenas para la fase de construcción. La plataforma
de terreno utilizada tendrá una superficie máxima de 1,5 ha. Se utilizará esta
superficie para instalar oficinas, bodegas y talleres. Estas instalaciones serán del
tipo modulares móviles, tipo conteiner. Se habilitarán zonas cercadas destinadas
al almacenamiento de residuos sólidos no peligrosos provenientes de la etapa de
construcción. También se habilitará un recinto cercado con los equipos del
suministro de energía eléctrica para la faena y lugares para estacionamiento de
vehículos, maquinarias y equipos de construcción.

En los frentes de trabajo habrá temporalmente baños químicos portátiles con
lavamanos incluidos, los que se calcularán según lo establecido en los artículos

SK ECSLOGIA

loop
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

23 y 24 del D.S. N” 594/99 del Ministerio de Salud. El servicio de instalación y
mantención de los baños químicos en los frentes de trabajo será contratado a una
empresa autorizada por la SEREMI de Salud de la Región.

Para la etapa de construcción, el personal será transportado en buses a la obra y
se les proporcionara colaciones preparadas en potes desechables, mientras que el
agua potable será suministrada en bidones por una empresa sanitaria de la
Ciudad de Arica, contando con la autorización de SEREMI de Salud de la Región.

b) Acopios Provisorios

Se habilitarán Acopios provisorios adicionales en las cercanías de las
instalaciones de faena secundarias, para disposición temporal de desechos que
serán retirados del emplazamiento de la planta y material proveniente del escarpe
y el material de excavación de tierra que no sea utilizado en los rellenos del
proyecto. La idea es volver a colocar en terreno el material removido,
reacomodándolo en el sitio de acuerdo al relieve del terreno, de manera que se
vea natural.

c) Disposición Temporal de Residuos Industriales Sólidos (RIS)

En la instalación de faenas se emplazará una Bodega de Acopio Temporal para el
correcto almacenamiento transitorio de residuos y desechos peligrosos
provenientes de la etapa de construcción.

Esta bodega cumplirá con todos los requisitos establecidos en la normativa
aplicable. Las principales características de esta instalación serán:

Tendrá una base continua, impermeable y resistente estructural y químicamente a
los residuos almacenados; Contará con un cierre perimetral de a lo menos, 1,80
m de altura, el cual impedirá el libre acceso de personas y animales.

Estará techada y protegida de condiciones ambientales tales como humedad,
temperatura y radiación solar;

40

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Tendrá un sistema colector de eventuales derrames, con una capacidad de
retención no inferior al volumen del contenedor de mayor capacidad ni al 20% del
volumen total de los contenedores almacenados; y

Contará con señalización de acuerdo a la Norma Chilena NCh 2.190 Of. 93,
versión 2003.

La bodega tendrá vías de escape accesibles, en caso de emergencia y contarán
con extintores de incendios cuyo tipo, potencial de extinción y capacidad en kilos
será según los materiales combustibles o inflamables que existan. El número total
de extintores, su ubicación y señalización dependerá del la superficie total a
proteger y se realizará de acuerdo a lo establecido en el DS. N* 594/99 Sobre
Condiciones Sanitarias y Ambientales Básicas en los Lugares de Trabajo y a las
normas pertinentes.

Estarán señalizadas con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos.

En conformidad a lo establecido por el D.S. N* 148/04 del Ministerio de Salud, se
solicitará a la Seremi de Salud de la Región de Arica la autorización de la bodega
para su funcionamiento.

1.7 Descripción de Componentes.
La etapa construcción tendrá un período de 6 meses.

Durante la construcción del proyecto se realizarán actividades como la
compactación del terreno de acceso natural, la habilitación del camino interno de
servicio, el transporte de materiales desde y hacia las faenas, la construcción de
plataformas, el montaje de los paneles y por último, la canalización subterránea
que dirigirá a la red de distribución.

A continuación se describe cada una de estas actividades:

41

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW"
1.7.6.1 Mantenimiento de Equipos.

El mantenimiento de los equipos de construcción se efectuará en la comuna de
Arica, en talleres que dispongan de los servicios requeridos, en caso de no existir,
se recurrirá a llevar los equipos a Iquique o al lugar más cercano donde esta
actividad se pueda realizar con las garantías oportunas.

Para el mantenimiento de la instalación está prevista en la instalación una caseta
en la se ubicará un puesto de trabajo de control de la planta con su sistema de
monitorización, una zona de almacenamiento de materiales y repuestos, y zona de
estar para el equipo de vigilancia y mantenimiento.

1.7.6.2 Abastecimiento de Insumos.
3 Energía Eléctrica

El proyecto contempla la utilización de un grupo generador, con una potencia de
15 kVA.

3 Agua Potable, uso Doméstico e Industrial.

Se requerirá de agua potable, de uso doméstico e industrial. Para el consumo de
los trabajadores se dispondrá de agua potable, según lo establece el D.S. N*594.
La cantidad total de agua potable a consumir variará en función del número de
trabajadores en la construcción de las obras. Esta agua será adquirida a una
empresa que cuente con la autorización de la SEREMI de Salud de la Región de
Arica.

El agua industrial será obtenida de proveedores que operen en la zona en que se
ubican las obras y transportada a las faenas por medio de camiones aljibe.

42

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”
= Áridos

Para el abastecimiento de áridos para los rellenos y hormigones, se reutilizará el
material obtenido de las excavaciones de las obras. El material adicional que se
requiera será adquirido a proveedores de la zona, a los cuales se les exigirá
disponer de los permisos correspondientes que le permitan la explotación de
yacimientos o canteras.

A priori no se contempla la necesidad de traída de áridos o material granular del
exterior para la construcción. En cualquier caso, si se requiriera, serán
transportados desde las plantas autorizadas hasta el sitio en camiones tolva,
cubiertos con lona para evitar la pérdida de polvo.

3 Hormigones

Los hormigones se adquirirán en plantas de la zona, por lo que será transportado
a la faena según se vaya requiriendo por el proyecto.

El hormigón será trasladado desde las plantas de hormigón al sitio en camiones
cementeros.

3 Ejecución de Escarpes.

Aunque no se prevé un gran número de movimiento de tierras, el material de
escarpe que se obtenga, se llevará a un acopio provisorio. Este material se
reutilizara en el área del proyecto para realizar las restauraciones necesarias de
las áreas ocupadas temporalmente en la construcción de las obras, caso contrario
se dispondrá su transporte a botaderos autorizados en la ciudad de Arica.

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

1.7.6.3 Movimientos de Tierra.

Los principales movimientos de tierra se realizarán en las siguientes obras:

VOLUMEN TOTAL

EXCAVACION CANTIDAD POR EXCEDENTE
F.C.
(ESPONJAMIENTO)

Zanjas a Casetas 18.000 21.600 10.800 10.800
Inversores
Zanjas de Media 1641 1953 985 985
Tensión (23 kV)
Excavación Casetas 512 614 102
inversores
Excavación Caseta 9,6 11,5
control
Cimentaciones 8704 10445 10445
Seguidores
Mallas de tierra 146 175 104 71
Cierre Perimetral 37 44,5 10,75
Alumbrado 107 129 64,5 64,5
Perimetral
Centro de Enlace 259 311 7,6 303,3

Para las excavaciones de tierra, incluido el escarpe, se utilizarán moto
niveladoras, cargadores, excavadoras y retroexcavadoras.

El volumen total corregido por factor de esponjamiento es de aproximadamente
35.283 m3. Aproximadamente 11.961 m3 será recuperado y reutilizado para
relleno de fundaciones. El material restante 22.782 m3 será depositado en el
vertedero municipal correspondiente.

44

SK ECSLOGIA How SOLAR

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

1.7.6.4 Limpieza del Terreno.

Con anterioridad a la etapa de construcción se realizará una limpieza del terreno,
dado que en la actualidad, debido a la cercanía de la zona con Arica, en el terreno
hay basura de todo tipo, como envases de vidrio, bolsas y envases plásticos., la
cual deberá ser retirada por una empresa con autorización correspondiente.

1.7.6.5 Oficina

Se instalara un contenedor de 8x3 m de superficie, acondicionado con baño y
espacios de trabajo para la función de centro de control y monitoreo. En la figura
adjunta puede verse un modelo de oficina similar al que se instalará (junto al
container de bodega de almacenamiento).

Bodega de Almacenamiento y Oficina

Además, se instalarán en la faena contenedores acondicionados como comedores
para las personas que trabajaran en la obra, el cual cumplirá con lo estipulado en
el Artículo 28 del DS N* 594/99 Sobre Condiciones Sanitarias y Ambientales
Básicas en los Lugares de Trabajo.

SK ECSLOGIA How SOLAR *

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW"
1.7.6.6 Bodega de Almacenamiento.

Se tiene contemplado una Bodega para el almacenamiento de residuos y
desechos peligrosos provenientes de la etapa de operación.

Se instalará un conteiner de 8x3 metros, acondicionado como bodega para el
almacenaje de repuestos.

El terreno será cerrado, con restricciones de ingreso.

La bodega contara con un sistema recolector frente a eventos de derrames, este
recolector contara con una capacidad de retención no inferior al volumen del
contenedor de mayor capacidad ni al 20% del volumen total de los contenedores
almacenados. La bodega tendrá piso continuo impermeable, resistente a los
residuos que se almacenaran, cumpliendo con todos los requisitos establecidos en
la normativa que aplica

La bodega contara con vías de escape accesibles, en caso de emergencia y
contarán con extintores de incendios cuyo tipo, potencial de extinción y capacidad
en kilos será según los materiales combustibles o inflamables que existan. El
número total de extintores, su ubicación y señalización dependerá del la superficie
total a proteger y se realizará de acuerdo a lo establecido en el DS. N” 594/99
Sobre Condiciones Sanitarias y Ambientales Básicas en los Lugares de Trabajo y
a las normas pertinentes.

Estarán señalizadas con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos.

Se solicitará a la Seremi de Salud de la Región de Arica la autorización de la
bodega para su funcionamiento, según lo que indica el D.S. N” 148/04 del
Ministerio de Salud.

46

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

1.7.6.7 Construcción de Plataformas

Se construirá en el terreno los pilotes para el montaje de los seguidores, se hará
una perforación donde será colocado un tubo de acero galvanizado en el cual se
verterá el concreto para formar el pilote. Luego se procede a montar la estructura
denominada seguidor (donde se montan los módulos solares) sobre los pilotes.

Se construirá la base para el montaje de 15 casetas prefabricadas, cuyas
funciones serán albergar 2 inversores y un transformador de 1 MVA. Cada caseta
tendrá aproximadamente las siguientes dimensiones: 8,7 x 3,1 m. de superficie.
Para el centro de seccionamiento de 23 kV, se realizará una base aproximada de:

4,8 x 2,6 m. de superficie.

1.7.6.8 Cierre Perimetral

El cierre perimetral, estará compuesto por una malla de alambre hexagonal
galvanizado recubierta de PVC, que tendrá una altura de 2 metros
aproximadamente, total 4.900 metros, similar al mostrado en la figura adjunta:

DETALLE CEL CERCADO
PERINETRAL

SK ECSLOGIA SKY SOLAR

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1.7.6.9 Transporte.

Las actividades que involucran el transporte de personal, combustibles, insumos,
sustancias peligrosas, transporte de residuos sólidos y/o carga en general, serán
ejecutadas por terceros, no formando parte de este proyecto.

La Empresa contratada para los fines de transporte, informará mediante informe
técnico, en un plazo no superior a 7 días hábiles todos los antecedentes de
accidente en el caso que lo hubiere, a la Secretaría Regional Ministerial de
Transporte y Telecomunicaciones o a la autoridad correspondiente.

El flujo de camiones y frecuencia desde origen a destino, estará compuesta por:

3 190 camiones con módulos solares desde el puerto de Arica a la obra, a
razón de 10 camiones diarios durante 18 días.

3 Seguidores, 210 camiones desde el puerto de Iquique a la obra, a razón de
9 camiones por día durante 7 días Inversores.

3 Combiner 3 camiones desde el puerto de Arica a razón de 3 camiones por
día.

3 Hormigón 509 camiones de hormigón desde empresas en la zona de Arica,
a razón de 12 camiones diarios durante 55 días.

3 Transformador de poder, 1 camiones desde Arica o Iquique

3 Edificio de control subestación, 1 camiones desde Arica o Iquique

3 Seccionadores, interruptor, aisladores varios, 2 camiones desde Arica o
Iquique

3 Caseta de inversores y transformadores. 18 camiones desde Arica a razón
de 2 camiones diarios durante 9 días.

3 Conductores, 80 camiones desde Arica o Iquique a la obra, a razón de 10
camiones diarios por día durante 36 días.

3 Productos varios. 60 camiones (ferretería eléctrica, mecánica, etc.) desde
Arica, Iquique y Santiago de Chile.

3 Edificios pre fabricados panta, 3 camiones desde Arica o Iquique.

SK_ECSLOGIA How SOLAR *

Una En

Ko
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Todos los materiales y equipos transportados son de fácil cabotaje, por lo que se
trasladan dentro de contenedores. No se requiere ninguna medida ni vehículo
extraordinario para el traslado hacia el lugar de la obra No existe traslado de
combustibles o sustancias peligrosas.

Se aclara a la autoridad que se informará a la llustre Municipalidad de Arica ante
cualquier incidente que se origine producto de la ejecución del proyecto.

1.7.6.10 Caminos.

En el interior de la planta se preparan viales para poder realizar tanto la
construcción como para la operación y mantenimiento de la planta. Los caminos
se realizaran por compactación y adecuación del terreno.

Los caminos serán de un ancho suficiente como para que pueda circular un
vehículo de carga para transportar los componentes de la planta. Los caminos se
ubicarán entre las hileras de los paneles fotovoltaicos, las casetas de inversores
de los paneles, centro de seccionamiento, centro de enlace a red, caseta de
control, almacenamiento y por el perímetro del vallado.

1.8 Descripción de Etapa Operación

El proyecto contempla la producción de energía eléctrica mediante la
transformación de la energía fotovoltaica en eléctrica, con una potencia pico de
16,145 MW pico y de 15 MW nominales. La generación y entrega de energía se
producirá en las horas solares que variara en función del mes y día del año. El
resto del tiempo la planta tendrá una alimentación auxiliar de una potencia de 300
KVA para mantener operativas las instalaciones de seguridad, iluminación,
comunicaciones y otros básicos de la planta y la instalación de enlace a red
eléctrica.

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1.8.1 Contratación de mano de obra

Durante esta etapa se estima una generación de 6 puestos de trabajo, directos y
permanentes.

Los horarios de trabajo serán en turnos de 8 horas diferenciados por las
actividades a realizar tanto de día como de noche.

Se capacitara al personal con el fin que los trabajos ejecuten sus trabajos en
debida forma, siendo mano de obra local.

En la planta siempre estará disponible un equipo que realizara las actividades de
operación y mantenimiento de la instalación.

Las actividades para la operación incluyen entre otros:

La realización de las operaciones y estrategias que se incluyen los manuales,
instrucciones y procedimientos de operación de la planta de energía, todo ello de
conformidad con las recomendaciones de la empresa que han realizado la
ingeniería y la construcción, fabricantes de equipos y la documentación legal, y
además:

3 Los procedimientos de seguridad y las operaciones en caso de
emergencias y el plan de seguridad.

e

Procesos para el almacenamiento de los suministros y la evaluación de
su nivel.

Los procesos de respuesta rápida y la vigilancia de las instalaciones.
3 Operaciones de puesta en marcha y parada.

3 Los procedimientos de control y realización de informes.
Planificación de mantenimiento periódico actualizado.

3 Procedimientos para los servicios de primeros auxilios y las operaciones
en caso de muerte o lesión.

Procedimientos contra desastres naturales y contra incendios.

e

Control de materiales, suministros, consumibles y herramientas.

50

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

e

e

e

e

e

El mantenimiento de los caminos de acceso, senderos peatonales y
área de movimiento en la planta.

Coordinación de tiempo de inactividad de la planta de energía (incluidos
los descansos previstos).

Los suministros de electricidad según las instrucciones y los requisitos
de los contratos para el suministro de electricidad. Realización de la
operación de acuerdo a las normas pertinentes de la red eléctrica y de
acuerdo con las instrucciones del operador de la red.

Gestión de la seguridad de la planta de energía y las respuestas a las
situaciones de crisis.

Aplicación de los planes y programas aprobados para la operación de la
planta.

La gestión operativa técnica incluye entre otros:

Asegurar el funcionamiento diario, el mantenimiento y las reparaciones de la

planta.

Asegurar que todos los servicios de operación y mantenimiento de instalaciones
eléctricas se realizan de acuerdo con la legislación y las normas de las actividades
requeridas.

=

e

e

=

SK

Supervisión diaria en las 24 horas del día y de vigilancia de la planta
fotovoltaica.

Elaboración de informes diarios, mensuales y específicos definidos en la
operación.

Resolución de los daños causados en las plantas fotovoltaicas en un plazo
razonable, la programación y planificación de horarios.

Realización de los planes de mantenimiento.

51

ECS LOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1.8.2 Mantenimiento

El servicio de mantenimiento se divide en dos partes y depende de cuando el
mantenimiento se lleva a cabo: el mantenimiento planificado y el mantenimiento no
planificado.

Mantenimiento no planificado. Este mantenimiento se realiza cuando hay un
fallo o mal funcionamiento no detectados por mantenimiento programado, o se
produce un fallo o una avería repentinos y una acción se debe ser realizada
para resolver el problema. Cuando la producción y / o la seguridad de la planta
son afectados las acciones a tomar son de carácter inmediatas, el fallo o problema
detectado debe ser reparado lo más pronto posible de acuerdo a los
procedimientos de seguridad establecidos.

Mantenimiento planificado. Este mantenimiento se realiza de acuerdo con el
programa pre-establecido. Hay 3 tipos de mantenimiento planificado:

1.- Mantenimiento preventivo.
2.- Mantenimiento predictivo.
3.- Mantenimiento Correctivo.

Las tareas incluidas en el mantenimiento preventivo más importantes son las
siguientes:

La inspección visual y el estado general de la planta.

e

Inspecciones y comprobación de los sistemas de seguridad.

e

Revisión de cables y tubos de paso de cables.
Revisión soportes de los paneles y apriete los tornillos.

e

Revisiones de los seguidores solares.

e

Eliminación y pintado de la oxidación en las estructuras.

Limpieza de los paneles fotovoltaicos.

e

Análisis termográfico: paneles fotovoltaicos, equipos y componentes.

e

Reapriete de conexiones eléctricas.

e

Mediciones eléctricas.

52

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

0 060440440.

e

1.8.3

Medidas de aislamiento.

Prueba de las protecciones e interruptores.

Inspección de alta tensión y transformadores.
Inspección de inversores.

Revisiones y pruebas de comunicación.

Inspección de cableados en equipos.

Limpieza de polvo en la planta.

Rellenado de lubricaciones y reposición de consumibles.
Revisiones de equipos auxiliares e iluminación.
Revisiones a realizar por empresas autorizadas.

Mantenimiento no Planificado (correctivo 24 horas)

Se contará con personal capacitado el cual puede actuar ante algún tipo de
incidencias imprevistas, durante las 24 hrs. Este personal estará capacitado para:

000

e

Solución de cualquier incidencia extraordinaria.

Reparar averías de seguidores, sustitución de componentes, herrajes
Reparar averías de inversores, incluso sustitución parcial y total.
Reparar averías de celdas de Media Tensión (MT) incluido cable seco.
Reparar averías de Transformadores de potencia, incluso sustitución.
Maniobras de sustitución de fusibles, maniobras de intemperie.

Para determinadas tareas en las que se requiera el soporte técnico externo o
empresas autorizadas se realizarán los correspondientes contratos de
mantenimiento

SK

ECS LOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

1.8.4 Mantenimiento Preventivo y Limpieza.

El mantenimiento preventivo es el mantenimiento más importante, las tareas y
frecuencia de cada de tarea se define de acuerdo entre otras a las
recomendaciones de los fabricantes y experiencia, este mantenimiento puede

variar en función de los resul
la planta.

La limpieza es vital para e

ados obtenidos y a los cambios que puedan haber en

funcionamiento de las instalaciones, dado que la

instalación se encontrara en el desierto, el polvo y la arena son factores que
pueden provocar serias averías, este será unos las actividades desde el punto de

vista de mantenimiento a real

izar.

1.8.5 Vigilancia y Control de Accesos.

Esta actividad se realiza las 24 hrs. del día y corresponde principalmente a lo que

se detalla a continuación:

3 Control de entrada y
verificando que tanto
obra cumplen con la

salida (E/S) de personas, vehículos y materiales;
las personas como los vehículos que acceden a la
normativa dispuesta en materia de Prevención y

Seguridad Laboral y que así ha sido acreditado documentalmente.

e

Vigilancia: Prevención de actos vandálicos. Ejecución del protocolo de

alerta y seguridad diseñado ante cualquier eventualidad de riesgo para las
personas o la planta solar.

e

Cualquier otra función

asignada a la actividad de vigilancia.

1.8.6 Almacenaje de Materiales y Recambios.

Servicio de control y almacenaje de stock de materiales y recambios para la

planta.

Se contara con un vehículo para realizar el servicio ágilmente, en caso de requerir
algún tipo de repuesto en forme urgente.

SK ECSLOGIA

54

LÍ sor SOLAR
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Control de Material Entrada y Salida.
Elaboración de inventario.

Control de stock.

Gestión de pedidos a proveedores.
Elaboración de partes administrativos.
Registro.

1.8.7 Verificación y Puesta En Marcha Inicial (Actividad puntual y única).
Verificación de parámetros y puesta en marcha de los seguidores.

Pruebas finales de puesta en servicio de los seguidores, inversores,
transformadores y celdas.

Elaboración de los partes de alta en servicio.

Envío de datos.

1.8.8 Suministros de Insumos:
3 Agua

El agua para uso sanitario será provista por una empresa contratista de la Región
de Arica, a la cual se le exigirá el certificado de procedencia y calidad del agua
potable. Esta dotación se realizará a través de camiones aljibe.

Se utilizaran dispensadores de agua purificada destinada para la bebida de los
trabajadores. Estos dispensadores se obtendrán desde la ciudad de Arica por una
empresa contratista autorizada por la SEREMI de Salud de la Región de Arica, a
la cual se le solicitará el certificado de calidad y su procedencia.

55

SK ECSLOGIA How SOLAR

Una Empre

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Se estima durante esta etapa una demanda de 100 litros de agua por persona al
día, esta deberá cumplir con los parámetros de la NCh N” 409 Of 2005, Agua
Potable.

En cuanto a la limpieza de los módulos se realizará con una periodicidad
mensual, mediante un método "en seco", consistente en retirar el polvo mediante
un medio mecánico, utilizando un cepillo de cerdas sintéticas (tipo escobillón).

La limpieza en húmedo sólo se realizará puntualmente cuando se encuentren
excrementos de pájaros, muy poco frecuentes dada la escasa población en la
zona, y se realizará con poca cantidad de agua con detergente biodegradable.

Una vez al año se realizará una limpieza con agua con detergente biodegradable,
antes del período de menor insolación, el invierno.

3 Energía eléctrica

Para la Operación de la planta fotovoltaica en funcionamiento normal de
generación de energía, la energía necesaria para alimentación de los servicios
auxiliares e iluminación, se tomará de un transformador de servicios auxiliares que
se conectará a la línea de 66 kV.

Insumos para la operación

El insumo principal que se utilizará en esta etapa son los aceites lubricadores. Los
demás insumos corresponden a repuestos en forma eventual, los que serán
requeridos por mantenimiento.

1.9 Descripción de etapa de Desmantelamiento.

Se estima que la vida útil del proyecto sea por un período mínimo de 25 años.
Producto de las características de este tipo de plantas se espera que se extienda
el periodo de 25 años ya que se contara con una manutención periódica muy
estricta y a la vez se incorporara innovaciones tecnológicas.

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Se cumplirán todas las exigencias legales y ambientales vigentes en caso que
fuese necesario una etapa de abandono del proyecto.

Dado las características de la planta y la poca afección sobre el suelo, el lugar
quedara tal como se encontró en su estado inicial, sin las basuras con que cuenta
el terreno actualmente.

57

SK ECSLOGIA How SOLAR

Una En

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

2. GENERACIÓN DE EMISIONES, DESECHOS Y EFLUENTES.

Se presentan las emisiones, efluentes y desechos que el proyecto generará y el
manejo que se les dará en la etapa de Construcción y Operación.

2.1. Ruido Etapa Construcción
El proyecto estará emplazado en un área rural, a 26 Km. de la Ciudad de Arica,

aproximadamente no se genera ningún ruido a niveles perniciosos ni molestos a la
salud en la fase de explotación.

El ruido proveniente de esta etapa corresponde a:

e

Acopio de materiales.

e

Movimiento de tierra.

e

Transporte de materiales.

e

Movimiento de maquinaria liviana y pesada.

e

Excavaciones.

e

Funcionamiento de compresores y pequeños generadores.

e

Corte, biselado, esmerilado y soldaduras.

Sin perjuicio de esto, para el control del ruido se aplicarán como medidas
generales el mantenimiento periódico de equipos y maquinarias.

El Proyecto en su etapa constructiva cumplirá con los niveles máximos permitidos,
según lo establece la Norma de Emisión de Ruidos Molestos Generados por
Fuentes Fijas, D.S. N* 146/97, del Ministerio Secretaría General de la Presidencia.

El sistema de generación de energía eléctrica fotovoltaica no genera ruido ni
contamina, ya que no funciona con motores ni utiliza combustibles, no produce
ningún tipo de polución ni partículas que contaminen el aire o el agua.

SK ECSLOGIA How SOLAR *

Una Empresa

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

2.2 Residuos líquidos

2.2.1 Etapa de Construcción aguas servidas domésticas

Es importante indicar que el personal será transportado en buses a la obra y se les
proporcionara colaciones preparadas en potes desechables.

Se utilizaran baños químicos portátiles con lavamanos incluidos, los que serán
instalados en los frentes de trabajo siendo operados por una empresa que cuente
con todos los permisos que corresponden al traslado y la disposición final de los
residuos líquidos.

En este sentido, durante la etapa de construcción se procederá según lo estipula
la normativa aplicable, a lo siguiente:

Se acreditara la empresa que realizara los trabajos de retiro y disposición de los
residuos líquidos domésticos ante la Autoridad Sanitaria local.

Se tendrá especial cuidado en mantener en la faena una copia del contrato vigente
y registro de los puntos autorizados para el vertimiento de los residuos.

Se efectuaran mantenciones de los baños químicos dos veces por semana al
menos, cumpliendo con todos los puntos referidos al control de las aguas servidas
indicadas en el D.S. N* 594/00 del MINSAL.

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

2.2.2 Etapa de Operación

En cuanto a la etapa de operación, el caudal a tratar será de alrededor de 0,7
m3/día para un total de 6 trabajadores y considerando una dotación de 100
L/pers/día.

El valor característico de las aguas servidas corresponde a la siguiente tabla:

PARÁMETRO UNIDAD VALOR
pH -log(H*) 6.0-8.5
Temperatura 50] 35
Sólidos Suspendidos mg/lt 80
Totales
Aceites 4 Grasas mg/lt 20
DBO5 mg/lt 35
Fóstoro Total mg/lt 10
Cloruros mg/lt 400
Nitrógeno Total Kjeldahl mg/lt 50
Coliformes Fecales NMP/100m! 1x10*

Para esta etapa se utilizará una planta de tratamiento de las aguas servidas,
basado en un sistema central del tipo biológico.

El sistema propuesto permite realizar el tratamiento de las aguas servidas
mediante tres etapas:

+ Tratamiento Primario (físico): Las partículas pesadas se depositan en el fondo
para formar barros y las más ligeras y las grasas, permanecen en suspensión o
flotando.

+ Tratamiento Secundario (biológico): El tratamiento se proporciona mediante
difusión de aire por medios mecánicos en el interior del estanque. Durante el
tratamiento los microorganismos forman flóculos los que posteriormente se dejan
sedimentar en un tanque de clarificación. El sistema básico comprende un tanque
de aireación y un tanque de clarificación, por los cuales se hace pasar los lodos
varias veces. Los dos objetivos principales del sistema de lodos activados son (1?)
la oxidación de la materia biodegradable en el tanque de aireación y (2%) la
floculación que permite la separación de la biomasa nueva del efluente tratado.
Este sistema permite una remoción de hasta un 90% de la carga orgánica.

60

SK ECSLOGIA How SOLAR

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

+ Tratamiento Terciario (químico): El agua tratada biológicamente pasa
finalmente por una etapa de desinfección que permite su sanitizado. Esta
desinfección, si bien no convierte el agua en potable, reduce en gran medida la
cantidad de coliformes fecales aún presentes en el agua en esta etapa (hasta 4
niveles exponenciales). La desinfección se realiza mediante contacto con pastillas
de Hipoclorito de Calcio (cloración). Así mismo, y para evitar el exceso de cloruros
en el efluente de acuerdo a la normativa, siempre que sea necesario, se
adicionarán pastillas de Bisulfito de Sodio encargadas de la decloración por
contacto. El servicio de retiro de lodos generados en las etapas primaria y
secundaria se efectuará mediante transporte autorizado para tales efectos, para
su posterior disposición en lugar también autorizado. El efluente ya tratado tendrá
como disposición final el subsuelo, considerando para esto la instalación de un
pozo absorbente.

2.2.3 Emisiones Atmosféricas.

Durante esta etapa del proyecto es donde se incrementara el material partículado
en suspensión, debido a los movimientos de tierra, movimiento de maquinarias,
camiones, vehículos menores y en las actividades de carga y descarga de
materiales en los frentes de trabajo, ver anexo N” 4 Estudio de emisiones
atmosféricas.

El área del Proyecto, presenta buenas condiciones de ventilación, permitiendo la
dispersión y desplazamiento de los contaminantes. Estas emisiones son de
escasa magnitud y fundamentalmente se mitigarán con un manejo adecuado en
los lugares de movimiento de tierra y la utilización de implementos de protección
por parte del personal a cargo de la obra. Para el traslado del material las áreas de
tránsito serán regadas.

61

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW"
2.2.4 Etapa Construcción
Emisiones Generadas por Vehículos

De ser necesario y con el fin de mitigar las emisiones generadas por el tránsito de
vehículos, se tomaran las siguientes medidas preventivas:

Sólo se utilizarán vehículos que cumplan la legislación vigente, vigilando que
cumplan los niveles de emisiones permitidos por la legislación ambiental vigentes,
ver anexo N*5 Estudio de Estimación de Emisiones.

Durante el tránsito por caminos no pavimentados se dispondrán velocidades
máximas que no generen mayores impactos por material partículado (20 Km/hr
como velocidad máxima.)

Para el transporte de materiales estos se realizarán con tolva cubierta,
impermeable y sujeta a la carrocería, además el material será trasportado
previamente humedecido.

Se regará constantemente el área de tránsito para minimizar la generación de
material partículado, esto en los caminos no estabilizados.

Cuando se deba acopiar material que pueda desprender polvo este se mantendrá
humectado.

2.2.5 Etapa Operación

Es importante señalar que el sistema de generación de energía eléctrica no
contamina, ni utiliza combustibles, no produce ningún tipo de polución ni partículas
que contaminen el aire o el agua.

62

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”
2.2.6 Residuos Sólidos

Se generarán tres tipos de residuos sólidos: domésticos, inertes y peligrosos. Es
importante indicar que los residuos derivados de la construcción no son en sí
residuos industriales, dado que corresponden a obras de construcción transitoria.

2.2.7 Etapa Construcción

Principalmente los residuos domésticos generados durante la construcción del
proyecto corresponden al consumo de alimentos, restos de envoltorios de papel,
plástico, cartón y otros insumos inertes de oficinas. Se tiene pronosticado una
generación 1,26 toneladas mensuales de basura doméstica (1 Kg./persona/día),
ya que trabajarán 60 personas en promedio al mes durante 21 días hábiles.

Se adoptaran las medidas necesarias para controlar la proliferación de Los
residuos generados serán recolectados desde la faena por una empresa que
cuente con autorización sanitaria, transportándolos a un relleno sanitario local
autorizado por la autoridad sanitaria local, esta empresa deberá contar con todos
los permisos correspondientes.

Todo lo anterior será informado al Servicio de Salud de la Región de Arica,
mediante el envío de la constancia de los servicios realizados.

Además, se promoverá que en los lugares de trabajo se mantengan buenas
condiciones de orden, limpieza e higiene, especialmente en los sectores donde se
ubiquen los contenedores para la disposición temporal de los residuos
domiciliarios.

63

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”
Residuos sólidos industriales

Los residuos en esta etapa corresponderán, principalmente, a restos de materiales
de la construcción, montaje y desmontajes, estos se compondrán de residuos
Industriales no peligrosos y de residuos sólidos peligrosos.

Los residuos Industriales no peligrosos, corresponderán mayoritariamente a
escombros, chatarra y producto del desmontaje de equipos. Entre otros desechos
se generaran maderas, hormigones sobrantes, despuntes de cables.

Con respecto a los residuos sólidos peligrosos, se estima una baja generación de
estos correspondiente principalmente de restos de pinturas, disolventes y aceites.

Por otra parte los móviles involucrados en la construcción se les realizarán la
mantención de estos fuera de las instalaciones de construcción.

Los escombros que pudieran generarse, serán trasladados por una empresa que
cuente con la Autorización Sanitaria y dispuestos finalmente en un lugar habilitado
para la disposición final de escombros, se consultara previamente al
Departamento de Aseo y Ornato de la llustre Municipalidad de Arica.

Se contempla almacenar temporalmente los residuos con características de
peligrosos industriales en bodega de acopio, esta bodega estará en conformidad
con el Decreto Supremo N*148/2001 del Minsal

Los residuos serán retirados desde la faena por alguna empresa aprobada por la
Autoridad Sanitaria, cumpliendo con las disposiciones legales aplicables, para el
transporte, tratamiento y disposición final de materiales residuales con las
características mencionadas.

64

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

2.2.8 Etapa Operación.

En cuanto a los Residuos Domésticos se pude indicar que estos provendrán
principalmente por el consumo de alimentos, papel, cartón y otros insumos de
oficina. Se estima que se generarán 0.21 toneladas mensuales de basura
doméstica ya que se trabajara los 7 días de la semana con un total de 7 personas.

Los residuos generados en la etapa operación serán recolectados desde la faena
por una empresa que cuente con autorización sanitaria, transportándolos a un
relleno sanitario local autorizado por la autoridad sanitaria local, esta empresa
deberá contar con todos los permisos correspondientes.

Todo lo anterior será informado al Servicio de Salud de la Región de Arica,
mediante el envío de la constancia de los servicios realizados.

En cuanto a los residuos generados producto de las actividades de mantenimiento
y limpieza de las instalaciones del proyecto se generarán 0,2 tn/año de residuos
peligrosos, los que se compondrán mayoritariamente de restos de aceites y
lubricantes que serán manejados de acuerdo al D.S. 148/04 del Minsal, y serán
mantenidos temporalmente en la bodega de almacenamiento, para su transporte a
disposición final por empresa autorizada, en conformidad a la normativa aplicable
(D.S. N* 148/04 del Minsal).

65

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

3. ANTECEDENTES QUE JUSTIFICAN LA PRESENTACIÓN DE
UNA DECLARACION DE IMPACTO AMBIENTAL.

3.1 Antecedentes que acreditan el cumplimiento de la Normativa Ambiental.

El presente capítulo indica que el presente documento debe contener los
antecedentes necesarios para determinar si el impacto ambiental que generará o
presentará el Proyecto o actividad se ajusta a las Normas ambientales vigentes y
que éste no requiere de la presentación de un Estudio de Impacto Ambiental, de
acuerdo a lo dispuesto en la Ley 19.300/1994, Bases Generales del Medio
Ambiente y la Ley N* 20.417 del 26 de Enero del 201 0, que modifica la Ley
19.300, ambas del Ministerio Secretaría General de la Presidencia y su
Reglamento.

A continuación se presenta un cuadro donde se señala la Normativa Ambiental
Aplicable al Proyecto y las medidas asociadas para su cumplimiento. Para cada
una de las normas identificadas como aplicables al proyecto, se señala la materia
regulada del proyecto en que se genera el impacto o efecto ambiental. Así mismo,
se señala su nombre, fecha de publicación, el ministerio o repartición del cual
emanó y su ámbito de aplicación territorial. Luego se presenta una breve
descripción del contenido de la norma y la acreditación del cumplimiento de las
disposiciones contenidas en ella. Finalmente, se identifica el organismo, servicio o
institución que de acuerdo con la normativa resulta competente para fiscalizar el
cumplimiento de las exigencias establecidas en cada una de las normas

SK_ECS LOGIA How SOLAR %

do Kapo
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

Normativa de Carácter General

NORMATIVA

MINISTERIO

Cons Política de la republica de Chile de 1980
Aprobado por D.S. N* 1.150/80 el 21 de Octubre de 1980

Ministerio del Interior

MATERIA REGULADA

Asegura a todas las personas “el derecho de vivir en un medio
ambiente libre de contaminación” y establece que”Es deber del
Estado velar para que este derecho no sea afectado y tutelar la
preservación de la naturaleza.

La ley podrá establecer restricciones especificas al ejercicio de
determinados derechos o libertades para proteger el medio
ambiente”. Por otro lado, cualquier restricción a los derechos o
libertades consagrados en la Constitución sólo puede ser
realizada por la ley teniendo siempre presente la garantía del
artículo 19, numero 26 de la misma Constitución que establece
que ni aun por este medio los derechos pueden ser afectados en
su esencia, ni imponer condiciones, tributos o requisitos que
impidan su libre ejercicio.

Relación con el Proyecto

El proyecto se desarrolla en territorio perteneciente a la
Republica de Chile.

Cumplimiento

El proyecto se ajusta a las disposiciones constitucionales,
ejercicio de los derechos y cumple las obligaciones que le
corresponden y respeta las normas legales que regulan la
actividad económica bajo evaluación ambiental

FISCALIZACIÓN

La fiscalización es ejercida por los órganos de la Administración
del Estado con competencia ambiental en el ámbito propio de sus
atribuciones sectoriales, así como de las obligaciones surgidas
de la resolución o calificación ambiental, en tanto que la
aplicación de sanciones por infracciones a esta resolución, así
como la normativa ambiental , corresponde a la CONAMA

SK ECSLOGIA

Una Empresa Sigdo Koppers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

NORMATIVA Ley N* 19.300/94 sobre Bases Generales del Medio Ambiente 09 de
marzo de 1994

MINISTERIO Ministerio Secretaria General de la republica

MATERIA REGULADA Establece derecho a vivir en un medio ambiental libre de
contaminación, la protección del medio ambiente. La preservación
de la naturaleza y la conservación del patrimonio ambiental.
Además, establece las condiciones generales del Sistema de
Evaluación de Impacto ambiental aplicable a los proyectos,
ampliaciones de estos o actividades susceptibles de causar
impacto ambiental en alguna de sus fases.

RELACIÓN CON EL El proyecto “Planta Solar Fotovoltaica Arica l”, ingresara al

PROYECTO sistema de Evaluación de Impacto ambiental

CUMPLIMIENTO Se ingresa al Sistema de Evaluación de Impacto Ambiental
mediante la presentación de una Declaración de Impacto Ambiental

FISCALIZACIÓN La fiscalización es ejercida por los órganos de la Administración

del Estado con competencia ambiental en el ámbito propio de sus
atribuciones sectoriales, así como de las obligaciones surgidas de
la resolución de calificación ambiental, en tanto que la aplicación
de sanciones por infiltraciones a esta resolución, así como la
normativa ambiental, corresponde CONAMA

Ley N* 20.417 que modifica la Ley 19.300 sobre bases Generales

IS del Medio Ambiente 26 de Enero 2010
MINISTERIO Ministerio Secretaria General de la republica
MATERIA REGULADA La Ley N” 20.417 modifica la Ley 19.300. Crea el Ministerio de

Medio Ambiente, El Servicio de Evaluación Ambiental y la
Superintendencia del Medio Ambiente. Además introduce otras
modificaciones a varios artículos de los Títulos 1, ll, Ill, IV, V y
reemplaza totalmente el Título final que está referido al Ministerio
del Medio Ambiente.

RELACIÓN CON EL Letra c) del artículo 10 donde se señala que deben evaluarse las

PROYECTO “Centrales generadoras de energía mayores a 3 MW.”, deberá
integrar todos los nuevos artículos y modificaciones que tengan
relación con el proyecto.

CUMPLIMIENTO Se ingresa al Sistema de Evaluación de Impacto Ambiental
mediante la presentación de una Declaración de Impacto
Ambiental

FISCALIZACIÓN La fiscalización es ejercida por los órganos de la Administración

del Estado con competencia ambiental en el ámbito propio de
sus atribuciones sectoriales, así como de las obligaciones
surgidas de la resolución de calificación ambiental, en tanto que
la aplicación de sanciones por infiltraciones a esta resolución,
así como la normativa ambiental, corresponde CONAMA

SK ECSLOGIA

Una Empresa Sigdo Koppers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

NORMATIVA

Decreto Supremo N* 30/97, modificado por Decreto
Supremo N” 95/02 Reglamento del Sistema de Evaluación

de Impacto Ambiental, 3 de abril de 1997 y 07 de diciembre
de 2002 respectivamente.

MINISTERIO

Ministerio Secretaria General de la Presidencia

MATERIA REGULADA

Establece las disposiciones por las cuales se regirá el
Sistema de Evaluación de Impacto Ambiental y la
participación de la comunidad, en conformidad con los
preceptos de la ley N” 19.300 sobre Bases Generales del
Medio Ambiente.

Especifica cuáles son los proyectos o actividades
contemplados en el artículo 10 de la ley, que tienen la
obligación de someterse al SEIA antes de su ejecución

RELACIÓN CON EL PROYECTO

Letra c) señala que deben evaluarse las “Centrales
generadoras de energía mayores a 3 MW.

CUMPLIMIENTO

El proyecto ingresara al Sistema de Evaluación de Impacto
Ambiental. De acuerdo a los análisis de pertinencia que se
realizaron. El proyecto debe ingresar al Sistema de
Evaluación de Impacto Ambiental.

FISCALIZACIÓN

Comisión Nacional del Medio Ambiente
Dirección ejecutiva

SK ECSLOGIA

Una Empresa Sigdo Koppers

LÁsor SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

3.2 Normativa de Carácter Específico.

3.2.1. Air

Norma
D.S.725

e.

Ministerio

Ministerio
de Salud

Materia

Establece en artículo 1, Código Sanitario indica que
este rige todas lo relacionado con el fomento,
protección y recuperación de la salud de los habitantes.
Párrafo | del título IV de la contaminación del aire, ruido
y vibraciones.

RELACIÓN CON EL PROYECTO

El proyecto se emplazara en un lugar donde existen
buenas condiciones de ventilación. Los frentes de
trabajos se encontraran alejados de los centros
aledaños.

Las principales emisiones a la atmósfera durante la
etapa de construcción corresponderán a polvo y
material partículado debido a los movimientos de tierra
que tendrán relación a excavaciones, carga, descarga y
transporte de materiales.

También se producirán emisiones a la atmósfera
producto del tránsito de vehículos menores camiones y
maquinaria en el frente de trabajo.

CUMPLIMIENTO

Con el fin de minimizar las emisiones producto de las
actividades en la etapa de construcción que se tomaran
las siguientes medidas:

- Se humectaran las superficies por donde exista
desplazamiento de vehículos.

- Se humectara la superficie previo a faenas de
excavación.

- El desplazamiento de todos los vehículos serán
conducidos con precaución a velocidad
moderada con el fin de minimizar el material
partículado.

- — Sedistribuirá la carga de los camiones en forma
homogénea antes de salir de la faena.

Los camiones tolva contaran con lonas herméticas con
el fin de disminuir al máximo el material partículado

FISCALIZACIÓN

Seremi de Salud que corresponda

SK ECSLOGIA

Una En

a Sigo Koppers

70

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

Norm: Ministerio

D.S.75

Ministerio de
Transporte y
Telecomunicaciones

Materia

Establece que los vehículos que transportan
desperdicios, arenas, tierra, ripio u otros
materiales sólidos o líquidos, que puedan
escurrirse o caer al suelo, estarán construidos
de forma que ello no ocurra por causa alguna.
Además indica que en las zonas pobladas, el
transporte de material que produzca polvo,
como cemento, escombros yeso, etc. se
realizara cubriendo totalmente los materiales
con lonas con dimensiones adecuadas u algún
sistema que impida su dispersión.

RELACIÓN CON EL PROYECTO

El proyecto requerirá del transporte de
materiales como cemento, escombros, yeso etc.
Durante la etapa de construcción.

CUMPLIMIENTO

Con el fin de minimizar las emisiones producto
de las actividades en la etapa de construcción
que se tomaran las siguientes medidas:

- Se humectaran las superficies por donde
exista desplazamiento de vehículos.

- Se humectara la superficie previa a
faenas de excavación.

- El desplazamiento de todos los
vehículos serán conducidos con
precaución a velocidad moderada con el
fin de minimizar el material partículado.

- Se distribuirá la carga de los camiones
en forma homogénea antes de salir de la
faena.

- Los camiones tolva contaran con lonas
herméticas con el fin de disminuir al
máximo el material partículado

FISCALIZACIÓN

Seremi de Salud que corresponda

Norma

D.S.55 1994 Ministerio de
Transporte y

Telecomunicaciones

Materia

Establece normas de emisión máxima de gases
que un vehículo o motor puede emitir bajo
condiciones normalizadas, a través del tubo de
escape o evaporación.

RELACIÓN CON EL PROYECTO

El proyecto contara con maquinaria y vehículos
que operaran en la etapa de construcción.

CUMPLIMIENTO

El proyecto contempla la utilización de
vehículos pesados, los que contaran con las
revisiones técnicas al día, cumpliendo con esta
norma

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota.

SK ECSLOGIA

Una Empresa Sigdo Koppers

71

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

NTE? Ministerio

D.S.144 1961 Ministerio de Salud

WNEIGIE

Establecen su artículo 1” que los gases,
vapores, humos, polvo, emanaciones O
contaminantes de cualquier naturaleza,
producidos en cualquier establecimiento fabril o
lugar de trabajo, deberán captarse o eliminarse
en forma tal que no causen peligros, daños o
molestias al vecindario.

Prohíbe dentro del radio urbano de las
ciudades, la incineración libre, sea en la vía
pública o en los recintos privados, de hojas
secas, basuras u otros desperdicios y la
circulación de todo vehículo motorizado que
despida humo visible por su tubo de escape.

RELACIÓN CON EL PROYECTO

Durante la etapa de construcción, las
principales emisiones a la atmósfera serán
material partículado o polvo suspendido
debido al movimiento de tierra por
excavación, carga, descarga y transporte de
materiales y funcionamiento de maquinarias
en los frentes de trabajo.

CUMPLIMIENTO

El proyecto contempla la siguientes medidas a
implementar:

- Se humectaran las superficies de la
obra previa al inicio de faenas
movimiento de materiales, excavación.

- Con el fin de minimizar las emisiones
de material partículado los vehículos
que operaran en la faena serán
conducidos a una velocidad moderada.

- Los camiones tolva contaran con lonas
herméticas siendo ajustada en todos
los costados cubriendo la totalidad de la
carga, siendo esta cargada
homogéneamente.

- Estará estrictamente prohibido que
cualquier vehículo de la obra circule
emitiendo humo visible, esto se
controlara con el cumplimiento de la
revisión técnica al día.

Es importante señalar que el proyecto no

cuenta con centros poblados cercanos.

FISCALIZACIÓN

Seremi de Salud Región de Arica y
Parinacota.

SK ECSLOGIA

Una En lo Koppers

72

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

NTE? Ministerio WNEIGIE

D.S.59 Ministerio Secretaría Establece normas de cálida primaria de la
General de la calidad del aire para material partículado
Presidencia. respirable PM10, en 150 microgramos por

metro cúbico normal como concentración de 24
horas, estableciendo la metodología de
pronóstico y medición.

RELACIÓN CON EL PROYECTO Las principales emisiones en la etapa de
construcción corresponderán a material
partículado o polvo en suspensión producto
de la maquinaria y vehículos que operaran,
en excavaciones, carga y descarga de
transporte de materiales.

Se generaran emisiones producto de la
circulación de vehículos y funcionamiento
de maquinarias en la faena.

CUMPLIMIENTO - El proyecto contempla la siguientes medidas a
implementar:

- Se humectaran las superficies de la
obra previa al inicio de faenas
movimiento de materiales, excavación.

- Con el fin de minimizar las emisiones
de material partículado los vehículos
que operaran en la faena serán
conducidos a una velocidad moderada.

- Los camiones tolva contaran con lonas
herméticas siendo ajustada en todos
los costados cubriendo la totalidad de la
carga, siendo esta cargada
homogéneamente.

Se asegurara que los camiones salgan de la
faena sin materiales que pudiesen ser
depositados en la vía pública.

FISCALIZACIÓN Seremi de Salud Región de Arica y
Parinacota.

SK ECSLOGIA

Una En

a Sigo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

NTE? ño Ministerio

D.S.47 1992
Urbanismo

Ministerio de Vivienda y Establece en el artículo 5.8.3 en todo proyecto

WNEIGIE

de construcción, modificación, alteración,
reconstrucción o demolición, se deben cumplir
las siguientes medidas:

-Regar el terreno en forma oportuna, y
suficiente durante el período en que se realicen
las faenas de demolición, relleno y
excavaciones.

-Transportar los materiales en los camiones con
la carga cubierta.

- Mantener la obra aseada y sin desperdicios,
mediante la colocación de recipientes
recolectores, convenientemente identificados y
ubicados.

RELACIÓN CON EL PROYECTO

Las principales emisiones en la etapa de
construcción corresponderán a material
partículado o polvo en suspensión producto
de la maquinaria y vehículos que operaran,
en excavaciones, carga y descarga de
transporte de materiales.

Se generaran emisiones producto de la
circulación de vehículos y funcionamiento
de maquinarias en la faena.

CUMPLIMIENTO -

El proyecto contempla la siguientes medidas a
implementar:

- Se humectaran las superficies de la
obra previa al inicio de faenas
movimiento de materiales, excavación.

- Con el fin de minimizar las emisiones
de material partículado los vehículos
que operaran en la faena serán
conducidos a una velocidad moderada.

- Los camiones tolva contaran con lonas
herméticas siendo ajustada en todos
los costados cubriendo la totalidad de la
carga, siendo esta cargada
homogéneamente.

- Se asegurara que los camiones salgan
de la faena sin materiales que pudiesen
ser depositados en la vía pública.

FISCALIZACIÓN

Municipalidad respectiva.

SK ECSLOGIA

Una Empresa Sigdo Koppers

74

LÍ sor SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

3.2.2 Ruido.

NTE? Ministerio

D.S.47 1992
Urbanismo

Ministerio de Vivienda y Establece en el artículo 5.8.3 en todo proyecto

WNEIGIE

de construcción, modificación, alteración,
reconstrucción o demolición, se deben cumplir
las siguientes medidas:

-Regar el terreno en forma oportuna, y
suficiente durante el período en que se realicen
las faenas de demolición, relleno y
excavaciones.

-Transportar los materiales en los camiones con
la carga cubierta.

- Mantener la obra aseada y sin desperdicios,
mediante la colocación de recipientes
recolectores, convenientemente identificados y
ubicados.

RELACIÓN CON EL PROYECTO

Las principales emisiones en la etapa de
construcción corresponderán a material
partículado o polvo en suspensión producto
de la maquinaria y vehículos que operaran,
en excavaciones, carga y descarga de
transporte de materiales.

Se generaran emisiones producto de la
circulación de vehículos y funcionamiento
de maquinarias en la faena.

CUMPLIMIENTO -

El proyecto contempla la siguientes medidas a
implementar:

- Se humectaran las superficies de la
obra previa al inicio de faenas
movimiento de materiales, excavación.

- Con el fin de minimizar las emisiones
de material partículado los vehículos
que operaran en la faena serán
conducidos a una velocidad moderada.

- Los camiones tolva contaran con lonas
herméticas siendo ajustada en todos
los costados cubriendo la totalidad de la
carga, siendo esta cargada
homogéneamente.

- Se asegurara que los camiones salgan
de la faena sin materiales que pudiesen
ser depositados en la vía pública.

FISCALIZACIÓN

Municipalidad respectiva.

SK ECSLOGIA

Una En lo Koppers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

Norma Año Ministerio Materia

D.S 146 1998 MSGP Niveles Máximos permisibles de Ruidos Molestos
Generados por Fuentes Fijas.

RELACIÓN CON EL PROYECTO En el proyecto no existen fuentes emisoras de
importancia.
Es importante mencionar que el proyecto se
emplazara en una localidad rural, donde la
población más cercana se encuentra a 10 km.
Aproximadamente.

CUMPLIMIENTO En la etapa de construcción las emisiones de ruido
están asociadas las diferentes maquinarias que
intervendrán en la construcción.

El equipamiento utilizado contara con la adecuada
mantención con el fin de cumplir con la norma.

FISCALIZACIÓN Seremi de Salud Región de Arica y Parinacota

Norma Año Ministerio Materia
D.S 594 2000 Ministerio de Salud Indica condiciones sanitarias y ambientales básicas

en los lugares de trabajo, entre estas se encuentra a
los niveles máximos de presión sonora a las cuales
pueden estar expuestos los trabajadores,
prohibiendo que los trabajadores sean expuestos a
ruidos continuos que sobrepasen los límites
regulados.

RELACIÓN CON EL PROYECTO

Lo indicado en este decreto será aplicado
durante la etapa de construcción de este
proyecto.

CUMPLIMIENTO

A todos los trabajadores y visitas que estén
expuestos a ruidos continuos se les suministrara el
equipo de seguridad apropiado con el fin de atenuar
el ruido generado por la maquinaria

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota

SK ECSLOGIA

Una Empresa Sigdo Koppers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

3.2.3 Flora y Fauna.

Norm: Ministerio
Ley N? 1996 Ministerio
19.473/1996 Agricultura

Materia

de En su Artículo 1”indica.- Las disposiciones de

esta ley se aplicarán a la caza, captura, crianza,
conservación y utilización sustentable de
animales de la fauna silvestre, con excepción de
las especies y los recursos hidrobiológicos, cuya
preservación se rige por la ley N*18.892,
General de Pesca y Acuicultura.

Artículo 3”.- Prohíbase en todo el territorio
nacional la caza o captura de ejemplares de la
fauna silvestre catalogados como especies en
peligro de extinción, vulnerables, raras y
escasamente conocidas, así como la de las
especies catalogadas como beneficiosas para la
actividad silvoagropecuaria, para la mantención
del equilibrio de los ecosistemas naturales o que
presenten densidades poblacionales reducidas.

RELACIÓN CON EL PROYECTO

El Proyecto se emplazara en zona rural , ver
anexo N*3 Estudio Medio Biótico

CUMPLIMIENTO

Estará estrictamente prohibido la caza o captura
de animales, capacitando al personal en el tema.

FISCALIZACIÓN

Servicio Agrícola y Ganadero

3.2.4 Residuos Líquidos.

Norm: (o) Ministerio
D.F.L. con 1968 SEREMI de Salud
Fuerza de
Ley N*725

Materia

En el Articulo 71.- Corresponde al Servicio
Nacional de Salud aprobar los proyectos relativos
a la construcción, reparación, modificaci
ampliación de cualquier obra pública o particular
destinada a:

b) la evacuación, tratamiento o disposición final
de desagúes,

aguas servidas de cualquier naturaleza y
residuos industriales

RELACIÓN CON EL PROYECTO

En la etapa de operación se tiene
contemplado la instalación de una planta de
tratamiento de las aguas servidas, basado en
un sistema central del tipo biológico.

CUMPLIMIENTO

Se dará cumplimiento a esta norma solicitando la
autorización sanitaria correspondiente.

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota.

SK ECSLOGIA

Una Empresa Sigdo Koppers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

Norm, Ministerio
D.F.L. 1989 Ministerio de Salud
Con Fuerza
de Ley N*1

Materia

Establece las materias que requieren
autorización sanitaria según lo dispuesto en el
artículo 7?del Código Sanitario.

1.”- Determínense las siguientes materias que,
conforme a lo dispuesto en el artículo 7.*del
Código Sanitario requieren autorización sanitaria
expresa:

22. Funcionamiento de obras destinadas a la
provisión o purificación de agua potable de una
población o a la evacuación, tratamiento o
disposición final de desagúes, aguas servidas de
cualquier naturaleza y residuos industriales o
mineros.

RELACIÓN CON EL PROYECTO

En la etapa de operación se tiene
contemplado la instalación de una planta de
tratamiento de las aguas servidas, basado en
un sistema central del tipo biológico.

CUMPLIMIENTO

Se dará cumplimiento a esta norma solicitando la
autorización sanitaria correspondiente.

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota.

Norma Ministerio

D.S. N*50 2002 Ministerio de obras

públicas

Materia

ARTÍCULO 1? El presente regula los proyectos,
la construcción y puesta en servicio de las
instalaciones domiciliarias de agua potable y de
alcantarillado y establece las normas técnicas
para este tipo de instalaciones en todo el
territorio nacional.

Las normas técnicas, tablas y Anexos de este
Reglamento sólo son aplicables a una sola
unidad de vivienda o edificio (instalaciones
interiores).

RELACIÓN CON EL PROYECTO

Se considera la aplicación de un sistema de
tratamiento de aguas servidas en la etapa de
operación

CUMPLIMIENTO

Se dará cumplimiento a las especificaciones que
indica el Decreto.

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota.

SK ECSLOGIA

Una Empresa Sigdo Koppers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

3.2.5 Condiciones Sanitarias en los Lugares de Trabajo.

Norma ster Materia

D.S. N*594 1999 Ministerio de Salud Artículo 11: Los lugares de trabajo deberán
mantenerse en buenas condiciones de orden y
limpieza. Además, deberán tomarse medidas
efectivas para evitar la entrada o eliminar la
presencia de insectos, roedores y otras plagas de
interés sanitario.

Artículo 12: Todo lugar de trabajo deberá contar
con agua potable destinada al consumo humano
y necesidades básicas de higiene y aseo
personal, de uso individual o colectivo. Las
instalaciones, — artefactos, canalizaciones y
dispositivos complementarios de los servicios de
agua potable deberán cumplir con las
disposiciones legales vigentes sobre la materia.

Artículo 14: Todo lugar de trabajo que tenga un
sistema propio de abastecimiento, cuyo proyecto
deberá contar con la aprobación previa de la
autoridad sanitaria, deberá mantener una
dotación mínima de 100 litros de agua por
persona y por día, la que deberá cumplir con los
requisitos establecidos en el artículo 13” del
presente reglamento.

Artículo 15: En aquellas faenas o campamentos
de carácter transitorio donde no existe servicio de
agua potable, la empresa deberá mantener un
suministro de agua potable igual, tanto en
cantidad como en calidad, a lo establecido en los
artículos 13” y 14” de este reglamento, por
trabajador y por cada miembro de su familia.

Artículo 24: En aquellas faenas temporales en
que por su naturaleza no sea materialmente
posible instalar servicios higiénicos conectados a
una red de alcantarillado, el empleador deberá
proveer como mínimo una letrina sanitaria o baño
químico, cuyo número total se calculará
dividiendo por dos la cantidad de excusados
indicados en el inciso primero del artículo 23. El
transporte, habilitación y limpieza de éstos será
responsabilidad del empleador.

Una vez finalizada la faena temporal, el
empleador será responsable de reacondicionar
sanitariamente el lugar que ocupaba la letrina o
baño químico, evitando la proliferación de
vectores, los malos olores, la contaminación
ambiental y la ocurrencia de accidentes

SK ECSLOGIA FA SKY SOLAR P

Una En

a Sigo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

causados por la instalación.

Artículo 25: Los servicios higiénicos y/o las
letrinas sanitarias o baños químicos no podrán
estar instalados a más de 75 metros de distancia
del área de trabajo, salvo casos calificados por la
autoridad sanitaria.

Artículo 26: Las aguas servidas de carácter
doméstico deberán ser conducidas al
alcantarillado público, o en su defecto, su
disposición final se efectuará por medio de
sistemas o plantas particulares en conformidad a
los reglamentos específicos vigentes.

RELACIÓN CON EL PROYECTO

En la etapa de construcción se contratara
personal, dando las condiciones mínimas
sanitarias y ambientales en los lugares de
trabajo.

CUMPLIMIENTO

Durante la etapa de construcción el titular
proveerá a los trabajadores de servicios
higiénicos (baños químicos), estos serán
operados por empresa especializada con su
debida autorización sanitaria, a la vez el titular
proveerá agua potable a los trabajadores.

En la Etapa de Operación se contara con un
sistema de tratamiento de aguas servidas, en
cuanto al agua potable se contara con
dispensador, esta será suministrada por una
empresa con todas las autorizaciones que
correspondan.

Se controlarán todos los agentes y vectores que
pudieran afectar a los trabajadores, manteniendo
los lugares de trabajo en buenas condiciones de
orden y limpieza.

En la etapa de Operación se contaran con las
instalaciones administrativa que darán
cumplimiento a la legislación ambiental laboral y
las actividades que conlleven la construcción de
esta.

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota.

SK ECSLOGIA

Una En

a Sigo Koppers

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

Norma Año Ministerio
D.S. N*735 1969 Ministerio de Salud

Materia

Artículo 1*in dica.- Todo servicio de agua potable
deberá

proporcionar agua de buena calidad en cantidad
suficiente

para abastecer satistactoriamente a la población
que le

corresponde atender, debiendo además,
asegurar la continuidad del suministro contra
interrupciones ocasionadas por fallas de sus
instalaciones o de su explotación.

RELACIÓN CON EL PROYECTO

En la etapa de construcción y operación el
proyecto debe suministrar de agua potable a
los trabajadores.

CUMPLIMIENTO

Se cumplirá abasteciendo de agua potable a los
trabajadores mediante camiones  aljibes
depositando el agua en contenedores
señalizados.

En la etapa de Operación, la oficina de
administración contara con dispersor de agua,
siendo esta suministrada por una Empresa
Certificada.

FISCALIZACIÓN

Seremi de Salud Región de Arica y Parinacota..

3.2.6 Componente Suelo.

NTE? Año Ministerio
D.S. N*75 1987 Ministerio de
Transporte y

Telecomunicaciones

Materia

Artículo 2 indica: Los vehículos que transporten
desperdicios, arena, ripio, tierra u otros
materiales, ya sean sólidos, o líquidos, que
puedan escurrirse y caer al suelo, estarán
construidos de forma que ello no ocurra por
causa alguna.

RELACIÓN CON EL PROYECTO

En la etapa de Construcción del proyecto se
utilizarán camiones que transportaran
materiales.

CUMPLIMIENTO

Los camiones de transportes de materiales y
carga cumplirán con la disposición de este
Decreto.

FISCALIZACIÓN

Carabineros de Chile.

SK ECSLOGIA

Una Empresa Sigdo Koppers

Lsor SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

3.2.7 Residuos sólidos urbanos.

Ministerio de Salud.

Mater

Artículo N*80 Correspond e al Servicio Nacional
de Salud autorizar la instalación y vigilar el
funcionamiento de todo lugar destino a la
acumulación, selección, industrialización,
comercio o disposición final de basuras y
desperdicios de cualquier clase.

RELACIÓN CON EL PROYECTO

En las etapas de Construcción y Operación
del proyecto se generaran residuos
domiciliarios e industriales.

CUMPLIMIENTO

Todos los residuos sólidos en ambas etapas del
proyecto serán tratados en conformidad a la
legislación aplicable.

FISCALIZACIÓN

Superintendencia de Servicios Sanitarios y
SEREMI de Salud.

3.2.8 Instrumentos de Planificación Territorial.

NTE? Año Ministerio
Resolución 2009 Ministerio
N*004 Vivienda
Plan Urbanismo
Regulador
de la
Ciudad De
Arica

de
y

Materia

La presente Ordenanza establece las normas
referentes a límite urbano, zonificación, uso del
suelo,

condiciones de subdivisión predial, de
edificación y vialidad, que deberán observarse
dentro del

área territorial del presente Plan Regulador de la
ciudad de Arica, en adelante “el Plan” o

indistintamente “ P.R.C.A.”, graficada en los
Planos PRCA-01 (Vialidad Estructurante) PRCA-
02

(Zonificación) y PRCA-03 (Centros de Interés
Turístico e Inmuebles y Zonas de Conservación

Histórica) las cuales se complementan con la
información contenida en dichos planos y
primará sobre ella.

RELACIÓN CON EL PROYECTO

La zona del proyecto se encuentra en zona
rural, fuera del Plan Regulador de Arica.

CUMPLIMIENTO

El proyecto se encuentra fuera de los límites del
Plan Regulador, zona rural.

FISCALIZACIÓN

lustre Municipalidad de Arica.

SK ECSLOGIA

Una Empresa Sigdo Koppers

Ll sor SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15MW”

3.2.9 Vialidad y Transporte.

Norma Ministerio Mater
D.F.L. N? 1980 Ministerio de Obras Artículo N”30 establece la obligación de cumplir
850 Públicas con los pesos máximos para vehículos pesados
que transiten por caminos públicos.
RELACIÓN CON EL PROYECTO Durante la etapa de construcción se

contratarán los servicios de empresa
transportista para trasladar materiales,
maquinaria en general.

CUMPLIMIENTO . Se dará cumplimiento en su totalidad el D.F.L.
850.
Se solicitara autorización si se requiere por el
caso que se exceda el peso máximo permitidos,
permiso que se exigirá al contratista.

FISCALIZACIÓN Carabineros de Chile y Dirección de Vialidad.

3.2.10 Medio Sociocultural.

NTE? Ministerio Materia
Ley N? 1970 Ministerio de Artículo N”21 señala que por el solo ministerio
17.288 Educación de la Ley son Monumentos Arqueológicos de

propiedad del Estado, los lugares, ruinas,
yacimientos, y piezas antropo-arqueológicas que
existen sobre o bajo la superficie del territorio
nacional, incluidas las piezas paleontológicas.

Artículo N* 26 señala que independientemente
del objetivo de la excavación, toda persona que
encuentre ruinas, yacimientos, piezas u objetos
de carácter histórico, antropológico oO
arqueológico, está obligado a denunciarlo
inmediatamente al Gobernador de la Provincia,
quien ordenara a Carabineros se haga
responsable de su vigilancia hasta que el
Consejo se haga cargo de los hallazgos.

RELACIÓN CON EL PROYECTO Se realizo línea de Base Arqueológica en el
lugar donde se emplazara la Planta
fotovoltaica.

CUMPLIMIENTO — . . Ver línea de base arqueológica (anexo N*2)

FISCALIZACIÓN Consejo de Monumentos Nacionales.

SK ECSLOGIA How SOLAR *

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

4. DESCRIPCIÓN DE RELACIÓN ENTRE PROYECTOS Y
POLÍTICAS, PLANES Y PROGRAMAS DE DESARROLLO
REGIONAL Y COMUNAL.

El proyecto se enmarca en los lineamientos establecidos en el “Plan Regional de
Desarrollo Urbano Región de Arica y Parinacota”, según lo establecido en la
Ley 19.300, sobre bases generales del medio ambiente, modificada por la Ley
20.417, en su artículo N* 9 que indica: Los propone ntes de los proyectos o
actividades, en sus Estudios o Declaraciones de Impacto Ambiental, deberán
describir la forma en que tales proyectos o actividades se relacionan con las
políticas, planes y programas de desarrollo regional, así como los planes de
desarrollo comunal.

4.1 Estrategia de Desarrollo regional de la Región de Arica y Parinacota.

El objetivo general del Plan regional de de Desarrollo es disponer de un
instrumento de gestión eficaz para el uso más adecuado del territorio: “Una
Región, un territorio diverso e integrado en función de su desarrollo territorial”.

Objetivo de la Dimensión ambiental del Plan

Proteger la Integridad Ecológica, resguardar y mejorar la calidad ambiental en el
espacio urbano, y posibilitar oportunidades de turismo para el establecimiento de
fuertes vínculos de solidaridad con la naturaleza en el territorio regional, como
también la adquisición de conocimiento y la experiencia del territorio regional en
un marco ético de resguardo del patrimonio natural. Esto significa, prever las
mejores condiciones ambientales de la región, teniendo presente que ellas se
sustenten en el tiempo.

Objetivo de la Dimensión económico-productivo

Instalar y fortalecer encadenamientos productivos y consecución de economías de
escala y aglomeración, que beneficien el territorio de la región en términos
globales.

SK_ECSLOGIA How SOLAR

do Kapo
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Esta dimensión se incorpora a la propuesta del Plan definiendo subsistema
económico productivo a partir de los encadenamientos de las distintas actividades
diferenciadas extractivas, secundaria de tipo industrial, y terciaria referida a
servicios.

De acuerdo a los objetivos señalados anteriormente se puede confirmar que el
proyecto “PLANTA SOLAR FOTOVOLTAIVA ARICA ll, 15 MW ” responde a estos
objetivos potenciando el aprovechamiento de las energías renovables para la
producción de una energía limpia sustentable y sostenible que ayude a la
disminución de la generación de energía eléctrica con fuentes convencionales
contaminantes, aportando a una mejor calidad de vida de la comunidad en la
Región.

Por otra parte el proyecto contribuirá a la generación de un polo turístico nuevo
para la Región.

4.2 Plan de Desarrollo Comunal de Arica.

Nuestra propuesta responde a un proyecto de innovación en la Región que
generara energía limpia, renovable, que aportara al sector turístico de la ciudad de
Arica, potenciando una mejor calidad de vida para la comunidad.

El presente documento tiene por objeto presentar de una manera armónica el
trabajo realizado, así detallar el aporte en todo ambiento a la colectividad así
también a la región en la cual se encuentra emplazado.

De acuerdo a lo indicado en Memo: 01 de la Unidad de Ordenamiento Territorial.

“No hay Plan Regulador Metropolitano, tampoco Plan Intercomunal, y el Plan
Regional de Desarrollo Urbano aún se encuentra en sus trámites finales de
aprobación, por lo cual aún no tiene vigencia”.

Sin embrago realizamos el análisis de los objetivos contenidos en la estrategia
Regional de Desarrollo.

Objetivos de estrategia regional de desarrollo.

1.- “Configurar una región socialmente madura, basada en su integración interna y
en pos de su complementariedad con los países vecinos”

SK ECSLOGIA How SOLAR %

Una Empresa

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Comentario:

El proyecto contempla acatar los objetivos y lineamientos estratégicos como:

Integrar política, económica, técnica y culturalmente la región con las zonas de
Perú, Bolivia y Argentina.

Facilitar -en el contexto de la legislación y política nacional-, la vinculación
transfronteriza a todo nivel, respetando y apoyando las tradicionales formas de la
“para-diplomacia” y los emergentes canales de cooperación.

Apoyar explícitamente medidas de integración que compatibilicen los criterios de
soberanía, seguridad y desarrollo, tanto en instituciones civiles como militares.

2.- “Proteger la caracterización cultural de la comunidad, respetando la diversidad
étnica y sus señas de identidad histórica”

Comentario:

El proyecto contempla el resguardo de la identidad arqueológica en la zona de
emplazamiento de la Línea de transmisión, así mismo contribuirá a empujar el
eco-turismo en la región, contribuyendo a potenciar la calidad de vida en la
comunidad rural.

3.- “Adaptar e implementar territorialmente el conjunto de políticas sociales
estructurales que generen una clara tendencia al desarrollo humano colectivo e
individual”.

Comentario:

El proyecto generara un aporte a la transmisión de electricidad limpia al sistema
mejorando de esta forma el desarrollo humano colectivo de la comunidad.

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

4.- “Diseñar, establecer y programar la ejecución de un conjunto de políticas
regionales en temas sociales emergentes”.

Comentario:

Los Liniamientos Estratégicos de este objetivo que tienen relación con el
desarrollo de este proyecto serían:

F. Generar y difundir colectivamente una concepción del desarrollo de la ciudad de
Arica, con características de ser amable, limpia y ordenada; y en consonancia con
los proyectos estratégicos a definir.

G. Estimular y establecer mecanismos de participación ciudadana en diversos
ámbitos de la vida cotidiana, que consoliden y aumenten el tejido organizacional
social de la región, potenciándolos ya existentes.

Respecto a los lineamientos estratégicos indicados anteriormente se puede
concluir que el proyecto contribuirá a potenciar la imagen de la Región, respecto a
una ciudad amable y limpia con el medio ambiente.

5.- “fortalecer los sectores productivos tradicionales que estén en condiciones de
modernizar sus sistemas de gestión, optimizar sus rendimientos y captar o
insertarse en nuevos y crecientes mercados”.

Comentario:
El proyecto contribuirá a favorecer el desarrollo regional turístico.

Mediante la contratación de servicios regionales se aportara a la creación de
nuevos empleos.

SK ECSLOGIA How SOLAR “

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

6.- “Potenciar los sectores y ámbitos productivos emergentes que proyecten
consolidarse como alternativas de crecimiento futuro, así como aspectos
novedosos para la mejor gestión económica regional.”

Comentario:

El proyecto contempla ser el primero en la Región de Arica y Parinacota de estas
características, lo que contribuirá a potenciar la imagen sustentable de la Región.

7.- “Posicionar e imponer la producción de ciencia, tecnología e innovación como
factor primordial del desarrollo regional.”

Comentario:
El Proyecto tiene por objetivo principal la generación de energía eléctrica a partir
de la energía del sol e inyectar dicha energía al sistema SING (Sistema
Interconectado del Norte Grande). Con este fin, se instalará una planta
fotovoltaica.

Con ello se potencia el aprovechamiento de las energías renovables en la Región
para la producción de una energía limpia que ayude a la disminución de la
generación de energía eléctrica con fuentes convencionales contaminantes.

8.- "Constituir una institucionalidad pública eficaz, eficiente y moderna que cubra
todo el territorio, y que articulada con la ciudadanía y el sector privado, represente
los intereses de la comunidad regional”.

Comentario:

Respecto a este objetivo, no aplica el presente proyecto en atención a que no es
una institucionalidad pública, sin embargo entregarán herramientas para difundir el
turismo regional y educación a la comunidad respecto a tecnologías no
convencionales.

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

9.- “Propiciar la ocupación productiva ordenada y sustentable de la región,
mediante la convergencia consensuada de todos los instrumentos de planificación
territorial y la promoción ciudadana al respeto integral del medioambiente.”

Comentario:

El proyecto contempla el cuidado de sitios de valor arqueológicos y el cuidado de
flora y fauna.

Objetivos de estrategia regional de desarrollo.

1.- “Configurar una región socialmente madura, basada en su integración interna y
en pos de su complementariedad con los países vecinos”

Comentario:
El proyecto contempla acatar los objetivos y lineamientos estratégicos como:

Integrar política, económica, técnica y culturalmente la región con las zonas de
Perú, Bolivia y Argentina.

Facilitar -en el contexto de la legislación y política nacional-, la vinculación
transfronteriza a todo nivel, respetando y apoyando las tradicionales formas de la
“para-diplomacia” y los emergentes canales de cooperación.

Apoyar explícitamente medidas de integración que compatibilicen los criterios de
soberanía, seguridad y desarrollo, tanto en instituciones civiles como militares.

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

2.- “Proteger la caracterización cultural de la comunidad, respetando la diversidad
étnica y sus señas de identidad histórica”

Comentario:

El proyecto contempla el resguardo de la identidad arqueológica en la zona de
emplazamiento de la Planta, así mismo contribuirá a empujar el eco-turismo en la
región, contribuyendo a potenciar la calidad de vida en la comunidad rural.

3.- “Adaptar e implementar territorialmente el conjunto de políticas sociales
estructurales que generen una clara tendencia al desarrollo humano colectivo e
individual”.

Comentario:

Se mejorara el nivel de conocimiento de la comunidad sobre el empleo de la
energía renovable no convencional (fotovoltaica).

Se habilitará un espacio dentro de la Planta para construir un mirador y showroom
de modo de informar a la comunidad y demostrar la energía fotovoltaica en
diferentes aplicaciones.

4.- “Diseñar, establecer y programar la ejecución de un conjunto de políticas
regionales en temas sociales emergentes”.

Comentario:

Los Lineamientos Estratégicos de este objetivo que tienen relación con el
desarrollo de este proyecto serían:

F. Generar y difundir colectivamente una concepción del desarrollo de la ciudad de
Arica, con características de ser amable, limpia y ordenada; y en consonancia con
los proyectos estratégicos a definir.

G. Estimular y establecer mecanismos de participación ciudadana en diversos
ámbitos de la vida cotidiana, que consoliden y aumenten el tejido organizacional
social de la región, potenciándolos ya existentes.

SK ECSLOGIA How SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

Respecto a los lineamientos estratégicos indicados anteriormente se puede
concluir que el proyecto contribuirá a potenciar la imagen de la Región, respecto a
una ciudad amable y limpia con el medio ambiente.

El proyecto aportará en la participación de la ciudadanía ariqueña en el ámbito
tecnológico, orientando principalmente a estudiantes de colegios y universidades
con el fin de ampliar sus conocimientos en el área de la energía renovable.

De los objetivos anteriormente indicados se puede concluir que el proyecto
ayudará a desarrollar en general los objetivos N*5, 8 y 10

SK ECSLOGIA How SOLAR *

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

5. ANTECEDENTES NECESARIOS PARA DETERMINAR QUE LA
ACTIVIDAD NO REQUIERE LA PRESENTACIÓN DE UN ESTUDIO
DE IMPACTO AMBIENTAL.

El Artículo N* 4 indica que "El titular de un proyecto o actividad de los
comprendidos en el Artículo N* 3 de este Reglamento o aquel que se acoja
voluntariamente al S.E.I.A., deberá presentar una Declaración de Impacto
Ambiental, salvo que dicho proyecto o actividad genere o presente alguno de los
efectos, características o circunstancias contempladas en el Artículo N* 11 de la
Ley o en los Artículos siguientes de este Título, en cuyo caso deberá presentar un
Estudio de Impacto Ambiental”.
En este marco y considerando que los efectos ambientales generados por la
construcción, operación y cierre del Proyecto “Planta Solar Fotovoltaica Arica Il
15 MW”, no presentan ninguno de los efectos señalados entre los Art. N* 5 al N*
11 del Reglamento del S.E.!.A., se considera que el ingreso del Proyecto al
Sistema de Evaluación de Impacto Ambiental debe realizarse a través de una
Declaración de Impacto Ambiental.

Los artículos 5* al 11? del Reglamento son los que corresponden definir si el
proyecto “Planta Solar Fotovoltaica Arica Il, 15 MW” debe presentar una
Declaración de Impacto Ambiental o un Estudio de Impacto Ambiental.

Artículo 11 de la Ley 19.300 Sobre Bases Generales del Medio Ambiente.

Artículo 11. Los proyectos o actividades enumerados en el artículo precedente
requerirán la elaboración de un Estudio de Impacto Ambiental, si generan o
presentan a lo menos uno de los siguientes efectos, características O
circunstancias:

a) Riesgo para la salud de la población, debido a la cantidad y calidad de
efluentes, emisiones o residuos; (Artículo 5 del Decreto Supremo N 95
Reglamento del Sistema de Evaluación de Impacto Ambiental.)

b) Efectos adversos significativos sobre la cantidad y calidad de los recursos
naturales renovables, incluidos el suelo, agua y aire; (Artículo 6 del D.S. 95 R.S.A.)

c) Reasentamiento de comunidades humanas, o alteración significativa de los
sistemas de vida y costumbres de grupos humanos; (Artículo 8 del D.S. 95 R.S.A.)

d) Localización en o próxima a poblaciones, recursos y áreas protegidas, sitios
propietarios para la conservación, humedales protegidos y glaciares, susceptibles
de ser afectados, así como el valor ambiental del territorio en que se pretende
emplazar; (Artículo 9 del D.S. 95 R.S.A.)

e) Alteración significativa, en términos de magnitud o duración, del valor
paisajístico o turístico de una zona, y (Artículo 10 del D.S. 95 R.S.A.)

SK_ECS LOGIA How SOLAR

do Kapo
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15MW”

f) Alteración de monumentos, sitios con valor antropológico, arqueológico, histórico
y, en general, los pertenecientes al patrimonio cultural. (Artículo 11 del D.S 95
R.S.A.)

Para los efectos de evaluar el riesgo indicado en la letra a) y los efectos adversos
señalados en la letra b), se considerará lo establecido en las normas de calidad
ambiental y de emisión vigentes. A falta de tales normas, se utilizarán como
referencia las vigentes en los Estados que señale el reglamento.

SK ECSLOGIA How SOLAR *

Artículo 5

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15 MW”

ontenido

El titular deberá presentar un Estudio de Impacto Ambiental si su proyecto
O actividad genera o presenta riesgo para la salud de la población, debido
a la cantidad y calidad de los efluentes, emisiones o residuos que genera
p produce.

A objeto de evaluar si se genera o presenta el riesgo a que se refiere el
inciso anterior, se considerará:

Evaluació

Conclusión: El proyecto no genera o presenta
riesgos para la salud de la población.

Letra a)

Lo establecido en las normas primarias de calidad ambiental y de emisión
vigentes. A falta de lates normas, se utilizarán como referencia las
vigentes en los Estados que señalan en el artículo 7 del presente
reglamento.

El proyecto cumplirá con las normas de calidad
y emisión vigente que le son aplicables, tanto
en la etapa de construcción como de
operación

En etapa de construcción las emisiones de
polvo serán mitigadas, mientras que la
generación de ruido se restringirá al horario
diurno.

En etapa de operación las cantidades emitidas
corresponden a volúmenes marginales y de
baja peligrosidad para el ambiente.

Letra b)

La composición, peligrosidad, cantidad y concentración de los efluentes
líquidos y de las emisiones a la atmósfera

Se utilizaran baños químicos en los lugares de
trabajo, en etapa de construcción, el retiro y
disposición de estos será de una empresa que
cuente con la debida autorización sanitaria.
Las aguas servidas en etapa operación serán
tratadas por una planta de tratamiento de las
aguas servidas, basado en un sistema central
del tipo biológico

En la Etapa de Operación no se generara
emisiones a la atmósfera ya que es un
proyecto de energías renovables.

SK ECSLOGIA

Una Empresa Sigdo Koppers

LL Sir SOLAR

94

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

Letra c) La frecuencia, duración y lugar de las descargas de efluentes líquidos y | El _ Proyecto cumplirá _con las normas de
de emisiones a la atmósfera. calidad y emisión vigentes que le son
aplicables.

La composición, peligrosidad y cantidad de residuos sólidos Los residuos sólidos que se generen durante la
etapa de construcción, provenientes de
movimientos de tierra y residuos domésticos,
serán dispuestos en botaderos o rellenos

Letra d) sanitarios autorizados.
Los residuos domésticos en la etapa de
operación serán retirados por una empresa
que cuenta con los respectivos permisos para
tan labor.

Letra e)

La frecuencia, duración y lugar del manejo de residuos sólidos Respecto del manejo de los residuos sólidos,
estos serán manejados y dispuestos por una
empresa autorizada para estos fines.

Letra f)

La diferencia entre los niveles estimados de inmersión de ruido con | La diferencia entre los niveles estimados de

Proyectos o actividad y el nivel de ruido de fondo representativo y | ruido emitidos por el proyecto y el ruido de

característico del entorno donde exista población humana permanente. fondo cumplirá con las normas estipuladas en
el D.S. N*146/97de MINSEGPRES:

Letra g)
Las formas de energía, radiación o vibraciones generadas por el proyecto | No aplica. El proyecto no genera energía,
O actividad. radiación o vibraciones
Letra h)
Los efectos de la combinación o interacción conocida de los | No aplica.
contaminantes emitidos o generados por el proyecto o actividad
Articulo 6

El titular deberá presentar un estudio de impacto Ambiental si su proyecto | Conclusión: El proyecto no genera o presenta

O actividad genera o presenta efectos adversos significativos sobre la | riesgos para la cantidad y calidad de los

cantidad y calidad de los recursos naturales renovables, incluidos el | recursos naturales renovables, incluidos el

suelo, agua, aire. A objeto de evaluar si se generan o presentan los | suelo, agua, aire; debido a la cantidad y

efectos adversos significativos a que se refiere el inciso anterior, se | calidad de los efluentes, emisiones o residuos

considera: que genera.

SK ECSLOGIA

Una Emprosa Sigdo Koppers

LL Sir SOLAR

95

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

Letra a)

Lo establecido en las normas secundarias de calidad ambiental y de
emisión vigente. A falta de tales normas, se utilizarán como referencia las
vigentes en los Estados que señalan en el artículo 7 del presente
reglamento.

En las etapas de construcción y operación del
proyecto no se presentaran efectos
significativos.

Que pudieran disminuir la cantidad y calidad
de los recursos naturales.

El proyecto cumplirá con las normas de calidad
y emisión vigentes que le son aplicables.

Letra b)

La composición, peligrosidad, cantidad y concentración de los efluentes
líquidos y de las emisiones a la atmósfera.

El proyecto no afectara a recursos naturales
por sus descargas y emisiones.

Letra c)

La frecuencia, duración y lugar de las descargas de efluentes líquidos y
de emisiones a la atmósfera.

Las aguas servidas en etapa operación serán
tratadas por una planta de tratamiento de las
aguas servidas, basado en un sistema central
del tipo biológico, cumpliendo con la normativa
aplicable y vigente.

Letra d)

La composición, peligrosidad y cantidad de residuos sólidos.

En la etapa de Construcción se generara una
pequeña cantidad de residuos de construcción,
estos serán gestionados y dispuestos por una
empresa que cuenta con todas las
autorizaciones por la autoridad Sanitaria
(SEREMI de Salud).

En la etapa de construcción y operación se
genera una cantidad menor de residuos
domésticos que serán dispuestos en lugares
con autorización sanitaria.

Letra e)

La frecuencia, duración y lugar del manejo de residuos sólidos

Los residuos generados en la etapa de
construcción serán manejados y dispuestos
según indica la normativa vigente, siendo estos
dispuestos finalmente en lugar con
autorización.

Los residuos sólidos peligrosos se generaran
en una cantidad muy reducida, siendo estos
gestionados y dispuesto según normativa
aplicable.

SK ECSLOGIA Ha SOLAR

Una Emprosa Sigdo Koppers

96

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

La diferencia entre los niveles estimados de inmersión de ruido con | En la etapa de Operación no se generaran
Letra f) Proyectos o actividad y el nivel de ruido de fondo representativo y | importantes niveles de ruido, no afectando la
característico del entorno donde se concentre fauna nativa asociada a | fauna.
hábitat de relevancia para su modificación reproducción o alimentación.
Letra g) Las formas de energía, radiación o vibraciones generadas por el proyecto | No aplica.
O actividad.
Letra h) Los efectos de la combinación y/o interacción conocida de los | No aplica
contaminantes emitidos y/o generados por el proyecto o actividad.
Letra i) La relación entre emisiones de los contaminantes generados por el | El proyecto no afectara la calidad ambiental de
proyecto o actividad y la calidad ambiental de los recursos naturales | los recursos naturales renovables.
renovables.
La capacidad de dilución, dispersión, auto depuración, asimilación y | El proyecto no afectara la capacidad de
Letra J) regeneración de los recursos naturales renovables presentes en el área | dilución, dispersión, auto depuración,
de influencia del proyecto o actividad. asimilación y regeneración de los recursos
naturales renovables presentes en el área.
El proyecto no intervendrá y / explotará
Letra K) La cantidad y superficie de vegetación nativa intervenida y lo explotada, | superficie de vegetación nativa. El lugar carece
así como su forma de intervención y /o explotación. de vegetación.
Letra l) La cantidad de fauna silvestre intervenida y/o explotada, así como su | El proyecto no intervendrá y / explotará fauna
forma de intervención y /o explotación. silvestre.
El estado de conservación en que se encuentren especies de flora o de | No aplica. El proyecto no generará alteración
fauna a extraer, explotar, alterar o manejar, de acuerdo a lo indicado en | de especies de flora o de fauna debido a que
los listados nacionales de especies en peligro de extinción, vulnerables, | no se realizarán extracciones, alteraciones o
Letra m) raras o insuficientemente conocidas manejo de especies que estén en los listados
nacionales de especies en peligro de extinción,
vulnerables, raras (o) insuficientemente
conocidas.

SK ECSLOGIA

Una Emprosa Sigdo Koppers

LL Sir SOLAR

97

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15 MW”

El Volumen , caudal y/o superficie, según corresponda, de recursos
hídricos a intervenir y /o explotar en:
n. 1) Vegas y /o bofedales ubicados en las regiones | y Il, que pudieren
O ectadas por el ascenso o descenso de los niveles de agua No aplica, el proyecto no afectara a
Letra n) n. 2) Áreas o zonas de humedales que pudieren ser afectadas por el humedales, cuerpos de aguas subterráneas,
. A o cuencas ni lagos.
ascenso o descenso de los niveles de agua subterránea o superficial.
n.3) Cuerpos de aguas subterráneas que contienen aguas milenarias y /o
fósiles.
n. 4) Una cuenca o subcuenca hidrográfica transvasada a otra
n. 5) Lagos o lagunas en que se generen fluctuaciones de niveles.
Las alteraciones que pueda generar sobre otros elementos naturales y /o
5 artificiales del medio ambiente la introducción al territorio nacional de s
Letra ñ) . a . se Gsnri | No plica
alguna especie de flora o de fauna; así como la introducción al territorio
nacional, o uso , de organismos modificados genéticamente o mediante
otras técnicas similares.
El proyecto no contempla degradar por
La superficie de suelo susceptible de perderse o degradarse por erosión, | erosión, compactación ni contaminación del
compactación o contaminación. suelo.
Letra o)
El proyecto no contempla afectar la capacidad
Letra p) La diversidad biológica presente en el área de influencia del Proyecto o | de regeneración de la diversidad biológica.
actividad, y su capacidad de regeneración.
Artículo Contenido Evaluaci
El titular deberá presentar un Estudio de Impacto si su proyecto o | Conclusión: el proyecto no genera
actividad genera reasentamiento de comunidades humanas o alteraciones | reasentamiento de comunidades humanas o
Artículo 8 significativas de los sistemas de vida y costumbres de grupos humanos. alteración significativa de los sistemas de vida
A objeto de evaluar si el proyecto o actividad genera reasentamiento de | y costumbres de grupos humanos.
comunidades humanas, considerará el desplazamiento y reubicación de
grupos humanos que habitan en el área de influencia del proyecto_o

SK ECSLOGIA

Una Emprosa Sigdo Koppers

LL Sir SOLAR

98

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

actividad, incluidas sus obras y /o acciones asociadas.

Se entenderá por comunidades humanas o grupos humanos a todo
conjunto de personas que comparte un territorio, en el que interactúan
permanentemente, dando origen a un sistema de vida formado por
relaciones sociales, económicas y culturales, que eventualmente tienden
a generar tradiciones, intereses comunitarios y sentimientos de arraigo.
Asimismo, a objeto de evaluar si el Proyecto o actividad genera alteración
significativa de los sistemas de vida y costumbres de grupos humanos, se
considerará el cambio producido en las siguientes dimensiones que
caracterizan dicho sistema de vida:

Letra a)

Dimensión geográfica, consistente en la distribución de los grupos
humanos en el territorio y la estructura espacial de sus relaciones,
considerando la densidad y distribución espacial de la población; el
tamaño de los predios y tenencia de la tierra; y los flujos de comunicación
y trasporte.

No aplica

Letra b)

Dimensión demográfica, consisten en la estructura de la población local
por edades, sexo, rama de actividad, categoría ocupacional y status
migratorio, considerando la estructura urbano rural; la estructura según
rama de actividad económica y categoría ocupacional; la población
económicamente activa; la estructura de edad y sexo; la escolaridad y
nivel de instrucción; las migraciones;

No aplica

Letra c)

Dimensión antropológica considerando las características étnicas; y las
manifestaciones de la cultura, tales como ceremonias religiosas,
peregrinaciones, procesiones, celebraciones, festivales, torneos, ferias y
mercados.

No aplica

Letra d)

Dimensiones socio — económica, considerando el empleo y desempleo; y
la presencia de actividades productivas dependientes de la extracción de
recursos naturales por partes del grupo humano, en forme individual o
asociativa ;

No aplica

Letra e)

Dimensión de bien estar social básico, relativo al acceso del grupo
humano a bienes, equipamiento y servicios, tales como vivienda,
transporte, energía, salud , educación y sanitarios.

No aplica.

SK ECSLOGIA

Una Emprosa Sigdo Koppers

LL Sir SOLAR

99

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15 MW”

Artículo Contenido Evaluación
El titular deberá presentar un Estudio de Impacto Ambiental si su proyecto | Conclusión: no existe población, recursos ni
o actividad se localiza próximo a población, recursos y áreas protegidas. | áreas protegidas cercanas al área de
Artículo 9 Susceptibles de ser afectados, así como el valor ambiental del territorio en | influencia susceptible de ser afectadas por el
que se pretende emplazar. proyecto.
A objeto de evaluar si el proyecto o actividad se localiza próximo a
población, recursos o áreas protegidas susceptibles de ser afectados, se
considera:
No aplica. El proyecto no se localiza cercano o
Letra a) La magnitud o duración de la intervención o emplazamiento del Proyecto | población protegida por leyes especiales.
o actividad en o alrededor de áreas donde habite población protegida por
leyes especiales.
Letra b) La magnitud o duración de la intervención o emplazamiento del Proyecto No Aplica, ya que en el entorno cercano de la
o actividad en o alrededor de áreas donde existen recursos protegidos en | planta no existen recursos protegidos.
forma oficial; o
Letra c) La magnitud o duración de la intervención o emplazamiento del proyecto
O actividad en o alrededor de áreas protegidas o colocadas bajo
protección oficial.
Artículo Contenido Evaluaci
El titular deberá presentar un Estudio de Impacto Ambiental si su proyecto
o actividad se localiza próximo a población, recursos y áreas protegidas. | Conclusión: no existe población, recursos ni
Susceptibles de ser afectados, así como el valor ambiental del territorio | áreas protegidas cercanas al área de influencia
Artículo 10 en que se pretende emplazar. susceptible de ser afectadas por el proyecto.
A objeto de evaluar si el proyecto o actividad se localiza próximo a
población, recursos o áreas protegidas susceptibles de ser afectados, se
considera:
Letra a) La duración o la magnitud en que se obstruye la visibilidad a zonas con | No aplica, El proyecto no se localiza cercano o
valor paisajístico: población protegida por leyes especiales.
No Aplica, ya que en el entorno cercano de la
Letra b) La duración o magnitud en que se alteren recursos o elementos del medio | planta no existen recursos protegidos.
ambiente de zonas con valor paisajístico o turístico: o

SK ECSLOGIA

Una Empresa Sigdo Koppers

LL Sir SOLAR

100

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA Il, 15 MW”

No aplica.

Letra c) La duración o la magnitud en que se obstruye el acceso a los recursos o
elementos del medio ambiente de zonas con valor paisajístico o turísticos:

Letra d) La intervención o emplazamiento del proyecto o actividad en un área | No aplica.
declarada zona con o centro de interés turístico nacional, según lo
dispuesto en el Decreto Ley N*1.224 de 1975.

Artículo ontenido Evaluación

Articulo 11 Él titular deberá presentar un Estudio de Impacto Ambiental si su | Conclusión: El Proyecto no altera
Proyecto o actividad genera o presenta alteración de monumentos, sitios | monumentos, sitios con valor antropológico,
con valor antropológicos, arqueológico, histórico y, en general los | arqueológico, históricos y , en general, los
pertenecientes al patrimonio cultural. pertenecientes al patrimonio cultural. (Ver
A objetos de evaluar si el proyecto o actividad, respecto de su área de | anexo N*2 Línea de base arqueológica)
influencia , genera o presentan alteración de monumentos , sitios con
valor antropológico , arqueológico , histórico y , en general , los
pertenecientes al patrimonio cultural, se considerará:

Artículo a) La proximidad a algún Monumento Nacional de aquellos definidos por la | No se encuentra un Monumento Nacional,
Ley 17.288; cercano al proyecto.

Artículo b) La magnitud en que se remueva, destruya, excave, traslade, deteriore o | No aplica
se modifique en forma permanente algún monumento nacional de
aquellos definidos por la ley 17.288;

Artículo c) La magnitud en que se modifique o deteriore en forma permanente | No aplica
construcciones, lugares O sitios que por sus características
construcciones, por su antigiedad, por su valor científico, por su contexto
histórico o por su singularidad , pertenecen al patrimonio cultural; o

Articulo d) La proximidad a lugares o sitios en que se lleven a cabo manifestaciones | No existen este tipo de lugares en el área del
propias de la cultura o folclore de algún pueblo comunidad o grupo | proyecto.
humano.

SK ECSLOGIA

Una Emprosa Sigdo Koppers

LL Sir SOLAR

101

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

En consecuencia, puesto que el Proyecto no produce ninguno de los efectos,
características O circunstancias mencionados en el Artículo N* 11 de la Ley de
Bases del Medio Ambiente, desarrollados en los Artículos N*5; N* 6; N* 8; N* 9;
N? 10 y N? 11 del Título II del Reglamento del Sistema de Evaluación de Impacto
Ambiental, se debe presentar una Declaración de Impacto Ambiental, todo ello en
conformidad a lo indicado en el Artículo N* 4 del mencionado Reglamento.

SK ECSLOGIA 1% sr SOLAR 10

Una Empresa

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

6. PERMISOS SECTORIALES AMBIENTALES.

De acuerdo con lo indicado en el Titulo VIl del Reglamento del SEIA, toda
Declaración de Impacto Ambiental debe identificar los permisos ambientales
sectoriales aplicables al proyecto, los requisitos para su otorgamiento y los
contenidos técnicos y formales para acreditar su cumplimiento.

Para efectos del proyecto, se solicita los siguientes permisos sectoriales
contenidos en el artículo 91,93, 94 y 96 del Decreto Supremo N* 95/01.

3 Artículo 91.
En el permiso para la construcción, modificación y ampliación de cualquier obra
pública o particular destinada a la evacuación, tratamiento o disposición final de
desagúes y aguas servidas de cualquier naturaleza, a que se refiere el artículo 71
letra b) del D.F.L. N* 725/67, Código Sanitario, los requisitos para su otorgamiento
y los contenidos técnicos y formales necesarios para acreditar su cumplimiento,
serán los que se señalan en el presente artículo.

En el Estudio o Declaración de Impacto Ambiental, según sea el caso, se deberán
señalar las medidas adecuadas para el control de aquellos factores, elementos o
agentes del medio ambiente que puedan afectar la salud de los habitantes.

Se utilizará una planta de tratamiento de las aguas servidas, basado en un
sistema central del tipo biológico.

El sistema propuesto permite realizar el tratamiento de las aguas servidas
mediante tres etapas:

+ Tratamiento Primario (físico): Las partículas pesadas se depositan en el fondo
para formar barros y las más ligeras y las grasas, permanecen en suspensión o
flotando.

Tratamiento Secundario (biológico): El tratamiento se proporciona mediante
difusión de aire por medios mecánicos en el interior del estanque. Durante el
tratamiento los microorganismos forman flóculos los que posteriormente se dejan
sedimentar en un tanque de clarificación. El sistema básico comprende un tanque
de aireación y un tanque de clarificación, por los cuales se hace pasar los lodos
varias veces.
Los dos objetivos principales del sistema de lodos activados son (1%) la oxidación
de la materia biodegradable en el tanque de aireación y (2”) la floculación que
permite la separación de la biomasa nueva del efluente tratado. Este sistema
permite una remoción de hasta un 90% de la carga orgánica.

SK ECSLOGIA 1% sr SOLAR e

Una Empresa

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

+ Tratamiento Terciario (químico): El agua tratada biológicamente pasa finalmente
por una etapa de desinfección que permite su sanitizado. Esta desinfección, si
bien no convierte el agua en potable, reduce en gran medida la cantidad de
coliformes fecales aún presentes en el agua en esta etapa (hasta 4 niveles
exponenciales). La desinfección se realiza mediante contacto con pastillas de
Hipoclorito de Calcio (cloración). Así mismo, y para evitar el exceso de cloruros en
el efluente de acuerdo a la normativa, siempre que sea necesario, se adicionarán
pastillas de Bisulfito de Sodio encargadas de la decloración por contacto.

El servicio de retiro de lodos generados en las etapas primaria y secundaria se
efectuará mediante transporte autorizado para tales efectos, para su posterior
disposición en lugar también autorizado.

El efluente ya tratado tendrá como disposición final el subsuelo, considerando para
esto la instalación de un pozo absorbente.

Los antecedentes que es necesario aportar según lo dispuesto en el artículo 91
del Reglamento del Sistema de Evaluación de Impacto Ambiental son los
siguientes:

a.1 La profundidad de la napa en su nivel máximo de agua, desde el fondo
del pozo filtrante.

La profundidad de la napa freática en el área del proyecto es de 100 mts/ aprox.
Dado que la profundidad estimada del pozo absorbente 1,9 mts, la profundidad de
la napa en su nivel máximo de agua, desde el fondo del pozo filtrante habrán a la
napa 98,1 metros.

a.2. La calidad del terreno para efectos de determinar el índice de absorción

Se considerará un índice de absorción de 100 l/m2/día ya que el área del proyecto
está conformada por superficie constituida por un sustrato limo-arenoso, con gran
presencia de sales minerales.

a.3. La cantidad de terreno necesario para filtrar

Dado que el coeficiente de absorción es de 100 l/m2/día y el efluente a infiltrar es
de 600 l/día, se requiere de una superficie de 6 m? para filtrar.

Para el cálculo del pozo absorbente se utilizaron los siguientes parámetros:

SK ECSLOGIA How SOLAR *”

Una Empresa

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

H Profundidad del pozo

K, Coeficiente de Absorción = 100

N Número de personas = 6 personas (máx.)

D Diámetro del pozo en metros = 1 m

Q Cantidad de aguas residuales = 100 l/persona/día

H=N*Q
K2* 7 D

Reemplazando los valores,
H=6*100_ =139
100*3,14*1

Con un pozo absorbente de 1,9 metros de profundidad y 1 metro de diámetro se
estarían eliminando todos los residuos, motivo por el cual se ha determinado esta
medida como adecuada en este caso. Es importante destacar que la duración de
un pozo absorbente es muy prolongada y puede servir fácilmente durante diez
años en operación continua, siempre que la planta de tratamiento opere en
perfectas condiciones.

El pozo será proyectado a una distancia superior a 20 m de cualquier cuerpo de
agua y al menos a 45 m sobre el nivel de la napa subsuperficial, medidos desde el
fondo del sistema de absorción, con el fin de lograr el máximo de eficiencia del
sistema en toda época del año.

a.4. La caracterización físico-química y microbiológica de las aguas

El proyecto no descargará efluentes, a ningún cuerpo de agua o curso receptor, ya
que la totalidad de los efluentes serán infiltrados vía pozo absorbente.

El efluente tratado cumplirá los estándares definidos por el D.S. 236/1926, del
Ministerio de Salud y tendrá las siguientes características:

SK ECSLOGIA 1% sr SOLAR 0

Una Empre

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

Valor Valor
DBO, <35 mg/L
Sólidos en Suspensión Totales <80 mg/L
Coliformes fecales <1.000 NMP/100 ml

3 Artículo 93

Permisos para la construcción, modificación y ampliación de cualquier planta de
tratamiento de basuras y desperdicios de cualquier clase; o para la instalación de
todo lugar destinado a la acumulación, selección, industrialización, comercio o
disposición final de basuras y desperdicios de cualquier clase a que se refieren los
artículos 79 y 80 del D.F.L. 725/67, Código Sanitario, los requisitos para su
otorgamiento y los contenidos técnicos y formales necesarios para acreditar su
cumplimiento, serán los que se señalan en el presente artículo.

a) Aspectos Generales
a.1. Definición del tipo de tratamiento

Solamente se almacenara temporalmente la basura, no existirá tratamiento.
a.2. Localización y características del terreno

La planta Solar Fotovoltaica se localiza administrativamente en la XV Región de
Arica y Parinacota, se emplazará en la comuna de Arica, aproximadamente a 26
Km. de la ciudad de Arica, sector Pampa Dos Cruces.

Colindará por el norte con el Valle de Lluta y al Sur con la Quebrada del Diablo.
Pampa Dos Cruces alcanza una altitud promedio en el rango de los 1.000 msnm
climáticamente se caracteriza como una zona de extrema aridez o desierto
absoluto, sin mayores recursos hídricos ni vegetales.

El relieve de Pampa Dos Cruces no presenta grandes accidentes, por el contrario
se constituye por planicies de baja pendiente, que son cruzadas por algunas
cárcavas de reducida potencia. La superficie está constituida por un sustrato limo-
arenoso, con gran presencia de sales minerales, que conforman concreciones
menores de un mineral conocido como caliche. Se aprecia la presencia de clastos
de origen volcánico, con un tamaño pequeño a grande, pero siempre en baja
cantidad y densidad.

SK ECSLOGIA 1% sr SOLAR 10

Una En

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

Esta bodega de almacenamiento temporal contemplará las características de
diseño establecidas en el D.S. 148/03 de MINSAL para almacenamiento temporal
de residuos peligrosos, encontrándose en el frente de trabajo, dentro del área de
la Planta.

A la bodega solo ingresara personal autorizado contando con vigilancia y control
de acceso, solo podrá ingresar personal autorizado.

a.3. Caracterización cualitativa y cuantitativa de los residuos

En la etapa de Construcción y Operación del proyecto se generara residuos
sólidos peligros y no peligrosos.

Residuos generados en la etapa de construcción y operación del proyecto.

RESIDUOS ETAPA DE

CONSTRUCCIÓN
Cantidad | Unidad

Residuos Domésticos

Restos orgánicos, papel. 1.700 kg/mes
Residuos No Peligrosos

Restos de cables 4.250 m/año
Cartones de embalaje 45,6 ton/año
Restos de materiales de construcción 35 ton/año
Escombros (desmantelamiento de obras 9 ton/año

temporales)

Excavación de material que va a botadero 21 ton/año

Residuos Industriales Peligrosos

Lubricantes, aceites y grasas 0,8 ton/año

SK ECSLOGIA How SOLAR *”

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

ETAPA DE
CONSTRUCCIÓN

RESIDUOS

Cantidad

Residuos Domésticos

Restos orgánicos, papel. 210 kg/mes
Residuos No Peligrosos

Restos de cables 0,8 ton/año

Lubricantes, aceites y grasas 45,6 ton/año

a.4. Obras civiles proyectadas y existentes

Se tiene proyectado realizar solamente una bodega de almacenamiento de
residuos peligrosos, utilizando un conteiner, dando cumplimiento al D.S. 148/2003
del MINSAL.

a.5. Formas de control y manejo de material partículado, de las emisiones
gaseosas, de las partículas de los caminos de acceso e internos que se
pretenda implementar, y de olores, ruidos, emisiones líquidas y vectores.

Todos los residuos sólidos y peligrosos serán almacenados temporalmente en
contenedores, con tapa y señalizados.

a.5 Vientos predominantes.

Los vientos predominantes de la Región son vientos sur-suroeste, con una
componente noreste. Lo anterior, provoca una circulación de mar a cordillera y

Viceversa.
a.6. Características hidrológicas e hidrogeológicas

El proyecto contempla una bodega de almacenamiento temporal, no disposición
final.

Luego de seis meses estos serán transportados y dispuestos en lugar autorizado.

SK ECSLOGIA How SOLAR '*

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

a.7. Planes de prevención de riesgos y planes de control de accidentes,
enfatizando las medidas de seguridad y de control de incendios, derrames y
fugas de compuestos y residuos.

Se implementará un Plan de Control de accidentes enfocado principalmente al
control de derrames e incendio.

El Plan de Control de Accidentes se aplicará ante situaciones de accidentes tales
como incendios, derrames y en el manejo de residuos peligrosos en las zonas de
acopio, en las acciones de carga, transporte y descarga de dichos residuos tanto
al interior como al exterior de las faena. El objetivo del Plan es disponer de un
sistema que permita actuar eficazmente en caso de accidentes, a fin de minimizar
las pérdidas, asegurar la integridad de las personas y evitar la contaminación del
medio ambiente.

Control de Incendios.

Se capacitaran a los trabajadores en el uso y manejo de extintores, para el control
de incendios se contarán con extintores en las zonas donde se almacenarán
residuos y dentro de la Instalación de Faenas.

Control de derrames.

Frente a un derrame se procederá según el siguiente procedimiento:
* La persona que detecte el derrame deberá comunicarse con el jefe directo
en forma inmediata y este a su vez con el jefe de Emergencia.

+ La alarma se comunicará mediante voz natural.
* Ubicarse a una distancia prudente y a sotavento.

* Realizar un reconocimiento visual del material comprometido y la magnitud
del incidente.

* Verificar que no existan personas involucradas en el incidente (heridos).

* El personal de brigada de incendio, deberá utilizar todos sus implementos
de seguridad, como: lentes, guantes y zapatos de seguridad.

+ Utilizará las herramientas como palas en buen estado.
* Ninguna persona ajena o no capacitada podrá estar cerca del lugar.

* Se tapará el lugar exacto derramado con material inerte como arena.

SK ECSLOGIA 1% sr SOLAR o

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

* Todo material contaminado deberá ser desechado en tambores de
residuos peligrosos para su disposición final.

* Se deberá evitar el contacto directo con el material derramado.

* No se podrá encender chispas cercanas al lugar derramado.

+ Instalar los conos que sean necesarios para delimitar el área, según sea la
magnitud del derrame.

El Plan de prevención de riesgos constituirá una recopilación de las normas,
criterios, procedimientos, instrucciones, acciones y recomendaciones que definen
los objetivos, asignación de responsabilidades a los distintos niveles jerárquicos
de la empresa.
El plan asegurara la participación activa de los trabajadores en asuntos de
prevención de riesgos.
Los requerimientos mínimos que contemplara el plan de prevención son:
+ Evaluación de riesgos: riesgos identificados y criterios de valoración
utilizados.
+ Las responsabilidades, las prácticas, los procedimientos y los recursos
necesarios para llevar a cabo la política de prevención de la empresa.
+ Recursos materiales para realizar la acción de prevención de riesgos en la
empresa.
+ Mecanismos para implementar la consulta y/o participación de los
representantes de los trabajadores en los temas en que corresponda.
+ La documentación necesaria y la ejecución de éstos en la empresa,
considerando las normas existentes

SK ECSLOGIA

loop
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

a.8. Manejo de residuos generados dentro de la planta.

Manejo de Residuos Domiciliarios o asimilables a domiciliarios

Estos residuos serán dispuestos dentro de contenedores con tapa, tanto en la
etapa de Construcción y Operación.

El retiro y disposición final de los residuos no peligrosos será realizada por una
empresa externa, especializada en recolección y transporte de residuos
domiciliarios, la cual los dispondrá en el vertedero más cercano autorizado por
Autoridad Sanitaria.

Manejo de Residuos Peligrosos

Los residuos peligrosos generados en la etapa de construcción y operación, serán
almacenados en contenedores cerrados, ubicados en la bodega para
almacenamiento de residuos peligrosos previamente descrita. El transporte y la
disposición final de estos residuos, se realizará a través de una empresa externa
autorizada por la autoridad sanitaria, cumpliendo con lo señalado en el D.S.
148/04 del MINSAL.

La bodega para residuos peligrosos tendrá las siguientes características:

+ Contarán con un cierre perimetral de a lo menos, 1,80 m de altura y un portón
con llave, para impedir el ingreso de personal no autorizado y de animales;

+ Contarán con un pretil o pozo receptor, con una capacidad de retención no
inferior al volumen del contenedor de mayor capacidad, ni al 20% del volumen
total de los contenedores almacenados. Su base será continua, lavable, resistente
al calor y al agua, impermeable y resistente estructural y químicamente a los
residuos almacenados.

+ Serán techadas y protegidas de condiciones ambientales tales como humedad,
temperatura y radiación solar.

+ Estará señalizada con letreros, en los que se indicará que corresponde a una
bodega de acopio temporal de residuos peligrosos, de acuerdo a la Norma Chilena
NCh 2.190 Of. 2003. Contarán con vías de escape accesibles, en caso de
emergencia, y extintores especializados para combatir los diferentes tipos de
incendios que pudieran producirse.

SK ECSLOGIA How SOLAR '"

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

3 Artículo 94
En la calificación de los establecimientos industriales o de bodegaje a que se
refiere el artículo 4.14.2. del D.S. N*47/92, del Ministerio de Vivienda y Urbanismo,
Ordenanza General de Urbanismo y Construcciones, los requisitos para su
otorgamiento y los contenidos técnicos y formales necesarios para acreditar su
cumplimiento, serán los que se señalan en el presente artículo.

a. Memoria técnica de características de construcción y ampliación:

La aplicación de este PAS N* 94, corresponde a las características que poseen los
inversores instalados dentro de una caseta prefabricada, la cual se encontrara
sobre una losa de concreto anclada, albergando en su interior dos inversores de
500 kW conectados a un transformador de media tensión, donde la energía será
evacuada hacia una próxima línea de transmisión de 66 kV propiedad de Arica
Genaration 1 Ltda.

Estas estructuras prefabricadas del tipo contenedores, son la razón por lo cual se
hace necesaria la presentación de este Permiso Ambiental Sectorial, con el fin de
que sean calificadas estas instalaciones para bodegaje, según los que dicta el
artículo 4.14.2. del D.S. N*47/92, del Ministerio de Vivienda y Urbanismo,
Ordenanza General de Urbanismo y Construcciones.

Para la solicitud de este PAS, se entregan los siguientes antecedentes de los
inversores de media tensión:

MEMORIA TÉCNICA DE LAS CARACTERÍSTICAS DE CONSTRUCCIÓN Y
AMPLIACIÓN.

Las Estaciones de Media Tensión se distribuirán en el área del proyecto donde se
efectuará la medida de la energía de generación de la planta.

SK ECSLOGIA How SOLAR '”

Una Empresa

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

Inverter

Double-Spii! Transformer

500-1000Vde| |
= e
1C Circul Breaker

$00-1000VAe| |

[DC Circuit Brea

Disposición equipos dentro de la caseta Caseta prefabricada vista exterior
de Inversión

Desde el centro de seccionamiento de la planta fotovoltaica sale un cableado
enterrado que lleva la energía generada por la planta al interruptor de entrada del
transformador de poder en el centro de transformación, dicho transformador eleva
la tensión a 66 kV para adecuarla a los requerimientos de la red de distribución
eléctrica, en este caso se utilizara una línea 66 kV propiedad de Arica Genaration
1 Ltda.

A la entrada del punto de conexión previsto en 66 kV se colocará el contador de
energía que se encargará de realizar las mediciones de energía consumida y
entregada a la red de distribución, el contador será del tipo bidireccional. Los
contadores se ajustaran a la normativa metrológica vigente y su precisión tales
que corresponda con el tipo y clase requerida. Los contadores deben llevar lectura

SK ECSLOGIA 1% sr SOLAR m3

Una Empresa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

remota por lo que van conectados a un MODEM u otro mecanismo de transmisión
de datos remotos.

Entre el transformador y de línea distribución irán instalados el seccionador,
interruptor de corte (switchgear) y las protecciones adecuadas.

Para la conexión de la estación de enlace con la línea de 66 kV va instalado un
pórtico de entrada al que se conectan los cableados desnudos aéreos que unen la
estación con la línea.

En el lado de alta de 66 kV se colocan los transformadores adaptadores de
tensión y corriente para el contador de medida y los transformadores de corriente
de protección del lado de alta. En el lado de baja también van instalados los
transformadores de corriente para la protección. Tanto en el lado de alta como de
baja del transformador se colocan autoválvulas de protección contra sobre
tensiones. La malla de tierras con sus picas de tierras y el vallado perimetral del
centro para evitar la entrada de personas ajenas al centro son los otros elementos
importantes. Debajo del transformador va un foso para recogida de aceite. La
estación de enlace dispone de espacio libre para posibles ampliaciones.

Dentro del área de la subestación irá un edificio prefabricado en cual irán
instalados el centro de seccionamiento de los cables de llegada de 23 kV desde
las casetas de los inversores así como un transformador de pequeñas
dimensiones de 300 KVA con sus protecciones para dar alimentación a los
servicios auxiliares de la estación de enlace y de la planta fotovoltaica. Dentro del
edificio prefabricado también se encontraran instalados el interruptor de entrada
del transformador, los equipos de protección y control, relés de protección,
comunicaciones, armarios de distribución de equipos auxiliares y alimentación de
emergencia de la subestación, sistema de monitorización y scada, contador,
equipos de seguridad y otros.

b. Plano de Emplazamiento de Planta: (Ver Anexo 6)

SK ECSLOGIA How SOLAR '”

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

C. Memoria técnica de los procesos productivos y su respectivo flujograma:

SEGMENTO FOTOVOLTAICO 1.076, 4kWp]
400 PANELES DE 23M) 29 STAN DE ZO PAYAZS

Ama a NS

Panas]

Er

Inversores

El inversor es un dispositivo electrónico que convierte corriente continua en
corriente alterna a una determinada frecuencia mediante un puente IGBT, el cual
produce pulsos secuenciales en la corriente continua, los cuales dan lugar a una
onda de tipo senoidal, siendo esta la corriente alterna .

El inversor funciona mediante seguimiento del punto de máxima potencia en cada
momento, de forma que optimiza los valores de entrada de intensidad y tensión en
corriente continua.

En su interior la llegada es en corriente continua, conectado a un interruptor, el
cual es controlado por el inversor. Al detectar fallos de aislamiento mediante
sistema de vigilancia de aislamiento a tierra en el circuito de continua, abre el
circuito. También lleva asociado un sistema de protección a la salida de alterna el
cual abre el circuito en caso de fallos o fluctuaciones en la línea.

SK ECSLOGIA

loop
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

A la salida del inversor el voltaje generado es en baja tensión. Cuando la tensión
de red a la cual se debe conectar el transformador es en alta tensión, se debe
incluir en medio un transformador elevador de acuerdo a la tensión requerida.

Estructuras

La estructura que soporta los módulos debe ser de material inalterable a la
corrosión y a los agentes atmosféricos (acero galvanizado en caliente o el aluminio
anodizado). La estructura debe ser capaz de soportar el peso de los módulos (del
orden de 10 kg/m2) y las cargas de viento, nieve y sismo, según la normativa
vigente. El resto de accesorios que incorpora una instalación fotovoltaica son
elementos de seguridad y protecciones (caja de conexiones con diodo de bloqueo
y fusibles), fusibles, magnetotérmicos, etc., de utilización habitual en instalaciones
de baja tensión, así como el cableado y técnicas de conexionado utilizados de
manera extensiva en este tipo de instalaciones.

Protecciones

Las protecciones aseguran la calidad de la energía vertida a la red actuando
contra sobretensiones, sobrecorrientes y funcionamiento en modo isla.

d. Anteproyecto de medidas de control de contaminación biológica, física y
química:

El Proyecto tiene por objetivo principal la generación de energía eléctrica a partir
de la energía del sol e inyectar dicha energía al sistema SING (Sistema
Interconectado del Norte Grande).

El proyecto no contempla medidas de control de contaminación biológica, física y
química, tanto en la etapa de Construcción y Operación del proyecto, por cuanto
que el proyecto trata de generación eléctrica a partir del Sol.

e. Caracterización cualitativa y cuantitativa de las sustancias peligrosas a
manejar:

Para la mantención de los seguidores se emplearan aceites, solventes y
lubricantes

A continuación se indican la cantidad de setos.

SK ECSLOGIA How SOLAR **

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

RESIDUOS ETAPA DE CONSTRUCCIÓN

Residuos Domésticos
+ Restos orgánicos, papel
1.700 Kg./mes

Residuos No Peligrosos

» Restos de cables
4.250 m/año

+ Cartones de embalaje
45,6 ton/año

» Restos de materiales de construcción
35 ton/año

+ Escombros (desmantelamiento de obras temporales)
9 ton/año

+ Excavación de material que va a botadero
21ton/año

Residuos Industriales Peligrosos
+ Lubricantes, aceites y grasas
0,8 ton/año

RESIDUOS ETAPA DE OPERACIÓN
Residuos Domésticos

+ Restos orgánicos, papel
210 Kg/mes

Residuos Peligrosos
+ Lubricantes, aceites y grasas
0,8 ton/año

SK_ECSLOGIA How SOLAR '”

do Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW"
f. Medidas de control de riesgos a la comunidad:

El proyecto se emplazará a 26 Km. de distancia de la Ciudad de Arica, una zona
aislada de centros poblados.

Producto de las características que tiene el proyecto no generara riesgo a la
comunidad, ni en emisiones atmosféricas, ruido ni sustancias químicas, quedado
señalado en esta Declaración de Impacto Ambiental.

SK ECSLOGIA How SOLAR '*

Una En

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW"
3 Artículo 96

En el permiso para subdividir y urbanizar terrenos rurales para complementar
alguna actividad industrial con viviendas, dotar de equipamiento a algún sector
rural, o habilitar un balneario o campamento turístico; o para las construcciones
industriales, de equipamiento, turismo y poblaciones, fuera de los límites urbanos,
a que se refieren los incisos 3” y 4? del artículo 55 del D.F.L. N* 458/75 del
Ministerio de Vivienda y Urbanismo, los requisitos para su otorgamiento y los
contenidos técnicos y formales necesarios para acreditar su cumplimiento, serán
los que se señalan en el presente artículo.

El Proyecto se emplazará en sector rural, en la comuna de Arica, Región de Arica
y Parinacota, a unos 26 Km. de la ciudad de Arica.

La superficie total del proyecto es de 54 aproximadas, por las cuales se solicita el
cambio de uso de suelo.

Se cumplirán los requisitos para el otorgamiento y contenidos técnicos y formales.

Requisitos para otorgamiento.

a) la pérdida y degradación del recurso natural suelo,

El área del proyecto se considera parte de la denominada depresión intermedia,
macroforma del relieve conformado por un plano inclinado que discurre en la zona
al Norte de Arica, entre las lomas costeras hasta la zona de sierra o precordillera
(Sierra de Huaylilas). En el extremo Norte de Chile, la depresión intermedia se ve
cortada regularmente por Valles o Quebradas. Para el presente caso, el área del
proyecto se delimita al Norte por el Valle de Lluta y al Sur por la Quebrada del
Diablo, tributaria del Valle de Azapa. Tradicionalmente, los sectores de depresión
intermedia comprendidos entre cauces de agua, reciben el nombre de Pampas,
que en este caso se denomina como Pampa Dos Cruces. Pampa Dos Cruces
alcanza una altitud promedio en el rango de los 1.000 msnm.

El relieve de Pampa Dos Cruces no presenta grandes accidentes, por el contrario
se constituye por planicies de baja pendiente, que son cruzadas por algunas
cárcavas de reducida potencia. La superficie está constituida por un sustrato limo-
arenoso, con gran presencia de sales minerales.

Se aprecia la presencia de clastos de origen volcánico, con un tamaño pequeño a
grande, pero siempre en baja cantidad y densidad. Debido a la constante acción
eólica, estos clastos muestran los efectos de la erosión; a la vez, se producen

SK ECSLOGIA How SOLAR '*

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

procesos menores de deflación y depositación de sedimento eólico, lo que
redunda en la existencia de grandes zonas cubiertas de arenas gruesas de sílice
de color rojizo.

Los “suelos” del área son de Clase VIII, según la clasificación de suelos y su
capacidad de uso. Los suelos se clasificaron utilizando las clases agrológicas del
Soil Conservation Service de U.S.A que contempla ocho clases según su
capacidad de uso y se refiere a la adaptación de los suelos a determinadas formas
de utilización.

La Clase VIII: Corresponde a las altas cumbres sobre el límite de la vegetación,
regiones desérticas, dunas. En síntesis, en el área de estudio no hay suelos en
estricto sentido (agronómico), que puedan ser afectados por eventuales Proyectos
con estas características.

b) que no se generen nuevos núcleos urbanos al margen de la planificación
urbana-regional.

El Proyecto no generará nuevos núcleos urbanos, todos los trabajadores
provendrán de la Ciudad de Arica, por lo tanto no se consideran campamentos
para el personal.

Debido a la distancia en que se encontrara el proyecto de poblaciones y las
características de la zona (desértica), potencialmente no es probable la
generación de núcleos urbanos que pudieran desarrollarse.

SK ECSLOGIA 1% sr SOLAR 1

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”
7 . COMPROMISOS AMBIENTALES VOLUNTARIOS

La “Planta Solar Fotovoltaica Arica Il ,15 MW”, está cercana a dos hallazgos
arqueológicos los cuales a pesar de que no se encuentran en el lugar donde se
emplazara nuestra planta, de igual manera se realizaran medidas para que estos
se preserven y no sufran ninguna alteración.

Para estos se propone salvaguardar el lugar evitando su intervención, mediante un
cercado permanente con material sólido.

SK ECSLOGIA How SOLAR *”

Una Empre

DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

8 . FIRMA DECLARACIÓN JURADA

De acuerdo al Título 1Il, Párrafo 2% Articulo 14 del Reglamento del Sistema de
Evaluación de Impacto Ambiental, Jaime Gómez Aragón, Pasaporte: AAF336598
(ciudadano español) en representación de la empresa Arica Solar Generatión 1
Limitada, declara bajo Juramento que, sobre la base de los antecedentes
presentados, el proyecto “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”,
cumple con la normativa ambiental vigente aplicable.

Jaime Gómez Aragón

SK ECSLOGIA 1% sr SOLAR 12

Unas

2 Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA ll, 15 MW”

9 . OTROS ANTECEDENTES

Anexos

Anexo N* 1 Antecedentes Legales de la Empresa.
Anexo N* 2 Línea de Base Arqueológica.

Anexo N* 3 Estudio Medio Biótico.

Anexo N? 4 Descripción Paisajística.

Anexo N* 5 Estudio Estimación de Emisiones.
Anexo N'$ Plano de Emplazamiento de Planta.
Anexo N*7 Mapa de Ubicación.

SK_ECSLOGIA How SOLAR Y

presa Sigdo Koppers
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA 1
ADENDA N* 1

1% SKY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL
ADENDA N* 1

“PLANTA SOLAR FOTOVOLTAICA ARICA TI”

SK ECSLOGIA

Una Empresa Sigdo Koppers

ENERO 2011
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA I
ADENDA N* 1

Adenda N? 1 de Respuesta de Informe Consolidado N? 1 de Solicitud de Aclaraciones,
Rectificaciones y/o Ampliaciones a la Declaración de Impacto Ambiental del Proyecto
“PLANTA SOLAR FOTOVOLTAICA ARICA TI”

I| Descripción de proyecto

1. Para poder pronunciarse sobre la Declaración de Impacto Ambiental, será necesario contar
con los siguientes antecedentes:

a) Plano de ubicación, que señale la posición relativa del predio respecto de los terrenos
colindantes y del espacio público.

b) Plano de emplazamiento de las edificaciones en el predio, incluyendo las dimensiones de los
deslindes del predio.

Respuesta:

a) Se adjunta Plano de Ubicación, ver anexo N? 1
b) Se adjunta Plano de emplazamiento, ver anexo N* 2

2. El titular del proyecto señala que se generaran residuos industriales sólidos No peligrosos
durante la etapa de construcción y operación del proyecto, por tal motivo debe solicitar
formalmente a esta SEREMI de Salud, la autorización para almacenar estos residuos.

Respuesta:

Se solicitará formalmente autorización para almacenar transitoriamente residuos sólidos no
peligrosos a la SEREMI de Salud, Región de Arica y Parinacota.

3. El titular del proyecto señala que se utilizaran baños químicos durante la etapa de
construcción del proyecto, pero no señala la frecuencia de mantenimiento y lugar donde serán
dispuestas estas aguas servidas.

Respuesta:

Como se indica en la Declaración de Impacto Ambiental en el punto 2.2.1 Etapa de
Construcción aguas servidas domésticas. Se efectuarán mantenciones de baños químicos dos
veces por semana al menos, cumpliendo con todos los puntos referidos al control de las aguas
servidas indicadas en el D.S. N” 594/00 del MINSAL, respecto a la disposición final de las
aguas servidas. Se contratarán los servicios de DISAL Chile Ltda., empresa que cuenta con
Resolución Sanitaria N* A/1764 del 09/12/2011

4. El titular debe señalar el lugar de donde será extraída el agua para la humectación de
caminos durante la etapa de construcción del proyecto, del mismo modo la frecuencia de
humectación.

Respuesta:

El insumo agua para la humectación durante la etapa de construcción del proyecto se va a
gestionar con una empresa que cuente con las resoluciones que correspondan para tal efecto.
Como también se solicitará a la empresa un registro de frecuencia de humectación de los
caminos durante la etapa de construcción.
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA I
ADENDA N* 1

5. El titular debe señalar la periocidad de limpieza de los paneles solares, además debe indicar
el método que usará para tal actividad y los detergentes o aditivos involucrados en la limpieza,
para asegurar (en caso que se utilicen) que no se traten de compuestos que puedan lixiviar o
causar algún daño al terreno y a cuerpos de aguas.

Respuesta

La limpieza de los módulos se realizará con una periodicidad mensual, mediante un método "en
seco", consistente en retirar el polvo mediante un medio mecánico, utilizando un cepillo de
cerdas sintéticas (tipo escobillón).

La limpieza en húmedo sólo se realizará puntualmente cuando se encuentren excrementos de
pájaros, muy poco frecuentes dada la escasa población en la zona, y se realizará con poca
cantidad de agua con detergente biodegradable.

Una vez al año se realizará una limpieza con agua con detergente biodegradable, antes del
período de menor insolación, el invierno.

6. Se solicita aclarar la discrepancia entre el área indicada del proyecto de 54 hectáreas (Pág.
7) y las que se calculan a través de las coordenadas UTM (Pág. 8) que suman 78 hectáreas.

Respuesta.
Se produjo un error en indicar que el área de proyecto es de 54 hectáreas (Pág. 7).

El área del proyecto es de 78 hectáreas, las que se calculan a través de las coordenadas UTM
(WGS84-zona 19 Sur) (Pág. 8)

1. Normativa de carácter ambiental aplicable

1. El titular menciona que se instalara una planta de tratamiento de aguas servidas durante la
etapa de operación del proyecto, por tal motivo debe dar estricto cumplimiento al Decreto
Supremo N* 04 de 2009 MINSAL, “Reglamento para el Manejo de Lodos Generados en
Plantas de Tratamiento de Aguas Servidas”.

Respuesta

Se dará estricto cumplimiento al Decreto Supremo N? 04 de 2009 MINSAL, “Reglamento para
el Manejo de Lodos Generados en Plantas de Tratamiento de Aguas Servidas”.

Se contratarán los servicios de DISAL Chile Ltda., empresa que cuenta con Resolución
Sanitaria N* A/1764 del 09/12/2011, para descarga en la planta de tratamiento de aguas
servidas de propiedad de Aguas del Altiplano.

2. Los antecedentes entregados en la Línea de Base Arqueológica indican que el Registro N* 2
"Alineamiento de rocas" corresponde a un Monumento Arqueológico que podría ser de mayor
complejidad que lo vislumbrado en superficie, con depósitos y materiales culturales en el
subsuelo. Por tanto, el proyecto debe indicar las medidas para no afectar de ninguna manera
este yacimiento.

En caso de que el proyecto no pueda resguardar el Registro N* 2, este Consejo requerirá de
una mayor caracterización de sus componentes superficiales y subsuperficiales, mediante un
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA I
ADENDA N* 1

registro topográfico y excavación de sondeos a realizar durante la presente evaluación del
proyecto. Esta caracterización debe ser entendida como una ampliación de la Línea de Base,
cuyo objetivo es especificar las medidas que deberá tomar el proyecto para su protección. Esta
intervención arqueológica deberá ser solicitada a este Consejo (www.monumentos.cl) por un
arqueólogo de acuerdo a lo establecido en el artículo 7” del reglamento sobre Excavaciones y/o
Prospecciones (Decreto Supremo N* 484 de 1990) de la Ley N* 17.288 y remitida durante esta
evaluación.

Respuesta:

Se acoge lo planteado en orden a la necesidad de implementar medidas de protección
preventivas para el hallazgo N? 2. En consecuencia, se propone la siguiente medida:

Se propone resguardar la integridad del hallazgo mediante la instalación de un cerco sólido de
carácter permanente. De esta manera el área donde se emplaza el hallazgo quedará sin
intervenir por las obras del proyecto. Esta zona deberá ser considerada área restringida y
deberá contar con una señalética adecuada.

ll. Permisos Ambientales Sectoriales

1. A partir de los resultados de la ampliación de la Línea de Base Arqueológica se podrá
determinar la necesidad de solicitar el Permiso Ambiental Sectorial N* 76 del Decreto Supremo
N? 95 del 2001, sobre excavaciones de Monumentos Arqueológicos y paleontológicos. En el
caso de la necesidad de realizar levantamientos o excavaciones, lo que de lugar a solicitar el
PAS N* 76 en comento, se deberán entregar todos los requisitos técnicos formales para su
otorgamiento en el documento a presentar por el titular, denominado Adenda 1.

Respuesta:

No será necesario solicitar el Permiso Ambiental Sectorial N* 76 del Decreto Supremo N* 95
del 2001, ya que se implementarán medidas de protección preventivas para el hallazgo en
cuestión. (Hallazgo N* 2)

2. El titular ha identificado la necesidad de solicitar el permiso ambiental sectorial señalado en
el Artículo 96 del Reglamento del Sistema de Evaluación de Impacto Ambiental. En mérito a lo
anterior, una vez completado el procedimiento para la obtención de la calificación ambiental, el
titular del proyecto, deberá solicitar el informe favorable contemplado en el Artículo 55 de la Ley
General de Urbanismo y Construcciones, para lo cual deberá acreditar la calidad jurídica del
terreno involucrado en la ejecución de las obras.

Respuesta:

Se solicitará el informe favorable contemplado en el Artículo 55 de la Ley General de
Urbanismo y Construcciones, donde se acreditará la calidad jurídica del terreno en el cual se
ejecutará el proyecto.
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA I
ADENDA N* 1

3. Según Incisos 3? y 4” del Art. 55 del D.F.L. N*458/75, Ministerio de Vivienda y Urbanismo,
aplica al proyecto ya que la planta se ubicará en un sector rural, por lo tanto, requerirá el
permiso para el cambio de uso de suelo compatible a la actividad que se somete a la
evaluación.

Según Art. 4.14.2. de D.S. N *47/92 del Ministerio de Vivienda y Urbanismo, aplica al proyecto,
debiendo obtener calificación ambiental por la bodega de la planta, contemplado en el PAS del
Artículo N” 94 del Reglamento del Sistema de Evaluación de Impacto Ambiental.

Respuesta.

Reconocemos para el proyecto “Planta solar fotovoltaica Arica |”, la aplicación del articulo 55
del D.F.L. N*458/75, Ministerio de Vivienda y Urbanismo como también el Artículo 4.14.2 de
D.S. N *47/92 del Ministerio de Vivienda y Urbanismo, por lo tanto se tramitaran estos a futuro
realizando los procedimiento correspondientes para su obtención.

En el Punto N? 6 “Permisos Sectoriales Ambientales” (Artículo 96) de la Declaración de Impacto
Ambiental, se indica que se cumplirán los requisitos para el otorgamiento y contenidos técnicos
y formales, de la misma forma están señalados los antecedentes técnicos para el otorgamiento
del artículo N* 94 del Reglamento del Sistema de Evaluación de Impacto Ambiental.

IV. Acerca de si el proyecto o actividad genera o presenta alguno de los efectos,
características o circunstancias indicados en el Artículo 11 de la Ley de Bases del Medio
Ambiente.

1. Como se indicó en el acápite anterior, los antecedentes entregados en la Línea de Base
Arqueológica, indican que el proyecto se emplaza en un área que contiene al menos un
Monumento Arqueológico, para el cual se deben especificar medidas de protección.

Respuesta:

Se propone resguardar la integridad del hallazgo mediante la instalación de un cerco sólido de
carácter permanente. De esta manera el área donde se emplaza el hallazgo quedara sin
intervenir por las obras del proyecto. Esta zona deberá ser considerada área restringida y
deberá contar con una señalética adecuada.

V Otras Consideraciones Relacionadas con el Proceso de Evaluación de Impacto
Ambiental del Proyecto.

1. El punto 1.6.9. referente al camino de acceso, se señala que se construirá un camino
permanente a las obras, de 40 metros de largo y 10 metros de ancho aproximadamente, el cual
empalma con la ruta A-19. En este sentido, hay que señalar que el recurrente debiera constituir
una servidumbre de tránsito ante este Servicio, ya que se trata de un inmueble inscrito a favor
del Fisco de Chile a fojas 25 vta. N” 60 del año 1935 del Conservador de Bienes Raíces de
Arica.
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA I
ADENDA N* 1

Respuest:

Se realizará el procedimiento correspondiente con el fin de constituir una servidumbre de
tránsito ante el SEREMI de Bienes Nacionales.

2. Se solicita que se realice un análisis de cada uno de los Objetivos y contenidos de la
Estrategia Regional de Desarrollo y su relación con el proyecto.

Respuesta

De acuerdo a lo indicado en Memo: 01 de la Unidad de Ordenamiento Territorial.

“No hay Plan Regulador Metropolitano, tampoco Plan Intercomunal, y el Plan Regional de
Desarrollo Urbano aún se encuentra en sus tramites finales de aprobación, por lo cual aún no
tiene vigencia”.

Sin embrago realizamos el análisis de los objetivos contenidos en la estrategia Regional de
Desarrollo.

Objetivos de estrategia regional de desarrollo.

1.- “Configurar una región socialmente madura, basada en su integración interna y en pos de
su complementariedad con los países vecinos”

Comenta:
El proyecto contempla acatar los objetivos y lineamientos estratégicos como:

A. Integrar política, económica, técnica y culturalmente la región con las zonas de Perú,
Bolivia y Argentina.

B. Facilitar -en el contexto de la legislación y política nacional-, la vinculación
transfronteriza a todo nivel, respetando y apoyando las tradicionales formas de la
“para-diplomacia” y los emergentes canales de cooperación.

C. Apoyar explícitamente medidas de integración que compatibilicen los criterios de
soberanía, seguridad y desarrollo, tanto en instituciones civiles como militares.

2.- “Proteger la caracterización cultural de la comunidad, respetando la diversidad étnica y sus
señas de identidad histórica”

Comentari:

El proyecto contempla el resguardo de la identidad arqueológica en la zona de emplazamiento
de la Planta, así mismo contribuirá a empujar el eco-turismo en la región, contribuyendo a
potenciar la calidad de vida en la comunidad rural.

3.- “Adaptar e implementar territorialmente el conjunto de políticas sociales estructurales que
generen una clara tendencia al desarrollo humano colectivo e individual”.

Comentario:

Se mejorara el nivel de conocimiento de la comunidad sobre el empleo de la energía renovable
no convencional (fotovoltaica).

Se habilitará un espacio dentro de la Planta para construir un mirador y showroom de modo de
informar a la comunidad y demostrar la energía fotovoltaica en diferentes aplicaciones.

4.- “Diseñar, establecer y programar la ejecución de un conjunto de políticas regionales en
temas sociales emergentes”.
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA I
ADENDA N* 1

Comenta:
Los Liniamientos Estratégicos de este objetivo que tienen relación con el desarrollo de este
proyecto serían:

F. Generar y difundir colectivamente una concepción del desarrollo de la ciudad de Arica, con
características de ser amable, limpia y ordenada; y en consonancia con los proyectos
estratégicos a definir.

G. Estimular y establecer mecanismos de participación ciudadana en diversos ámbitos de la
vida cotidiana, que consoliden y aumenten el tejido organizacional social de la región,
potenciándolos ya existentes.

Respecto a los lineamientos estratégicos indicados anteriormente se puede concluir que el
proyecto contribuirá a potenciar la imagen de la Región, respecto a una ciudad amable y limpia
con el medio ambiente.

El proyecto aportará en la participación de la ciudadanía ariqueña en el ámbito tecnológico,
orientando principalmente a estudiantes de colegios y universidades con el fin de ampliar sus
conocimientos en el área de la energía renovable.

5.- “fortalecer los sectores productivos tradicionales que estén en condiciones de modernizar
sus sistemas de gestión, optimizar sus rendimientos y captar o insertarse en nuevos y
crecientes mercados”.

Comentario:
El proyecto contribuirá a favorecer el desarrollo regional turístico.
Mediante la contratación de servicios regionales se aportara a la creación de nuevos empleos.

6.- “Potenciar los sectores y ámbitos productivos emergentes que proyecten consolidarse como
alternativas de crecimiento futuro, así como aspectos novedosos para la mejor gestión
económica regional.”

Comenta:
El proyecto contempla ser el primero en la Región de Arica y Parinacota de estas
características, lo que contribuirá a potenciar la imagen sustentable de la Región.

7.- “Posicionar e imponer la producción de ciencia, tecnología e innovación como factor
primordial del desarrollo regional.”

Comentari:

El Proyecto tiene por objetivo principal la generación de energía eléctrica a partir de la energía
del sol e inyectar dicha energía al sistema SING (Sistema Interconectado del Norte Grande).
Con este fin, se instalará una planta fotovoltaica.

Con ello se potencia el aprovechamiento de las energías renovables en la Región para la
producción de una energía limpia que ayude a la disminución de la generación de energía
eléctrica con fuentes convencionales contaminantes.

8.- "Constituir una institucionalidad pública eficaz, eficiente y moderna que cubra todo el
territorio, y que articulada con la ciudadanía y el sector privado, represente los intereses de la
comunidad regional”.

Comenta:
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA I
ADENDA N* 1

Respecto a este objetivo, no aplica el presente proyecto en atención a que no es una
institucionalidad pública, sin embargo entregarán herramientas para difundir el turismo regional
y educación a la comunidad respecto a tecnologías no convencionales.

9.- “Propiciar la ocupación productiva ordenada y sustentable de la región, mediante la
convergencia consensuada de todos los instrumentos de planificación territorial y la promoción
ciudadana al respeto integral del medioambiente.”

Comentario:

El proyecto contempla el cuidado de sitios de valor arqueológicos y el cuidado de flora y fauna.

3. El titular del proyecto deberá especificar las medidas para dar cumplimiento a los artículos
N? 39 y 40 del DFL MOP N* 850 de 1997, el que indica que los propietarios de los predios
colindantes con caminos públicos nacionales, solo podrán abrir caminos de acceso a éstos con
la autorización expresa de la Dirección de Vialidad. Por lo anterior el titular deberá elaborar un
proyecto de acceso al camino público A-191, el que deberá estar aprobado y operativo antes
de iniciar sus obras, incluido el proyecto de seguridad vial.

Respuesta:

El proyecto tiene contemplado realizar antes que se de inicio a las obras la presentación de
seguridad vial del proyecto, dando cumplimiento a los artículos N? 39 y 40 del DFL MOP N* 850
de 1997.

Se elaborará el proyecto de acceso al camino público A-191, y será presentado a la autoridad
pertinente, antes de dar inicio a las obras.
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA I
ADENDA N* 1

Anexo N? 1

Plano de Ubicación de la Planta solar Fotovoltaica.
DECLARACIÓN DE IMPACTO AMBIENTAL “PLANTA SOLAR FOTOVOLTAICA ARICA I
ADENDA N* 1

Anexo N* 2

Plano de emplazamiento de la Planta solar Fotovoltaica.
360000 372000 376000 380000

7964000

7960000

7956000

7952000

DECLARACIÓN DE IMPACTO AMBIENTAL DEL
PROYECTO PLANTA SOLAR FOTOVOLTAICA ARICA |

PLANO DE UBICACIÓN

E Predio de Planta Solar

Vertices Predio de Planta Solar

0004962
10)

Ruta 5 Sur

Ruta A-27
Red Vial
Línea de Alta Tensión

Co. Moreno +

< 5 — Hidrología

Curvas de Nivel
(Equidistancia cada 100 metros)

ll Ciudad de Arica
PAMPA SASCAPA

0000964

to —Poconchite—
Ñ n Lugares de Referencia al Proyecto

( pa

> Distancia entre el Predio del Proyecto
con otras entidades

a
3
5
S
S| Fuente: Base cartográfica Instituto Geográfico Militar (IGM)
escala regional 250.000 Datum WGS 84, Huso 19.
ESQUICIO CHILE ESCALA GRÁFICA
o 1 o 4 2km
Ubicación del Proyecto :
m A - ESCALA NUMERICA
1: 50.000
o
<
a
o
z
< <
“ z
o -
Ñ a
o
z
2 ww
3
A] o
= 3
SA Ss - Ministerio de
o l < Vivienaa y
Morro Moreno * Urbanismo
OPI
$
Cerro de chuyo Y a

380000 388000

360000 364000 368000 372000 376000

7954500

384000

384500

385000

385500

386000

¡A DE ACCESO AL PREDIO:

1 Escala 1:1000

DECLARACIÓN DE IMPACTO AMBIENTAL DEL
PROYECTO PLANTA SOLAR FOTOVOLTAICA ARICA |

PLANO DE EMPLAZAMIENTO

7954000

7953500

>
Pa
$
Z
E
al
s
Predio de Planta Solar
10) Vértices Predio Planta Solar
Paneles Solares
Zona A (Subestacion) tamaño de referencia, la cual contendrá:
- Centro de seccionamiento.
- Transformador de poder.
- Interruptor de línea.
- Seccionador.
- Pórtico de linea áerea
- Bodega para almacenamiento de residuos.
160 m. Zona B tamaño de referencia, la cual contendrá:
: - Grupo electrógeno.
- Almacén.
- Sala de control.
- Vestuarios y aseos.
== Vialidad A-191 ml
aL Quebrada 7
3
$
5 S
8 — de nivel o)
8 Curvas de nivel :
ESQUICIO CHILE
SS
Ñ ESCALA GRÁFICA
o Ly
o 190 9 100 200 m.
2 ESCALA NUMERICA
o 1: 5.000
z N
a
o E
2
< <
mí z
o - SERVIU
> P hagión dericay
. nec
a o
E
e E Ministerio de
E] < Vivienda y
Ss Urbanismo
La
=3LOGIA
SK ECS3
Una Empresa Sigto Xopners

384000

384500

385000
234

385500

386000
32

1% SKY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL

“PLANTA SOLAR FOTOVOLTAICA ARICA 1,8 MW
AMPLIACIÓN”

ADENDA N?* 1

SK ECSLOGIA

Una Empresa Sigdo Koppers

JULIO 2013
“DECLARACIÓN DE IMPACTO AMBIENTAL PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”
ADENDA N* 1

Adenda N” 1 de Respuesta de Informe Consolidado N* 1 de
Solicitud de Aclaraciones, Rectificaciones y/o Ampliaciones a la
Declaración de Impacto Ambiental del Proyecto “DECLARACIÓN

DE IMPACTO AMBIENTAL PLANTA SOLAR FOTOVOLTAICA

ARICA |, 8 MW AMPLIACIÓN”.

|. DESCRIPCIÓN DE PROYECTO

1.1) En la página 37, punto 1.7.10, “Obras Temporales”, se indica que el proyecto
“utilizará las mismas instalaciones de faenas, acopios provisorios y la bodega
temporal de residuos peligrosos de la Planta Solar Fotovoltaica Arica 1”, esto se
contradice con lo indicado en la página 37, letra a) Instalaciones de Faenas, donde
se señala que la etapa de ampliación contempla edificaciones adicionales. Se

solicita aclarar este punto.
Respuesta:

Se produjo un error en el punto anteriormente señalado ya que el Proyecto Planta Solar
Fotovoltaica Arica |, 8 MW ampliación” ocupará todas las instalaciones del Proyecto
Planta Solar Fotovoltaica Arica | de 18 MW ya aprobado RCA N* 11/2012. Estas son
Obras temporales, Instalación de Faenas, Acopios Provisorias y Disposión Temporal de
Residuos Peligrosos.

1.2) En la página 18, punto 1.5.6, “Vida Útil”, se indica que, “el proyecto tiene
estimado una vida útil de 25 años, sin embargo una vez cumplido este período, se
evaluará si se mantiene en operación la planta por 10 años más”. Se le solicita

indicar si el plan de cierre de la obra será a los 25 o 35 años.
Respuesta:

El plan de cierre de la Planta Solar Fotovoltaica Arica |, 8 MW Ampliación será a los 35

años.
“DECLARACIÓN DE IMPACTO AMBIENTAL PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW AMPLIACIÓN”
ADENDA N' 1
1.3) Se debe aclarar si las 26 hectáreas que requiere la ampliación del proyecto
(DIA, página 7), coinciden con las 78 hectáreas aprobadas en RCA N* 11/2012, o si
corresponde a otras áreas no evaluadas anteriormente, ya que de acuerdo a las
coordenadas UTM indicadas en la Tabla 1 (Página 8) de la presente DIA
corresponde a una sección del área del proyecto ya aprobado. De lo contrario, se
solicita entregar durante la presente evaluación un nuevo informe de

caracterización arqueológica, que incluya el área no informada.

Respuesta:

Las 26 hectáreas en las cuales se desarrollará el Proyecto Planta Solar Fotovoltaica Arica
1, 8 MW Ampliación” se encuentran dentro de las 78 hectáreas aprobadas en la RCA N*
11/2012. En donde las coordenadas UTM indicadas en la Tabla N” 1 (Página 8) de la
presente DIA corresponden efectivamente a una sección del área del proyecto ya

aprobado.

Por lo que el Informe de Línea de Base Arqueológica (Anexo N” 2 de la DIA) fue realizado
para la totalidad del polígono de la Planta Solar Fotovoltaica Arica | de 18 MW y de la
Ampliación de 8MW.
“DECLARACIÓN DE IMPACTO AMBIENTAL PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”
ADENDA N* 1

NORMATIVA DE CARÁCTER AMBIENTAL APLICABLE

2.1) Debido a lo indicado en el Anexo 2, y además porque este proyecto se
encuentra colindante al área a ocupar por el proyecto que ya fue evaluado
favorablemente (RCA N” 11/2012), el CMN solicita que el titular se comprometa a
cumplir dentro de lo que especifica la legislación ambiental relativa al Medio
Sociocultural y complementar la tabla de la Página 77 de la DIA. Al respecto, se
deberá presentar un Plan de Manejo Arqueológico, a cargo de un arqueólogo o

licenciado en arqueología, cuyas principales actividades deben incluir:

+ Actividades de capacitación o inducción al personal que participará durante
la fase de construcción y operación del proyecto, respecto a la protección
general y específica del patrimonio arqueológico presente en el área de
proyecto.

+ Se deberá presentar un Plan de Contigencia que especifique las
responsabilidades y el procedimiento en caso de hallazgos no previstos
durante la fase de construcción y fase de desmantelamiento.

+  Eltitular deberá presentar un plano a escala adecuada, con más datalles que
el presentado en la DIA (Figura 3, Página 31) que haga la relación espacial
entre las obras planteadas por el proyecto (el proyecto original y su
ampliación propuesta) y la zona de restricción arqueológica relacionada con
el Hallazgo N' 2.

+ Se deben especificar las características y tamaño del cerco permanente para
el Hallazgo N* 2, con un buffer adecuado.

+ Se debe hacer entrega a este Consejo de un Informe de Actividades, una vez

concluidas las labores de inducción y cercado.

Respuesta:

Debemos señalar que el área total del proyecto, (78 hectareas) ha sido evaluado por la
autoridad generando una Resolución de Calificación Ambiental Favorable N* 011/2012,
sin embargo SKY SOLAR se compromete a tomar las siguientes acciones y así dar

cumplimiento a la solicitado.
“DECLARACIÓN DE IMPACTO AMBIENTAL PLANTA SOLAR FOTOVOLTAICA ARICA 1, 8 MW AMPLIACIÓN”
ADENDA N' 1
SKY SOLAR cuenta con otros proyectos fotovoltaicos en la zona , los cuales cuentan con
un compromiso de presentar un Plan de Manejo Arqueológico Integral a cargo de un
Arqueológo o Licenciado en Arqueología antes de la etapa de construcción de los

proyectos, .

+ En donde se incluirán actividades de capacitación o inducción al personal que
participará durante la fase de construcción y operación del proyecto, respecto a la
protección general y específica del patrimonio arqueológico presente en el área de

proyecto.

+ Se presentará un Plan de Contigencia que especifique las responsabilidades y el

procedimiento en caso de hallazgos no previstos durante la fase de construcción y

fase de desmantelamiento.

+ Enel Anexo N” 1 se adjunta el Plano de Ubicación de la Planta Solar Fotovoltaica
Arica | de 18 MW más la Ampliación de 8 MW y la zona de Restricción
Arqueológica para el Hallazgo N” 2, el cual cabe señalar que se encuentra en el

polígono total pero específicamente en el área de Arica | de 18 MW.

+ Se propone resguardar la integridad del hallazgo mediante la instalación de un
cerco sólido de carácter permanente con un buffer de 3 metros. De esta manera el
área donde se emplaza el hallazgo quedará sin intervenir por las obras del
proyecto. Esta zona deberá ser considerada “área restringida” y deberá contar con

una señalética adecuada.

+ Se deberá hacer entrega al Consejo de un Informe de Actividades, una vez

concluidas las labores de inducción y cercado.
“DECLARACIÓN DE IMPACTO AMBIENTAL PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”
ADENDA N* 1

lll. ACERCA DE SI EL PROYECTO O ACTIVIDAD GENERA O PRESENTA
ALGUNO DE LOS EFECTOS, CARACTERÍSTICAS O CIRCUNSTANCIAS
INDICADOS EN ARTÍCULO 11 DE LA LEY DE BASES DEL MEDIO
AMBIENTE

3.1) Los antecedentes entregados en la Línea de Base Arqueológica (DIA, Anexo 2),
indican que el proyecto se emplaza en un área que contiene al menos un
Monumento Arqueológico. Por tanto, se requiere que en el análisis efectuado del
Artículo 11” del Reglamento del SEIA (DIA, Página 96), se indique la presencia de un
Monumento Nacional, en la categoría de Monumento Arqueológico, en las áreas
cercanas al proyecto.

Respuesta:
La ley 17.288 deja establecido en el artículo 21, que:

“Por el solo ministerio de la ley, son Monumentos Arqueológicos de propiedad del Estado
los lugares, ruinas, y yacimientos y piezas antropo-arqueológicas que existan sobre o bajo
la superficie del territorio nacional. Para los efectos de la presente ley quedan
comprendidas también las piezas paleontológicas y los lugares donde se hallaren.”

En relación a los hallazgos realizados en la prospección en cuestión, la mayoría de ellos
no han sido adscritos a una época en particular, siendo más bien de cronología
indeterminada, lo que dificulta su categorización como Monumento Arqueológico; no
obstante, cada uno de ellos representa algún tipo de actividad del pasado y conllevan
información que eventualmente puede ser de utilidad para diversos estudios históricos y
arqueológicos; por tanto el proyecto está próximo a Monumentos Nacionales, los que “no
serán afectados” ya que se están tomando un conjunto de medidas apropiadas que serán
supervisadas directamente por un Arqueólogo.

El hallazgo N? 2 tiene 4 m? de dimensión y es un Alineamiento de rocas de tamaño grande
(mayor 40 cm), dispuestas en dos grupos separados entre si por 1.70 m. La dimensión
total del conjunto alcanza un largo de 3 metros por 1.20 de ancho. No presenta ningún
tipo de material cultural asociado, aunque la visibilidad de la superficie original es baja,
debido a depositación eólica de arena. Se trataría de una posible estructura de cobijo de
carácter efímero.

Se resguardara la integridad del hallazgo mediante la instalación de un cerco sólido de
carácter permanente con un buffer de 3 metros. De esta manera el área donde se
emplaza el hallazgo quedará sin intervenir por las obras del proyecto. Esta zona deberá
ser considerada “área restringida” y deberá contar con una señalética adecuada.
“DECLARACIÓN DE IMPACTO AMBIENTAL PLANTA SOLAR FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”
ADENDA N* 1

3.2) En visita a terreno realizada el día 12 de junio, el SAG indica la identificación de
las siguientes especies: Phyllodactyllus gerrhopygus, Miicrolophus quadrivittatus,
en categorías de conservación vulnerable e i¡nadecuadamente conocidas
respectivamente, según la Ley N*19.473. En virtud de lo anterior, se solicita al
titular, justificar la no afectación de las especies precedentemente indicadas.

Respuesta:

Producto de la identificación de especies encontradas en terreno por el SAG
(Phyllodactyllus gerrhopygus, Miicrolophus quadrivittatus, en categorías de conservación
vulnerable e inadecuadamente conocidas respectivamente), se determina presentar el
Permiso Ambiental Sectorial N” 99 que tiene relación con la captura y relocalización de
especies de reptiles, anfibios y micro mamíferos (Ver Anexo N*3)
1% SKY SOLAR

“DECLARACIÓN DE IMPACTO AMBIENTAL PLANTA SOLAR
FOTOVOLTAICA ARICA 1, 8 MW AMPLIACIÓN”

ANEXO N%1:
Plano de Ubicación de la Planta Solar Fotovoltaica Arica | de 18

MW más la Ampliación de 8 MW y la zona de Restricción
Arqueológica para el Hallazgo N* 2

SK ECSLOGIA

Una Empresa Sigdo Koppers

JULIO 2013
00098€ 009ge€ 00058 0ospee 000p8€

Y VOS AMS 17 lo

7953500

VNILN39YY
oONv3o00

00SES6/

S 61 OSNH 'v8S9M WNLVO :auany > |
>
000'S:L o
VOISZINN VIVIS3 . ZoN OYLSIDIYA
- N l
AAA, o A N a l W Ñ y
o y y A
VOl4YY9 VIVIS3 " N Y ) l ? O Í Ml _
pu oa BL ] y ]
1H9 O19IMOS3 |. TTa = : Ñ
! Ú E ' ] '
| 1
| 8 | Ñ NN Ta
! MN
Ñ 1 ] 1
(SUO-PEEISU| SENO) 8 Puoz 3 6d > 1 10 )
A
(Uotoe3seqns ) y euoz. E => I I Il L I Za
O SS AN 1000 y |
7 = A
ebves6l | 990s8e 8 26 i | YA ¡ EN
UZVES6L | 1Z658€ Z a ll Ñ
SGSES6L | SL6S8E 9 SS ] 0 AN
SE9es6z | 00L98€ Ss da
o988es6l | voes8ge y ll y d0no
Z88es6L | Zezo8€ € NN X L A
LV8ES6L | pSLo8E z S
elges6l | 99058 L N Í 1 ' A vd ) A LSESOL | vE9Eas z OSL:L VIVOS
29149, j Ñ ¿ e NS Z
2 | x [eomon | L » Ca Jae]
eJueld e] 9p PePIIeIA rá /
l - ]
SeJejos sejaued A
JeJoS EJUEJE OIPoId seoea O ) e
Je]05 JUE] d OP OIPaJd _— |

NOIDVIIdIAV MIN 8
(ZoN OASIOy e SONO E SP JOHNg) opienbsey op Poly “1 VONV VIIVI1OAO.LOW YV1OS VLNV Id

ZoN ONSiboy o
epuako7

000yS62

7954500
Í

ZoN O9ZVTIVH 30 NOI9VOI8N 30 ONVId

ZoN OYLSIDIY O9ZVTIVH 13

NOIOWIIdINIV MIN8
*| VOlWV VOIVLTOAOLOY YW1OS VINVld
VLN3I8/NWV OLOVANI 30 NOIDVSVI1930

Z VeuVd OCYVN9OS3Y 30 VIYY

00098€ 009see 00058€ 0osbee 000p8€

00SpS64

1% SKY SOLAR

“DECLARACIÓN DE IMPACTO AMBIENTAL PLANTA SOLAR
FOTOVOLTAICA ARICA 1, 8 MW AMPLIACIÓN”

ANEXO N*2

Figura 1. Detalle de la zona donde se emplazará el proyecto.

SK ECSLOGIA

Una Empresa Sigdo Koppers

JULIO 2013
Figura 1. De:

alle de la zona donde se emplazará el proyecto.

Aa in qui

Vaisacón del fro

pl z
Ej
5

1% SKY SOLAR

“DECLARACIÓN DE IMPACTO AMBIENTAL PLANTA SOLAR
FOTOVOLTAICA ARICA l, 8 MW AMPLIACIÓN”

ANEXO N3: PAS N99.

SK ECSLOGIA

Una Empresa Sigdo Koppers

JULIO 2013
1. ANTECEDENTES QUE ACREDITAN EL CUMPLIMIENTO DE
LOS REQUERIMIENTOS INDICADOS EN EL ARTICULO N*
99 DEL REGLAMENTO DEL SISTEMA DE EVALUACIÓN DE
IMPACTO AMBIENTAL

MINISTERIO DE AGRICULTURA LEY N* 19.473

SUSTITUYE TEXTO DE LA LEY N?* 4.601, SOBRE CAZA, Y
ARTICULO 609 DEL CODIGO CIVIL

TITULO II

De los Permisos de Caza y de Captura

Artículo 9”.- La caza o captura de animales de las especies protegidas, en el
medio silvestre, sólo se podrá efectuar en sectores o áreas determinadas y previa
autorización del Servicio Agrícola y Ganadero. Estos permisos serán otorgados
cuando el interesado acredite que la caza o captura de los ejemplares es
necesaria para fines de investigación, para el establecimiento de centros de
reproducción o criaderos, para la utilización sustentable del recurso o para
controlar la acción de animales que causen graves perjuicios al ecosistema.

En los casos señalados en el inciso anterior, las autorizaciones que otorgue el
Servicio Agrícola y Ganadero deberán indicar la vigencia de las mismas, el
número máximo y tipo de ejemplares cuya caza o captura se autoriza y las demás
condiciones en que deberá efectuarse la extracción.

Artículo 99.- En el permiso para la caza o captura de los ejemplares de animales
de las especies protegidas, a que se refiere el artículo 9de la Ley N”4.601, sobre

Caza, los requisitos para su otorgamiento y los contenidos técnicos y formales
necesarios para acreditar su cumplimiento, serán los que se señalan en el
presente artículo. Ministerio de Agricultura (SAG).

Aplica

Se solicita este permiso para la realización del Plan de Rescate y Relocalización
de las especies Phyllodatylus gerrhopygus (Gecko o Salamanqueja del Norte)
especie insuficientemente conocida y para Microlophus quadrivittatus especie
vulnerable (D.S. N”5/1998 MINAGR!).

En lo que respecta a las especies de lagartos: Salamaqueja del Norte Grande
Phyllodactyllus gerrhopygus y el Corredor de Cuatro Bandas Miicrolophus
quadrivittatus, mencionadas por SAG como encontradas en el lugar de
emplazamiento del proyecto, la legislación ambiental en Chile (Ley 19.300 de
Bases del Medio Ambiente), ha implicado la implementación de medidas de
mitigación, reparación y compensación de impactos ambientales. Dentro de estas
medidas surgen las translocaciones de fauna como una herramienta para resolver
conflictos entre animales y humanos, relacionados con el establecimiento de
iniciativas de desarrollo como construcción de edificaciones, carreteras y actividad
minera (Craven et al. 1998*; Shine y Koening 2001?; Fisher y Lindenmayer 2000*).
En este contexto se plantean los rescates de animales como una medida de
mitigación ambiental.

No Nombre Nombre Hábitat Estado de
científico común conservación
1 | Microlophus Corredorde | Especie común | Especie escasamente
quadrivittatus cuatro bandas | del intermareal | o inadecuadamente

rocoso del norte | conocida (DS
de Chile y sur N?5/1998 MINAGRI)

del Perú
2 | Phyllodatylus Gecko o Valles y Especie vulnerable (DS
gerrhopygus Salamanqueja | desiertos N*5/1998 MINAGRI)
del norte interiores del
Norte de Chile y
sur del Perú

! Craven, S., Barnes, T. 8 Kania, G. (1998). Toward a professional position on the translocation of problem wildiife. Wildlife Society Bulletin, 26: 171
177.

7 Shine, R. 8 J. Koening. 2001. Snakes in the garden: an analysis of reptiles Ifrescued" by community-based wildie cerers. Biological Conservation
102: 271-283,
Fisher J. 8 D.B. Lindenmayer. 2000. An assessment of the published results of animal relocations. Biological Conservation 96:1-11.

3
“Fisher. 8 D.B. Lindenmayer. 2000. An assessment of the published results of animal relocations. Biological Conservation 96:1-11
2. ANTECEDENTES PARA SOLICITAR PERMISO DE
CAPTURA DE FAUNA

A continuación se entrega el “Formulario de solicitud de captura de animales de
especies protegidas de la fauna silvestre, con fines de investigación o exhibición

científica”.

F-PR-VS-001: Formulario de solicitud de captura de animales de especies protegidas de
la fauna silvestre, con fines de investigación o exhibición científica.

ANTECEDENTES DE INGRESO DE LA SOLICITUD

No Oficina de Partes en que ingresa

Solicitud de Permiso x Renovación de permiso

ANTECEDENTES DEL SOLICITANTE

Nombres PATRICIO EDUARDO

Apellido MUÑOZ Apellido materno ORTIZ
paterno
RUT 13.211.037-9

Dirección JOSÉ ZAPIOLA 3118

Comuna ARICA Región ARICA Y PARINACOTA

Teléfono 56-9- Correo

Fijo y Móvil. | 84748189 | electrónico pelagusconsultoraf gmail.com

Título de educación superior y año de titulación: Otros estudios: Biólogo Marino (2010)

Resumen curricular: Experiencia profesional específica (asociada al permiso).

* Se adjunta C.V. Especialista Herpetología.

Los siguientes investigadores realizarán los trabajos de terreno:
Carlos Garin C.l. 13.291.446-K
Med Veterinario. Especialista herpetólogo
Dr cs Biológicas mención Ecología
Patricio Muñoz Ortiz C.l. 13.211.037-9
Biólogo Marino. Jefe de Proyecto
Leyla Beltrán Funtes. 13.639.624-8

Biólogo Marino. Apoyo logística.
Msc.Ambiental, mención gestión ambiental (e)
Oscar Godoy Ramírez. C.l. 15.900.273-3
Geógrafo. Profesional terreno

Javier Cruz Zarate. C.l. 10.624.639-4
Químico Laboratorista. Profesional terreno.
Master en gestión y auditorias ambientales.
Dr. Agua, Suelo y Medioambiente.

3.DESCRIPCIÓN DEL PROYECTO
3.1.1. Área de Estudio

El área de estudio comprende una superficie de 26 ha, ubicadas a 26 km de la
cuidad de Arica, región de Arica y Parinacota. El sector es conocido como Pampa
dos Cruces. Esta se compone de paisajes de desiertos, en su mayoría con
sectores de grava, arena.

El acceso al área del proyecto es a través de un camino pavimentado llamado ruta
A-143 que une los valles de Azapa y Lluta. Luego se sigue a través de la ruta A-
191, la cual se encuentra a un costado del área del proyecto.

Los vértices del polígono en estudio se presentan en la tabla siguiente y una
imagen en detalle del área se presenta en la figura 1.

Tabla l. Datos georeferenciados en coordenadas UTM (WGS 84- Zona 19 Sur).

1 385.066 7.953.813
2 385.154 17.953.841
3 385.232 17.953.882
4 385.394 7.953.886
5 385.700 7.953.635
6 385.915 17.953.555
7 385.921 7.953.471
8 385.066 7.953.443

Figura 1. Detalle de la zona donde se emplazará el proyecto, ver Anexo N*2

3.1.2. Área de relocalización

Para seleccionar un sitio de destino de las especies colectadas se debe tener en
cuenta que la distancia entre el sitio de rescate y el de relocalización no sea mayor
a las 3 horas, tiempo establecido como limite para la tenencia de los animales.

La determinación de los sitios propuestos se establece en base a la recopilación
de antecedentes bibliográficos de las especies, como datos de distribución,
microhabitat, dieta entre otros. Se analizaran imágenes satelitales y la información
cartográfica a modo de generar mapas y cartas de los sitios. En una segunda
etapa se realizara un línea base del sector determinado para conocer de manera
detallada los aspecto de intervención, accesos y caminos, y capacidad de carga
del sector (organismos residentes).

Figura 2. Mapa conceptual de la elección del sitio de relocalización.

Carta de $ Estudio micro hábitat especie

Primera apro
relocalización.

Línea base sitios de Infraestructura antrópica en el
16 a de estudio

Propuesta de sitios de relocalización.

3.2. Objetivo

Dar cumplimiento a los compromisos y requerimientos planteados por el Servicio
Agrícola y Ganadero (SAG), en el contexto de la DIA, “Planta Solar Fotovoltaica
Arica |, 8 MW Ampliación” ubicado en la región de Arica y Parinacota y que
actualmente se encuentra en revisión.
3.3. Detalle de especies a capturar

N | Nombre
científico

o

Nombre sexo | Cantidad | Estado de

común

conservación

1 | Microlophus
quadrivittatus

Corredor de M/H
cuatro bandas

Especie escasamente o
inadecuadamente
conocida (DS N5/1998
MINAGRI)

2 | Phyllodatylus
gerrhopygus

Gecko o M/H
Salamanqueja
del norte

Especie vulnerable (DS
N5/1998 MINAGRI)

3.4. Descripción de

método de captura o caza.

Se rescataran reptiles, independiente de su identidad taxonómica. La captura para
el caso de los reptiles se realizará con lazos de nudo escurridizo y colecta manual.
Los animales serán mantenidos en cajas plásticas cubiertas con malla, y se
liberarán en no más de 3 hrs en una zona de similares características ecológicas,
lo más alejada posible de la zona de impacto. El rescate se realizará durante cinco
días por cuatro personas (Jefe de proyecto, un especialista y dos ayudantes). Los
animales se marcaran con tinta para su identificación en el futuro monitoreo.

3.5 Cronograma rescate

DIA 1 DIA 2 DIA 3 DIA 4 DIA 5
Reconocimie |Preparación del | Identificación de | Rescate de Liberación
nto del área [área de puntos sensibles [reptiles durante | de
de estudio e |traslado, dentro del área de |las primeras individuos

identificación [revisión dela  [estudio. Rescate
de posibles  |población local |de reptiles

lugares de y de posibles  |durante el día y
traslado. zonas no las primeras horas

aptas.

de noche

horas del día y |colectados.
durante las
primeras horas
de la noche.

Finalmente se plantea un monitoreo del rescate alrededor de un mes de efectuado

éste.

3.6 Rescate y Relocalización

La presente propuesta se orienta a la realización de un rescate y posterior
relocalización de vertebrados terrestres en una forma integrada, con técnicas y
metodologías utilizadas al más alto nivel de estudios científicos y que se pueden
resumir en dos pasos, a saber:

1) Captura y Rescate de reptiles.
2) Relocalización de los reptiles capturados.

Las actividades del rescate se orientarán a las especies que presentan problemas
en sus estados de conservación y que muestran bajo poder de desplazamiento.
No obstante, aquellas especies capturadas y que no cuentan con problemas de
conservación, serán de todos modos trasladadas, basados en una posición ética,
fundamentada en el principio del respeto (en este caso a otros seres vivos), y la
prudencia (fundamentalmente ante la falta de conocimiento).

Se proponen tres alternativas de relocalización mencionadas a continuación:

E N
ZONA A 388145 7956225
ZONA B 388890 7953620
ZONA C 387928 7950731

3.7. Sitios de Muestreo y Métodos de captura

Dentro de la zona de rescate se considera la captura de las especies objetivos en
todo el sector. Las técnicas de muestreo, para reptiles comprenden capturas con
lazos de nudo escurridizo y manual (siempre que no se comprometa la integridad
del animal; muerte, pérdida de cola). Los reconocimientos de reptiles se
ejecutarán en transectas de 100 x 10 m, con el objetivo de poder determinar
densidades relativas y de este modo realizar comparaciones de esfuerzo de
captura. Las características de los microambientes serán registradas para poder
asociar presencia de reptiles y su relación con los diferentes microhábitats.
3.8 Manejo y Traslado

Los ejemplares colectados serán depositados en bolsas de género los más
grandes y en recipientes plásticos con ventilación los más pequeños, con cada
bolsa o recipiente conteniendo no más de 2 individuos y siempre de la misma
especie. La permeabilidad de las bolsas y recipientes plásticos, permite el ingreso
de aire reduciendo la mortandad de especimenes. En cada animal, se intentará
disminuir al máximo el tiempo de manipulación, con el objeto de minimizar el
estrés. Si el tiempo de traslado es largo, se suministrará alimento a los animales,
cabe señalar que si se extendiera más alla del tiempo maximo de liberación (3
horas) destinado por jornada. Si es necesario se administrara como alimento
larvas de Tenebrio molitor. Dentro de los aspectos rutinarios del manejo está el
chequeo frecuente del estado de salud. Para registrar fotografías de los
ejemplares y obtener informacion de características mortometricas se contempla la
utilización de un terrario de 50 x 40 x 40 cm con sustrato propio del lugar de
colecta.

3.9 Marcaje

Los individuos, antes de ser depositados en el área escogida para su
relocalización, serán identificados a nivel específico, sexados, medidos y pesados.
Se propone la técnica de marcados con tinta vital en el vientre del animal, y de
requerirse eventualmente muestreos en la primavera siguiente, será necesario
contar con marcas de mayor permanencia. Por ello sugerimos marcar también los
animales de está especie que se detecten en el área de relocalización
(comunidades locales), para posibles comparaciones antes y después de la
implementación de la medida.

4. Equipo de Trabajo

Carlos Garin

Med Veterinario. Especialista herpetólogo
Dr cs Biológicas mención Ecología

Patricio Muñoz Ortiz

Biólogo Marino, Jefe de Proyecto.

Javier Cruz Zarate.

Químico Laboratorista. Investigador terreno.
Master en gestión y auditorias ambientales.
Dr. Agua, Suelo y Medioambiente.

Oscar Godoy Ramírez.

Geógrafo. Investigador terreno

Leyla Beltrán Funtes.

Biólogo Marino. Apoyo Logística
Msc.Ambiental, mención gestión ambiental (e)

1% SKY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL

PROYECTO
“LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

SK ECSLOGIA

Una Empresa Sigdo Koppers

NOVIEMBRE 2012
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Índice

1.0 DESCRIPCIÓN DEL PROYECTO

1.1 Nombre del proyecto. ........

1.2 Antecedentes del Titular
1.3 Objetivo del Proyecto........

1.4 Localización del proyecto y superficie.

1.5 Justificación del proyecto. .....

1.5.1 Fecha inicio de actividades ...

1.5.2 Mano de obra

1.5.3. Cronograma de actividades. ....

1.5.4 Monto estimado de la inversión...

1.5.5 Vida útil .

1.6 Definición de las partes, acciones y obras físicas del proyecto

1.6.1 Etapa de Construcción......

1.6.2 Trazado del Tendido.........

1.6.3 Requerimientos de la Línea de Transmisión en etapa construcción. Requerimientos
de Agua Potable.

1.6.4 Etapa de Operación.

1.6.5 Etapa de cierre y/o abandono. ....

2.0 GENERACIÓN DE EMISIONES, DESECHOS Y EFLUENTES. ...

21 Ruido Etapa Construcción ....

2.2 Residuos líquidos Etapa de Construcción

Aguas servidas domésticas

2.2.1 Etapa de Operación
Aguas servidas domésticas

2.2.2 Emisiones Atmosféricas etapa Construcción.

DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

2.2.3 Emisiones Atmosféricas etapa Operació

2.2.4 Residuos Sólidos etapa Construcción

3.0 ANTECEDENTES QUE JUSTIFICAN LA PRESENTACIÓN DE UNA DECLARACION DE
IMPACTO AMBIENTAL.

3.1 Antecedentes que acreditan el cumplimiento de la Normativa Ambiental.....

3.2 Normativa de Carácter Específico.
3.2.1 Aire 44

3.2.2 Ruido

3.2.3 Flora y Fauna

3.2.4 Residuos Líquidos.

3.2.5 Condiciones Sanitarias en los Lugares de Trabajo.

3.2.6 Componente Suelo.

3.2.7 Residuos sólidos urbanos...

3.2.8 Instrumentos de Planificación Territorial...

3.2.9 Vialidad y Transporte

3.2.10Medio Sociocultural. .......

4.0 DESCRIPCIÓN DE RELACIÓN ENTRE PROYECTOS Y POLÍTICAS, PLANES Y
PROGRAMAS DE DESARROLLO REGIONAL Y COMUNAL.........

5.0 ANTECEDENTES NECESARIOS PARA DETERMINAR QUE LA ACTIVIDAD NO
REQUIERE LA PRESENTACIÓN DE UN ESTUDIO DE IMPACTO AMBIENTAL. ....

6.0 PERMISOS SECTORIALES AMBIENTALES. ............

7.0. COMPROMISOS AMBIENTALES VOLUNTARIOS ....

8.0 FIRMA DECLARACIÓN JURADA ...

DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Anexos

Anexo N” 1 Antecedentes legales de la Empresa.
Anexo N* 2 Línea de base arqueológica.

Anexo N” 3 Estudio medio Biótico.

Anexo N* 4 Descripción paisajística.

Anexo N* 5 Cálculo de Emisiones.

Anexo N*6 Planos.
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

TIPO DE PROYECTO O ACTIVIDAD.

El proyecto ingresa al Sistema de Evaluación de Impacto Ambiental (SEIA)
mediante la presente Declaración de Impacto Ambiental, se denomina “Línea
de Alta Tensión 66 kV Pampa Dos Cruces” perteneciente a la Empresa Arica

Solar Generación 1 Limitada.

El ingreso del proyecto al Sistema de Evaluación de Impacto Ambiental (SEIA)
se justifica a partir del análisis del artículo de la Ley N” 19.300/1994, Bases
Generales del Medio Ambiente y la Ley N*20.417 del 26 de Enero del 2010,
que modifica la Ley 19.300, ambas del Ministerio Secretaria General de la

Presidencia.

En consideración a lo establecido en el Artículo 3 del reglamento del Sistema
de Evaluación Ambiental D.S. N*95/2001 del Ministe rio Secretaría General de
la Presidencia, donde indica los proyectos o actividades susceptibles de causar
impacto ambiental, y que deberán ser sometidos al Sistema de Evaluación de

Impacto Ambiental. En letra b) del artículo 3 indica:

b) Líneas de de alto voltaje que conducen energía eléctrica con una tensión
mayor a 23 kV.

Por lo anterior el proyecto debe ingresar al SEl al tratarse de una Línea de
transmisión eléctrica de 66 kV, contando con una extensión de 18 kilómetros

desde la Planta Solar Fotovoltaica Arica | hasta la Sub Estación Parinacota.
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

1.0 DESCRIPCIÓN DEL PROYECTO
1.1 Nombre del proyecto.

El proyecto que ingresa al Sistema de Evaluación de Impacto Ambiental (SEIA)

es “Línea de Alta Tensión 66 KkV Pampa Dos Cruces”

1.2 Antecedentes del Titular

Titular
Razón Social : Arica Solar Generación 1 Limitada
RUT :76.162.593-4

Domicilio : Baquedano 1080, Oficina 24
Comuna : Arica

Ciudad — Región : Región de Arica y Parinacota
Telefono : 231858

Fax : 232540

Domicilio : Av. Apoquindo 1301, Piso 9
Comuna : Las Condes

Ciudad — Región : RM
Teléfono : 4119200

Fax : 4119300

Representante Legal

Nombre : Jaime Gómez Aragón

Rut : 48.141.360-5

Pasaporte : AAF336598 (ciudadano español)
Domicilio : Baquedano 1080, Oficina 24
Comuna : Arica
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Ciudad — Región : Región de Arica y Parinacota
Teléfono : 231858

Fax : 232540

Domicilio : Av. Apoquindo 1301, Piso 9
Comuna : Las Condes

Ciudad — Región : RM

Teléfono : 4119200
Fax : 4119300
E — mail : jaime.gomez(skysolargroup.com

Ver Anexo N? 1 Antecedentes Legales de la Empresa.
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

1.3 Objetivo del Proyecto.

El Proyecto tiene por objetivo principal la transmisión de electricidad a través de
una línea de transmisión de 66 kV, con capacidad de transporte de 40 MVA,
destinada a transmitir la energía de un proyecto de Generación Fotovoltaica,
cuya producción está destinada a servir los consumos eléctricos previstos para
la Ciudad de Arica.

El proyecto “LÍNEA DE ALTA TENSIÓN 66 KV PAMPA DOS CRUCES”
potencia la transmisión de una energía renovable, limpia sustentable,
sostenible y evita la emisión de CO», aportara con la disminución de la
generación de energía eléctrica con fuentes convencionales contaminantes,

contribuyendo a una mejor calidad de vida de la comunidad en la Región.

La conexión se ubicara en las coordenadas 383.440 Norte, 7.953.557 Sur y
tendrá una longitud de 18 kilómetros aproximadamente uniendo la Planta solar

fotovoltaica Arica | con la Sub Estación Parinacota.
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

1.4 Localización del proyecto y superficie.

La Línea de Alta Tensión 66 kV Pampa Dos Cruces, se localizará
administrativamente en la XV Región de Arica y Parinacota y se emplazará

aproximadamente a 26 Km de la ciudad de Arica.

La zona donde se ubicará el proyecto se encuentra fuera del límite urbano,

correspondiendo a zona rural.

La superficie involucrada en cada etapa del proyecto se presenta a

continuación.

Tabla N%. Superficie involucrada en las etapas del proyecto

Etapa Superficie | Corresponde a:

% La línea de transmisión, su franja de
Etapa de Construcción 55 ha servidumbre e instalaciones de faenas

Línea de transmisión y su franja de servidumbre

Etapa Cierre 55 ha La línea de transmisión, su franja de
servidumbre e instalaciones de faenas

La ubicación del Proyecto se presenta en coordenadas de los vértices de la
Línea de Transmisión Eléctrica UTM (WGS84 — ZONA 19 SUR).

Tabla N2 Referencia Coordenadas UTM (WGS84-zona 1 9 Sur)

1 365716,475 | 7956485,114
2 365912,034 | 7956429,065
3 366017,66 | 7956283,728
4 368345,619 | 7955819,268
5 369918,402 | 7955568,003
6
7
8
9

369998,425 7955562,14
379514,363 | 7954074,184
379942,867 | 7953991,765
380785,541 | 7953869,265

10 381818,357 | 7953713,921
11 383199,837 | 7953497,907
12 383450,743 | 7953547,244

DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Cabe señalar que las coordenadas representadas en la Tabla anterior son con
referencia al trazado del tendido, y no así las coordenadas exactas de la
ubicación de cada poste. Figura 1. Localización del proyecto

S/E Elevadora:
O0=(d0u

00, 70)

1.5 Justificación del proyecto.

La Línea de Transmisión Eléctrica implica un trazado de aproximadamente 18
kilómetros, se estima una franja de influencia aproximadamente de 14 metros
de ancho, sin embargo se realizo el estudio sobre una franja de 30 mts, con un
total de 54 hectáreas, para lo cual se solicitarán los permisos respectivos de
acuerdo al DFL 4 del Ministerio de Economía, Fomento y Reconstrucción.

La zona donde se trazará la línea de transmisión corresponde a una zona
desértica donde las líneas de base arqueológica (Ver anexo N” 2), estudio
biótico (Ver anexo 3) y estudio de paisaje (Ver anexo N” 4) no arrojaron
hallazgos importantes.

10
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

1.5.1 Fecha inicio de actividades

La etapa de construcción tendrá una duración de 18 semanas. La construcción
se iniciará una vez obtenida la Resolución de Calificación Ambiental del

proyecto y además de todos los permisos correspondientes.

1.5.2 Mano de obra

La mano de obra requerida mensual en la etapa de construcción será de

alrededor de 50 personas en la etapa pick del proyecto.

En la etapa de Operación y Mantenimiento se requerirán 2 personas
(inspecciones visuales de la Línea) para mantenciones preventivas y de 5 a 8
personas para mantenciones correctivas.

Se priorizará siempre la mano de obra local, la cual provendrá,
mayoritariamente de la ciudad de Arica y otras localidades de la Región. Tan
sólo en caso de no encontrar mano de obra adecuada se acudirá puntualmente
a otros lugares.

1.5.3 Cronograma de actividades.

A continuación se presenta cronograma de actividades del proyecto Línea de

Alta Tensión 66 kV Pampa Dos Cruces.

Tabla N*3. Cronograma:

Actividad Fecha aproximada de inicio
Etapa de Construcción Primer Trimestre del año 2013

Etapa de Operación Segundo Semestre del año 2013
Etapa de Abandono

11
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

1.5.4 Monto estimado de la inversión

Los montos de inversión ascienden a US $ 2.400.000 aproximadamente (Dos

millones cuatrocientos mil dólares americanos.)

1.5.5 Vida útil

El proyecto tiene estimada una vida útil de 35 años, sin embargo una vez
cumplido este período y con un mantenimiento adecuado se puede prolongar la
vida útil del proyecto en virtud de las condiciones técnicas, de operación y a la
incorporación de nuevos consumos que justifiquen la inversión en

mantenimiento.

1.6 Definición de las partes, acciones y obras físicas del proyecto
1.6.1 Etapa de Construcción.
Instalación de Faena.

La faena de construcción estará ubicada en las mediaciones de Sub Estación
Parinacota, propiedad de Emelari, ubicada en Cerro Chuño que esta al este de
la Ciudad de Arica.

Se contempla la instalación de faenas para la fase de construcción. La
plataforma de terreno utilizada tendrá una superficie máxima de 1 ha. Se
utilizará esta superficie para instalar oficinas, bodegas y talleres. Estas
instalaciones serán del formato modular móvil, tipo container. Se habilitarán
zonas cercadas destinadas al almacenamiento de residuos sólidos no
peligrosos provenientes de la etapa de construcción. También se habilitará un
recinto cercado con los equipos del suministro de energía eléctrica para la
faena y lugares para estacionamiento de vehículos, maquinarias y equipos de

construcción.

12
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Instalación de faena, que incluye a lo menos los siguientes puntos:
+ Oficinas para la administración de la obra;

+ Oficinas para la inspección técnica de obra;

* Servicios higiénicos y sanitarios;

+ Bodega para los materiales de construcción; y

+ Estacionamientos para los vehículos y máquinas.

Figura 2. Bodega de Almacenamiento y Oficina

Además, se instalarán en la faena contenedores acondicionados como
comedores para las personas que trabajaran en la obra, los cuales cumplirán
con lo estipulado en el Artículo 28 del DS N” 594/99 Sobre Condiciones
Sanitarias y Ambientales Básicas en los Lugares de Trabajo.

Para la instalación de servicios sanitarios en instalación de faenas,. se
utilizaran baños químicos portátiles con lavamanos incluidos, los que serán
instalados en los frentes de trabajo siendo operados por una empresa que
cuente con todos los permisos que corresponden al traslado y la disposición
final de los residuos líquidos.

13
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

En este sentido, durante la etapa de construcción se procederá según lo

estipula la normativa aplicable, a lo siguiente:

Se acreditará la empresa que realizará los trabajos de retiro y disposición de

los residuos líquidos domésticos ante la Autoridad Sanitaria local.

Se tendrá especial cuidado en mantener en la faena una copia del contrato

vigente y registro de los puntos autorizados para el vertimiento de los residuos.

En los frentes de trabajo habrá temporalmente baños químicos portátiles con
lavamanos incluidos, los que se calcularán según lo establecido en los artículos
23 y 24 del D.S. N” 594/99 del Ministerio de Salud. El servicio de instalación y
mantención de los baños químicos será contratado a una empresa autorizada
por la SEREMI de Salud de la Región, cumpliendo así con todos los puntos

referidos al control de las aguas servidas.

Para la etapa de construcción, el personal será transportado en buses a la obra
y se les proporcionara colaciones preparadas en potes desechables, mientras
que el agua potable será suministrada en bidones por una empresa sanitaria de
la Ciudad de Arica, contando con la autorización de SEREMI de Salud de la
Región.
> Acopios provisorios

Se habilitarán Acopios provisorios para disposición temporal de desechos que
serán retirados del emplazamiento de línea.

> Disposición temporal de Residuos Industriales Sólidos (RIS)

En la instalación de faenas se emplazará una Bodega de Acopio Temporal para
el correcto almacenamiento transitorio de residuos y desechos no peligrosos

provenientes de la etapa de construcción.
Las principales características de esta instalación serán:

Tendrá una base continua, contará con un cierre perimetral de a lo menos, 1,80

m de altura, el cual impedirá el libre acceso de personas y animales.

14
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Estará techada y protegida de condiciones ambientales tales como humedad,
temperatura y radiación solar, en caso de emergencia y contarán con extintores
de incendios. El número total de extintores, su ubicación y señalización
dependerá del la superficie total a proteger y se realizará de acuerdo a lo
establecido en el DS. N* 594/99 Sobre Condiciones Sanitarias y Ambientales
Básicas en los Lugares de Trabajo y a las normas pertinentes.

Estarán señalizadas con letreros, en los que se indicará que corresponde a una

bodega de acopio temporal de residuos no peligrosos.

Tabla N*4. Residuos generados aproximados en la etapa de construcción.

ETAPA
RESIDUOS CONSTRUCCIÓN.
Residuos Domésticos... Domésticos

Restos orgánicos, papel. 1.050
Residuos No Peligrosos

Restos de cables
Cartones de embalaje
Restos de materiales de construcción

Escombros (desmantelamiento de obras tempo-
rales)

Excavación de material que va a botadero

15
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

1.6.2 Trazado del Tendido.

La línea de transmisión tendrá una extensión aproximada de 18 km, la que se
inicia en la S/E Elevadora Planta Solar Fotovoltaica Arica 1 de coordenadas
UTM 7.953.548,7N — 383.455,53E a una altura aproximada de 950 m.s.n.m. y
finaliza en la S/E Parinacota de coordenadas UTM 7.956.379,66N —
365.782,59E a una altura aproximada de 300 m.s.n.m, ambas subestaciones
localizadas en la XV Región de Chile. La altura máxima donde se emplaza la
línea de transmisión bordea los 950 m.s.n.m. En la Figura N* 1 se muestra el
trazado de la línea de transmisión 1x66 KkV S/E Elevadora Planta Solar

Fotovoltaica Arica 1 y la S/E Parinacota.

Se estiman aproximadamente un total de 95 estructuras de suspensión, 12

estructuras de anclaje y 2 de remate.

Se debe indicar que el trazado está definido en virtud de consideraciones de
diseño, tanto técnicas como ambientales, de modo que su impacto ambiental
sea el menor, y que técnicamente mantenga su calidad operacional. Para ello
se incluyeron en este diseño los informes de la línea base ambiental Biótica,
Arqueológica y Paisajística, que da cuenta de la ¿idoneidad? y los resguardos
que se deberán tener sobre los terrenos donde será emplazada la línea de

transmisión.

Consideraciones para la franja de seguridad de la línea.

Es importante señalar que dentro del trazado elegido desde la planta
fotovoltaica Arica 1 y la Sub Estación Parinacota, ubicada en Cerro Chuño, no

existen construcciones ni habitantes que deban ser relocalizados.

16
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

El ancho de la franja de seguridad de una línea de transmisión queda
determinado por lo establecido en el artículo N*109 de la Norma NSEG 5 .n. 71
“Instalaciones Eléctricas de Corrientes Fuertes”, de la Superintendencia de
Electricidad y Combustibles.

En este caso la franja de seguridad definida es de 14 m (sin embargo se ha
realizado el estudio sobre una franja de 30 mts ), para lo cual se ajustaran los
largos de flechas y longitudes de vanos de la línea con el fin de mantener los
14 m de franja y respetar lo indicado en el punto distancia mínima a las

construcciones.

La altura de los conductores (cables de alta tensión), cumplirá con las normas
nacionales exigidas a este tipo de instalaciones, específicamente la norma
NSEG5n.71 “Reglamento de Instalaciones de Corrientes Fuertes” de alta
tensión, para evitar riesgos a las personas, animales o vehículos que transiten

o se ubiquen bajo la línea.

Obras Civiles Tendido Eléctrico.
Maquinarias a utilizar

El desplazamiento de las máquinas considera el traslado desde la zona de
instalación de faena hasta la zona de trabajo puntual respectiva, con excepción

de la excavadora que se moverá dentro de las zonas de trabajo.

Tabla N5 . Resumen maquinaría a utilizar en etapa construcción.

MAQUINARIA MOTIVO CANTIDAD

Instalación de soporte y tendido de
CAMION GRUA conductor

PALA
EXCAVADORA Excavaciones 2

CAMION Transportes de materiales y equipos
CAMION TOLVA

17
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

CAMIONETA Transporte de supervisores

BUS Transporte de trabajadores |

Características del conductor de la línea de transmisión

El conductor que se utilizará en la línea de transmisión 1x66 KkV S/E
Elevadora Planta Solar Fotovoltaica Arica 1 — 23/66 kV — S/E Parinacota, es el

siguiente:

Tabla N? 6. Características del conductor AAAC FLINT

Tipo Aleación de Aluminio 6201
Nombre de código FLINT

Sección transversal 375 mm?

Cantidad de alambres 37

Diámetro del conductor 25,16 mm

Peso nominal del conductor 1,035 kg/km

Carga de rotura 11.023 kg

Modulo de elasticidad 6.250 kg/ mm?
Coeficiente de temperatura 2,3 E-05 /C*

Dado que el nivel isoceráunico en la zona donde se emplaza la línea de
transmisión es inferior a uno (1), no se requiere el uso de cable de guardia de
ningún tipo. Solo se considerará para los efectos de comunicación, un cable
tipo ADSS entre ambas subestaciones.

18
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”
Amortiguación

Se instalarán amortiguadores tipo Stockbridge para los conductores de AAAC
FLINT a lo largo de toda la línea de transmisión, para reducir al mínimo las
oscilaciones del subvano, amortiguar las vibraciones eólicas y mantener la
estabilidad del conductor.

AMORTIO

DGE

Amortiguador Stockbridge
Estructuras
Características de las estructuras
Las estructuras de la línea de transmisión serán portales de hormigón para
simple circuito. La familia de estructuras propuestas son portal de suspensión

tipo “P” y anclaje - remate tipo “Q”. La característica de cada tipo de estructura
se muestra en el siguiente detalle:

Tabla N?7 — Características de la estructuras tipo “PS1”

Tipo de torre Poste de Suspensión

Denominación “PSt”

Poste de suspensión en postes de hormigón armado
con carga de rotura de 1.600 kg y carga de trabajo de
800 kg, disposición triangular de conductores, para
ángulos de deflexión hasta 1?.

Altura de los postes 15my18m.

Crucetas Simple viga horizontal de acero galvanizado

Características

19
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Tabla N? 8. Características de la estructuras tipo “PQ 0%-60%

Tipo de torre Portal de Anclaje y Remate

Denominación “PQ 0-60”

Portal de anclaje en postes de hormigón armado con
carga de rotura de 1.600 kg y carga de trabajo de 800
kg y 4 tirantes de acero galvanizado de 3” de diámetro
con disposición horizontal de conductores.

Características

Altura de los postes 15my18m.

Crucetas Doble viga horizontal de acero galvanizado

Tabla N* 9. Características de la estructuras tipo “PQR 60-90”

Tipo de torre Estructura de Anclaje y Remate

Denominación “PQR 60-90”

Poste individual con 2 tirantes de 3” de diámetro por
cada fase. O sea, para la estructura POR 60-90? se
Características utilizarán tres (3) postes de hormigón con carga de
rotura de 1.600 kg y carga de trabajo de 800 kg y seis
(6) tirantes de %” de diámetro.

Altura de los postes 15my18m.

Crucetas No utiliza.

Geometría de las estructuras

Las dimensiones de las estructuras se muestran en las Figuras N*3 y 4, Las

dimensiones de cada una de ellas están expresadas en milímetros.

20
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Figura 3. Geometría de estructura de suspensión tipo PS1.

Dimensiones (mm)

Tipo de estructura A B C D E F G
PS1_H=15 2.500 | 10.250 | 1.200 |1.950 | 300 | 15.000 | 1.250
PS1 H=18 3.000 | 12.750 [1.200 |1.950 | 300 |18.000 [1.250

21
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

l
|
|
|
|
|
|
|
|
I
|
l
|
|
|
ll
|
|
|
|
|
|
|
|
|
|
|

MEL TEPPEAC

Figura 4. Geometría de estructura de anclaje tipo PQ 0-60.

Dimensiones (mm)

Tipo de estructura A B Cc D E
PQ 0-60 H=15 2.500 12.200 | 300 | 15.000 | 2.800
PQ 0-60 H=18 3.000 | 14.700 | 300 |18.000 | 2.800

22
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Figura 5.Geometría de estructura de anclaje tipo PQR 60-90.

Dimensiones (mm)

Tipo de estructura A B C D
PQ 0-60 H=15 2.500 |12.200| 300 15.000
PQ 0-60 H=18 3.000 |14.700| 300 | 18.000

23
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Fundaciones de los postes de hormigón

Para las estructuras de la línea, los rellenos o las fundaciones de los postes
de hormigón son el apoyo para estabilizar las estructuras en el terreno y se
construirán conforme con lo indicado en los planos del contrato y con lo

indicado en el estudio de mecánica de suelos.

Los tipos de suelos a considerar para el diseño de las excavaciones y/o
fundaciones se indicaran en el estudio de Mecánica de Suelos a realizarse
en la etapa de Ingeniería de Detalles de la línea 1x 66 KkV S/E Elevadora
Planta Solar Fotovoltaica Arica 1 — 23/66 KkV — S/E Parinacota.

En la tabla N%10 se realiza una clasificación de lo s distintos tipos de suelos.

Tabla N* 10. Clasificación de los tipos de suelo

. Roca sana moderadamente agrietada y que puede estar cubierta por un

Suelo tipo ñ y

. capa de suelo de cualquier otro tipo de un espesor no mayor a 1,5 metros

1: . e
o los 2/3 de la profundidad de excavación.

Roca agrietada, roca parcialmente descompuesta muy firme, gravas o
Suelo tipo | 28Nas densas cementadas, que puede estar cubierta por una capa de
o: PO [suelo tipo 3 o 4 de espesor no mayor que 1/3 de la profundidad de la

fundación. Nivel estático máximo de la napa de agua bajo el nivel inferior
de fundación.

Rocas completamente descompuestas de consistencia firme, gravas
. limpias de compacidad media y alta, gravas gruesas arcillosas o limosas

Suelo tipo | .. : n Ñ
3: firmes, cubiertas por una capa de suelo tipo 4 de no mayor a un tercio de

la profundidad de fundación. Nivel estático máximo de la napa de agua
bajo el sello de fundación.
Roca completamente descompuesta de consistencia media, gravas limpias
Suelo tipo | sueltas, arenas, gravas finas y arenas arcillosas o limosas, limos o arcillas
4: de consistencia media o firme, nivel estático máximo de la napa de agua
bajo el sello de fundación.
Suelo tipo 2, cubierto por una capa de suelo tipo 3, 4, 6 o 7 de un espesor
Suelo tipo [no mayor a un metro o la mitad de la profundidad de fundación. Nivel
5: estático máximo de la napa de agua a cota del sello de fundación o sobre
ella

Suelo tipo | Suelo tipo 3 o 4, con nivel estático máximo de la napa de agua a cota de
6: sello de fundación o sobre ella.

24

DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Aislación
Para la aislación de la línea de transmisión 1x66 KkV S/E Elevadora Planta
Solar Fotovoltaica Arica 1 — 23/66 KkV — S/E Parinacota, se empleará lo

siguiente:

NP aisladores cadena suspensión 5

N? aisladores cadena anclaje 6

Material del aislador : Vidrio templado
Tipo de aislador : Antineblina
Diámetro nominal : 370mm
Espaciamiento unitario : 170 mm
Distancia de fuga : 545 mm
Distancia de fuga cadena de aisladores mínima : 2.725 mm
Espaciamiento en aire frecuencia industrial : 0,23m
Espaciamiento en aire maniobra : 0,35m
Longitud mínima de la cadena de aisladores : 1.200 mm

Distancias Eléctricas

Las distancias mínimas admisibles de los conductores al suelo medidas
verticalmente en metros, según lo establece la norma NSEG.5 E.n.71
“Reglamento de Instalaciones Eléctricas de Corrientes Fuertes” serán las
siguientes:

Tabla N* 11. Distancias mínimas del conductor al suelo

SECTOR DISTANCIA

Regiones poco transitables y sin actividad agrícola (montañas, 64m
cerros y cursos de agua no navegables) y

En cruce de caminos secundarios o sin pavimentar. 6,9 m
Regiones transitables (localidades y caminos principales). 6,9 m
Cruce con líneas de ferrocarriles 6,9 m

Distancia Mínima a las Construcciones

25
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Los conductores deberán mantener una distancia horizontal mínima a las
construcciones, según lo establece la norma NSEG.5 E.n.71 “Reglamento de
Instalaciones Eléctricas de Corrientes Fuertes”, la que se calcula según la

siguiente ecuación:
Distancia entre conductor y construcciones = 2,5 +0,01(kV-26)

Para una tensión nominal de 66 KkV la distancia horizontal mínima entre el
conductor y construcciones es de 2,90 metros. A las distancias anteriores se
les deberá agregar la desviación de los conductores y la cadena de
suspensión por efecto del viento, con una inclinación mínima de las cadenas
de 30%

Aislación en el centro del vano
Según lo establece la Norma NSEG 5 En.71 “Reglamento de corrientes
fuertes” en su artículo N*%106 establece que la separación entre fases al

centro del vano viene dado por la siguiente expresión:

Dir 036: JE + 0403 Le

Dónde:

Dre  : Distancia mínima entre fases, m.

f : Flecha del conductor, m, calculada para la transmisión de la potencia
nominal de la línea, definida en B2.2, correspondiente al vano máximo
hacia cualquier lado de cada tipo de estructuras.

kV : Longitud de la cadena de suspensión, en metros. En el caso de anclaje,
lc =0.

Le : Tensión nominal entre fases KkV.

Puestas a Tierra

26
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Todas las estructuras en postes de hormigón llevan al menos una conexión
a tierra permanente, y el valor máximo de esta es tal que posibilita la

operación normal de las protecciones.

La malla de puesta a tierra estará formada por un cable de cobre desnudo
de 2/0 AWG que se instalará conectado a la cruceta y posteriormente bajará
por el interior del poste de hormigón y continuará por el exterior de este
hasta el fondo de la excavación. Luego sube por una esquina de la
excavación hasta el nivel de 0,60 m de profundidad.

La malla básica se instalará en una zanja hecha a 0,60 m de profundidad y
por el contorno de la excavación, formando un cuadrado o un rectángulo

según sea el caso.

Se colocará una capa de espesor mínimo de 0,10 m de tierra vegetal? en el
fondo de la zanja, a continuación se instalará el cable de cobre 2/0 AWG de
puesta a tierra, agregándose sobre él una segunda capa de 0,10 m de tierra

vegetal?, realizando enseguida la compactación de ambas capas.

Tendido Aéreo

El montaje se realizará utilizando un huinche y un freno hidráulico. El
huinche se utilizará para tensar el cable, elevándolo hasta alcanzar la altura
mínima requerida según diseño, luego será frenado para continuar el

montaje en otro poste, manteniendo la altura y tensión del cable.

En el momento puntual en que se instale el conductor en las estructuras de

anclajes, se utilizará una prensa hidráulica para el montaje de las grampas.

27
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

1.6.3 Requerimientos de la Línea de Transmisión en etapa

construcción. Requerimientos de Agua Potable.

El Proyecto, en su fase de construcción, requerirá de agua potable para
abastecer a los 50 trabajadores que participen en las faenas de construcción
ligadas a los postes de hormigón. El requerimiento se estima en 100 litros
diarios por persona, conforme al D.S. N*594, de 1999, del Ministerio de Salud.
Por lo tanto, en la fase de construcción el consumo estimado es de 5, m%/día de
agua potable. Sin embargo la autoridad sanitaria, en faenas o campamentos de
carácter transitorio y de acuerdo a las circunstancias, podrá autorizar una
cantidad menor de agua potable, la cual en ningún caso podrá ser inferior a 30
litros diarios por trabajador, como se señala en el artículo 15 del mismo

reglamento.

La alternativas de abastecimiento de agua en la instalación de faenas, se
dispondrá de dispensadores agua mediante empresas autorizadas y

especialistas en dicho servicio de abastecimiento.

Requerimientos Sanitarios.

En la etapa de construcción, se requiere de instalaciones higiénicas para
abastecer los requerimientos sanitarios de los trabajadores, para ello se
implementarán baños químicos. La cantidad y disposición de baños químicos
se desarrollará cumpliendo los requisitos señalados en los artículos 23, 24 y
siguientes del Decreto Supremo N*594/99, del Minis terio de Salud.

La implementación y mantenimiento de los baños químicos será encargada a
una empresa contratista que se encuentre autorizada por la Autoridad Sanitaria
para la ejecución de dichas labores, manteniéndose un registro de su

mantenimiento en la instalación de faena.

28
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Requerimientos de Energía Eléctrica.

Durante la construcción se requerirá energía eléctrica para la instalación de
faenas (que incluye oficinas, bodega y acopio de material menor) y para las
faenas llevadas a cabo en terreno. La energía requerida para la instalación de
faenas es del orden y tipo domiciliario, y será extraída desde la red de
distribución de baja tensión existente en la zona, para iluminación y

alimentación de equipos de oficina.

Esta energía cubrirá los siguientes requerimientos:

1. Actividades administrativas y de supervisión en la instalación de faena
2. Servicios higiénicos

3. Primeros auxilios

4. Elaboración materiales para estructuras

5. Almacenamiento de materiales

6. Pañol de herramientas

7. Estacionamiento de vehículos y caseta de guardia.

Por su parte, la energía requerida para las faenas llevadas a cabo en terreno,
se hará por medio de grupos electrógenos de los comúnmente llamados
pequeños generadores, ya que su potencia es de sólo BHP (4,5 kW).

Requerimientos Viales.

El proyecto posee un trazado desde la Planta Solar Fotovoltaica Arica 1 a la
Sub Estación Parinacota, teniendo la Ruta A-19 como acceso principal al
proyecto. En gran parte del trazado se encuentran accesos principales

cercanos al trazado definido.

Todos los accesos se harán a través de las zonas despejadas y cuya distancia
entre el camino o huella y el eje de la línea sea la menor posible, tratando
siempre de seguir la línea del eje de la faja de servidumbre.

29
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

A esto se debe sumar el flujo que se origina principalmente por el movimiento
de los materiales y equipos necesarios para la construcción del proyecto. Los

viajes se realizarán desde y hacia el lugar de emplazamiento del proyecto.

Se estima que la totalidad de móviles involucrados en el proyecto
corresponderá a 11 vehículos, como retroexcavadora, camiones, camionetas
etc. Todos estos vehículos se utilizarán diariamente con una frecuencia de viaje
estimada de uno diario desde la instalación de faenas a los puntos específicos
de trabajo, salvo los excavadores que, en caso de necesitarse su uso, se

mantendrán en las zonas de trabajo hasta el traslado a una nueva zona.

El flujo de vehículos será temporal y acotado en el tiempo, correspondiendo
sólo a la etapa de construcción de este proyecto. Se debe hacer presente que
si bien los flujos de transporte que se generen en la construcción utilizan la
vialidad del entorno, su efecto dentro de los flujos del sector no es significativo

debido a que es una situación estrictamente puntual y temporal.

Las labores de mantenimiento de la maquinaria pesada utilizada durante esta
etapa, así como la provisión de combustible y aceite, estarán a cargo de la
empresa contratista, y serán realizadas fuera de los sitios destinados a las
instalaciones del proyecto, en servicentros, talleres y garajes de la ciudad de
Arica. El titular cuidará que dichas actividades de mantenimiento se hagan por
una empresa debidamente autorizada para ellos, considerando que los
residuos provenientes de combustibles y aceites constituyen residuos
peligrosos, a la luz de la normativa vigente (principalmente el D.S. N” 148/2003,
del Ministerio de Salud, Reglamento Sanitario sobre manejo de Residuos
Peligrosos).

30
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Bodegas.

Durante la ejecución de las faenas de construcción, se utilizará una bodega
para el almacenaje de materias primas e insumos de la construcción de
fundaciones y materiales propios de las estructuras metálicas y postes de

hormigón.

Además, se almacenarán los carretes de cable conductor y cajones que

contienen el aislamiento a implementar en el trazado.
Dotación de personal.

Se estima la participación máxima de 50 personas en la etapa de obras civiles
y obras eléctricas, que incluyen jefe de faena, capataz, chofer de
camión/operador de grúa, operador de pala excavadora, encargado de
prevención de riesgos, operador de huinche-freno y trabajadores (maestros de

primera, segunda, maestros linieros y ayudantes).

Requerimiento de combustible.

El combustible requerido en la faena será almacenado en la instalación de
faenas, para lo cual se dispondrá de un área delimitada la cual estará cubierta
y contará con un piso impermeable y confinado mediante pretil, para evitar la
contaminación del suelo por posibles derrames. De acuerdo a lo indicado, el
área para almacenamiento de combustible y la cantidad de combustible
almacenado cumple con los requisitos técnicos y administrativos señalados en

el D.S. N* 160/2008 del Ministerio de Economía, Fomento y Reconstrucción.

El titular exigirá a través del contratista que el personal de la obra tome todas
las precauciones necesarias y que se proporcione a los trabajadores los
elementos necesarios de protección personal, teniendo en consideración las
tareas de montaje de estructuras y equipos, tendido de conductores, trabajos
en altura y en las pruebas preliminares para la energización de la línea,
cumpliendo de esta manera con lo establecido en el D.S. N”* 594/1999, del
Ministerio de Salud.

31
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Asimismo, se tomarán todas las medidas necesarias para suprimir cualquier
factor de riesgo que pueda afectar la salud o integridad física de los

trabajadores, así como para evitar ocasionar daños a terceros.

1.6.4 Etapa de Operación.

La operación de la línea de transmisión no requiere de operación directa, es
decir, las actividades estarán limitadas a la mantención de la línea, la cual será
realizada por una empresa externa. En este sentido, la frecuencia de las
mantenciones será definida por dicha empresa no considerándose mano de

obra estable para ello.

Debido a la ausencia de mano de obra estable, esta etapa no considera

requerimientos sanitarios, viales o energéticos permanentes.

La empresa externa que realizará las mantenciones, será la responsable de
establecer medidas de seguridad y prevención de riesgos para sus

trabajadores.

De este modo, a continuación se describen las actividades de mantenimiento
que integran esta etapa:

+ Mantenimiento preventivo básico: considera recorridos pedestres con 2
Ó 3 personas, una o dos veces al año, inspección visual de conductores,
estructuras y componentes de suspensión y anclaje. Para ello no se
utiliza equipamiento mayor, eventualmente herramientas de mano y

equipos de medición a distancia.

> Mantenimiento correctivo básico: se refiere a un mantenimiento de una
envergadura menor, basada en anomalías menores detectadas en la
inspección pedestre. Hay uso de equipo mecánico menor y un grupo
reducido de personas llamadas brigadas (4 ó 5 personas por zona de

trabajo) que trabajan principalmente en altura (estructuras), sin afectar al

32
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

terreno privado. Cada brigada atenderá una zona de trabajo,

regularmente se ven hasta tres zonas.

Hay que destacar que para este tipo de instalaciones se debe realizar a
lo menos 2 mantenciones correctivas programadas durante el transcurso
de cada año.

> Mantenimiento contra falla: corresponde a la reparación de las
instalaciones, tras fallas que comprometan la transmisión de energía. Su
envergadura depende de las anomalías producidas. Este mantenimiento
se realiza con programación de corto plazo, después de producida la

falla y generalmente involucra una estructura o un sector de la línea.

A continuación, se señalan los requerimientos de esta etapa:

Mano de obra.

En la etapa de operación del proyecto, no se necesita presencia permanente
de operarios en el área de emplazamiento de la Línea de Transmisión, objeto
del presente proyecto. Lo anterior, salvo para labores de mantenimiento, que
se realizarán cada 6 meses, en los casos de las mantenciones preventiva y

correctiva.

Requerimientos viales.

Los flujos de transporte de la fase de operación del proyecto, serán
prácticamente nulos, debido a que la naturaleza de la instalación no requiere
de operarios directos sino mantenciones dos veces al año; es decir, unos 5

viajes al año.

1.6.5 Etapa de cierre y/o abandono.

Considerando que el presente proyecto tiene una vida útil mínima de 35 años y

que existen posibilidades de mantenimiento y reacondicionamiento en el mismo

33
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

lugar, además de la posibilidad de la inclusión de más clientes a la línea
(conexión de nuevas centrales), no se tiene considerado la implementación de
una etapa de abandono ya que la vida útil del proyecto se contempla como la

más prolongada en el tiempo.

Sin embargo, si se produjese alguna eventualidad que llegase a requerir el
retiro total de la línea, se determinará un plan de acción para el
desmantelamiento de ésta, el cual sería similar al usado en la construcción,
pero de menor duración y más simple, y dado que esto puede ocurrir hasta en
35 años más, el diseño del plan se realizará respetando la normativa vigente

que tenga aplicación en dicho momento.

2.0 GENERACIÓN DE EMISIONES, DESECHOS Y EFLUENTES.

Se presentan las emisiones, efluentes y desechos que el proyecto generará y

el manejo que se les dará en la etapa de Construcción y Operación.

34
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

2.1 Ruido Etapa Construcción

El proyecto estará emplazado en un área rural, a 26 Km. aproximadamente de
la Ciudad de Arica, no se genera ningún ruido a niveles perniciosos ni molestos

a la salud en la fase de explotación.

El ruido proveniente de esta etapa corresponde a:
Acopio de materiales.

Movimiento de tierra.

Transporte de materiales.

Movimiento de maquinaria liviana y pesada.
Excavaciones.

Corte, biselado, esmerilado y soldaduras.

Sin perjuicio de esto, para el control del ruido se aplicarán como medidas
generales el mantenimiento periódico de equipos y maquinarias.

El Proyecto en su etapa constructiva cumplirá con los niveles máximos
permitidos, según lo establece la Norma de Emisión de Ruidos Molestos
Generados por Fuentes Fijas, D.S. N* 146/97, del Ministerio Secretaría General
de la Presidencia.

El sistema de transmisión de energía eléctrica no genera ruido ni contamina, ya

que no funciona con motores ni utiliza combustibles, no produce ningún tipo de

polución ni partículas que contaminen el aire o el agua.

2.2 Residuos líquidos Etapa de Construcción
Aguas servidas domésticas

Es importante indicar que el personal será transportado en buses a la obra y se
les proporcionara colaciones preparadas en potes desechables.

Se utilizaran baños químicos portátiles con lavamanos incluidos, los que serán
instalados en los frentes de trabajo siendo operados por una empresa que

35
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

cuente con todos los permisos que corresponden al traslado y la disposición

final de los residuos líquidos.

En este sentido, durante la etapa de construcción se procederá según lo

estipula la normativa aplicable, a lo siguiente:

Se acreditará la empresa que realizará los trabajos de retiro y disposición de

los residuos líquidos domésticos ante la Autoridad Sanitaria local.

Se tendrá especial cuidado en mantener en la faena una copia del contrato

vigente y registro de los puntos autorizados para el vertimiento de los residuos.

Se efectuaran mantenciones de los baños químicos dos veces por semana al
menos, cumpliendo con todos los puntos referidos al control de las aguas
servidas indicadas en el D.S. N” 594/00 del MINSAL.

2.2.1 Etapa de Operación
Aguas servidas domésticas

En cuanto a la etapa de operación, no se generarán ningún tipo de aguas

domésticas ya que el personal acudirá a terreno por mantención.

2.2.2 Emisiones Atmosféricas etapa Construcción.

Durante esta etapa del proyecto es donde se incrementara el material
partículado en suspensión, debido a los movimientos de tierra, movimiento de
maquinarias, camiones, vehículos menores y en las actividades de carga y
descarga de materiales en los frentes de trabajo, (ver Anexo N*5 Cálculo de
Emisiones).

El área del Proyecto, presenta buenas condiciones de ventilación, permitiendo
la dispersión y desplazamiento de los contaminantes. Estas emisiones son de

36
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

escasa magnitud y fundamentalmente se mitigarán con un manejo adecuado
en los lugares de movimiento de tierra y la utilización de implementos de
protección por parte del personal a cargo de la obra. Para el traslado del

material las áreas de tránsito serán regadas.
Emisiones Generadas por Vehículos

De ser necesario y con el fin de mitigar las emisiones generadas por el tránsito

de vehículos, se tomaran las siguientes medidas preventivas:

Sólo se utilizarán vehículos que cumplan la legislación vigente, vigilando que
cumplan los niveles de emisiones permitidos por la legislación ambiental

vigentes, (Ver anexo N*5 Cálculo de Emisiones) .

Durante el tránsito por caminos no pavimentados se dispondrán velocidades
máximas que no generen mayores impactos por material Partículado (20 Km/hr

como velocidad máxima.)

Para el transporte de materiales estos se realizarán con tolva cubierta,
impermeable y sujeta a la carrocería, además el material será trasportado

previamente humedecido.

Se regará constantemente el área de tránsito para minimizar la generación de

material partículado, esto en los caminos no estabilizados.

Cuando se deba acopiar material que pueda desprender polvo este se

mantendrá humectado.
2.2.3Emisiones Atmosféricas etapa Operación.

Es importante señalar que el sistema de generación de energía eléctrica no
contamina, ni utiliza combustibles, no produce ningún tipo de polución ni

partículas que contaminen el aire o el agua.

2.2.4 Residuos Sólidos etapa Construcción.

Se generarán dos tipos de residuos sólidos: domésticos e industriales. Es

importante indicar que los residuos derivados de la construcción no son en sí

37
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

residuos industriales, dado que corresponden a obras de construcción

transitoria.

Principalmente los residuos domésticos generados durante la construcción del
proyecto corresponden al consumo de alimentos, restos de envoltorios de
papel, plástico, cartón y otros insumos inertes de oficinas. Se tiene
pronosticado una generación 1,050 toneladas mensuales de basura doméstica
(1 Kg./persona/día), ya que trabajarán 50 personas en promedio al mes durante
21 días hábiles.

Se adoptaran las medidas necesarias para controlar los residuos generados
estos serán recolectados desde la faena por una empresa que cuente con
autorización sanitaria, transportándolos a un relleno sanitario local autorizado
por la autoridad sanitaria local, esta empresa deberá contar con todos los

permisos correspondientes.

Todo lo anterior será informado al Servicio de Salud de la Región de Arica,

mediante el envío de la constancia de los servicios realizados.

Además, se promoverá que en los lugares de trabajo se mantengan buenas
condiciones de orden, limpieza e higiene, especialmente en los sectores donde
se ubiquen los contenedores para la disposición temporal de los residuos

domiciliarios.

Residuos sólidos industriales

Los residuos en esta etapa corresponderán, principalmente, a restos de
materiales de la construcción, montaje y desmontajes, estos se compondrán de
residuos Industriales no peligrosos.

Los residuos Industriales, corresponderán mayoritariamente a escombros,
chatarra y producto del desmontaje de equipos. Entre otros desechos se
generaran maderas, hormigones sobrantes, despuntes de cables.

Por otra parte los móviles involucrados en la construcción se les realizarán la

mantención de estos fuera de las instalaciones de construcción.

38
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Los escombros que pudieran generarse, serán trasladados por una empresa
que cuente con la Autorización Sanitaria y dispuestos finalmente en un lugar
habilitado para la disposición final de escombros, se consultara previamente al

Departamento de Aseo y Ornato de la Ilustre Municipalidad de Arica.

Los residuos serán retirados desde la faena por alguna empresa aprobada por
la Autoridad Sanitaria, cumpliendo con las disposiciones legales aplicables,
para el transporte, tratamiento y disposición final de materiales residuales con

las características mencionadas.

Etapa Operación Residuos Sólidos.

En la etapa de Operación y Mantenimiento se requerirán 2 personas a tiempo
parcial (inspecciones visuales de la Línea) para mantenciones preventivas y de

5 a8 personas para mantenciones correctivas.

Debido a la ausencia de mano de obra estable, en esta etapa no se considera

generación permanente de residuos domésticos.

La empresa externa que realizará las mantenciones, será la responsable de
gestionar los residuos sólidos domésticos, cumpliendo con la normativa

vigente.

3.0 ANTECEDENTES QUE JUSTIFICAN LA PRESENTACIÓN DE UNA
DECLARACION DE IMPACTO AMBIENTAL.

3.1Antecedentes que acreditan el cumplimiento de la Normativa

Ambiental.

El presente capítulo indica que el presente documento debe contener los
antecedentes necesarios para determinar si el impacto ambiental que generará
O presentará el Proyecto o actividad se ajusta a las Normas ambientales
vigentes y que éste no requiere de la presentación de un Estudio de Impacto
Ambiental, de acuerdo a lo dispuesto en la Ley 19.300/1994, Bases Generales
del Medio Ambiente y la Ley N*20.417 del 26 de Ene ro del 2010, que modifica

39
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

la Ley 19.300, ambas del Ministerio Secretaría General de la Presidencia y su

Reglamento.

A continuación se presenta un cuadro donde se señala la Normativa Ambiental
Aplicable al Proyecto y las medidas asociadas para su cumplimiento. Para cada
una de las normas identificadas como aplicables al proyecto, se señala la
materia regulada del proyecto en que se genera el impacto o efecto ambiental.
Así mismo, se señala su nombre, fecha de publicación, el ministerio o
repartición del cual emanó y su ámbito de aplicación territorial. Luego se
presenta una breve descripción del contenido de la norma y la acreditación del
cumplimiento de las disposiciones contenidas en ella. Finalmente, se identifica
el organismo, servicio o institución que de acuerdo con la normativa resulta
competente para fiscalizar el cumplimiento de las exigencias establecidas en

cada una de las normas

40
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Normativa de Carácter General

NORMATIVA

MINISTERIO

MATERIA
REGULADA

Relación con
Proyecto

Cumplimiento

FISCALIZACIÓN

el

Constitución Política de la republica de Chile de 1980
Aprobado por D.S. N* 1.150/80 el 21 de Octubre de 1980

Ministerio del Interior

Asegura a todas las personas “el derecho de vivir en un medio ambiente
libre de contaminación” y establece que”es deber del Estado velar para que
este derecho no sea afectado y tutelar la preservación de la naturaleza.

La ley podrá establecer restricciones especificas al ejercicio de
determinados derechos o libertades para proteger el medio ambiente”. Por
otro lado, cualquier restricción a los derechos o libertades consagrados en
la Constitución sólo puede ser realizada por la ley teniendo siempre
presente la garantía del articulo 19, numero 26 de la misma Constitución
que establece que ni aun por este medio los derechos pueden ser
afectados en su esencia, ni imponer condiciones, tributos o requisitos que
impidan su libre ejercicio.

El proyecto se desarrolla en territorio perteneciente a la Republica de Chile.

El proyecto se ajusta a las disposiciones constitucionales, ejercicio de los
derechos y cumple las obligaciones que le corresponden y respeta las
normas legales que regulan la actividad económica bajo evaluación
ambiental

La fiscalización es ejercida por los órganos de la Administración del Estado
con competencia ambiental en el ámbito propio de sus atribuciones
sectoriales, así como de las obligaciones surgidas de la resolución o
calificación ambiental, en tanto que la aplicación de sanciones por
infracciones a esta resolución, así como la normativa ambiental ,
corresponde a la CONAMA

41
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

NORMATIVA

MINISTERIO

MATERIA
REGULADA

RELACIÓN CON EL
PROYECTO
CUMPLIMIENTO

FISCALIZACIÓN

NORMATIVA

MINISTERIO

MATERIA
REGULADA

RELACIÓN CON EL
PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

Ley N” 19.300/94 sobre Bases Generales del Medio Ambiente 09 de marzo
de 1994

Ministerio Secretaria General de la republica

Establece derecho a vivir en un medio ambiental libre de contaminación, la
protección del medio ambiente. La preservación de la naturaleza y la
conservación del patrimonio ambiental.

Además, establece las condiciones generales del Sistema de Evaluación de
Impacto ambiental aplicable a los proyectos, ampliaciones de estos o
actividades susceptibles de causar impacto ambiental en alguna de sus
fases.

El proyecto “LÍNEA DE ALTA TENCIÓN 66 KV PAMPA DOS CRUCES”,
ingresara al sistema de Evaluación de Impacto ambiental

Se ingresa al Sistema de Evaluación de Impacto Ambiental mediante la
presentación de una Declaración de Impacto Ambiental

La fiscalización es ejercida por los órganos de la Administración del Estado
con competencia ambiental en el ámbito propio de sus atribuciones
sectoriales, así como de las obligaciones surgidas de la resolución de
calificación ambiental, en tanto que la aplicación de sanciones por
infiltraciones a esta resolución, así como la normativa ambiental, corresponde
CONAMA

Ley N* 20.417 que modifica la Ley 19.300 sobre bases Generales del Medio
Ambiente 26 de Enero 2010

Ministerio Secretaria General de la republica

La Ley N*20.417 modifica la Ley 19.300. Crea el Ministerio de Medio Ambiente,
El Servicio de Evaluación Ambiental y la Superintendencia del Medio Ambiente.
Además introduce otras modificaciones a varios artículos de los Títulos 1, Il, 11,
IV, V y reemplaza totalmente el Título final que esta referido al Ministerio del
Medio Ambiente.

Letra b) del artículo 10 donde se señala que deben evaluarse las “Líneas de
transmisión eléctrica de alto voltaje”, deberá integrar todos los nuevos artículos
y modificaciones que tengan relación con el proyecto.

Se ingresa al Sistema de Evaluación de Impacto Ambiental mediante la
presentación de una Declaración de Impacto Ambiental

La fiscalización es ejercida por los órganos de la Administración del Estado con
competencia ambiental en el ámbito propio de sus atribuciones sectoriales, así
como de las obligaciones surgidas de la resolución de calificación ambiental, en
tanto que la aplicación de sanciones por infiltraciones a esta resolución, así
como la normativa ambiental, corresponde CONAMA

42
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

NORMATIVA

MINISTERIO

MATERIA REGULADA

RELACIÓN CON
PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

EL

Decreto Supremo N” 30/97, modificado por Decreto Supremo N* 95/02
Reglamento del Sistema de Evaluación de Impacto Ambiental, 3 de abril
de 1997 y 07 de diciembre de 2002 respectivamente.

Ministerio Secretaria General de la Presidencia

Establece las disposiciones por las cuales se regirá el Sistema de
Evaluación de Impacto Ambiental y la participación de la comunidad, en
conformidad con los preceptos de la ley N* 19.300 sobre Bases Generales
del Medio Ambiente.

Especifica cuales son los proyectos o actividades contemplados en el
articulo 10 de la ley, que tienen la obligación de someterse al SEIA antes
de su ejecución

Letra b) señalan que deben evaluarse las “Líneas de transmisión eléctrica
de alto voltaje”.

El proyecto ingresara al Sistema de Evaluación de Impacto Ambiental. De
acuerdo a los análisis de pertinencia que se realizaron. El proyecto debe
ingresar al Sistema de Evaluación de Impacto Ambiental.

Comisión Nacional del Medio Ambiente

Dirección ejecutiva

43
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

3.2 Normativa de Carácter Específico.

3.2.1 Aire

Norma Año Ministerio Materia

D.S.725 1967 Ministerio Establece en artículo 1, Código Sanitario indica que este rige todas
de Salud lo relacionado con el fomento, protección y recuperación de la salud
de los habitantes.Párrafo | del titulo IV de la contaminación del aire,

ruido y vibraciones.

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

El proyecto se emplazara en un lugar donde existen
buenas condiciones de ventilación. Los frentes de trabajos
se encontraran alejados de los centros aledaños.

Las principales emisiones a la atmósfera durante la etapa
de construcción corresponderán a polvo y material
particulado debido a los movimientos de tierra que tendrán
relación a excavaciones, carga, descarga y transporte de
materiales.

También se producirán emisiones a la atmósfera producto
del transito de vehículos menores camiones y maquinaria
en el frente de trabajo.

Con el fin de minimizar las emisiones producto de las
actividades en la etapa de construcción que se tomaran las
siguientes medidas:

Se humectaran las superficies por donde exista
desplazamiento de vehículos. Se humectara la superficie
previo a faenas de excavación.

El desplazamiento de todos los vehículos serán
conducidos con precaución a velocidad moderada con el
fin de minimizar el material particulado.

Se distribuirá la carga de los camiones en forma
homogénea antes de salir de la faena.

Los camiones tolva contaran con lonas herméticas con el
fin de disminuir al máximo el material particulado.

Seremi de Salud que corresponda

44
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Norma Año Ministerio

D.S.75 1987 Ministerio de
Transporte y
Telecomunicaciones

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

Norma Año Ministerio
D.S.55 1994 Ministerio de

Transporte y
Telecomunicaciones

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

Materia

Establece que los vehículos que transportan desperdicios,
arenas, tierra, ripio u otros materiales sólidos o líquidos,
que puedan escurrirsse o caer al suelo, estarán
construidos de forma que ello no ocurra por causa alguna.

Además indica que en las zonas pobladas, el transporte
de material que produzca polvo, como cemento,
escombros yeso, etc, se realizara cubriendo totalmente
los materiales con lonas con dimensiones adecuadas u
algún sistema que impida su dispersión.

El proyecto requerirá del transporte de materiales, durante
la etapa de construcción.

Con el fin de minimizar las emisiones producto de las
actividades en la etapa de construcción que se tomaran las
siguientes medidas:

Se humectaran las superficies por donde exista
desplazamiento de vehículos.

Se humectara la superficie previa a faenas de excavación.

El desplazamiento de todos los vehículos serán
conducidos con precaución a velocidad moderada con el
fin de minimizar el material particulado.

Se distribuirá la carga de los camiones en forma
homogénea antes de salir de la faena.

Los camiones tolva contaran con lonas herméticas con el
fin de disminuir al máximo el material particulado

Seremi de Salud que corresponda

Materia

Establece normas de emisión máxima de gases que un
vehículo O motor puede emitir bajo condiciones
normalizadas, a través del tubo de escape o evaporación.

El proyecto contara con maquinaria y vehículos que
Operaran en la etapa de construcción.

El proyecto contempla la utilización de vehículos pesados,
los que contaran con las revisiones técnicas al día,
cumpliendo con esta norma.

Seremi de Salud Región de Arica y Parinacota.

45
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Norma Año Ministerio

D.S.144 1961 Ministerio de Salud

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

Materia

Establecen su artículo 1”que los gases, vapores, humos,
polvo, emanaciones o contaminantes de cualquier
naturaleza, producidos en cualquier establecimiento fabril
o lugar de trabajo, deberán captarse o eliminarse en forma
tal que no causen peligros, daños o molestias al
vecindario.

Prohíbe dentro del radio urbano de las ciudades, la
incineración libre, sea en la vía publica o en los recintos
privados, de hojas secas, basuras u otros desperdicios y
la circulación de todo vehículo motorizado que despida
humo visible por su tubo de escape.

Durante la etapa de construcción, las principales
emisiones a la atmósfera serán material particulado o
polvo suspendido debido al movimiento de tierra por
excavación, carga, descarga y transporte de materiales y
funcionamiento de maquinarias en los frentes de trabajo.

El proyecto contempla la siguientes medidas a
implementar:

Se humectaran las superficies de la obra previa a inicio de
faenas movimiento de materiales, excavación.

Con en fin de minimizar las emisiones de material
particulado los vehículos que operaran en la faena serán
conducidos a una velocidad moderada.

Los camiones tolva contaran con lonas herméticas siendo
ajustada en todos los costados cubriendo la totalidad de la
Carga, siendo esta cargada homogéneamente.

Estará estrictamente prohibido que cualquier vehículo de la
obra circule emitiendo humo visible, esto se controlara con
el cumplimiento de la revisión técnica al día.

Es importante señalar que el proyecto no cuenta con
centros poblados cercanos.

Seremi de Salud Región de Arica y Parinacota.

46
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Norma Año Ministerio

D.S.59 1995 Ministerio
Secretaría General
de la Presidencia.

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

Materia

Establece normas de calida primaria de la calidad del aire
para material particulado respirable PM10, en 150
microgramos por metro cúbico normal como concentración
de 24 horas, estableciendo la metodología de pronóstico y
medición.

Las principales emisiones en la etapa de construcción
corresponderán a material particulado o polvo en
suspensión producto de la maquinaria y vehículos que
Operaran, en excavaciones, carga y descarga de
transporte de materiales.

Se generaran emisiones producto de la circulación de
vehículos y funcionamiento de maquinarias en la faena.

El proyecto contempla la siguientes medidas a
implementar:

Se humectaran las superficies de la obra previa a inicio de
faenas movimiento de materiales, excavación.

Con en fin de minimizar las emisiones de material
particulado los vehículos que operaran en la faena serán
conducidos a una velocidad moderada.

Los camiones tolva contaran con lonas herméticas siendo
ajustada en todos los costados cubriendo la totalidad de la
Carga, siendo esta cargada homogéneamente.

Se asegurara que los camiones salgan de la faena sin
materiales que pudiesen ser depositados en la vía pública.

Seremi de Salud Región de Arica y Parinacota.

47
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Norma Año Ministerio Materia
D.S.47 1992 Ministerio Establece en el artículo 5.8.3 en todo proyecto de construcción,
de modificación, alteración, reconstrucción o demolición, se deben
Vivienda y cumplir las siguientes medidas:
Uensmo -Regar el terreno en forma oportuna, y suficiente durante el período
en que se realicen las faenas de demolición, relleno y
excavaciones.
-Transportar los materiales en los camiones con la carga cubierta.
- Mantener la obra aseada y sin desperdicios, mediante la
colocación de recipientes recolectores, convenientemente
identificados y ubicados.
RELACIÓN CON EL PROYECTO Las principales emisiones en la etapa de construcción

CUMPLIMIENTO

FISCALIZACIÓN

corresponderán a material particulado o polvo en
suspensión producto de la maquinaria y vehículos que
Operaran, en excavaciones, carga y descarga de
transporte de materiales.

Se generaran emisiones producto de la circulación de
vehículos y funcionamiento de maquinarias en la faena.

El proyecto contempla la siguientes medidas a
implementar:

Se humectaran las superficies de la obra previa a inicio de
faenas movimiento de materiales, excavación.

Con en fin de minimizar las emisiones de material
particulado los vehículos que operaran en la faena serán
conducidos a una velocidad moderada.

Los camiones tolva contaran con lonas herméticas siendo
ajustada en todos los costados cubriendo la totalidad de la
Carga, siendo esta cargada homogéneamente.

Se asegurara que los camiones salgan de la faena sin
materiales que pudiesen ser depositados en la vía pública.

Municipalidad respectiva.

48
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

3.2.2 Ruido

Norma Año Ministerio Materia

D.S146 198 MSGP Niveles Máximos permisibles de Ruidos Molestos Generados por
Fuentes Fijas.

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

Norma Año Ministerio Materia

En el proyecto no existen fuentes emisoras de importancia.

Es importante mencionar que el proyecto se emplazara en
una localidad rural, donde la población más cercana se
encuentra a 10 km. Aproximadamente.

En la etapa de construcción las emisiones de ruido están
asociadas las diferentes maquinarias que intervendrán en
la construcción.

El equipamiento utilizado contara con la adecuada
mantención con el fin de cumplir con la norma.

Seremi de Salud Región de Arica y Parinacota.

D.S594 2000 Ministerio Indica condiciones sanitarias y ambientales básicas en los lugares
de Salud de trabajo, entre estas se encuentra a los niveles máximos de
presión sonora a las cuales pueden estar expuestos los
trabajadores, prohibiendo que los trabajadores sean expuestos a
ruidos continuos que sobrepasen los limites regulados.

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

Lo indicado en este decreto será aplicado durante la etapa
de construcción de este proyecto.

A todos los trabajadores y visitas que estén expuestos a
ruidos continuos se les suministrara el equipo de seguridad
apropiado con el fin de atenuar el ruido generado por la
maquinaria

Seremi de Salud Región de Arica y Parinacota.

49
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

3.2.3 Flora y Fauna
Norma Año Ministerio
Ley N* 1996 Ministerio

19.473/1996 de
Agricultura

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

3.2.4 Residuos Líquidos.

Norma Año Ministerio

D.F.L. con 1968 SEREMI
Fuerza de de Salud
Ley N*725

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

Materia

En su Artículo 1” indica.- Las disposiciones de esta ley se
aplicarán a la caza, captura, crianza, conservación y utilización
sustentable de animales de la fauna silvestre, con excepción de
las especies y los recursos hidrobiológicos, cuya preservación
se rige por la ley N”18.892, General de Pesca y Ac uicultura.

Artículo 3”- Prohíbase en todo el territorio nacio nal la caza o
captura de ejemplares de la fauna silvestre catalogados como
especies en peligro de extinción, vulnerables, raras y
escasamente conocidas, así como la de las especies
catalogadas como beneficiosas para la actividad
silvoagropecuaria, para la mantención del equilibrio de los
ecosistemas naturales O que presenten densidades
poblacionales reducidas.

El Proyecto se emplazara en zona rural , ver anexo N*3
Estudio Medio Biótico

Estará estrictamente prohibido la caza o captura de
animales, capacitando al personal en el tema.

Servicio Agrícola y Ganadero

Materia

En el Articulo 71.- Corresponde al Servicio Nacional de Salud
aprobar los proyectos relativos a la construcción, reparación,
modificación y ampliación de cualquier obra pública o particular
destinada a:

b) la evacuación, tratamiento o disposición final de desagúes,
aguas servidas de cualquier naturaleza y residuos industriales
En la etapa de operación no se tiene contemplado la
generación de aguas servidas, tratamientos o disposición
final de desagúes.

No aplica

Seremi de Salud Región de Arica y Parinacota.

50
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Norma Año Ministerio Materia
D.F.L. 1989 Ministerio Establece las materias que requieren autorización sanitaria
de Salud según lo dispuesto en el artículo 7”del Código San itario.

Con Fuerza

de Ley N*1 1.?- Determínanse las siguientes materias que, conforme a lo
dispuesto en el artículo 7.” del Código Sanitario requieren
autorización sanitaria expresa:
22. Funcionamiento de obras destinadas a la provisión o
purificación de agua potable de una población o a la evacuación,
tratamiento o disposición final de desagúes, aguas servidas de
cualquier naturaleza y residuos industriales o mineros.

RELACIÓN CON EL PROYECTO En la etapa de operación no se tiene contemplado la

CUMPLIMIENTO

FISCALIZACIÓN

Norma Año Ministerio

D.S. N” 2002 Ministerio
50 de obras
públicas

generación de aguas servidas, tratamientos o disposición
final de desagúes.

No aplica

Seremi de Salud Región de Arica y Parinacota.

Materia

ARTÍCULO 1? El presente regula los proyectos, la construcción y
puesta en servicio de las instalaciones domiciliarias de agua
potable y de alcantarillado y establece las normas técnicas para
este tipo de instalaciones en todo el territorio nacional.

Las normas técnicas, tablas y Anexos de este Reglamento sólo son
aplicables a una sola unidad de vivienda o edificio (instalaciones
interiores).

RELACIÓN CON EL PROYECTO En la etapa de operación no se tiene contemplado la

CUMPLIMIENTO

FISCALIZACIÓN

generación de instalaciones domiciliarias de agua potable
ni alcantarillado.

No aplica.

Seremi de Salud Región de Arica y Parinacota.

51
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

3.2.5 Condiciones Sanitarias en los Lugares de Trabajo.

Norma

D.S. N*
594

Año

1999

Ministerio

Ministerio
de Salud

Materia

Artículo 11: Los lugares de trabajo deberán mantenerse en buenas
condiciones de orden y limpieza. Además, deberán tomarse
medidas efectivas para evitar la entrada o eliminar la presencia de
insectos, roedores y otras plagas de interés sanitario.

Artículo 12: Todo lugar de trabajo deberá contar con agua potable
destinada al consumo humano y necesidades básicas de higiene y
aseo personal, de uso individual o colectivo. Las instalaciones,
artefactos, canalizaciones y dispositivos complementarios de los
servicios de agua potable deberán cumplir con las disposiciones
legales vigentes sobre la materia.

Artículo 14: Todo lugar de trabajo que tenga un sistema propio de
abastecimiento, cuyo proyecto deberá contar con la aprobación
previa de la autoridad sanitaria, deberá mantener una dotación
mínima de 100 litros de agua por persona y por día, la que deberá
cumplir con los requisitos establecidos en el artículo 13” del
presente reglamento.

Artículo 15: En aquellas faenas o campamentos de carácter
transitorio donde no existe servicio de agua potable, la empresa
deberá mantener un suministro de agua potable igual, tanto en
cantidad como en calidad, a lo establecido en los artículos 13? y
14” de este reglamento, por trabajador y por cada miembro de su
familia.

Artículo 24: En aquellas faenas temporales en que por su
naturaleza no sea materialmente posible instalar servicios
higiénicos conectados a una red de alcantarillado, el empleador
deberá proveer como mínimo una letrina sanitaria o baño químico,
cuyo número total se calculará dividiendo por dos la cantidad de
excusados indicados en el inciso primero del artículo 23. El
transporte, habilitación y limpieza de éstos será responsabilidad del
empleador.

Una vez finalizada la faena temporal, el empleador será
responsable de reacondicionar sanitariamente el lugar que ocupaba
la letrina o baño químico, evitando la proliferación de vectores, los
malos olores, la contaminación ambiental y la ocurrencia de
accidentes causados por la instalación.

52
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Artículo 25: Los servicios higiénicos y/o las letrinas sanitarias o
baños químicos no podrán estar instalados a más de 75 metros de
distancia del área de trabajo, salvo casos calificados por la
autoridad sanitaria.

Artículo 26: Las aguas servidas de carácter doméstico deberán ser
conducidas al alcantarillado público, o en su defecto, su disposición
final se efectuará por medio de sistemas o plantas particulares en
conformidad a los reglamentos específicos vigentes.

RELACIÓN CON EL PROYECTO En la etapa de construcción se contratara personal, dando

CUMPLIMIENTO

FISCALIZACIÓN

las condiciones mínimas sanitarias y ambientales en los
lugares de trabajo.

Durante la etapa de construcción el titular proveerá a los
trabajadores de servicios higiénicos (baños químicos),
estos serán operados por empresa especializada con su
debida autorización sanitaria, a la vez el titular proveerá
agua potable a los trabajadores.

En la Etapa de Operación no se requerirá con ningún
sistema de tratamiento de aguas servidas, ni agua potable.

Seremi de Salud Región de Arica y Parinacota.

53
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Norma Año Ministerio

D.S. N” 1969 Ministerio de Salud
735

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

3.2.6 Componente Suelo.

Norma Año Ministerio

D.S. N* 1987 Ministerio de
75 Transporte y
Telecomunicaciones

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

Materia

Artículo 1*indica.- Todo servicio de agua potable deberá
proporcionar agua de buena calidad en cantidad suficiente
para abastecer satistactoriamente a la población que le
corresponde atender, debiendo además, asegurar la

continuidad del suministro contra interrupciones
ocasionadas por fallas de sus instalaciones o de su
explotación.

En la etapa de construcción y operación el proyecto debe
suministrar de agua potable a los trabajadores.

Se cumplirá abasteciendo de agua potable a los

trabajadores mediante camiones aljibes depositando el
agua en contenedores señalizados.

Seremi de Salud Región de Arica y Parinacota.

Materia

Artículo 2 indica: Los vehículos que transporten
desperdicios, arena, ripio, tierra u otros materiales, ya
sean sólidos, o líquidos, que puedan escurrirse y caer al
suelo, estarán construidos de forma que ello no ocurra
por causa alguna.

En la etapa de Construcción del proyecto se utilizarán
camiones que transportaran materiales.

Los camiones de transportes de materiales y carga
cumplirán con la disposición de este Decreto.

Carabineros de Chile..

54
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

3.2.7 Residuos sólidos urbanos.

Norma Año Ministerio

D.F.L. 1967 Ministerio de Salud.
N*725

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

Materia

Artículo N”80 Corresponde al Servicio Nacional de Salud
autorizar la instalación y vigilar el funcionamiento de todo
lugar destino a la acumulación, selección,
industrialización, comercio o disposición final de basuras y
desperdicios de cualquier clase.

En la etapa de Construcción se generaran residuos
domiciliarios e industrial.

Todos los residuos sólidos del proyecto serán tratados en
conformidad a la legislación aplicable.

Superintendencia de Servicios Sanitarios y SEREMI de
Salud.

55
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

3.2.8 Instrumentos de Planificación Territorial.

Norma Año Ministerio
Resolución 2009 Ministerio
N*004 Plan Vivienda
Regulador Urbanismo
de la Ciudad

De Arica

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

3.2.9 Vialidad y Transporte

Norma Año Ministerio
D.F.L. 1980 Ministerio de Obras
N*850 Públicas

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

de

Materia

La presente Ordenanza establece las normas

y referentes a límite urbano, zonificación, uso del suelo,

condiciones de subdivisión predial, de edificación y
vialidad, que deberán observarse dentro del

área territorial del presente Plan Regulador de la ciudad
de Arica, en adelante “el Plan” o

indistintamente “ P.R.C.A.”, graficada en los Planos
PRCA-01 (Vialidad Estructurante) PRCA-02

(Zonificación) y PRCA-03 (Centros de Interés Turístico
e Inmuebles y Zonas de Conservación

Histórica) las cuales se complementan con la
información contenida en dichos planos y primará sobre
ella.

La zona del proyecto se encuentra en zona rural, fuera
del Plan Regulador de Arica.

El proyecto se encuentra fuera de los límites del Plan
Regulador, zona rural.

lustre Municipalidad de Arica.

Materia

Artículo N” 30 establece la obligación de cumplir con los
pesos máximos para vehículos pesados que transiten por
caminos públicos.

Durante la etapa de construcción se contratarán los
servicios de empresa transportista para trasladar
materiales, maquinaria en general.

Se dará cumplimiento en su totalidad el D.F.L. 850

Se solicitara autorización si se requiere por el caso que
se exceda el peso máximo permitidos, permiso que se
exigirá al contratista.

Carabineros de Chile y Dirección de Vialidad.

56
DECLARACIÓN DE IMPACTO AMBIENTAL “1

3.2.10 Medio Sociocultural.

Norma Año Ministerio

Ley N” 1970 Ministerio
17.288 Educación

RELACIÓN CON EL PROYECTO

CUMPLIMIENTO

FISCALIZACIÓN

de

LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Materia

Artículo N*21 señala que por el solo ministerio de la Ley
son Monumentos Arqueológicos de propiedad del Estado,
los lugares, ruinas, yacimientos, y piezas antropo-
arqueológicas que existen sobre o bajo la superficie del
territorio nacional, incluidas las piezas paleontológicas.

Artículo N*26 señala que independientemente del ob jetivo
de la excavación, toda persona que encuentre ruinas,
yacimientos, piezas u objetos de carácter histórico,
antropológico o arqueológico, esta obligado a denunciarlo
inmediatamente al Gobernador de la Provincia, quien
ordenara a Carabineros se haga responsable de su
vigilancia hasta que el Consejo se haga cargo de los
hallazgos.

Se realizo línea de Base Arqueológica en el trazado de la
Línea de transmisión eléctrica.

Ver línea de base arqueológica (anexo N*2)

Consejo de Monumentos Nacionales.

57
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

4.0 Descripción de relación entre proyectos y políticas, planes y

programas de desarrollo regional y comunal.

El proyecto se enmarca en los lineamientos establecidos en el “Plan Regional
de Desarrollo Urbano Región de Arica y Parinacota”, según lo establecido
en la Ley 19.300, sobre bases generales del medio ambiente, modificada por la
Ley 20.417, en su artículo N*9 que indica: Los pro ponentes de los proyectos o
actividades, en sus Estudios o Declaraciones de Impacto Ambiental, deberán
describir la forma en que tales proyectos o actividades se relacionan con las
políticas, planes y programas de desarrollo regional, así como los planes de
desarrollo comunal.

Objetivo de la Dimensión ambiental del Plan

Proteger la Integridad Ecológica, resguardar y mejorar la calidad ambiental en
el espacio urbano, y posibilitar oportunidades de turismo para el
establecimiento de fuertes vínculos de solidaridad con la naturaleza en el
territorio regional, como también la adquisición de conocimiento y la
experiencia del territorio regional en un marco ético de resguardo del
patrimonio natural. Esto significa, prever las mejores condiciones ambientales
de la región, teniendo presente que ellas se sustenten en el tiempo.

Objetivo de la Dimensión económico-productivo

Instalar y fortalecer encadenamientos productivos y consecución de economías
de escala y aglomeración, que beneficien el territorio de la región en términos
globales.

Esta dimensión se incorpora a la propuesta del Plan definiendo subsistema
económico productivo a partir de los encadenamientos de las distintas
actividades diferenciadas extractivas, secundaria de tipo industrial, y terciaria
referida a servicios.

De acuerdo a los objetivos señalados anteriormente se puede confirmar que el
proyecto “LÍNEA DE ALTA TENSIÓN 66 KV PAMPA DOS CRUCES” responde
a estos objetivos potenciando la transmisión de una energía limpia sustentable
y sostenible que ayude a la disminución de la generación de energía eléctrica
con fuentes convencionales contaminantes, aportando a una mejor calidad de
vida de la comunidad en la Región.

58
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

4.1 Objetivos y contenidos de la Estrategia Regional de Desarrollo y su
relación con el proyecto.

De acuerdo a lo indicado en Memo: 01 de la Unidad de Ordenamiento
Territorial.

“No hay Plan Regulador Metropolitano, tampoco Plan Intercomunal, y el Plan
Regional de Desarrollo Urbano aún se encuentra en sus trámites finales de
aprobación, por lo cual aún no tiene vigencia”.

Sin embargo se realizó el análisis de los objetivos contenidos en la estrategia
Regional de Desarrollo.

Objetivos de estrategia regional de desarrollo.

1.- “Configurar una región socialmente madura, basada en su integración
interna y en pos de su complementariedad con los países vecinos”

Comentario:
El proyecto contempla acatar los objetivos y lineamientos estratégicos como:

A. Integrar política, económica, técnica y culturalmente la región con las
zonas de Perú, Bolivia y Argentina.

B. Facilitar -en el contexto de la legislación y política nacional-, la
vinculación transfronteriza a todo nivel, respetando y apoyando las
tradicionales formas de la “para-diplomacia” y los emergentes canales
de cooperación.

C. Apoyar explícitamente medidas de integración que compatibilicen los
criterios de soberanía, seguridad y desarrollo, tanto en instituciones
civiles como militares.

2.- “Proteger la caracterización cultural de la comunidad, respetando la
diversidad étnica y sus señas de identidad histórica”

Comentario:

El proyecto contempla el resguardo de la identidad arqueológica en la zona del
trazado de la Línea de transmisión, contribuyendo a potenciar la calidad de vida
en la comunidad rural.

3.- “Adaptar e implementar territorialmente el conjunto de políticas sociales

estructurales que generen una clara tendencia al desarrollo humano colectivo e
individual”.

59
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Comentario:
El proyecto aportara al desarrollo de la comunidad toda, ya que transmitirá
energía a la Ciudad de Arica.

4.- “Diseñar, establecer y programar la ejecución de un conjunto de políticas
regionales en temas sociales emergentes”.

Comentario:
Los Lineamientos Estratégicos de este objetivo que tienen relación con el
desarrollo de este proyecto serían:

F. Generar y difundir colectivamente una concepción del desarrollo de la ciudad
de Arica, con características de ser amable, limpia y ordenada; y en
consonancia con los proyectos estratégicos a definir.

G. Estimular y establecer mecanismos de participación ciudadana en diversos
ámbitos de la vida cotidiana, que consoliden y aumenten el tejido
organizacional social de la región, potenciándolos ya existentes.

Respecto a los lineamientos estratégicos indicados anteriormente se puede
concluir que el proyecto contribuirá a potenciar la imagen de la Región,
respecto a una ciudad amable y limpia con el medio ambiente.

5.- “fortalecer los sectores productivos tradicionales que estén en condiciones
de modernizar sus sistemas de gestión, optimizar sus rendimientos y captar o
insertarse en nuevos y crecientes mercados”.

Comentario:
El proyecto contribuirá a favorecer el desarrollo regional, específicamente los
sectores productivos de la Región.

6.- “Potenciar los sectores y ámbitos productivos emergentes que proyecten
consolidarse como alternativas de crecimiento futuro, así como aspectos
novedosos para la mejor gestión económica regional.”

Comentario:
El proyecto contribuirá a potenciar la imagen sustentable de la Región.

60
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

7.- “Posicionar e imponer la producción de ciencia, tecnología e innovación
como factor primordial del desarrollo regional.”

Comentario:

El Proyecto tiene por objetivo principal transmisión de energía eléctrica a partir
de la energía del sol e inyectar dicha energía al sistema SING (Sistema
Interconectado del Norte Grande).

Con ello se potencia el aprovechamiento de las energías renovables en la
Región para la producción de una energía limpia que ayude a la disminución de
la generación de energía eléctrica con fuentes convencionales contaminantes.

8.- “Constituir una institucionalidad pública eficaz, eficiente y moderna que
cubra todo el territorio, y que articulada con la ciudadanía y el sector privado,
represente los intereses de la comunidad regional”.

Comentario:

Respecto a este objetivo, no aplica el presente proyecto en atención a que no
es una institucionalidad pública, sin embargo entregarán herramientas para
difundir el turismo regional y educación a la comunidad.

9.- “Propiciar la ocupación productiva ordenada y sustentable de la región,
mediante la convergencia consensuada de todos los instrumentos de
planificación territorial y la promoción ciudadana al respeto integral del
medioambiente.”

Comentario:

El proyecto contempla el cuidado de sitios de valor arqueológicos y el cuidado
de flora y fauna.

61
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

5.0 ANTECEDENTES NECESARIOS PARA DETERMINAR QUE LA
ACTIVIDAD NO REQUIERE LA PRESENTACIÓN DE UN ESTUDIO DE
IMPACTO AMBIENTAL.

El Artículo N* 4 indica que "El titular de un proyecto o actividad de los
comprendidos en el Artículo N” 3 de este Reglamento o aquel que se acoja
voluntariamente al S.E.I.A., deberá presentar una Declaración de Impacto
Ambiental, salvo que dicho proyecto o actividad genere o presente alguno de
los efectos, características o circunstancias contempladas en el Artículo N* 11
de la Ley o en los Artículos siguientes de este Título, en cuyo caso deberá
presentar un Estudio de Impacto Ambiental”.

En este marco y considerando que los efectos ambientales generados por la
construcción, operación y cierre del Proyecto “LÍNEA DE ALTA TENSIÓN 66
KV PAMPA DOS CRUCES”, no presentan ninguno de los efectos señalados
entre los Art. N” 5 al N* 11 del Reglamento del S.E.l.A., se considera que el
ingreso del Proyecto al Sistema de Evaluación de Impacto Ambiental debe
realizarse a través de una Declaración de Impacto Ambiental.

Los artículos 5* al 11” del Reglamento son los que corresponden definir si el
proyecto “LÍNEA DE ALTA TENSIÓN 66 KV PAMPA DOS CRUCES” debe
presentar una Declaración de Impacto Ambiental o un Estudio de Impacto
Ambiental.

Artículo 11 de la Ley 19.300 Sobre Bases Generales del Medio Ambiente.

Artículo 11. Los proyectos o actividades enumerados en el artículo precedente
requerirán la elaboración de un Estudio de Impacto Ambiental, si generan o
presentan a lo menos uno de los siguientes efectos, características O
circunstancias:

a) Riesgo para la salud de la población, debido a la cantidad y calidad de
efluentes, emisiones o residuos; (Artículo 5 del Decreto Supremo N 95
Reglamento del Sistema de Evaluación de Impacto Ambiental.)

b) Efectos adversos significativos sobre la cantidad y calidad de los recursos
naturales renovables, incluidos el suelo, agua y aire; (Artículo 6 del D.S. 95
R.S.A.)

62
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

c) Reasentamiento de comunidades humanas, o alteración significativa de los
sistemas de vida y costumbres de grupos humanos; (Artículo 8 del D.S. 95
R.S.A.)

d) Localización en o próxima a poblaciones, recursos y áreas protegidas, sitios
propietarios para la conservación, humedales protegidos y glaciares,
susceptibles de ser afectados, así como el valor ambiental del territorio en que
se pretende emplazar; (Artículo 9 del D.S. 95 R.S.A.)

e) Alteración significativa, en términos de magnitud o duración, del valor
paisajístico o turístico de una zona, y (Artículo 10 del D.S. 95 R.S.A.)

f) Alteración de monumentos, sitios con valor antropológico, arqueológico,
histórico y, en general, los pertenecientes al patrimonio cultural. (Artículo 11 del
D.S 95 R.S.A.)

Para los efectos de evaluar el riesgo indicado en la letra a) y los efectos
adversos señalados en la letra b), se considerará lo establecido en las normas
de calidad ambiental y de emisión vigentes. A falta de tales normas, se
utilizarán como referencia las vigentes en los Estados que señale el
reglamento.

63
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

El titular deberá presentar un Estudio de | Conclusión: El proyecto no
Impacto Ambiental si su proyecto o|genera o presenta riesgos
actividad genera o presenta riesgo para la | para la salud de la población.
salud de la población, debido a la cantidad

Artículo 5 y calidad de los efluentes, emisiones o

residuos que genera p produce.

A objeto de evaluar si se genera O
presenta el riesgo a que se refiere el inciso

anterior, se considerará:

Lo establecido en las normas primarias de | El proyecto cumplirá con las
calidad ambiental y de emisión vigentes. A | normas de calidad y emisión
falta de lates normas, se utilizarán como | vigente que le son aplicables,
referencia las vigentes en los Estados que | tanto en la etapa de
señalan en el artículo 7 del presente | construcción como de

reglamento. operación

En etapa de construcción las
emisiones de polvo serán
Letra a) mitigadas, mientras que la
generación de ruido se
restringirá al horario diurno.

En etapa de operación las
cantidades emitidas
corresponden a volúmenes
marginales y de baja
peligrosidad para el
ambiente.

La composición, peligrosidad, cantidad y | Se utilizaran baños químicos
Letra b) concentración de los efluentes líquidos y | en los lugares de trabajo, en
de las emisiones a la atmósfera etapa de construcción, el

64
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

retiro y disposición de estos

será de una empresa que

cuente con la debida
autorización sanitaria.

En la Etapa de Operación no

se generaran emisiones

Letra c)

La frecuencia, duración y lugar de las
descargas de efluentes líquidos y de
emisiones a la atmósfera.

La composición, peligrosidad y cantidad
de residuos sólidos

La frecuencia, duración y lugar del manejo
de residuos sólidos

La diferencia entre los niveles estimados
de inmersión de ruido con Proyectos o

actividad y el nivel de ruido de fondo

El Proyecto cumplirá con las
normas de calidad y emisión
vigentes que le son

aplicables.

Los residuos sólidos que se
generen durante la etapa de
construcción, provenientes de
movimientos de tierra y
residuos domésticos, serán
dispuestos en botaderos oO
rellenos sanitarios

autorizados.

No se generarán residuos
sólidos en la etapa Operación.

Respecto del manejo de los
residuos sólidos, estos serán
manejados y dispuestos por
una empresa autorizada para

estos fines

La diferencia entre los niveles
estimados de ruido emitidos
por el proyecto y el ruido de

65
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

representativo y característico del entorno

donde exista población humana

permanente.

fondo cumplirá con las
normas estipuladas en el
D.S.N146/97 de

MINSEGPRES:

)
)

Articulo 6

Las formas de energía, radiación o
vibraciones generadas por el proyecto o

actividad.

Los efectos de la combinación o
interacción conocida de los contaminantes
emitidos o generados por el proyecto o

actividad

El titular deberá presentar un estudio de
impacto Ambiental si su proyecto oO
actividad genera O presenta efectos
adversos significativos sobre la cantidad y
de

renovables, incluidos el suelo, agua, aire.

calidad los recursos naturales
A objeto de evaluar si se generan o

presentan los efectos adversos
significativos a que se refiere el inciso

anterior, se considera:

Lo establecido en las normas secundarias
de calidad ambiental y de emisión vigente.
A falta de tales normas, se utilizarán como
referencia las vigentes en los Estados que
señalan en el artículo 7 del presente

El proyecto no contempla en
ninguna de sus fases, la
generación de energía O
radiaciones que

ocasionar un riesgo para la

puedan

salud de la población.

El

efluentes,

proyecto no generara
emisiones ni
residuos que puedan afectar a
la población tanto en etapa de

construcción y operación.

Conclusión: El proyecto no
genera o presenta riesgos
para la cantidad y calidad de
los recursos naturales
renovables, incluidos el suelo,
debido a la

agua, aire;

cantidad y calidad de los
efluentes, emisiones o

residuos que genera.

En las etapas de construcción
y operación del proyecto no
efectos

se presentaran

significativos.

Que pudieran disminuir la

66
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

reglamento.

Letra b) La composición , peligrosidad, cantidad y

concentración de los efluentes líquidos y
de las emisiones a la atmósfera

La frecuencia, duración y lugar de las

descargas de efluentes líquidos y de
Letra c) o '
emisiones a la atmósfera.

Letra d La composición, peligrosidad y cantidad
etra
) de residuos sólidos.

cantidad y calidad de los
recursos naturales.

El proyecto cumplirá con las
normas de calidad y emisión
vigentes que le
aplicables.

El proyecto no afectara a
recursos naturales por sus
descargas y emisiones.

En la etapa Operación, no se
generarán descargas de
efluentes líquidos y de

emisiones a la atmósfera.

En la etapa de Construcción
se generara una pequeña
cantidad de residuos de
construcción, estos serán
gestionados y dispuestos por
una empresa que cuenta con
todas las autorizaciones por la
autoridad Sanitaria (SEREMI
de Salud).

En la etapa de construcción
se genera una cantidad
menor de residuos
domésticos que serán
dispuestos en lugares con
autorización sanitaria.

L ) La frecuencia, duración y lugar del manejo
etra e
de residuos sólidos

Los residuos generados en la

etapa de construcción serán

67
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Letra f)

Letra h)

La diferencia entre los niveles estimados

de inmersión de ruido con Proyectos o

actividad y el nivel de ruido de fondo

representativo y característico del entorno

donde se concentre fauna nativa asociada
hábitat de

modificación reproducción o alimentación

a

Las formas de energía,

relevancia para

su

radiación O

vibraciones generadas por el proyecto o

actividad.

Los efectos de

la combinación

y/o

interacción conocida de los contaminantes

emitidos y/o generados por el proyecto o

actividad.

manejados y dispuestos

según indica la normativa

vigente, siendo estos

dispuestos finalmente en

lugar con autorización.

En la etapa de Operación no
se generaran niveles de ruido,

no afectando la fauna.

El proyecto no contempla en
ninguna de sus fases, la
generación de energía O
radiaciones que

ocasionar un riesgo para los

puedan

recursos naturales.

El proyecto no contempla en

ninguna de sus fases,

efluentes, emisiones ni
residuos con contaminantes
que combinados o

interactuando entre ellos
puedan afectar la calidad y
cantidad de los recursos

naturales.

Letra i)

La

relación entre emisiones de

los

contaminantes generados por el proyecto

O actividad y la calidad ambiental de los

El proyecto no afectara la
calidad ambiental de los

recursos naturales

68
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

| recursos naturales renovables. renovables.

Letra m)

La capacidad de dilución, dispersión, auto
depuración, asimilación y regeneración de
los recursos naturales renovables
presentes en el área de influencia del

proyecto o actividad.

La cantidad y superficie de vegetación
nativa intervenida y /o explotada, así como
su forma de intervención y /o explotación.

La cantidad de fauna silvestre intervenida
y/o explotada, así como su forma de

intervención y /o explotación.

El estado de conservación en que se
encuentren especies de flora o de fauna a
extraer, explotar, alterar o manejar, de
acuerdo a lo indicado en los listados
nacionales de especies en peligro de
vulnerables,

extinción, raras o

insuficientemente conocidas

El Volumen , caudal y/o superficie, según
corresponda, de recursos hídricos a

intervenir y /o explotar en:

n. 1) Vegas y /o bofedales ubicados en las

El proyecto no afectara la
de

dispersión, auto depuración,

capacidad dilución,
asimilación y regeneración de

los recursos naturales
renovables presentes en el

área.

El proyecto no intervendrá y /
de
vegetación nativa. El lugar

explotará superficie

carece de vegetación.

El proyecto no intervendrá y /
explotará fauna silvestre.

No aplica. El proyecto no
de

especies de flora o de fauna

generará alteración
debido a que no se realizarán
extracciones, alteraciones O
manejo de especies que

estén en los listados
nacionales de especies en
de

peligro extinción,

vulnerables, raras o

insuficientemente conocidas.

No aplica, el proyecto no

afectara a humedales,
de

cuencas ni

cuerpos aguas

subterráneas,

69
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Letra A)

regiones | y ll, que pudieren ser afectadas
por el ascenso o descenso de los niveles

de agua subterránea.

n. 2) Áreas o zonas de humedales que
pudieren ser afectadas por el ascenso o
los

descenso de niveles de agua

subterráneas o superficiales.

n.3) Cuerpos de aguas subterráneas que
contienen aguas milenarias y /o fósiles,

n 4)
hidrográfica transvasada a otra

Una cuenca O  subcuenca

n. 5) Lagos o lagunas en que se generen
fluctuaciones de niveles.

Las alteraciones que pueda generar sobre
otros elementos naturales y /o artificiales
del

territorio nacional de alguna especie de

medio ambiente la introducción al

flora o de fauna; así como la introducción
de

organismos modificados genéticamente o

al territorio nacional, oO uso,

mediante otras técnicas similares.

La superficie de suelo susceptible de
perderse O degradarse por erosión,

compactación o contaminación.

La diversidad biológica presente en el

área de influencia del Proyecto O

actividad, y su capacidad de regeneración.

El proyecto no contempla la
introducción al territorio
nacional de ninguna especie
flora, fauna u otro tipo de

organismos.

El
degradar

proyecto no contempla
por erosión,
compactación ni

contaminación del suelo.

El
afectar la

proyecto no contempla
capacidad de
regeneración de la diversidad

biológica.

70
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

El titular deberá presentar un Estudio de | Conclusión: el proyecto no
Impacto si su proyecto o actividad genera | genera reasentamiento de
reasentamiento de comunidades humanas | comunidades humanas O
O alteraciones significativas de los sistemas | alteración significativa de los
de vida y costumbres de grupos humanos. | sistemas de vida y
A objeto de evaluar si el proyecto o costumbres de grupos
actividad genera reasentamiento de humanos.
comunidades humanas, considerará el
desplazamiento y reubicación de grupos
humanos que habitan en el área de
influencia del proyecto O actividad,
incluidas sus obras y /o acciones

asociadas.

Se entenderá por comunidades humanas o

Artículo 8 grupos humanos a todo conjunto de

personas que comparte un territorio, en el
que interactúan permanentemente, dando
origen a un sistema de vida formado por
relaciones sociales, económicas y
culturales, que eventualmente tienden a
generar tradiciones, intereses comunitarios
y sentimientos de arraigo.

Asimismo, a objeto de evaluar si el
Proyecto o actividad genera alteración
significativa de los sistemas de vida y
costumbres de grupos humanos, se
considerará el cambio producido en las
siguientes dimensiones que caracterizan
dicho sistema de vida:

71
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

)
)

Dimensión geográfica, consistente en la
distribución de los grupos humanos en el
territorio y la estructura espacial de sus
relaciones, considerando la densidad y
distribución espacial de la población; el
tamaño de los predios y tenencia de la
tierra; y los flujos de comunicación y

trasporte.

Dimensión demográfica, consisten en la
estructura de la población local por edades,
sexo, rama de actividad, categoría
ocupacional y status migratorio,
considerando la estructura urbano rural; la
estructura según rama de actividad
económica y categoría ocupacional; la
población económicamente activa; la
estructura de edad y sexo; la escolaridad y

nivel de instrucción; las migraciones;

Dimensión antropológica considerando las
características étnicas; y las
manifestaciones de la cultura, tales como
ceremonias religiosas, peregrinaciones,
procesiones, celebraciones, — festivales,

torneos, ferias y mercados.

Dimensiones socio = económica,
considerando el empleo y desempleo; y la
presencia de actividades productivas
dependientes de la extracción de recursos
naturales por partes del grupo humano, en
forme individual o asociativa ; o

72

DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Dimensión de bien estar social básico,

relativo al acceso del grupo humano a

bienes, equipamiento y servicios, tales | No aplica.
como vivienda, transporte, energía, salud ,

educación y sanitarios

El titular deberá presentar un Estudio de | Conclusión: no existe

Impacto Ambiental si su proyecto o | población, recursos ni áreas

actividad se localiza próximo a población, | protegidas cercanas al área

recursos y áreas protegidas. Susceptibles | de influencia susceptible de

de ser afectados, así como el valor |ser afectadas por el
Artículo 9 ambiental del territorio en que se pretende | proyecto.

emplazar.

A objeto de evaluar si el proyecto oO

actividad se localiza próximo a población,

recursos o áreas protegidas susceptibles

de ser afectados, se considera:

La magnitud o duración de la intervención | No aplica. El proyecto no se
Letra a) o emplazamiento del Proyecto o actividad | localiza cercano o población
en oO alrededor de áreas donde habite | protegida por leyes
población protegida por leyes especiales. especiales.
)

La magnitud o duración de la intervención | No aplica, ya que en el
o emplazamiento del Proyecto o actividad | entorno cercano de la línea

tetra b en o alrededor de áreas donde existen | no existen recursos
recursos protegidos en forma oficial; o protegidos.

La magnitud o duración de la intervención | No aplica, ya que en el
Letra c) o emplazamiento del proyecto o actividad | entorno cercano de la línea
en O alrededor de áreas protegidas o |no existen áreas protegidas

73

DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

colocadas bajo protección oficial. o colocadas bajo protección
oficial.

El titular deberá presentar un Estudio de | Conclusión: no existe

Impacto Ambiental si su proyecto o | población, recursos ni áreas

actividad se localiza próximo a población, | protegidas cercanas al área

recursos y áreas protegidas. Susceptibles | de influencia susceptible de

de ser afectados, así como el valor | ser afectadas por el
Artículo 10 ambiental del territorio en que se pretende | proyecto.

emplazar.

A objeto de evaluar si el proyecto o

actividad se localiza próximo a población,

recursos o áreas protegidas susceptibles

de ser afectados, se considera:

La duración o la magnitud en que se | No aplica. El proyecto no se
obstruye la visibilidad a zonas con valor | localiza cercano o población
Letra a) paisajístico: protegida por leyes
especiales.
La duración o magnitud en que se alteren | No aplica, ya que en el
recursos o elementos del medio ambiente | entorno cercano de la línea
Letra b) de zonas con valor paisajístico o turístico: | no existen recursos
o protegidos.
La duración o la magnitud en que se | No aplica.
obstruye el acceso a los recursos O
Letra 0) elementos del medio ambiente de zonas
con valor paisajístico o turísticos: o

74
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

La intervención o emplazamiento del | No aplica.
proyecto o actividad en un área declarada

Letra d) zona con oO centro de interés turístico

nacional, según lo dispuesto en el Decreto
Ley N*1.224 de 1975.

Articulo 11 Él titular deberá presentar un Estudio de | Conclusión: El Proyecto no

Impacto Ambiental si su Proyecto o | altera monumentos, sitios con
actividad genera o presenta alteración de | valor antropológico,
monumentos, sitios con valor | arqueológico, históricos y , en
antropológicos, arqueológico, histórico y, en | general, los pertenecientes al
general los pertenecientes al patrimonio | patrimonio cultural, (Ver anexo
cultural.A objetos de evaluar si el proyecto o | N*. 2 Línea de base
actividad, respecto de su área de influencia | arqueológica)
, genera O presentan alteración de
monumentos , sitios con valor antropológico
, arqueológico , histórico y , en general , los
pertenecientes al patrimonio cultural , se
considerará:

Artículo a) La proximidad a algún Monumento | No se encuentra un
Nacional de aquellos definidos por la Ley | Monumento Nacional, cercano
17.288; al proyecto.

Artículo b) La magnitud en que se remueva, destruya, | No aplica
excave, traslade, deteriore o se modifique
en forma permanente algún monumento
nacional de aquellos definidos por la ley
17.288;

75
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Artículo c)

Articulo d)

La magnitud en que se modifique o
deteriore en forma permanente
construcciones, lugares o sitios que por sus
características construcciones, por su
antigúedad, por su valor científico, por su
contexto histórico o por su singularidad ,
pertenecen al patrimonio cultural; o

La proximidad a lugares o sitios en que se
lleven a cabo manifestaciones propias de la
cultura O folclore de algún pueblo

comunidad o grupo humano.

No aplica

No existen este tipo de
lugares en el área del

proyecto.

Articulo e)

Articulo f)

Alteración significativa, en términos de
magnitud O duración, del valor
paisajístico o turístico de una zona, y
(Artículo 10 del del D.S. 95 R.S.A.)

Alteración de monumentos, sitios con

valor antropológico, arqueológico,

histórico y, en general, los
pertenecientes al patrimonio cultural.
(Artículo 11 del D.S 95 R.S.A.).

No existe alteración.

No existe alteración por la
inexistencia de estos.

En consecuencia, puesto que el Proyecto no produce ninguno de los efectos,

características o circunstancias mencionados en el Artículo N* 11 de la Ley

de Bases del Medio Ambiente, desarrollados en los Artículos N*5; N* 6; N*
8; N” 9; N* 10 y N? 11 del Título 1! del Reglamento del Sistema de Evaluación
de Impacto Ambiental, se debe presentar una Declaración de Impacto

Ambiental, todo ello en conformidad a lo indicado en el Artículo N” 4 del

mencionado Reglamento.

76
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

6.0 PERMISOS SECTORIALES AMBIENTALES.

Artículo 93

Permisos para la construcción, modificación y ampliación de cualquier
planta de tratamiento de basuras y desperdicios de cualquier clase; o para la
instalación de todo lugar destinado a la acumulación, selección, industrialización,
comercio o disposición final de basuras y desperdicios de cualquier clase a que se
refieren los artículos 79 y 80 del D.F.L. 725/67, Código Sanitario, los requisitos
para su otorgamiento y los contenidos técnicos y formales necesarios para
acreditar su cumplimiento, serán los que se señalan en el presente artículo.

a) Aspectos Generales

a.1. Definición del tipo de tratamiento

Solamente se almacenará temporalmente la basura, no existirá tratamiento.

a.2. Localización y características del terreno

El área de acumulación temporal de residuos estará ubicada en el área de faena
del proyecto.

La Línea de transmisión se localiza administrativamente en la XV Región de Arica
y Parinacota. Se emplazará en la comuna de Arica, aproximadamente a 26 Km. de
la ciudad de Arica, sector Pampa Dos Cruces.

Colindará por el norte con el Valle de Lluta y al Sur con la Quebrada del Diablo.
Pampa Dos Cruces alcanza una altitud promedio en el rango de los 1.000 msnm y
climáticamente se caracteriza como una zona de extrema aridez o desierto
absoluto, sin mayores recursos hídricos ni vegetales.

El relieve de Pampa Dos Cruces no presenta grandes accidentes, por el contrario
se constituye por planicies de baja pendiente, que son cruzadas por algunas
cárcavas de reducida potencia. La superficie está constituida por un sustrato limo-
arenoso, con gran presencia de sales minerales, que conforman concreciones
menores de un mineral conocido como caliche. Se aprecia la presencia de clastos
de origen volcánico, con un tamaño pequeño a grande, pero siempre en baja
cantidad y densidad.

77
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

a.3. Caracterización cualitativa y cuantitativa de los residuos

En la etapa de Construcción del proyecto se generara residuos sólidos domésticos
y residuos no peligrosos.

N%7. Residuos generados en la etapa de construcción.

ETAPA
RESIDUOS CONSTRUCCIÓN

Residuos Domésticos... Domésticos

Restos orgánicos, papel. 1.050

Residuos No Peligrosos

Restos de cables
Cartones de embalaje
Restos de materiales de construcción

Escombros (desmantelamento de obras tempo-
rales)

Excavación de material que va a botadero

En la etapa de operación no se contempla generación de residuos domésticos ni
industriales, ya que en esta etapa solamente se realizaran 2 veces por año
actividades en terreno de mantención de la línea.

a.4. Obras civiles proyectadas y existentes
En la instalación de faenas se emplazará una Bodega de Acopio Temporal para el

correcto almacenamiento transitorio de residuos y desechos no peligrosos

provenientes de la etapa de construcción.

78
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Las principales características de esta instalación serán:

Tendrá una base continua, contará con un cierre perimetral de a lo menos, 1,80 m

de altura, el cual impedirá el libre acceso de personas y animales.

Estará techada y protegida de condiciones ambientales tales como humedad,

temperatura y radiación solar;

La bodega tendrá vías de escape accesibles, en caso de emergencia y contarán
con extintores de incendios cuyo tipo, potencial de extinción y capacidad en kilos
será según los materiales que existan. El número total de extintores, su ubicación
y señalización dependerá del la superficie total a proteger y se realizará de
acuerdo a lo establecido en el DS. N” 594/99 Sobre Condiciones Sanitarias y

Ambientales Básicas en los Lugares de Trabajo y a las normas pertinentes.

Estarán señalizadas con letreros, en los que se indicará que corresponde a una

bodega de acopio temporal de residuos no peligrosos.

a.5 Vientos predominantes.

Los vientos predominantes de la Región son vientos sur-suroeste, con una
componente noreste. Lo anterior, provoca una circulación de mar a cordillera y
viceversa.

a.6. Formas de control y manejo de material partículado, de las emisiones
gaseosas, de las partículas de los caminos de acceso e internos que se
pretenda implementar, y de olores, ruidos, emisiones líquidas y vectores.

Todos los residuos sólidos serán almacenados temporalmente en contenedores,
con tapa y señalizados.

La mayoría de los residuos a ser almacenados temporalmente corresponderán a
desechos de tipo inerte, los cuales no generarán emisiones gaseosas, olores,
vectores y emisiones líquidas.

Los caminos de acceso serán humectados, por lo que se estima una emisión de
material partículado mínima.

79
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

a.7. Características hidrológicas e hidrogeológicas

El área de emplazamiento del proyecto se ubica en una zona desértica,
caracterizada por hiperaridez y ausencia de cursos de agua superficial.

a.8. Planes de prevención de riesgos y planes de control de accidentes,
enfatizando las medidas de seguridad y de control de incendios, derrames y
fugas de compuestos y residuos.

Control de Incendios.

Se capacitaran a los trabajadores en el uso y manejo de extintores. Para el control
de incendios se contarán con extintores en las zonas donde se almacenarán
residuos y dentro de la Instalación de Faenas.

El Plan de prevención de riesgos constituirá una recopilación de las normas,
criterios, procedimientos, instrucciones, acciones y recomendaciones que definen
los objetivos, asignación de responsabilidades a los distintos niveles jerárquicos
de la empresa.
El plan asegurara la participación activa de los trabajadores en asuntos de
prevención de riesgos.
Los requerimientos mínimos que contemplará el plan de prevención son:
+ Evaluación de riesgos: riesgos identificados y criterios de valoración
utilizados.
+ Las responsabilidades, las prácticas, los procedimientos y los recursos
necesarios para llevar a cabo la política de prevención de la empresa.
+ Recursos materiales para realizar la acción de prevención de riesgos en la
empresa.
+ Mecanismos para implementar la consulta y/o participación de los
representantes de los trabajadores en los temas en que corresponda.
+ La documentación necesaria y la ejecución de éstos en la empresa,
considerando las normas existentes.

80
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

a.9. Manejo de residuos generados dentro de la planta.
Manejo de Residuos Domiciliarios o asimilables a domiciliarios

Estos residuos serán dispuestos dentro de contenedores con tapa, el retiro y
disposición final de los residuos no peligrosos será realizada por una empresa
externa, especializada en recolección y transporte de residuos domiciliarios, la
cual los dispondrá en el tedero más cercano autorizado por Autoridad Sanitaria.

81
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

7.0. COMPROMISOS AMBIENTALES VOLUNTARIOS

La Línea de Alta Tensión 66 kV Pampa Dos Cruces tiene directa relación con el
proyecto en construcción Planta Solar Arica 1, por lo tanto reiteramos los

compromisos adoptados en el proyecto ya aprobado.

SKY SOLAR Implementara dentro de la Planta Fotovoltaica 3 proyectos,
orientados al ámbito tecnológico y turístico, estos apoyaran los futuros proyectos

que se desarrollaran en la Región con los siguientes objetivos:

+ Informar a la comunidad y demostrar la tecnología fotovoltaica en
diferentes aplicaciones.

+ Mejorar el nivel de conocimiento en la comunidad sobre esta
tecnología.

+ Contribuir a mejorar la calidad de vida en la comunidad.

+ Contribuir a empujar el eco-turismo en la región.

a) Ámbito tecnológico

Se propone facilitar un terreno y espacio dentro de la planta fotovoltaica que
permite conocer en terreno las características de sistemas fotovoltaicos,
monitorear su comportamiento y realizar ensayos sobre diferentes tecnologías
fotovoltaicas y equipos. Este proyecto está orientado principalmente a estudiantes
de colegios y universidades con el fin de ampliar sus conocimientos en esta área.

Grupo objetivo: Estudiantes de colegios, universidades, etc.

b) Ámbito turístico

Se habilitara un espacio dentro de la planta fotovoltaica para construir un mirador y
showroom con el fin de demostrar esta nueva tecnología a la comunidad.

Grupo objetivo:

La comunidad en general y turistas que visitan la zona

82
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

Descripción del proyecto:

En el lugar de la planta se construirá una sala tipo showroom que muestra en
forma ilustrativa y didáctica el funcionamiento de la planta fotovoltaica y sus
componentes. En el lugar más alto de la planta se implementa una plaza con
mirador con una superficie de aprox. 20 m x 20 m que permite ver las
instalaciones en su entorno. La construcción de la sala y del mirador se realiza en
gran parte con materiales de construcción de la zona, como por ejemplo paja,

Madera, etc. y en armonía con el ambiente.

83
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

8.0 FIRMA DECLARACIÓN JURADA

De acuerdo al Título lll, Párrafo 2% Articulo 14 del Reglamento del Sistema de
Evaluación de Impacto Ambiental, Jaime Gómez Aragón, Pasaporte: AAF336598
(Ciudadano español) en representación de la empresa Arica Solar Generación 1
Limitada, declara bajo Juramento que, sobre la base de los antecedentes
presentados, el proyecto “LÍNEA DE ALTA TENSION ELÉCTRICA 66 KV PAMPA

DOS CRUCES”, cumple con la normativa ambiental vigente aplicable.

Jaime Gómez Aragón

84
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”
ADENDA N*1

1% SKY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL
ADENDA N*1

“LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

SK ECSLOGIA

Una Empresa Sigdo Koppers

2013
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”
ADENDA N*1

l.. Descripción de proyecto.

1. El Titular debe especificar si en el área de influencia del Proyecto se
encontrará algún tipo de agrupación humana, indicando sus distancias,
relacionándolo con el cálculo sobre la emisión de material partículado generado
por el movimiento vehicular de la fase de construcción.

Respuesta:

En el área de influencia del proyecto no se encuentra ningún asentamiento
humano, el poblado más cercano es San Miguel, el cual está a una distancia
aproximada de 12 kilómetros, por lo cual las emisiones de polvo generadas por el
movimiento vehicular no generarán ningún impacto sobre este poblado.

A parte de la distancia que separa el proyecto del poblado de San Miguel, se suman
algunas medidas orientadas a disminuir o mitigar la generación de material partículado
(PM 10) durante la Etapa de Construcción, las cuales son:

Humedecer previamente el material, en camiones encarpados con lona hermética,
impermeable y sujeta a la carrocería, manteniendo una distancia mínima de 10 [cm]
entre la superficie de la carga y la cubierta.

Instalación de mallas protectoras en el entorno, de preferencia polietileno o rachel para
evitar la dispersión de polvo fugitivo por el aire.

No dejar caer desde una altura superior a 1 m el carguío y despacho del producto
terminado.

Restringir la velocidad máxima de circulación a 50 [km/hr] para camiones vacíos y 30
(km/hr] para camiones cargados.)

Nota: (Se encuentran en el Anexo N*5 de DIA: Estud io Estimación Emisiones).
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”
ADENDA N*1

2. Se debe aclarar si, además de aceite vehicular usado, en el Proyecto se
generará algún otro tipo de residuo.

Respuesta

Solo los especificados en el punto 1.6.1 tabla N*4 de la DIA.

Tabla N*4. Residuos generados aproximados en la etapa de construcción.

ETAPA DE
RESIDUOS CONSTRUCCIÓN
Unidad

Residuos Domésticos
Residuos No Peligrosos

17
Excavación de material que va a botadero

3. Se debe indicar si se almacenará algún tipo de sustancia peligrosa.
Respuesta:

No se tiene contemplado el almacenamiento de ningún tipo de sustancia peligrosa.

4, Se debe consigna la frecuencia de humectación de los caminos. Lo anterior,
para evaluar la emisión de material partículado.

Respuesta:

La humectación de los caminos se realizará dos veces al día el cual está
sujeto a variaciones según tránsito vehicular

El insumo agua para la humectación durante la etapa de construcción del proyecto se
va a gestionar con una empresa que cuente con las resoluciones que correspondan
para tal efecto, esta se realizará dos veces al día el cual está sujeto a variación según
tránsito vehicular.
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”
ADENDA N*1

5. Se indica que la empresa externa que realizará las mantenciones será la
responsable de gestionar los residuos sólidos domésticos. Esta gestión debe
ser descrita resumidamente. Además, la responsabilidad ambiental de ello recae
en el Titular.

Respuesta:

El titular acoge la observación y señala que durante la fase de construcción y
operación del Proyecto se generarán residuos sólidos asimilables a domésticos
consistentes en restos de comida, envases y envoltorios, papeles, desechos de
alimentos, artículos de aseo personal, etc. Estos residuos en la fase de construcción
serán llevados diariamente de los frentes de trabajo y acopiados de manera temporal
en la instalación de faenas en recipientes plásticos cerrados para posteriormente ser
enviados a rellenos sanitarios autorizados. Durante la fase de operación, serán
almacenados en el patio de la oficina en recipientes plásticos cerrados. La frecuencia
del retiro será cada 2 días durante ambas fases

Los residuos sólidos urbanos serán retirados por empresa autorizada que cuente con
los permisos pertinentes para esta tarea, para lo cual también existirá contrato de
prestación de servicios entre las partes.

6. El Titular debe proporcionar los antecedentes referidos a la mantención de la
potabilidad del agua de bebida en estanques y la mantención de la cloración de
éstos.

Respuesta:

Se acoge observación, durante la etapa de construcción del proyecto, el agua
potable será suministrada por un camión aljibe debidamente autorizado por la
autoridad sanitaria para realizar dicha labor. En el sector de instalación de faenas, el
camión aljibe dispondrá el agua potable en estanques debidamente certificados por la
autoridad sanitaria.

El agua potable se suministrara desde Arica, por una empresa debidamente
autorizada. El Titular se compromete a informar al Seremi Salud, previo al inicio de la
etapa de construcción, la empresa que proveerá el agua potable. En este momento, el
Titular no puede entregar esta información ya que aún no se tiene definida la empresa
que se contratará para tales fines.

El agua potable que se utilice en la etapa de construcción cumplirá con la NCh
409/2005. Para asegurar la calidad de ésta se inyectará al agua hipoclorito de sodio
para mantener los niveles del cloro residual de acuerdo a la normativa vigente. De esta
manera, el agua potable que suministre el camión aljibe seguirá manteniendo la
condición de potabilidad una vez que se encuentre en el estanque.

Además, el Titular se compromete a mantener un registro donde se evidencie el
control de contenido de cloro residual del agua en el estanque, dicho registro podrá ser
remitido a la autoridad competente cuando lo solicite.

DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”
ADENDA N*1

7. El titular debe indicar si los terrenos de emplazamiento de las torres o su
tendido eléctrico son de propiedad o personas u organizaciones indígenas,
considerando que estas obras puedan producir afectación de dicha población.

Respuesta:

Los terrenos en donde se emplazará el proyecto son propiedad de Bienes
Nacionales los cuales serán concedidos por Servidumbre.
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”
ADENDA N*1

Normativa de Carácter Ambiental Aplicable

Se requiere una definición acerca de lo que se entiende por “Hallazgo
Aislado” en el Anexo 2 de la DIA, ya que este Consejo discrepa de
caracterizar de esa manera a los registros relativos a estructuras y
alineamientos encontrados en el área del proyecto e informados en la Tabla
N*1 (Anexo 2, páginas 11 y 12) y sus correspondien tes fichas de registro.

Respuesta:

En relación a la categoría Hallazgo Aislado y luego de conversación sostenida con la
Comisión Asesora de Monumentos Nacionales, Arica y Parinacota. Se acepta revisar
la mencionada categoría y modificarla en términos más operativos, lo anterior recoge
las inquietudes de la Comisión Asesora toda vez que esta propende a homogenizar
criterios en torno a las Líneas de Base.

La siguiente tabla entrega las modificaciones conceptuales realizadas (filas
resaltadas).

Tabla 1. Listado de hallazgos y categoría.

Código | 1D Categoría Coordenadas Cronología Evidencia Mueble
LT-01 8 Hallazgo Aislado 19 K 383479 7953460 Histórico Cerámica
LT-02 35 Hallazgo Aislado 19 K 383293 7953495 Histórico Cerámica
LT-03 37 Hallazgo Aislado 19 K 383213 7953501 Histórico Cerámica
LT-04 38 Hallazgo Aislado 19 K 383117 7953525 Histórico Cerámica
ua Estructura simple de planta

422 circular 19 K 376066 7954602 | Indeterminada Estructura simple
LT-06 | 423 Hallazgo Aislado 19K 375781 7954653 Prehispánica Lítico
LT-07 | 44 Hallazgo Aislado 19 K 375746 7954645 Prehispánica Lítico-Concha-Cerámica
LT-08 | 75 Hallazgo Aislado 19 K 375735 7954679 Prehispánica Lítico
e Estructura simple de planta

426 circular 19K375696 7954675 | Indeterminada Estructura simple
Lra0 Estructura simple de planta semi

427 circular 19K 3757177954658 | Indeterminada Estructura simple
era Conjunto de 3 estructuras de

428 planta semi circular 19K375686 7954665 | Indeterminada Estructura simple
ra2 Estructura simple de planta

431 circular 19K3756717954681 | — Prehispánica Estructura simple
113 | 432 ¿Estructura simple? 19K 375645 7954684 | Indeterminada Emplantillado de piedras
LTú-14 | 435 Hallazgo Aislado 19 K 374915 7954798 Prehispánica Lítico
LT-15 | 437 ¿Estructura monticular? 19K 373569 7955001 | Indeterminada Agrupamiento de piedras
LT-16 | 438 Hallazgo Aislado 19 K 373549 7955014 Prehispánica Lítico
LT-17 | 439 ¿Estructura simple? 19K373518 7955024 | Indeterminada | Dos apilamientos de piedras
138 Estructura simple de planta

440 circular 19K 3710317955391 | Indeterminada Estructura simple
E Estructura simple de planta

336 circular 19K370382 7955493 | Indeterminada Estructura simple

DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

ADENDA N*1
LT-20 | 337 ¿Estructura monticular? 19 K 369692 7955616 | Indeterminada Emplantillado de piedras
LT-21 | 338 Estructura monticular 19K 369638 7955615 | Indeterminada | Dos emplantillado de piedras
LTr-22 | 339 Alineamiento de piedras 19 K 369398 7955637 | Indeterminada Estructura simple
1-23 | 341 Estructura monticular 19 K 369355 7955647 | Indeterminada Emplantillado de piedras
LT-24 | 342 Cantera 19K 3691317955703 | ¿Prehispánico? Nodulos de silex
LT-25 | 346 Vialidad 19 K 368080 7955899 Histórico? Tropero
LT-26 | 348 ¿Estructura monticular? 19K 366982 7956115 | Indeterminada | Estructura simple intervenida
LT-27 | 349 Hallazgo Aislado 19 K 366364 7956230 | Indeterminada Estructura simple
a) Respecto a los senderos troperos.
Se acepta la necesidad de realizar una evaluación en terreno de los senderos
observados a través de las imágenes satelitales. La explicación respecto a su no
inclusión en la Línea de Base presentada, es que los mencionados senderos no son
perceptibles dependiendo la hora del día en que se prospecten. No obstante y como

ya se señala, se acepta realizar una reevaluación del tema.

2. Se requiere precisar la forma en que el Titular dará cumplimiento a la
normativa relativa a la protección y no alteración de Monumentos
Arqueológicos. No basta con citar el informe arqueológico del Anexo 2 (DIA
página 57), sino que se deben explicitar las acciones que se ejecutarán. Para
esto se deberá implementar un Plan de Manejo y un Plan de Contingencia a
cargo de un arqueólogo(a) o licenciado en arqueología, que contemple, por
ejemplo: el cercado provisorio y/o señalización de todos los hallazgos y
yacimientos registrados en el área del proyecto; la realización de una nueva
prospección más intensiva en el lugar de emplazamiento específico de cada una
de las torres y lugares de tránsito de maquinarias; reubicar torres en caso de
que sea necesario y cercar las nuevas evidencias que puedan registrarse;
efectuar charlas de inducción de tipo arqueológica y patrimonial a todos los
trabajadores de la obra; realizar un programa de monitoreo permanente durante
la etapa de construcción del tendido eléctrico; y efectuar informes mensuales a
este Consejo.

Respuesta:

Respecto al cumplimiento a la normativa de protección y no alteración de los
Monumentos Arqueológicos, se debe señalar que:

2.1. Enla Línea de Base observada se señala que una vez se cuente con los

puntos exactos donde se instalará la apostación de torres, se realizará una

evaluación punto a punto con sus correspondientes recomendaciones de

protección si se amerita. Hoy se cuenta con el dato de apostación y se puede

señalar al respecto que:

2.1.2 La línea de transmisión cuenta con 101 Torres de alta tensión
distribuidas de forma equidistante a lo largo de la línea y, un punto inicial
y otro terminal (ML). Las torres son enumeradas de forma correlativa de
1a101.

DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”

ADENDA N*1

2.1.3 Lastorres 5 a la 40; 44 a la 46; 48 a la 53, 55 a la 66; 68 a la 70; 72 a la
74 y, 78 a la 101, no presentan hallazgos patrimoniales en su entorno;

del mismo modo el punto ML terminal

2.1.4 Lastorres 1, 2, 3, 4, 41, 42, 43, 47, 54, 67, 71, 75, 77, 79, 84, 90 y 94 y,
el punto ML inicial presentan hallazgos en su entorno. La tabla 2
presenta una lista de las torres mencionadas, los
patrimoniales asociados (LT) y las distancias de éstos a cada torre.

Tabla 2. Relación torre, hallazgo y distancia.

CODIGO DE DISTANCIA EN
N*DE TORRE HALLAZGO METROS

ML LT-01 89,7

1 LT-01 96,4

2 LT-02 45,6

3 LT-03 Y 19,7

LT-04 90,2

4 LT-04 142,8

41 LT-05 30,3

42 LT-06 80,6

LT-07 114,2

43 LT-08 91,4

LT-09 50,2

LT-10 75,9

LT-11 51,3

LT-12 29,9

LT-13 10,3

47 LT-14 59,2

54 LT-15 78,2
LT-16 58

LT-17 28,6

67 LT-18 35,4

71 LT-19 86,6

75 LT-20 35,7

LT-21 93,4

77 LT-22 42,2

LT-23 17,2

79 LT-24 93,5

84 LT-25 95,5

90 LT-26 63,9

94 LT-27 87,8

hallazgos

2.1.5 El rango de operatividad y maniobra en torno a la instalación de las torres
es de 15 metros de radio, vale decir 30 metros de diámetro. Se imp!
10 metros de amortiguamiento al radio de maniobra, obteniéndose un buffer de

50 metros en torno a las torres.

lementarán
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”
ADENDA N*1

Los hallazgos que estén dentro del diámetro de maniobra 30 metros, serán
levantados una vez obtenidos los respectivos permisos del CMN.

Los hallazgos que estén entre el diámetro de maniobra y el buffer de 50
metros, serán cercados con malla Dormet y respectivamente señalizados.

Se considera que los hallazgos que se encuentran más allá del buffer de 50
metros no debiesen ser afectados por las faenas de instalación. La Tabla 3
muestra la relación de torres, hallazgos a levantar y hallazgos a proteger.

Tabla 3. Relación torre, hallazgo y medida.

2 LT-02 45,6 Cerco

3 LT-03 Y 19,7 Levantamiento

41 LT-05 30,3 Levantamiento

41 LT-09 50,2 Cerco

41 LT-11 51,3 Cerco

41 LT-12 29,9 Levantamiento

41 LT-13 10,3 Levantamiento

41 LT-17 28,6 Levantamiento

67 LT-18 35,4 Cerco

75 LT-20 35,7 Cerco

77 LT-22 42,2 Cerco

77 LT-23 17,2 Levantamiento

2.2El análisis y medidas anteriormente propuestas serán supervisadas por un

arqueólogo profesional, quien realizará las labores de levantamiento de
bienes patrimoniales cuando amerite y los cercos de protección sugeridos.

2.3 Se implementará un plan de manejo del área a intervenir incorporando
charlas de inducción a los operarios a cargo de las faenas de instalación y un
plan de contingencia ante la eventualidad de nuevos hallazgos durante el
tiempo que se ejecuten las obras.

3. Se ha hecho una evaluación de ruido para este Proyecto basado en lo
dispuesto en el DS N* 146/ 97 MINSEGPRES, cuerpo legal que ha quedado sin
efecto para fines de evaluación ambiental. Ello se debe realizar de acuerdo a la
norma vigente, esto es el DS. N* 38/ 11 del Ministerio del Medio Ambiente.

Respuesta:

Se dará cumplimiento al DS. N* 38/ 11 del Ministerio del Medio Ambiente.
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 kV PAMPA DOS CRUCES”
ADENDA N*1

ll. Otras Consideraciones Relacionadas con el Proceso de Evaluación de
Impacto Ambiental del Proyecto

1. El Titular debe obtener la Autorización Sanitaria para almacenamiento de
Residuos Industriales No Peligrosos, posterior a la obtención de la Resolución
de Calificación Ambiental favorable.

Respuesta:

Se acoge observación, se solicitara Autorización Sanitaria de Residuos
Industriales No Peligroso, una vez obtenida la Resolución de Calificación
Ambiental Favorable.

2.Analizados en detalle los informes y anexos de la DIA y teniendo en
consideración que el proyecto se enmarca dentro de los lineamientos y políticas
del Ministerio de Bienes Nacionales (ORD. GABM. N* 880 de fecha 23.11.2010),
el titular deberá considerar que:

a) El área y trayecto de la servidumbre deberá ajustarse a las coordenadas
informadas y especificadas en el Ord. N” SEO15 - 3267 de fecha 17 de diciembre
de 2012 del Ministerio Nacionales y reconocidas por la empresa de acuerdo a la
carta de aceptación de fecha 19 de diciembre de 2012. Lo anterior dado que, las
coordenadas indicadas en la DIA en el punto 1.4, tabla N* 2 no coinciden con las
coordenadas señaladas en el oficio antes descrito. En consecuencia, las
coordenadas de los vértices quedarán refrendadas en un plano oficial de
acuerdo al Manual de Normas Técnicas del Ministerio de Bienes Nacionales.

Respuesta:

Las coordenadas presentadas en el punto 1.4, tabla N2 de la DIA, no
corresponden a la servidumbre de la Línea de transmisión si no al trazado de la
línea.

Esto se encuentra indicado en la pág. 10 DIA.

Sin embargo (Ver Anexo 1) en cual se visualiza lo antes mencionado.

b) Antes de iniciar las obras asociadas a la DIA, cualquier superficie que no esté
supeditada a las postulaciones y/o autorizaciones asociadas al parque eólico,
así como a las servidumbres respectivas y que se emplacen en territorio fiscal,
tendrán que obtener los actos administrativos correspondientes, aunque se trate
de superficies utilizadas tanto para las instalaciones de tipo móvil como para el
acopio temporal. Lo anterior, en consideración a lo señalado en el punto 1.6,
numeral 1.6.1, en la que el titular declara que se contempla las instalaciones de
faenas para la fase de construcción cuya superficie corresponde a 1 ha.

Respuesta:

Se solicitaran todos los permisos que correspondan para la ocupación del
terreno destinado a la instalación de faenas.
360000

372000

376000

380000

384000

388000

LINEA DE TRASMISION ELECTRICA 66 kV Y SERVIDUMBRE

ESCALA 1: 200.000

EJEMPLO DE SITUACION LINEA ELECTRICA Y SERVIDUMBRE

1

ESCALA 1: 10.000]

Linea de Trasmisión Electrica 66 kV.

COORDENADAS LINEA DE TRASMISION

PUNTO ESTE NORTE

1| 365716.475| 7956485.114

2 | 365912.034| 7956429.065

3| 3660 7956283.728
4 |  368345.619| 7955819.268
5 | 369918.402| 7955568.003

6 | 369998.425| 7955562.14

7|  379514.363| 7954074.184

8 | 379942.867| 7953991.765

9 1953869.265
10 7953713. 921
11 | 383199.837| 7953497.907
12 | 383450.743| 7953547.244

COORDENADAS SERVIDUMBRE

PUNTO ESTE NORTE

1| 365717.15 | 7956492.20

2 | 365711.50 | 7956471.97

3| 365787.25 | 7956450.79

4|  365789.30 | 7956456.96

s| 365907.79 | 7956423.00

6| 366013.61 | 7956277.40

7| 368344.54 | 7955812.35

8 | 369917.59 | 7955561.04
9|  369997.34 | 7955555.22
10 379513.13 | 7954067.29
11 379941.70 | 7953984.86
12 380784.52 | 7953862.34
13 381817.30 | 7953707.00
14 383199.98 | 7953490.80
15 383480.06 | 7953459.22

16 | 383446.52 | 7953559.91

17 383199.70 | 7953505.01
18 381819.44 | 7953720.84
19 | 380786.57 | 7953876.19
20 379944.03 | 7953998.67
21 379515.52 | 7954081.09
22 369999.51 71955569.06
23 369919.21 | 7955574.96
24 368346.70 | 7955826.19
25 366021.71 | 7956290.06
26 | 2365916.28 | 7956435.13

Faja de
Servidumbre

7964000

7960000

7956000

7952000

Le E

5

000v964

DECLARACION DE IMPACTO AMBIENTAL
LINEA DE ALTA TENSION 66 Kv PAMPA DOS CRUCES

PLANO DE UBICACIÓN

Línea de Alta Tensión

Postes

Subestación Eléctrica S/E Parinacota

o
Planta Fotovoltaica Arica |
¡6
Vertice P2 Conección a Planta
=
Ruta 5 Sur
Ruta A-27
En, o
Red Vial
qu Hidrología
Curvas de Nivel
(Equidistancia cada 100 metros)
¡O al
E . :
8 Ciudad de Arica
S|
<Á Lugares de Referencia al Proyecto
Distancia entre el Poblado más
cercano y Linea de Alta Tensión 66Kv.
A o
'ampa Dos Cruces.
[e) .
zZ PLANTA SUBESTA e) 7
e ELECTRICA SIE P z
e, :
<<
<= SS : S
20 7
Y :
A :
[tal
Fuente: Base cartográfica Instituto Geográfico Militar (IGM)
escala regional 250.000 Datum WGS 84, Huso 19
¡O
ESQUIGIO CHILE ESCALA GRÁFICA
Ñ 1 1] E] 2km
o | - o Le
1 o
FOTONOLTAICA - ESCALA NUMERICA
EX “ : 50.000
9
N
<
a
Ss

Vi Morro Moreno:
' (

Cerro de chuyo

360000

364000

368000 372000

376000

380000

384000

388000

0007661

SERVIU
Región de Arica y

OCÉANO

Ministerio de
Vivienda y
Urbanismo

ARGENTINA

SK ECSLOGIA

Una Empresa Sigco Kopoers

DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 KV PAMPA DOS CRUCES”
ADENDA N*2

1% SKY SOLAR

DECLARACIÓN DE IMPACTO AMBIENTAL
ADENDA N*2

“LÍNEA DE ALTA TENSIÓN 66 KV PAMPA DOS CRUCES”

SK ECSLOGIA

Una Empresa Sigdo Koppers

MARZO 2013
DECLARACIÓN DE IMPACTO AMBIENTAL “LÍNEA DE ALTA TENSIÓN 66 KV PAMPA DOS CRUCES”
ADENDA N*2

l.. Normativa de Carácter Ambiental Aplicable

1. Se debe incluir en el Plan de Manejo de los Monumentos Arqueológicos remitir
informes mensualmente a este Consejo.

Respuesta:

Se acoge observación.

2. Se sugiere al titular considerar evaluar el traslado de las torres, si fuera
necesario, hacia lugares donde no intervengan evidencias arqueológicas.

Respuesta:

Se acoge observación, se realizará el traslado de las torres en caso de que
estas intervengan evidencias arqueológicas.

3. Se solicita conocer si el Plan de Manejo de Monumentos Arqueológicos se
aplicará durante las Etapas de Operación y Cierre del proyecto. En caso de no ser
así, se solicita remitir la forma de cumplimiento de la normativa vigente, respecto
a la protección y no alteración de Monumentos Nacionales en dichas etapas del
proyecto.

Respuesta:
Se afirma que el Plan de Manejo de Monumentos Arqueológicos se aplicará durante las
Etapas de Operación y Cierre del Proyecto.

Il. Permisos Ambientales Sectoriales

1. El Titular indica que el proyecto requerirá intervenir al menos 6 registros
arqueológicos (Adenda 1, Punto 2.1.5) de los 27 informados originalmente en la
DIA. Por tanto, en caso que el Titular no modifique el emplazamiento de las torres
asociadas a los registros arqueológicos, deberá solicitar el respectivo Permiso
Ambiental Sectorial N*76 durante el presente proce so de evaluación ambiental.

Respuesta:

Se realizará la modificación del emplazamiento de las torres asociadas a los registros
arqueológicos, por lo tanto no será necesaria la solicitud del PAS N*76.

2. Además se requiere que en los antecedentes del PAS del artículo 76 se
entreguen todos los antecedentes del levantamiento de los 6 elementos
arqueológicos señalados en la Adenda 1.

Respuesta:

No se realizará la solicitud del PAS N*76.
